Exhibit 10.6

 

Execution Version

 

 

TERM LOAN CREDIT AGREEMENT

 

dated as of August 8, 2017,

 

among

 

VENATOR FINANCE S.À R.L. and

VENATOR MATERIALS LLC,

as Borrowers,

 

VENATOR MATERIALS PLC,

as Holdings

 

THE LENDERS PARTY HERETO,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent,

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

CITIGROUP GLOBAL MARKETS INC.,
BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

HSBC SECURITIES (USA) INC.,

GOLDMAN SACHS BANK USA,

PNC BANK, NATIONAL ASSOCIATION,

ROYAL BANK OF CANADA, and

SUNTRUST BANK
as Bookrunners and Arrangers,

 

CITIGROUP GLOBAL MARKETS INC.,
BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

HSBC SECURITIES (USA) INC.,

GOLDMAN SACHS BANK USA,

PNC BANK, NATIONAL ASSOCIATION,

ROYAL BANK OF CANADA, and

SUNTRUST BANK,
as Syndication Agents,

and

 

--------------------------------------------------------------------------------


 

CITIGROUP GLOBAL MARKETS INC.,
BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

HSBC SECURITIES (USA) INC.,

GOLDMAN SACHS BANK USA,

PNC BANK, NATIONAL ASSOCIATION,

ROYAL BANK OF CANADA,

SUNTRUST BANK and

COMMERZBANK AG,
as Documentation Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

Definitions

 

 

 

SECTION 1.01.

Defined Terms

2

SECTION 1.02.

Terms Generally

67

SECTION 1.03.

Accounting Terms; GAAP

68

SECTION 1.04.

Effectuation of Transfers

69

SECTION 1.05.

Currencies

69

SECTION 1.06.

Required Financial Statements

69

SECTION 1.07.

Certain Calculations and Tests

69

SECTION 1.08.

Disqualified Institutions

70

SECTION 1.09.

Joint and Several

71

SECTION 1.09.

Joint and Several

71

SECTION 2.01.

Term Loans and Borrowings

75

SECTION 2.02.

Request for Borrowing

75

SECTION 2.03.

Funding of Borrowings

76

SECTION 2.04.

Interest Elections

77

SECTION 2.05.

Promise to Pay; Evidence of Debt

78

SECTION 2.06.

Repayment of Term Loans

79

SECTION 2.07.

Optional Prepayment of Term Loans

80

SECTION 2.08.

Mandatory Prepayment of Term Loans

80

SECTION 2.09.

Fees

84

SECTION 2.10.

Interest

85

SECTION 2.11.

Alternate Rate of Interest

85

SECTION 2.12.

Increased Costs

86

SECTION 2.13.

Break Funding Payments

87

SECTION 2.14.

Taxes

88

SECTION 2.15.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

92

SECTION 2.16.

Mitigation Obligations; Replacement of Lenders

95

SECTION 2.17.

Illegality

97

SECTION 2.18.

Incremental Facilities

97

SECTION 2.19.

Other Term Loans

101

SECTION 2.20.

Extensions of Term Loans

102

SECTION 2.21.

Repricing Event

103

 

 

 

ARTICLE III

 

Representations and Warranties

 

 

 

SECTION 3.01.

Organization; Powers

104

SECTION 3.02.

Authorization

104

SECTION 3.03.

Enforceability

105

 

i

--------------------------------------------------------------------------------


 

SECTION 3.04.

Governmental Approvals

105

SECTION 3.05.

Title to Properties; Possession Under Leases

106

SECTION 3.06.

Subsidiaries

106

SECTION 3.07.

Litigation; Compliance with Laws

106

SECTION 3.08.

Federal Reserve Regulations

107

SECTION 3.09.

Investment Company Act

107

SECTION 3.10.

Use of Proceeds

107

SECTION 3.11.

Tax Returns

107

SECTION 3.12.

No Material Misstatements

108

SECTION 3.13.

Environmental Matters

108

SECTION 3.14.

Security Documents

109

SECTION 3.15.

Location of Real Property and Leased Premises

110

SECTION 3.16.

Solvency

110

SECTION 3.17.

No Material Adverse Effect

111

SECTION 3.18.

Insurance

111

SECTION 3.19.

USA PATRIOT Act; FCPA; OFAC; Anti-Terrorism

111

SECTION 3.20.

Intellectual Property; Licenses, Etc.

112

SECTION 3.21.

Employee Benefit Plans

113

SECTION 3.22.

EEA Financial Institution

113

SECTION 3.22.

EEA Financial Institution

 

 

 

 

ARTICLE IV

 

Conditions of Lending

 

 

 

SECTION 4.01.

Conditions Precedent to Funding

114

 

 

 

ARTICLE V

 

Affirmative Covenants

 

 

 

SECTION 5.01.

Existence; Businesses and Properties

120

SECTION 5.02.

Insurance

120

SECTION 5.03.

Taxes

121

SECTION 5.04.

Financial Statements, Reports, etc.

122

SECTION 5.05.

Litigation and Other Notices

125

SECTION 5.06.

Compliance with Laws

125

SECTION 5.07.

Maintaining Records; Access to Properties and Inspections

126

SECTION 5.08.

Use of Proceeds

126

SECTION 5.09.

Compliance with Environmental Laws

126

SECTION 5.10.

Further Assurances; Additional Security

127

SECTION 5.11.

Credit Ratings

131

SECTION 5.12.

Lender Calls

132

SECTION 5.12.

Lender Calls

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.13.

Post-Closing Matters

133

 

 

 

ARTICLE VI

 

Negative Covenants

 

 

 

SECTION 6.01.

Indebtedness

133

SECTION 6.02.

Liens

139

SECTION 6.03.

Sale and Lease-Back Transactions

144

SECTION 6.04.

Investments, Loans and Advances

144

SECTION 6.05.

Mergers, Consolidations, Amalgamations, Sales of Assets and Acquisitions

147

SECTION 6.06.

Restricted Payments

150

SECTION 6.07.

Transactions with Affiliates

154

SECTION 6.08.

Business of Holdings and its Subsidiaries

157

SECTION 6.09.

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By Laws and Certain Other Agreements; etc.

157

 

 

 

ARTICLE VII

 

[Reserved]

 

ARTICLE VIII

 

Events of Default

 

 

 

SECTION 8.01.

Events of Default

160

SECTION 8.02.

Events of Default Prior to Acquisition

164

 

 

 

ARTICLE IX

 

The Agents

 

 

 

SECTION 9.01.

Authorization and Action

164

SECTION 9.02.

Administrative Agent’s Reliance, Indemnification, Etc.

168

SECTION 9.03.

Posting of Communications

170

SECTION 9.04.

The Administrative Agent Individually

172

SECTION 9.05.

Successor Administrative Agent

172

SECTION 9.06.

Acknowledgements of Lenders

173

SECTION 9.07.

Collateral Matters

174

SECTION 9.09.

Credit Bidding

175

SECTION 9.09.

Intercreditor Agreement

176

 

 

 

ARTICLE X

 

Spanish Formalities

 

iii

--------------------------------------------------------------------------------


 

 

ARTICLE XI

 

Miscellaneous

 

 

 

SECTION 10.01.

Notices; Communications

182

SECTION 10.02.

Survival of Agreement

184

SECTION 10.03.

Binding Effect

184

SECTION 10.04.

Successors and Assigns

184

SECTION 10.05.

Expenses; Indemnity

196

SECTION 10.06.

Right of Set-off

198

SECTION 10.07.

Applicable Law

199

SECTION 10.08.

Waivers; Amendment

199

SECTION 10.09.

Interest Rate Limitation

202

SECTION 10.10.

Entire Agreement

203

SECTION 10.11.

WAIVER OF JURY TRIAL

203

SECTION 10.12.

Severability

203

SECTION 10.13.

Counterparts

204

SECTION 10.14.

Headings

204

SECTION 10.15.

Jurisdiction; Consent to Service of Process

204

SECTION 10.16.

Confidentiality

205

SECTION 10.18.

Release of Liens and Guarantees

206

SECTION 10.19.

USA PATRIOT Act Notice

207

SECTION 10.20.

Canadian Anti-Money Laundering Legislation

207

SECTION 10.21.

Security Documents and Intercreditor Agreements

208

SECTION 10.22.

No Advisory or Fiduciary Responsibility

208

SECTION 10.22.

Cashless Settlement

209

SECTION 10.24.

Judgment Currency

209

SECTION 10.23.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

209

 

iv

--------------------------------------------------------------------------------


 

Exhibits and Schedules

 

 

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Solvency Certificates

Exhibit C

Form of Borrowing Request

Exhibit D

Form of Interest Election Request

Exhibit E

Form of Affiliate Assignment and Acceptance

Exhibit F

U.S. Tax Compliance Certificate

Schedule 1.01(1)

Unrestricted Subsidiaries

Schedule 1.01(2)

Guaranty and Security Principles

Schedule 1.01(3)

Foreign Security Documents

Schedule 2.01

Initial Term Loan Commitments

Schedule 3.04

Governmental Approvals

Schedule 3.05(2)

Possession Under Lease

Schedule 3.06(1)

Subsidiaries

Schedule 3.06(2)

Equity Interests

Schedule 3.11

Taxes

Schedule 3.13

Environmental Matters

Schedule 3.15

Owned Material Real Property

Schedule 3.18

Insurance

Schedule 3.20

Intellectual Property

Schedule 4.01(3)

Local Counsel Opinions

Schedule 5.16

Post-Closing Matters

Schedule 6.01(4)

Indebtedness

Schedule 6.02(2)

Liens

Schedule 6.04

Investments

Schedule 6.07

Transactions with Affiliates

Schedule 10.01

Notice Information

 

v

--------------------------------------------------------------------------------


 

TERM LOAN CREDIT AGREEMENT, dated as of August 8, 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time, this “Agreement”
or the “Term Loan Credit Agreement”), among VENATOR MATERIALS PLC, a public
limited company incorporated in England and Wales with company number 10747130
(“Holdings”), VENATOR FINANCE S.À R.L., a private limited liability company
(société à responsabilité limitée) organized under the laws of Luxembourg, with
its registered office at 180, route de Longwy, L-1940 Luxembourg, Grand Duchy of
Luxembourg and registered with the Luxembourg register of commerce and companies
(R.C.S. Luxembourg) under number B 215.641 (the “Lux Borrower”), VENATOR
MATERIALS LLC, a Delaware limited liability company (the “US Borrower” and
together with the Lux Borrower, the “Borrowers”), the Lenders party hereto from
time to time and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, and as further defined in Section 1.01, the “Administrative Agent”),
and as collateral agent (in such capacity, and as further defined in
Section 1.01, the “Collateral Agent”).

 

RECITALS

 

(1)                                 Huntsman International LLC, a Delaware
limited liability company (“Huntsman”), which, prior to the Closing Date, shall
be the direct or indirect parent of Holdings, intends to separate its Pigments
and Additives Business from the remaining business and assets of Huntsman
through a series of transactions that will result in the Pigments and Additives
Business being owned by Holdings, in each case consummated in one or more
transactions on or prior to the Closing Date (the “Venator Consolidation
Transactions”);

 

(2)                                 On the Closing Date, Huntsman or its
Subsidiaries will offer all or a portion of its capital stock in Holdings an
underwritten public offering (other than a public offering pursuant to a
registration statement on Form S-4 or Form S-8) pursuant to an effective
registration statement filed with the SEC in accordance with the Securities Act
(the “Initial Venator Distribution Transaction”);

 

(3)                                 In connection with the consummation of the
Initial Venator Distribution Transaction, (a) the Initial Term Loan Lenders have
agreed to extend credit to the Borrowers in the form of Initial Term Loans in an
aggregate principal amount of $375 million, (b) certain financial institutions
have agreed to extend credit to certain of the Restricted Subsidiaries of
Holdings in the form of revolving loans, swingline loans and letters of credit
under the ABL Credit Agreement in an aggregate principal amount of up to $300
million, and (c) the Borrowers will issue senior unsecured notes pursuant to the
Senior Notes Indenture in an aggregate principal amount of up to $375 million;

 

(4)                                 On the Closing Date, the Borrowers intend to
apply credit extended under this Agreement, the Senior Notes and the ABL Credit
Agreement to (i) pay fees, costs and expenses incurred by Huntsman, Holdings,
and their respective Subsidiaries in connection with the Venator Consolidation
Transactions, the Initial Term Loan Facility, the Senior Notes and the Initial
Venator Distribution Transaction, (ii) make the Special Closing Date Payments
(directly or indirectly) and (iii) for general corporate purposes.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.           Defined Terms.

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“ABL Agent” means JPMCB, in its capacity as administrative agent and collateral
agent in respect of the ABL Credit Agreement, together with its successors and
assigns in such capacity.

 

“ABL Credit Agreement” means (i) asset-based revolving credit agreement, to be
entered into as of the Closing Date, among Holdings, the Borrowers, the
borrowers party thereto, the lenders party thereto and the ABL Agent, as such
document may be amended, restated, supplemented or otherwise modified from time
to time (ii) any other credit agreement, loan agreement, note agreement,
promissory note, indenture or other agreement or instrument evidencing or
governing the terms of any Indebtedness or other financial accommodation that
has been incurred to refinance (subject to the limitations set forth herein
(including by reference to the Intercreditor Agreement)) in whole or in part the
Indebtedness and other obligations out-standing under (x) the credit agreement
referred to in clause (i) or (y) any subsequent ABL Credit Agreement, unless
such agreement or instrument expressly provides that it is not intended to be
and is not an ABL Credit Agreement hereunder. Any reference to the ABL Credit
Agreement hereunder shall be deemed a reference to any ABL Credit Agreement then
in existence.

 

“ABL Extended Revolving Commitments” means “Extended Loans” as defined in the
ABL Credit Agreement.

 

“ABL Facility” means the “Revolving Facility” and any “Incremental Facility,”
each as defined in the ABL Credit Agreement.

 

“ABL Loan Documents” means the ABL Credit Agreement and the other “Loan
Documents” as defined in the ABL Credit Agreement, as each such document may be
amended, restated, supplemented or otherwise modified.

 

“ABL Obligations” means the “Obligations” as defined in the ABL Credit
Agreement.

 

2

--------------------------------------------------------------------------------


 

“ABL Priority Collateral” means the “ABL Priority Collateral” as defined in the
Intercreditor Agreement.

 

“ABL Priority Collateral Asset Sale” means any Asset Sale that consists of or
includes the disposition of ABL Priority Collateral outside the ordinary course
of business.

 

“ABL Security Documents” means the “Security Documents” as defined in the ABL
Credit Agreement.

 

“ABR” means, for any day, a rate per annum equal to the greatest of:

 

(1)                                 the NYFRB Rate in effect on such day plus ½
of 1%;

 

(2)                                 the Prime Rate in effect on such day;

 

(3)                                 the Adjusted LIBO Rate plus 1.00%; and

 

(4)                                 solely in respect of Initial Term Loans,
1.00%;

 

provided that for the purpose of this definition, any change in the ABR due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.

 

“ABR Borrowing” means a Borrowing comprised of ABR Loans.

 

“ABR Loan” means any Term Loan bearing interest at a rate determined by
reference to the ABR.

 

“Additional Lender” means the banks, financial institutions and other
institutional lenders and investors (other than natural persons) that become
Lenders in connection with an Incremental Term Loan or Other Term Loan; provided
that no Disqualified Institution may be an Additional Lender.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to the greater of (1) the LIBO
Rate in effect for such Interest Period multiplied by the Statutory Reserve Rate
applicable to such Eurocurrency Borrowing, if any, and (2) solely in respect of
the Initial Term Loans, 0.00%.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
itself and the Lenders hereunder, and any duly appointed successor in such
capacity.

 

“Administrative Agent Fees” has the meaning assigned to such term in
Section 2.09(1).

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliate Assignment and Acceptance” has the meaning assigned to such term in
Section 10.04(10)(b).

 

“Affiliated Lender” shall mean a Non-Debt Fund Affiliate or a Debt Fund
Affiliate.

 

“Agent Indemnitee” has the meaning assigned to such term in Section 9.02(2).

 

“Agents” means the Administrative Agent and the Collateral Agent, in their
respective capacities as such.

 

“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Annual Financial Statements” has the meaning assigned to such term in
Section 5.04(1).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable Holdings or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Anti-Terrorism Laws” means any applicable law relating to terrorism, trade
sanctions programs and embargoes, money laundering or bribery, including
Canadian Anti-Money Laundering and Anti-Terrorism Legislation, and any
regulation, or order promulgated, issued or enforced pursuant to such laws by an
applicable Governmental Authority, all as amended, supplemented or replaced from
time to time.

 

“Applicable Margin” means:

 

(1)                                 with respect to any Initial Term Loans,
(a) for ABR Loans, 2.00% and (b) for Eurocurrency Loans, 3.00%%;

 

(2)                                 with respect to any Incremental Term Loans,
the “Applicable Margin” set forth in the Incremental Facility Amendment
establishing the terms thereof;

 

(3)                                 with respect to any Other Term Loans, the
“Applicable Margin” set forth in the Refinancing Amendment establishing the
terms thereof; and

 

(4)                                 with respect to any Extended Term Loans, the
“Applicable Margin” set forth in the Extension Amendment establishing the terms
thereof.

 

“Applicable Parties” has the meaning assigned to such term in Section 9.03(3).

 

4

--------------------------------------------------------------------------------


 

“Approved Electronic Platform” has the meaning assigned to such term in
Section 9.03(1).

 

“Approved Fund” has the meaning assigned to such term in Section 10.04(2).

 

“Arranger” means each of JPMCB, Citigroup Global Markets Inc., Bank of America,
N.A., Barclays Bank PLC, HSBC Securities (USA) Inc., Goldman Sachs Bank USA, PNC
Bank, National Association, Royal Bank of Canada and SunTrust Bank.

 

“Asset Sale” means any loss, damage, destruction or condemnation of, or any
sale, conveyance, transfer or other disposition (whether in a single transaction
or a series of related transactions) to any Person of any asset or assets
(including by way of a Sale-Leaseback Transaction) of Holdings, the Borrowers or
any Restricted Subsidiary.

 

“Asset Sale Proceeds Account” means one or more deposit accounts or securities
accounts (as such terms are defined in the Uniform Commercial Code) containing
only the Net Cash Proceeds of Asset Sales or any Below Threshold Asset Sale
Proceeds, any investments thereof in Cash Equivalents and the proceeds thereof,
pending the application of such Net Cash Proceeds in accordance with
Section 2.08(1), which accounts have been pledged to the Collateral Agent, for
the benefit of the Secured Parties, on a first-priority basis pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent.

 

“Assignee” has the meaning assigned to such term in Section 10.04(2).

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Assignee, and accepted by the Administrative Agent and the
Borrowers (if required by Section 10.04), substantially in the form of Exhibit A
or such other form that is approved by the Administrative Agent and reasonably
satisfactory to the Borrowers.

 

“Available Amount” means, as of any date, an amount, not less than zero,
determined on a cumulative basis, equal to the sum, without duplication, of:

 

(1)                                 $25 million; plus

 

(2)                                 50% of Consolidated Net Income for the
period (treated as one accounting period) from the Closing Date to the end of
the most recent period of four consecutive fiscal quarters for which Required
Financial Statements have been delivered, plus

 

(3)                                 the cumulative amount of cash proceeds and
the fair market value of property (other than cash) received by the Borrowers or
any Parent Entity in connection with the sale or issuance of Equity Interests of
the Borrowers or any Parent Entity after the Closing Date and on or prior to
such date (including upon exercise of warrants or options or in connection with
a Permitted Acquisition or other Permitted Investment) which, with respect to
proceeds or property received in connection with the sale or issuance of Equity
Interests of a Parent Entity (other than Holdings), have been contributed to the
capital of Holdings or exchanged for Equity Interest of Holdings, other than the
proceeds of

 

5

--------------------------------------------------------------------------------


 

Disqualified Stock, Excluded Contributions, Cure Amounts and equity used to
incur Contribution Indebtedness; plus

 

(4)                                 100% of the aggregate amount of cash
contributions to the capital of Holdings and the fair market value of property
other than cash contributed to the capital of Holdings after the Closing Date,
other than the proceeds of Disqualified Stock, Excluded Contributions, Cure
Amounts and equity used to incur Contribution Indebtedness; plus

 

(5)                                 100% of the aggregate principal amount of
any Indebtedness (including the liquidation preference or maximum fixed
repurchase price, as the case may be, of any Disqualified Stock) of Holdings or
any Restricted Subsidiary issued after the Closing Date (other than Indebtedness
(including Disqualified Stock) issued to Holdings, the Borrowers or a Restricted
Subsidiary), which has been converted into or exchanged for Equity Interests
(other than Disqualified Stocks) of the Borrowers or any Parent Entity; plus

 

(6)                                 100% of the aggregate amount of cash (and
the fair market value of property other than cash) received by Holdings or any
Restricted Subsidiary after the Closing Date from (a) the sale (other than to
the Borrowers or any Subsidiary) of the Equity Interests of any Unrestricted
Subsidiary or (b) any dividend or other distribution (including any payment on
intercompany Indebtedness) by any such Unrestricted Subsidiary; plus

 

(7)                                 in the event any Unrestricted Subsidiary
becomes a Restricted Subsidiary or has been merged, consolidated or amalgamated
with or into, or transfers or conveys its assets to, or is liquidated into,
Holdings, the Borrowers or any Restricted Subsidiary, the lesser of (a) the fair
market value of the Investments of the Borrowers and the Restricted Subsidiaries
in such Unrestricted Subsidiary at the time such Unrestricted Subsidiary becomes
a Restricted Subsidiary or at the time of such merger, consolidation,
amalgamation, transfer or liquidation (or of the assets transferred or conveyed,
as applicable) and (b) the fair market value of the original Investments by the
Borrowers and the Restricted Subsidiaries in such Unrestricted Subsidiary, in
each case, as determined by a Responsible Officer of Holdings in good faith;
plus

 

(8)                                 any mandatory prepayment declined by a
Lender; minus

 

(9)                                 the use of such Available Amount since the
Closing Date.

 

“Available Incremental Term Loan Facility Amount” has the meaning assigned to
such term in Section 2.18(3).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council

 

6

--------------------------------------------------------------------------------


 

of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Below Threshold Asset Sale Proceeds” means the cash proceeds of Asset Sales
involving aggregate consideration of $5 million or less.

 

“Beneficial Owner” has the meaning given to that term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will not be deemed to have
beneficial ownership of any securities that such “person” has the right to
acquire or vote only upon the happening of any future event or contingency
(including the passage of time) that has not yet occurred.  The terms
“Beneficially Owns,” “Beneficially Owned” and “Beneficial Ownership” have a
corresponding meaning.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means, as to any Person, the board of directors, board of
managers or other governing body of such Person, or if such Person is owned or
managed by a single entity, the board of directors, board of managers or other
governing body of such entity, and the term “directors” means members of the
Board of Directors.

 

“Borrowers” has the meaning assigned to such term in the recitals hereto. 
Unless the context requires otherwise, each reference herein or in any other
Loan Document to a determination may be a Borrower or the Borrowers, means and
is a reference to a determination by Holdings.

 

“Borrower Materials” has the meaning assigned to such term in Section 9.03(1).

 

“Borrowing” means a group of Term Loans of a single Type made on a single date
under a single Term Facility and, in the case of Eurocurrency Loans, as to which
a single Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrowers in accordance with the
terms of Section 2.02 and substantially in the form of Exhibit C or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent).

 

“Budget” has the meaning assigned to such term in Section 5.04(5).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City and Luxembourg are authorized or required by
law to close; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” also excludes any day on which banks are not open for
dealings in deposits in the London interbank market.

 

7

--------------------------------------------------------------------------------


 

“Canadian Anti-Money Laundering & Anti-Terrorism Legislation” means the Criminal
Code, R.S.C. 1985, c. C-46, The Proceeds of Crime (Money Laundering) and
Terrorist Financing Act, S.C. 2000, c. 17 (the “Proceeds of Crime Act”) and the
United Nations Act, R.S.C. 1985, c. U-2 or any similar Canadian legislation,
together with all rules, regulations and interpretations thereunder or related
thereto including, without limitation, the Regulations Implementing the United
Nations Resolutions on the Suppression of Terrorism and the United Nations
Al-Qaida and Taliban Regulations promulgated under the United Nations Act.

 

“Canadian Blocked Person” means any Person that is a “designated person”,
“politically exposed foreign person” or “terrorist group” as described in any
Canadian Economic Sanctions and Export Control Laws.

 

“Canadian Defined Benefit Plan” shall mean a pension plan for the purposes of
any applicable pension benefits standards statute or regulation in Canada, which
contains a “defined benefit provision,” as defined in subsection 147.1(1) of the
Income Tax Act (Canada).

 

“Canadian Economic Sanctions and Export Control Laws” means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures, including the Special Economic Measures
Act (Canada), the United Nations Act (Canada), the Freezing Assets of Corrupt
Foreign Officials Act (Canada), Part II.1 of the Criminal Code (Canada) and the
Export and Import Permits Act (Canada), and any related regulations.

 

“Canadian Pension Plan” shall mean a pension plan that is covered by the
applicable pension standards laws of any jurisdiction in Canada including the
PBA and the Income Tax Act (Canada) and that is either (a) maintained or
sponsored by a Canadian Subsidiary for employees or (b) maintained pursuant to a
collective bargaining agreement, or other arrangement under which more than one
employer makes contributions and to which any Canadian Subsidiary is making or
accruing an obligation to make contributions or has within the preceding five
years made or accrued such contributions.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
incurred by Holdings and the Restricted Subsidiaries during such period that, in
accordance with GAAP, are or should be included in “additions to property, plant
or equipment” or similar items reflected in the consolidated statement of cash
flows of Holdings and the Restricted Subsidiaries for such period.

 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for purposes hereof, the amount of such obligations at any time will be the
capitalized amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock” means:

 

8

--------------------------------------------------------------------------------


 

(1)                                 in the case of a corporation or a company,
corporate stock or share capital;

 

(2)                                 in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

 

(3)                                 in the case of a partnership or limited
liability company, partnership or membership interests (whether general or
limited); and

 

(4)                                 any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

“Captive Insurance Company” means a Subsidiary of the Borrowers created solely
for providing self-insurance for Holdings and its Subsidiaries and engaging in
no other activities other than activities ancillary thereto and necessary for
the maintenance of corporate existence.

 

“Cash Equivalents” means:

 

(1)                                 Dollars, Canadian dollars, Japanese yen,
pounds sterling, euros or any other national currency of any participating
member of the European Union or, in the case of any Foreign Subsidiary, any
local currencies held by it from time to time in the ordinary course of business
and not for speculation;

 

(2)                                 direct obligations of the United States of
America, the United Kingdom or any member of the European Union or any agency
thereof or obligations guaranteed by the United States of America, the United
Kingdom or any member of the European Union or any agency thereof, in each case,
with maturities not exceeding two years;

 

(3)                                 time deposits, eurodollar time deposits,
certificates of deposit and money market deposits, in each case, with maturities
not exceeding one year from the date of acquisition thereof, and overnight bank
deposits, in each case, with any commercial bank having capital, surplus and
undivided profits of not less than $250.0 million;

 

(4)                                 repurchase obligations for underlying
securities of the types described in clauses (2) and (3) above and
clause (6) below entered into with a bank meeting the qualifications described
in clause (3) above;

 

(5)                                 commercial paper or variable or fixed rate
notes maturing not more than one year after the date of acquisition issued by a
corporation rated at least “P-1” by Moody’s or “A-1” by S&P (or reasonably
equivalent ratings of another internationally recognized rating agency);

 

(6)                                 securities with maturities of two years or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, having one of the two highest

 

9

--------------------------------------------------------------------------------


 

rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized rating agency);

 

(7)                                 Indebtedness issued by Persons with a rating
of at least “A 2” by Moody’s or “A” by S&P (or reasonably equivalent ratings of
another internationally recognized rating agency), in each case, with maturities
not exceeding one year from the date of acquisition, and marketable short-term
money market and similar securities having a rating of at least “P-2” or “A-2”
from either Moody’s or S&P (or reasonably equivalent ratings of another
internationally recognized rating agency);

 

(8)                                 Investments in money market funds with
average maturities of 12 months or less from the date of acquisition that are
rated “Aaa3” by Moody’s and “AAA” by S&P (or reasonably equivalent ratings of
another internationally recognized rating agency);

 

(9)                                 instruments equivalent to those referred to
in clauses (1) through (8) above denominated in any foreign currency comparable
in credit quality and tenor to those referred to above customarily utilized in
the countries where any such Restricted Subsidiary is located or in which such
Investment is made; and

 

(10)                          shares of mutual funds whose investment guidelines
restrict 95% of such funds’ investments to those satisfying the provisions of
clauses (1) through (9) above.

 

“CFC” means any “controlled foreign corporation” within the meaning of
Section 957 of the Code owned by a Domestic Subsidiary.

 

A “Change in Control” will be deemed to occur if, at any time,

 

(1)                                 any person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act, but excluding any employee benefit
plan of such Person and its subsidiaries and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Permitted Holders, acquires Beneficial Ownership of Voting
Stock of Holdings representing more than 40% of the aggregate ordinary voting
power for the election of directors represented by the issued and outstanding
Equity Interests of Holdings (determined on a fully diluted basis but without
giving effect to contingent voting rights that have not yet vested), unless the
Permitted Holders otherwise have the right (pursuant to contract, proxy or
otherwise), directly or indirectly, to designate, nominate or appoint (and do so
designate, nominate or appoint) a majority of the Board of Directors of the
Borrower;

 

(2)                                 Holdings ceases to Beneficially Own,
directly or indirectly, 100% of the issued and outstanding Equity Interests of
any Borrower, other than as a result of a transaction permitted hereunder.

 

“Change in Law” means:

 

(1)                                 the adoption of any law, rule or regulation
after the Closing Date;

 

10

--------------------------------------------------------------------------------


 

(3)                                 any change in law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Closing Date; or

 

(4)                                 compliance by any Lender (or, for purposes
of Section 2.12(2), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority, made or
issued after the Closing Date; provided that, notwithstanding anything herein to
the contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives promulgated thereunder or
issued in connection therewith and (b) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States of America or foreign regulatory authorities, in each case
pursuant to Basel III, in each case will be deemed to be a “Change in Law,”
regardless of the date enacted, adopted, promulgated or issued.

 

“Charges” has the meaning assigned to such term in Section 10.09.

 

“Clariant” means Clariant Ltd, a Swiss corporation, and any successors thereto.

 

“Class” means, with respect to a Term Facility, (a) when used with respect to
Lenders, the Lenders under such Term Facility, and (b) when used with respect to
Term Loans, Borrowings or Commitments, Term Loans, Borrowings or Commitments
under such Term Facility.

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 4.01 are satisfied (or waived in accordance with Section 10.08).

 

“Code” means the Internal Revenue Code of 1986, as amended (unless as
specifically provided otherwise).

 

“Collateral” means all property that is subject to any Lien in favor of the
Collateral Agent for the benefit of the Secured Parties (including in accordance
with Section 6 (Parallel Debt, Covenants to pay the Common Collateral Agent) of
the Intercreditor Agreement) pursuant to any Security Document; provided,
however, that the Collateral (other than any assets subject to an English law
floating charge) shall not include (i) any US Excluded Assets or (ii) any assets
that would be excluded pursuant to the Guaranty and Security Principles.

 

“Collateral Agent” means JPMCB, in its capacity as Collateral Agent for itself
and the other Secured Parties (including in accordance with Section 6 (Parallel
Debt, Covenants to pay the Common Collateral Agent) of the Intercreditor
Agreement), and any duly appointed successor in that capacity.

 

“COMI” means the centre of main interests (as that term is used in
Article 3(1) of the EU Insolvency Regulation).

 

11

--------------------------------------------------------------------------------


 

“Commitments” means, the Initial Term Loan Commitment, and any commitments in
respect of any Incremental Term Loan, Extended Term Loan or Other Term Loan.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Debt” means, as of any date, the sum (without duplication) of all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money, Disqualified Stock and Indebtedness in respect of the deferred purchase
price of property or services of Holdings and the Restricted Subsidiaries and
all Guarantees of the foregoing, determined on a consolidated basis in
accordance with GAAP, based upon the most recent quarter-end financial
statements available internally as of the date of determination, and calculated
on a Pro Forma Basis.

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income of
Holdings for such period:

 

(1)                                 increased, in each case to the extent
deducted in calculating such Consolidated Net Income (and without duplication),
by:

 

(a)                                 provision for taxes based on income, profits
or capital, including state, franchise, excise and similar taxes and foreign
withholding taxes paid or accrued, including any penalties and interest relating
to any tax examinations, and state taxes in lieu of business fees (including
business license fees) and payroll tax credits, income tax credits and similar
tax credits, and including an amount equal to the amount of tax distributions
actually made to the holders of Equity Interests of any Parent Entity in respect
of such period (in each case, to the extent attributable to the operations of
Holdings and its Subsidiaries), which will be included as though such amounts
had been paid as income taxes directly by Holdings; plus

 

(b)                                 cash dividend payments (excluding items
eliminated in consolidation) on any Disqualified Stock of Holdings or any
Restricted Subsidiary;

 

(c)                                  Consolidated Interest Expense; plus

 

(d)                                 all depreciation and amortization charges
and expenses; plus

 

(e)                                  all

 

(i)                                     losses, charges and expenses relating to
the Transactions;

 

12

--------------------------------------------------------------------------------


 

(ii)                                  transaction fees, costs and expenses
incurred in connection with the consummation of any transaction that is out of
the ordinary course of business (or any transaction proposed but not
consummated) permitted under this Agreement, including equity issuances,
investments, acquisitions, dispositions, recapitalizations, mergers, option
buyouts and the incurrence, modification or repayment of Indebtedness permitted
to be incurred under this Agreement (including any Permitted Refinancing
Indebtedness in respect thereof) or any amendments, waivers or other
modifications under the agreements relating to such Indebtedness or similar
transactions; and

 

(iii)                               without duplication of any of the foregoing,
non-operating or non-recurring professional fees, costs and expenses for such
period; plus

 

(f)                                   any expense or deduction attributable to
minority Equity Interests of third parties in any Restricted Subsidiary that is
not a Wholly Owned Subsidiary of Holdings; plus

 

(g)                                  the amount of management, monitoring,
consulting, transaction and advisory fees (including termination fees) and
related indemnities, charges and expenses paid or accrued to or on behalf of any
Parent Entity (other than Holdings) or any of the Permitted Holders, in each
case, to the extent permitted by Section 6.07; plus

 

(h)                                 earn-out obligations incurred in connection
with any Permitted Acquisition or other Investment and paid or accrued during
such period; plus

 

(i)                                     all charges, costs, expenses, accruals
or reserves in connection with the rollover, acceleration or payout of Equity
Interests held by officers or employees of Holdings and its Subsidiaries and all
losses, charges and expenses related to payments made to holders of options or
other derivative Equity Interests in the common equity of any Parent Entity in
connection with, or as a result of, any distribution being made to equityholders
of such Person or any of its direct or indirect parents, which payments are
being made to compensate such option holders as though they were equityholders
at the time of, and entitled to share in, such distribution; plus

 

(j)                                    all non-cash losses, charges and
expenses, including any write-offs or write-downs; provided that if any such
non-cash charge represents an accrual or reserve for potential cash items in any
future four-fiscal quarter period (i) Holdings may determine not to add back
such non-cash charge in the period for which Consolidated EBITDA is being
calculated and (ii) to the extent Holdings does decide to add back such non-cash
charge, the cash payment in respect thereof in such future four-fiscal quarter
period will be subtracted from Consolidated EBITDA for such future four-fiscal
quarter period; plus

 

13

--------------------------------------------------------------------------------


 

(k)                                 without duplication, cost savings, operating
expense reductions and cost synergies in connection with all events and
transactions described in the definition of “Pro Forma Basis” (provided that, in
all such cases, any such addbacks that are pro forma cost savings, operating
expense reductions and cost synergies shall be subject to the limitations
described in the definition of “Pro Forma Basis”); plus

 

(l)                                     non-recurring incremental costs arising
out of the temporary interruption of the supply of goods to Holdings and its
Subsidiaries; plus

 

(m)                             charges resulting from the write-off of capital
expenditures arising from the cancellation of project or design plans; and

 

(2)                                 decreased, without duplication and to the
extent increasing such Consolidated Net Income for such period, by non-cash
gains (excluding any non-cash gains that represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges that were deducted (and not
added back) in the calculation of Consolidated EBITDA for any prior period
ending after the Closing Date).

 

For the purposes of determining the First Lien Net Leverage Ratio, the Interest
Coverage Ratio or the Total Net Leverage Ratio for any relevant period,
Consolidated EBITDA shall be deemed to equal (a) $32.0 million for the fiscal
quarter ended June 30, 2016, (b) $35.0 million for the fiscal quarter ended
September 30, 2016, (c) $49.0 million for the fiscal quarter ended December 31,
2016 and (d) $72.0 million for the fiscal quarter ended March 31, 2017 (it being
understood that such amounts are subject to adjustments, as and to the extent
otherwise contemplated in this Agreement, any calculation on a Pro Forma Basis).

 

“Consolidated First Lien Net Debt” means, as of any date, all Consolidated Debt
as of such date that is (x) secured by a Lien on the Term Priority Collateral
that is pari passu with the Lien securing the Obligations or (y) secured by a
Lien on the ABL Priority Collateral that is senior to or pari passu with the
Lien securing the Obligations, plus Capital Lease Obligations, minus all
Unrestricted Cash as of such date, in each case, determined on a consolidated
basis in accordance with GAAP based upon the most recent quarter-end financial
statements available internally as of the date of determination, and calculated
on a Pro Forma Basis; provided that for purposes of calculating the amount of
Consolidated First Lien Net Debt with respect to any Indebtedness being incurred
in reliance on compliance with any financial ratio-based incurrence test,
Unrestricted Cash will not include any proceeds received from such
Indebtedness.  For the avoidance of doubt, the Obligations and the Indebtedness
in respect of the ABL Credit Agreement (excluding undrawn commitments
thereunder) will constitute Consolidated First Lien Net Debt.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

 

(1)                                 the aggregate interest expense of such
Person and its Restricted Subsidiaries for such period, calculated on a
consolidated basis in accordance with GAAP, to the extent such expense was
deducted in computing Consolidated Net Income (including pay-in-kind

 

14

--------------------------------------------------------------------------------


 

interest payments, amortization of original issue discount, the interest
component of Capital Lease Obligations and net payments and receipts (if any)
pursuant to Hedge Agreements relating to interest rates (other than in
connection with the early termination thereof) but excluding any non-cash
interest expense attributable to the movement in the mark-to-market valuation of
hedging obligations, all amortization and write-offs of deferred financing fees,
debt issuance costs, commissions, fees and expenses and expensing of any bridge,
commitment or other financing fees, and all discounts, commissions, fees and
other charges associated with any Receivables Facility); plus

 

(2)                                 consolidated capitalized interest of the
referent Person and its Restricted Subsidiaries for such period, whether paid or
accrued; plus

 

(3)                                 any amounts paid or payable in respect of
interest on Indebtedness the proceeds of which have been contributed to the
referent Person and that has been Guaranteed by the referent Person; less

 

(4)                                 interest income of the referent Person and
its Restricted Subsidiaries for such period;

 

provided that when determining Consolidated Interest Expense in respect of any
four-quarter period ending prior to the first anniversary of the Closing Date,
Consolidated Interest Expense will be calculated by multiplying the aggregate
Consolidated Interest Expense accrued since the Closing Date by 365 and then
dividing such product by the number of days from and including the Closing Date
to and including the last day of such period.  For purposes of this definition,
interest on Capital Lease Obligations will be deemed to accrue at the interest
rate reasonably determined by Holdings to be the rate of interest implicit in
such Capital Lease Obligations in accordance with GAAP.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the net income (or loss) of such Person and its Restricted
Subsidiaries for such period, calculated on a consolidated basis in accordance
with GAAP (with such net income (or loss) being calculated after deducting the
amounts for such period described in clause (1)(a) of the definition of
“Consolidated EBITDA”, if any) and before any deduction for preferred stock
dividends; provided that:

 

(1)                                 all net after-tax extraordinary,
nonrecurring or unusual gains, losses, income, expenses and charges, and in any
event including, without limitation, all restructuring, severance, relocation,
retention, consolidation, integration or other similar charges and expenses,
contract termination costs, litigation costs, excess pension charges, system
establishment charges, start-up or closure or transition costs, expenses related
to any reconstruction, decommissioning, recommissioning or reconfiguration of
fixed assets for alternative uses, fees, expenses or charges relating to
curtailments or modifications to pension and post-retirement employee benefit
plans in connection with the Transactions or otherwise, expenses associated with
strategic initiatives, facilities shutdown and opening and pre-opening costs and
expenses (including pre-opening and opening of facilities and all income, loss,
charges and expenses associated with facilities closed in any period, or

 

15

--------------------------------------------------------------------------------


 

 scheduled for closure within 12 months of the date on which Consolidated Net
Income is being calculated), and any fees, expenses, charges or change in
control payments related to the Transactions or otherwise (including any
transition-related expenses incurred before, on or after the Closing Date), will
be excluded;

 

(2)                                 all net after-tax income, loss, expense or
charge from abandoned, closed or discontinued operations and any net after-tax
gain or loss on the disposal of abandoned, closed or discontinued operations
will be excluded;

 

(3)                                 all net after-tax gain, loss, expense or
charge attributable to business dispositions and asset dispositions other than
in the ordinary course of business (as determined in good faith by Holdings)
will be excluded;

 

(4)                                 all net after-tax income, loss, expense or
charge attributable to the early extinguishment or cancellation of Indebtedness,
Hedge Agreements or other derivative instruments will be excluded;

 

(5)                                 all non-cash gain, loss, expense or charge
attributable to the movement in the mark-to-market valuation of Hedge Agreements
or other derivative instruments will be excluded;

 

(6)                                 (a) the net income for such period of any
Person that is not a Restricted Subsidiary of the referent Person, or that is
accounted for by the equity method of accounting, will be included only to the
extent of the amount of dividends or distributions or other payments are or are
permitted to be paid in cash (or converted into cash) to the referent Person or
a Restricted Subsidiary thereof in respect of such period; and (b) the net
income for such period will include any ordinary course dividends, distributions
or other payments in cash received from any such Person during such period in
excess of the amounts included in clause (a) hereof;

 

(7)                                 the cumulative effect of a change in
accounting principles during such period will be excluded;

 

(8)                                 the effects of purchase accounting, fair
value accounting or recapitalization accounting adjustments (including the
effects of such adjustments pushed down to the referent Person and its
Restricted Subsidiaries) resulting from the application of purchase accounting,
fair value accounting or recapitalization accounting in relation to any
acquisition consummated before or after the Closing Date, and the amortization,
write-down or write-off of any amounts thereof, net of taxes, will be excluded;

 

(9)                                 all non-cash impairment charges and asset
write-ups, write-downs and write-offs will be excluded;

 

(10)                          all non-cash expenses realized in connection with
or resulting from stock option plans, employee benefit plans or agreements or
post-employment benefit plans or agreements, or grants or sales of stock, stock
appreciation or similar rights, stock options, restricted stock, preferred stock
or other similar rights will be excluded;

 

16

--------------------------------------------------------------------------------


 

(11)                          any costs or expenses incurred in connection with
the payment of dividend equivalent rights to option holders pursuant to any
management equity plan, stock option plan or any other management or employee
benefit plan or agreement or post-employment benefit plan or agreement will be
excluded;

 

(12)                          accruals and reserves for liabilities or expenses
that are established or adjusted as a result of the Transactions within
18 months after the Closing Date will be excluded;

 

(13)                          all amortization and write-offs of deferred
financing fees, debt issuance costs, commissions, fees and expenses and
expensing of any bridge, commitment or other financing fees, will be excluded;

 

(14)                          any currency translation gains and losses related
to changes in currency exchange rates (including remeasurements of Indebtedness
and any net loss or gain resulting from Hedge Agreements for currency exchange
risk), will be excluded;

 

(15)                          [reserved];

 

(16)                          expenses and lost profits with respect to
liability or casualty events or business interruption will be disregarded to the
extent covered by insurance and actually reimbursed, or, so long as such Person
has made a determination that there exists reasonable evidence that such amount
will in fact be reimbursed by the insurer, but only to the extent that such
amount (a) has not been denied by the applicable carrier in writing and (b) is
in fact reimbursed within 365 days of the date on which such liability was
discovered or such casualty event or business interruption occurred (with a
deduction for any amounts so added back that are not reimbursed within such
365-day period); provided that any proceeds of such reimbursement when received
will be excluded from the calculation of Consolidated Net Income to the extent
the expense or lost profit reimbursed was previously disregarded pursuant to
this clause (16);

 

(17)                          losses, charges and expenses that are covered by
indemnification or other reimbursement provisions in connection with any asset
disposition will be excluded to the extent actually reimbursed, or, so long as
such Person has made a determination that a reasonable basis exists for
indemnification or reimbursement, but only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days);

 

(18)                          [reserved]; and

 

(19)                          non-cash charges for deferred tax asset valuation
allowances will be excluded.

 

“Consolidated Total Assets” means, as of any date, the total assets of Holdings
and the Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, determined based upon the most recent quarter-end
financial statements available internally as of the date of determination, and
calculated on a Pro Forma Basis.

 

17

--------------------------------------------------------------------------------


 

“Consolidated Total Net Debt” means, as of any date, the Consolidated Debt as of
such date minus all Unrestricted Cash as of such date, in each case, determined
on a consolidated basis in accordance with GAAP based upon the most recent
quarter-end financial statements available internally as of the date of
determination, and calculated on a Pro Forma Basis; provided that for purposes
of calculating the Consolidated Total Net Debt with respect to any Indebtedness
being incurred in reliance on compliance with any financial ratio-based
incurrence test, Unrestricted Cash will not include any proceeds received from
such Indebtedness.  For the avoidance of doubt, the Obligations and the
Indebtedness in respect of the ABL Credit Agreement (excluding undrawn
commitments thereunder) will constitute Consolidated Total Net Debt.

 

“continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived.

 

“Contribution Indebtedness” has the meaning assigned to such term in
Section 6.01(16).

 

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004 (UK).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” will have correlative meanings, it being
specified that the “Control” of the French Loan Parties and their Affiliates
will be determined in accordance with article L.233-3 of the French Code de
commerce.

 

“Credit Agreement Refinancing Indebtedness” means secured or unsecured
Indebtedness of a Borrower in the form of one or more series of term loans or
notes; provided that:

 

(1)                                 such Indebtedness is incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace or refinance, in
whole or part (and such exchange, extension, renewal, replacement or refinancing
occurs substantially concurrently with such incurrence or
obtainment), Indebtedness (“Refinanced Debt”) that is either Term Loans or other
Credit Agreement Refinancing Indebtedness;

 

(2)                                 such Indebtedness is in an original
aggregate principal amount not greater than the principal amount of the
Refinanced Debt (plus the amount of unpaid accrued or capitalized interest and
premiums thereon (including tender premiums), underwriting discounts, original
issue discount, defeasance costs, fees, commissions and expenses);

 

(3)                                 the Weighted Average Life to Maturity of
such Indebtedness is equal to or longer than the remaining Weighted Average Life
to Maturity of the Refinanced Debt, and the final

 

18

--------------------------------------------------------------------------------


 

maturity date of such Credit Agreement Refinancing Indebtedness may not be
earlier than the Latest Maturity Date;

 

(4)                                 such Indebtedness may participate on a pro
rata basis or on a less than pro rata basis (but not on a greater than pro rata
basis) in any voluntary or mandatory prepayments hereunder provided that in no
event shall such Indebtedness be permitted to be voluntarily or mandatorily
prepaid prior to the repayment in full of all Term Facilities, unless
accompanied by a ratable prepayment of each Term Facility hereunder;

 

(5)                                 such Indebtedness is not secured by any
assets or property of Holdings, the Borrowers or any Restricted Subsidiary that
does not constitute Collateral (subject to customary exceptions for cash
collateral in favor of an agent, letter of credit issuer or similar “fronting”
lender);

 

(6)                                 such Indebtedness is not guaranteed by any
Subsidiary of Holdings other than a Subsidiary Loan Party;

 

(7)                                 if such Indebtedness is secured:

 

(a)                                 the Liens securing such Refinancing
Indebtedness have a Lien priority equal to or junior to the Refinanced Debt;

 

(b)                                 the security agreements relating to such
Indebtedness are substantially similar to or the same as the Security Documents
(as determined in good faith by a Responsible Officer of Holdings);

 

(c)                                  if such Indebtedness is secured on a pari
passu basis with the Term Loans, a Debt Representative acting on behalf of the
holders of such Indebtedness has become party to or is otherwise subject to the
provisions of a First Lien Intercreditor Agreement and, if applicable, the
Intercreditor Agreement;

 

(d)                                 if such Indebtedness is secured on a junior
basis to the Term Loans, a Debt Representative, acting on behalf of the holders
of such Indebtedness, has become party to or is otherwise subject to the
provisions of a Junior Lien Intercreditor Agreement and, if applicable, the
Intercreditor Agreement;

 

(8)                                 the terms and conditions of such
Indebtedness are (x) on customary market terms at the incurrence thereof or
(y) substantially identical to, or, taken as a whole, no more favorable to the
lenders or holders providing such Indebtedness than, those applicable to such
Refinanced Debt as determined in good faith by a Responsible Officer of
Holdings; provided that Holdings will promptly deliver to the Administrative
Agent final copies of the definitive credit documentation relating to such
Indebtedness (unless Holdings or any Restricted Subsidiary is bound by a
confidentiality obligation with respect thereto, in which case Holdings will
deliver a reasonably detailed description of the material terms and conditions
of such Indebtedness in lieu thereof); provided that this clause (8) will not
apply to:

 

19

--------------------------------------------------------------------------------


 

(a)                                 terms addressed in the preceding
clauses (1) through (7);

 

(b)                                 (i) interest rate, fees, funding discounts
and other pricing terms; (ii) redemption, prepayment or other premiums;
(iii) optional prepayment terms; and (iv) redemption terms;

 

(c)                                  subordination terms; and

 

(d)                                 covenants or other provisions applicable
only to periods after the Latest Maturity Date at the time of incurrence of such
Indebtedness;

 

provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness (or such short period as may be agreed by the Administrative
Agent), together with a reasonably detailed description of the material terms
and conditions of such resulting Indebtedness or drafts of the documentation
relating thereto, stating that Holdings has determined in good faith that such
terms and conditions satisfy the foregoing requirement, shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies Holdings within such five Business Day (or
shorter) period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees).

 

Credit Agreement Refinancing Indebtedness will include any Registered Equivalent
Notes issued in exchange therefor.

 

“Cure Amount” means the amount of cash contributions to the capital of the
Borrowers made pursuant to Section 8.02 of the ABL Credit Agreement.

 

“Current Assets” means, as of any date, all assets (other than Cash Equivalents
or other cash equivalents) that would, in accordance with GAAP, be classified on
a consolidated balance sheet of Holdings and the Restricted Subsidiaries as
“current assets” (other than amounts related to current or deferred Taxes based
on income or profits), determined based upon the most recent quarter-end
financial statements available internally as of the date of determination, and
calculated on a Pro Forma Basis.

 

“Current Liabilities” means, as of any date, all liabilities that would, in
accordance with GAAP, be classified on a consolidated balance sheet of Holdings
and the Restricted Subsidiaries as “current liabilities,” other than:

 

(1)                                 the current portion of any Indebtedness;

 

(2)                                 accruals of Consolidated Interest Expense
(excluding Consolidated Interest Expense that is due and unpaid);

 

(3)                                 accruals for current or deferred Taxes based
on income or profits;

 

20

--------------------------------------------------------------------------------


 

(4)                                 accruals, if any, of transaction costs
resulting from the Transactions; and

 

(5)                                 accruals of any costs or expenses related to
(a) severance or termination of employees prior to the Closing Date or
(b) bonuses, pension and other post-retirement benefit obligations;

 

in each case, determined based upon the most recent quarter-end financial
statements available internally as of the date of determination, and calculated
on a Pro Forma Basis.

 

“Debt Fund Affiliate” shall mean any Affiliate of Holdings (other than Holdings,
the Borrowers or any Restricted Subsidiary of the Borrowers) that is primarily
engaged in, or advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit or securities in the ordinary course and that
exercises investment discretion independent from Holdings.

 

“Debt Representative” means, with respect to any Indebtedness that is secured on
a pari passu basis with, or on a junior basis to, the Term Loans, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Debtor Relief Laws” means the Title 11 of the United States Code, the
Insolvency Act 1986 (UK), the EU Insolvency Regulation, the provisions of the
Livre VI and other relevant provisions related thereto of the French Code de
commerce, the Bankruptcy and Insolvency Act (Canada) and the Companies’
Creditors Arrangement Act (Canada) and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
administration, receivership, insolvency, reorganization, or similar debtor
relief laws of the United States, Canada, United Kingdom, Luxembourg, France,
Germany, Spain, Finland or other applicable jurisdictions from time to time in
effect.

 

“Default” means any event or condition which, but for the giving of notice,
lapse of time or both, would constitute an Event of Default.

 

“Defaulting Lender” means (1) any Lender whose acts or failure to act, whether
directly or indirectly, constitutes a Lender Default and (2) any Lender that has
become the subject of a Bail-in Action.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by Holdings or any Restricted Subsidiary in connection
with an Asset Sale that is designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer of Holdings setting forth the
basis of such valuation, less the amount of cash or Cash Equivalents received in
connection with a subsequent sale of such Designated Non-Cash Consideration.

 

21

--------------------------------------------------------------------------------


 

“Disinterested Director” means, with respect to any Person and transaction, a
member of the Board of Directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

“Disqualified Institution” means (a) competitors of Holdings, Huntsman and their
respective subsidiaries, in each case identified in writing by the Borrowers to
the Administrative Agent from time to time (at any time when JPMCB is serving as
Administrative Agent, by e-mail to JPMDQ_Contact@jpmorgan.com), (b) financial
institutions previously designated in writing by Holdings to the Administrative
Agent on or prior to June 20, 2017 and (c) any affiliates of any such
competitors or institutions reasonably identifiable as affiliates solely on the
basis of the similarity of their names (other than bona fide fixed income
investors or debt funds) or identified by the Borrowers in writing to the
Administrative Agent from time to time (at any time when JPMCB is serving as
Administrative Agent, by e-mail to JPMDQ_Contact@jpmorgan.com) (it being
understood that any update pursuant to clause (a) or clause (c) above shall not
become effective until the business day following the Administrative Agent’s
receipt of such notice, and, in any event, shall not apply retroactively or to
any entity that (i) has previously acquired commitments, loans or participation
otherwise permitted under the Term Facility, (ii) is party to a pending trade
with respect to commitments, loans or participation under the Term Facility as
of the date of such notice or (iii) that becomes a competitor of Huntsman or
Holdings or their respective subsidiaries before becoming a Disqualified
Institution).

 

“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by their terms (or by the terms of any security or other
Equity Interests into which they are convertible or for which they are
redeemable or exchangeable at the option of the holder thereof), or upon the
happening of any event or condition:

 

(1)                                 mature or are mandatorily redeemable (other
than solely for Qualified Equity Interests), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale are subject to the prior repayment in full of the Term
Loans and all other Obligations that are accrued and payable and the termination
of the Commitments);

 

(2)                                 are redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests), in whole or in part;

 

(3)                                 provide for the scheduled payments of
dividends in cash; or

 

(4)                                 either mandatorily or at the option of the
holders thereof, are or become convertible into or exchangeable for Indebtedness
or any other Equity Interests that would constitute Disqualified Stock, in each
case, prior to the date that is 91 days after the earlier of:

 

(a)                                 the Latest Maturity Date; and

 

22

--------------------------------------------------------------------------------


 

(b)                                 the date on which the Term Loans and all
other Obligations (other than Obligations in respect of (i) Specified Hedge
Agreements that are not then due and payable and (ii) contingent indemnification
and reimbursement obligations that are not yet due and payable and for which no
claim has been asserted) are repaid in full and the Commitments are terminated;

 

provided that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to such date will be deemed to be
Disqualified Stock; provided, further, that if such Equity Interests are issued
to any employee or to any plan for the benefit of employees of Holdings or its
Subsidiaries or by any such plan to such employees, such Equity Interests will
not constitute Disqualified Stock solely because they may be required to be
repurchased by Holdings or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; and provided, further, that any class of
Equity Interests of such Person that by its terms authorizes such Person to
satisfy its obligations thereunder by delivery of Equity Interests that is not
Disqualified Stock will not be deemed to be Disqualified Stock.

 

“Distressed Person” has the meaning assigned to such term in the definition of
“Lender-Related Distress Event.”

 

“Documentation Agents” means Citigroup Global Markets Inc., Bank of America,
N.A., Barclays Bank PLC, HSBC Securities (USA) Inc., Goldman Sachs Bank USA, PNC
Bank, National Association, Royal Bank of Canada, SunTrust Bank and Commerzbank
AG, each in its capacity as the Documentation Agent.

 

“Dollars” or “$” means lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary of Holdings that is organized under
the laws of the United States or any political subdivision thereof, and
“Domestic Subsidiaries” means any two or more of them.  Unless otherwise
indicated in this Agreement, all references to Domestic Subsidiaries will mean
Domestic Subsidiaries of Holdings.

 

“Dutch Auction” means an auction of Term Loans conducted:

 

(1)                                 pursuant to Section 10.04(10) to allow an
Affiliated Lender to acquire Term Loans at a discount to par value and on a pro
rata basis; or

 

(2)                                 pursuant to Section 10.04(14) to allow a
Purchasing Borrower Party to prepay Term Loans at a discount to par value and on
a pro rata basis,

 

in each case, in accordance with the applicable Dutch Auction Procedures.

 

“Dutch Auction Procedures” means, with respect to a purchase of Term Loans in a
Dutch Auction, Dutch auction procedures as reasonably agreed upon by the
applicable

 

23

--------------------------------------------------------------------------------


 

Affiliated Lender or Purchasing Borrower Party, as the case may be, and the
Administrative Agent.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Engagement Letter” means that certain Engagement Letter, dated as of June 20,
2017, by and among the Borrowers, JPMCB, Citigroup Global Markets Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Barclays Bank PLC, HSBC Securities
(USA) Inc. and Goldman Sachs Bank USA.

 

“Enterprise Transformative Event” means any merger, acquisition or Investment,
in any such case by the Borrowers, any Restricted Subsidiary, Holdings or any of
the direct or indirect parent companies of Holdings that is either (a) not
permitted by the terms of any Loan Document immediately prior to the
consummation of such transaction or (b) if permitted by the terms of the Loan
Documents (prior to giving effect to any amendments) immediately prior to the
consummation of such transaction, would not provide Holdings, the Borrowers and
their Restricted Subsidiaries with adequate flexibility under the Loan Documents
for the continuation and/or expansion of their combined operations following
such consummation, as reasonably determined by Holdings acting in good faith.

 

“Environment” means the indoor and outdoor environment, including ambient and
indoor air, surface water and groundwater (including potable water, navigable
water and wetlands), the land surface or subsurface strata, and natural
resources such as flora and fauna.

 

“Environmental Laws” means all applicable laws (including common law), statutes,
rules, regulations, codes, ordinances, orders, binding agreements and final,
binding decrees or judgments, in each case, promulgated or entered into by or
with any Governmental Authority, relating in any way to the Environment,
preservation or reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any harmful or deleterious
substance or to occupational health and safety matters (to the extent relating
to the Environment or exposure to harmful or deleterious substances).

 

24

--------------------------------------------------------------------------------


 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, and any final regulations promulgated and the
rulings issued thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings or any of its Subsidiaries, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means:

 

(1)                                 a Reportable Event, or the requirements of
Section 4043(b) of ERISA apply, with respect to a Plan;

 

(2)                                 a withdrawal by Holdings or any of its
Subsidiaries or, to the knowledge of Holdings or the Borrowers, any ERISA
Affiliate from a Plan subject to Section 4063 of ERISA during a plan year in
which it was a substantial employer (as defined in Section 4001(a)(2) of ERISA)
or a cessation of operations by Holdings or any of its Subsidiaries or, to the
knowledge of Holdings or the Borrowers, any ERISA Affiliate that is treated as a
termination under Section 4062(e) of ERISA;

 

(3)                                 a complete or partial withdrawal by Holdings
or any of its Subsidiaries or, to the knowledge of Holdings or the Borrowers,
any ERISA Affiliate from a Multiemployer Plan, receipt of written notification
by Holdings or any of its Subsidiaries or, to the knowledge of Holdings the
Borrowers, any ERISA Affiliate concerning the imposition of Withdrawal Liability
or written notification that a Multiemployer Plan is, or is expected to be,
insolvent within the meaning of Title IV of ERISA or endangered or in critical
status within the meaning of Section 305 of ERISA;

 

(4)                                 the provision by a Plan administrator or the
PBGC of notice of intent to terminate a Plan, to appoint a trustee to administer
a Plan, the treatment of a Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA or the commencement of proceedings by the
PBGC to terminate a Plan or Multiemployer Plan;

 

(5)                                 the incurrence by Holdings or any of its
Subsidiaries or, to the knowledge of Holdings or the Borrowers, any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan, other than for the payment of
plan contributions or PBGC premiums due but not delinquent under Section 4007 of
ERISA;

 

(6)                                 the application for a minimum funding waiver
under Section 302(c) of ERISA with respect to a Plan;

 

25

--------------------------------------------------------------------------------


 

(7)                                 the imposition of a lien under
Section 303(k) of ERISA with respect to any Plan; and

 

(8)                                 a determination that any Plan is in “at
risk” status (within the meaning of Section 303 of ERISA).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“EU Insolvency Regulation” means the Council of the European Union Regulation
1346/2000/EC on insolvency proceeds and the Council of the European Union
Regulation 2015/848 on insolvency proceedings.

 

“Eurocurrency Borrowing” means a Borrowing comprised of Eurocurrency Loans.

 

“Eurocurrency Loan” means any Term Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 8.01.

 

“Excess Cash Flow” means, for any Excess Cash Flow Period, the Consolidated Net
Income of Holdings for such period, minus, without duplication:

 

(1)                                 repayments, prepayments and other cash
payments made with respect to the principal of any Indebtedness or the principal
component of any Capital Lease Obligations of Holdings or any Restricted
Subsidiary during such period (excluding voluntary and mandatory prepayments of
Term Loans, voluntary prepayments of Indebtedness described in
Section 2.08(2)(b) and prepayments of other revolving Indebtedness (except to
the extent accompanied by a corresponding reduction in commitments), but
including all premium, make-whole or penalty payments paid in cash (to the
extent such payments were not already deducted in calculating Consolidated Net
Income and are not otherwise prohibited under this Agreement)); provided that a
mandatory prepayment of Indebtedness will only be deducted pursuant to this
clause (1) to the extent not already deducted in the computation of Net Cash
Proceeds of Asset Sales; minus

 

(2)                                 (a) cash payments made by Holdings or any
Restricted Subsidiary during such period in respect of Capital Expenditures,
Permitted Acquisitions, Investments and Restricted Payments (excluding
Restricted Payments made pursuant to Section 6.06(15), and Investments made
pursuant to Sections 6.04(3), (5), (7) and (14)(to the extent made in one or
more Restricted Subsidiaries)) and (b) cash payments that Holdings or any
Restricted Subsidiary is required to make in respect of Capital Expenditures,
Permitted Acquisitions and Investments within 365 days after the end of such
period pursuant to binding obligations entered into prior to or during such
period; provided that amounts described in this clause (b) will not reduce
Excess Cash Flow in subsequent periods and, to the extent not so paid, will
increase Excess Cash Flow in the subsequent period; minus

 

26

--------------------------------------------------------------------------------


 

(3)                                 cash payments made by Holdings or any
Restricted Subsidiary during such period in respect of (a) long-term liabilities
other than Indebtedness or (b) items for which an accrual or reserve was
established in a prior period; minus

 

(4)                                 (a) cash payments made by Holdings or any
Restricted Subsidiary during such period in respect of Taxes (including
distributions to any Parent Entity in respect of Taxes), to the extent such
payments exceed the amount of tax expense deducted in calculating such
Consolidated Net Income, and (b) cash payments that Holdings or any Restricted
Subsidiary will be required to make in respect of Taxes (including distributions
to any Parent Entity in respect of Taxes) within 180 days after the end of such
period; provided that amounts described in this clause (b) will not reduce
Excess Cash Flow in subsequent periods; minus

 

(5)                                 all cash payments and other cash
expenditures made by Holdings or any Restricted Subsidiary during such period
(a) with respect to items that were excluded in the calculation of such
Consolidated Net Income pursuant to clauses (1) through (19) of the definition
of Consolidated Net Income or (b) that were not expensed during such period in
accordance with GAAP; minus

 

(6)                                 all non-cash credits included in calculating
such Consolidated Net Income (including insured or indemnified losses referred
to in clauses (16) and (17) of Consolidated Net Income to the extent not
reimbursed in cash during such period); minus

 

(7)                                 an amount equal to the sum of (a) the
increase in the Working Capital of Holdings and the Restricted Subsidiaries
during such period, if any, plus (b) the increase in long-term accounts
receivable of Holdings and the Restricted Subsidiaries, if any (other than any
such increases contemplated by clauses (a) and (b) of this clause (7) that are
directly attributable to acquisitions of a Person or business unit by Holdings
and the Restricted Subsidiaries during such period);  minus

 

(8)                                 any extraordinary or nonrecurring cash
charges, expenses or losses during such period, plus

 

(9)                                 all non-cash charges, losses and expenses of
Holdings or any Restricted Subsidiary that were deducted in calculating such
Consolidated Net Income; plus

 

(10)                          all cash payments received by Holdings or any
Restricted Subsidiary during such period pursuant to Hedge Agreements that were
not treated as revenue or net income under GAAP; plus

 

(11)                          an amount equal to the sum of (a) the decrease in
Working Capital of Holdings during such period, if any, plus (b) the decrease in
long-term accounts receivable of Holdings and the Restricted Subsidiaries, if
any; plus

 

(12)                          any extraordinary or nonrecurring gain realized in
cash during such period; plus

 

27

--------------------------------------------------------------------------------


 

(13)                          all amounts referred to in clauses (1),
(2) and (3) above to the extent funded with the proceeds of the issuance or the
incurrence of Indebtedness (other than proceeds of revolving loans), the sale or
issuance of Equity Interests or any loss, damage, destruction or condemnation
of, or any sale, transfer or other disposition to any Person of, any assets.

 

“Excess Cash Flow Period” means each fiscal year of Holdings.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Contributions” means, as of any date, the aggregate amount of the net
cash proceeds and Cash Equivalents, together with the aggregate fair market
value (determined in good faith by a Responsible Officer of Holdings) of other
assets that are used or useful in a business permitted under Section 6.08,
received by Holdings after the Closing Date from:

 

(1)                                 contributions to its common equity capital;
or

 

(2)                                 the sale of Capital Stock of Holdings;

 

in each case, designated as Excluded Contributions pursuant to a certificate of
a Responsible Officer of Holdings on the date such contribution is made or such
Capital Stock is sold, less the aggregate amount of Investments made pursuant to
Section 6.04(28) in each case prior to such date; provided that the proceeds of
Disqualified Stock, Cure Amounts and any net cash proceeds that are used prior
to such date (A) to make Restricted Payments under Section 6.06(1) or
Section 6.06(2)(b), (B) to make an Investment under Section 6.04(3), a
Restricted Payment under Section 6.06(15) or a payment in respect of Junior
Financing under Section 6.09(2)(a), in each case utilizing the Available Amount
or (C) for Contribution Indebtedness, will not be treated as Excluded
Contributions.

 

“Excluded Indebtedness” means all Indebtedness (other than Credit Agreement
Refinancing Indebtedness) permitted under Section 6.01.

 

“Excluded Subsidiary” means any:

 

(1)                                 Immaterial Subsidiary;

 

(2)                                 Subsidiary that is not a Wholly Owned
Subsidiary of Holdings;

 

(3)                                 Unrestricted Subsidiary;

 

(4)                                 CFC;

 

(5)                                 FSHCO;

 

(6)                                 Subsidiary of a CFC or FSHCO;

 

(7)                                 Subsidiary that is not either (i) a Domestic
Subsidiary or (ii) organized under the laws of a Specified Foreign Jurisdiction;

 

28

--------------------------------------------------------------------------------


 

(8)                                 Subsidiary if acting as a Guarantor, or its
Guarantee, would, and only so long as it would, (a) be prohibited by law or
regulation or by any contractual obligation existing on the (but not incurred in
anticipation of) Closing Date or on the date such subsidiary is acquired or
organized (as long as, in the case of an acquisition of a subsidiary, such
prohibition did not arise as part of such acquisition) or (b) require a
governmental or regulatory consent, approval, license or authorization (unless
such consent, approval, license or authorization has been received);

 

(9)                                 Subsidiary that is a Captive Insurance
Company, not-for-profit Subsidiary or Subsidiary which is a special purpose
entity for securitization transaction (including any Receivables Subsidiary) or
like special purposes; and

 

(10)                          any Subsidiary that would be excluded by the
Guaranty and Security Principles;

 

in each case, unless Holdings determines in its sole discretion, upon notice to
the Administrative Agent, that any of the foregoing Persons (other than a
Subsidiary that is not a Wholly Owned Subsidiary of Holdings (other than
Brockhues GmbH & Co. KG)) should not be an Excluded Subsidiary; provided that in
the case of any Restricted Subsidiary that is a Foreign Subsidiary not organized
in a Specified Foreign Jurisdiction, the jurisdiction of such Foreign Subsidiary
is acceptable to the Administrative Agent in its reasonable discretion unless
the Guarantee to be provided by such Foreign Subsidiary is consistent with the
credit support provided by the other Guarantors (or as otherwise may be
acceptable to the Administrative Agent in its reasonable discretion).
Notwithstanding the foregoing, a Restricted Subsidiary may be an Excluded
Subsidiary in circumstances where Holdings and the Administrative Agent
reasonably agree that any of the cost, difficulty, burden or consequences of
such Restricted Subsidiary providing a Guarantee of the Obligations is excessive
in relation to the value afforded thereby.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of any Loan Party hereunder, or, with respect
to clause (4) below, on account of any obligation of a French Guarantor:

 

29

--------------------------------------------------------------------------------


 

(1)                                 Taxes imposed on or measured by its net
income (however denominated) or franchise Taxes imposed in lieu of net income
Taxes, and branch profits Taxes, in each case, (a) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(b) that are Other Connection Taxes;

 

(2)                                 any U.S. federal withholding Tax imposed on
amounts payable hereunder to or for the account of a Recipient under any law
applicable at the time such Recipient becomes a party to this Agreement (other
than pursuant to an assignment request by the Borrower under Section 2.16), (or
in the case of a Lender, under any law applicable at the time such Lender
changes its Lending Office), except to the extent that the Recipient’s assignor
(if any), at the time of assignment (or such Lender immediately before it
changed its Lending Office), was entitled to receive additional amounts from the
applicable Loan Party with respect to such withholding Tax pursuant to
Section 2.14(1) or Section 2.14(3);

 

(3)                                 Taxes that are attributable to such
Recipient’s failure to comply with Section 2.14(5) or Section 2.14(6);

 

(4)                                 any Taxes imposed by France on amounts
payable to a Lender if such Taxes are imposed solely because this payment is
made to (i) an account opened in the name of or for the benefit of that Lender
in a financial institution situated in a Non-Cooperative Jurisdiction or (ii) a
Lender acting through a Lending Office (or the office of the Administrative
Agent) situated in a Non-Cooperative Jurisdiction;

 

(5)                                 any Taxes imposed under FATCA; and

 

(6)                                 any Taxes under the laws of Germany arising
solely due to the fact that the Obligations are secured (directly or indirectly)
by real estate located in Germany (inländische Grundstücke) or any domestic
rights treated as real property under German Civil Law (inländische Rechte die
den Vorschriften des Bürgerlichen Rechts über Grundstücke unterliegen) within
the meaning of section 49 para. 1 no. 5 lit. c) aa) Income Tax Act
(Einkommensteuergesetz — EStG).

 

“Existing Huntsman Indebtedness” means (i) that certain Credit Agreement, dated
as of August 16, 2005 (as amended, restated, modified or otherwise supplemented
from time to time prior to the Closing Date) by and among Huntsman, the
guarantors party thereto, the lenders party thereto, and JPMCB, as
administrative agent and collateral agent, (ii) the notes due 2020 issued
pursuant to that certain Indenture, dated as of November 19, 2012 (as amended,
restated, modified or otherwise supplemented from time to time prior to the
Closing Date), among Huntsman, the guarantors party thereto and Wells Fargo
Bank, National Association, as trustee, and any supplemental or additional
indenture entered into with respect thereto, (iii) the notes due 2021 issued
pursuant that that certain Indenture, dated as of December 23, 2013 (as amended,
restated, modified or otherwise supplemented from time to time prior to the
Closing

 

30

--------------------------------------------------------------------------------


 

Date), among Huntsman, the guarantors party thereto and Wilmington Trust,
National Association, as trustee, and any supplemental or additional indenture
entered into with respect thereto, (iv) the notes due 2022 issued pursuant to
that certain Indenture, dated as of November 13, 2014 (as amended, restated,
modified or otherwise supplemented from time to time prior to the Closing Date),
among Huntsman, the guarantors party thereto and Wilmington Trust, National
Association, as trustee, and any supplemental or additional indenture entered
into with respect thereto and (v) those certain senior notes due 2025 issued
pursuant to the terms of that certain Indenture, dated as of March 31, 2015 (as
amended, restated, modified or otherwise supplemented from time to time prior to
the Closing Date), among Huntsman, the guarantors party thereto and Wilmington
Trust, National Association, as trustee, and any supplemental or additional
indenture entered into with respect thereto.

 

“Extended Term Loan Installment Date” has the meaning assigned to such term in
Section 2.06(2).

 

“Extended Term Loans” has the meaning assigned to such term in Section 2.20(1).

 

“Extending Term Lender” has the meaning assigned to such term in
Section 2.20(1).

 

“Extension” has the meaning assigned to such term in Section 2.20(1).

 

“Extension Amendment” has the meaning assigned to such term in Section 2.20(2).

 

“Extension Offer” has the meaning assigned to such term in Section 2.20(1).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement with
respect to the foregoing, and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.

 

“FCPA” has the meaning assigned to such term in Section 3.19(3).

 

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds rate, provided that if the Federal Funds Rate shall
be less than zero, such rate shall be deemed to zero for the purposes of this
Agreement.

 

31

--------------------------------------------------------------------------------


 

“Fee Letter” means the Fee Letter, dated June 20, 2017 (as amended, restated,
modified or otherwise supplemented from time to time) by and among the
Borrowers, JPMCB, Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Barclays Bank PLC, HSBC Securities (USA) Inc. and Goldman
Sachs Bank USA.

 

“Fees” means the Administrative Agent Fees and all other fees set forth in the
Fee Letter or as otherwise agreed payable to a Lender, the Administrative Agent,
or any Arranger, in each case, with respect to Term Loans.

 

“Finance Parties” means the Administrative Agent, the Collateral Agent, the
Arrangers, the Documentation Agent and the Lenders.

 

“Financial Covenant Default” has the meaning assigned to such term in
Section 8.01(6).

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, president, principal accounting officer, director of financial
services, treasurer, assistant treasurer or controller of such Person or any
other senior officer or director with equivalent responsibilities.

 

“Financial Support Direction” shall mean a financial support direction issued by
the Pensions Regulator under section 43 of the Pensions Act 2004 (UK).

 

“First Lien Intercreditor Agreement” means a “pari passu” intercreditor
agreement reasonably satisfactory to the Administrative Agent.  Upon the request
of the Borrower, the Administrative Agent and Collateral Agent will execute and
deliver a First Lien Intercreditor Agreement with the Loan Parties and one or
more Debt Representatives for Indebtedness permitted hereunder that is permitted
to be secured on a pari passu basis with the Term Loans.

 

“First Lien Net Leverage Ratio” means, as of any date, the ratio of Consolidated
First Lien Net Debt as of such date to Consolidated EBITDA for the most recent
four fiscal quarter period for which Required Financial Statements have been
delivered, calculated on a Pro Forma Basis.

 

“Fixed Amounts” has the meaning assigned to such term in Section 1.07(b).

 

“Flood Certificate” means a completed “Life-of-Loan”, “Standard Flood Hazard
Determination Form” of the Federal Emergency Management Agency or any successor
Governmental Authority performing a similar function (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the applicable property owner relating thereto).

 

“Flood Program” means the National Flood Insurance Program created by the
U.S. Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act
of 1994, the Flood Insurance

 

32

--------------------------------------------------------------------------------


 

Reform Act of 2004 and the Biggert-Waters Flood Insurance Reform Act of 2012, in
each case as amended from time to time, and any successor statutes, together
with all statutory and regulatory provisions consolidating, amending, replacing,
supplementing, implementing or interpreting any of the foregoing, as amended and
modified from time to time.

 

“Flood Zone” means areas having special flood hazards as described in the Flood
Program.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America.  For purposes of this
definition, the United States of America, each state thereof and the District of
Columbia will be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“French Guarantor” means a Guarantor incorporated in France.

 

“French Loan Party” means any Loan Party incorporated in France.

 

“French Security Document” means the documents referred to as such in Schedule
1.01(3) or Schedule 5.16 and any other any Security Document governed by French
law to be entered into by a Loan Party pursuant to or in connection with this
Agreement.

 

“FSHCO” means any Subsidiary of Holdings, substantially all of the assets of
which consist of Equity Interests or Indebtedness of one or more CFCs.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, including those set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as approved by a significant segment of the accounting profession
(but excluding the policies, rules and regulations of the SEC applicable only to
public companies).

 

Notwithstanding anything to the contrary above or in the definition of Capital
Lease Obligations or Capital Expenditures, in the event of a change under GAAP
(or the application thereof) requiring any leases to be capitalized that are not
required to be capitalized as of the Closing Date, only those leases that would
result or would have resulted in Capital Lease Obligations or Capital
Expenditures on the Closing Date (assuming for purposes hereof that they were in
existence on the Closing Date) will be considered capital leases and all
calculations under this Agreement will be made in accordance therewith.

 

“German Loan Party” means any Loan Party that qualifies as a resident party
domiciled in Germany (Inländer) within the meaning of Section 2 paragraph 15 of
the German Foreign Trade Act (Außenwirtschaftsgesetz) (including its directors,
managers, officers, agents and employees).

 

33

--------------------------------------------------------------------------------


 

“Governmental Authority” means any federal, state, provincial, municipal, local,
national, transnational, foreign or other governmental department, commission,
board, tribunal, bureau, ministry, court, agency, authority, instrumentality or
regulatory, legislative, judicial or arbitral body, or other law, rule or
regulation-making entity, or any entity or officer exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to any government or any court.

 

“Guarantee” of or by any Person (the “guarantor”) means:

 

(1)                                 any obligation, contingent or otherwise, of
the guarantor guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect:

 

(a)                                 to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness or other obligations;

 

(b)                                 to purchase or lease property, securities or
services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof;

 

(c)                                  to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness or other
obligation;

 

(d)                                 entered into for the purpose of assuring in
any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part); or

 

(e)                                  as an account party in respect of any
letter of credit, bank guarantee or other letter of credit guaranty issued to
support such Indebtedness or other obligation; or

 

(2)                                 any Lien on any assets of the guarantor
securing any Indebtedness (or any existing right, contingent or otherwise, of
the holder of Indebtedness to be secured by such a Lien) of any other Person,
whether or not such Indebtedness or other obligation is assumed by the
guarantor;

 

provided, that the term “Guarantee” will not include endorsements of instruments
for deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness).

 

34

--------------------------------------------------------------------------------


 

The amount of any Guarantee will be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith, subject to any local
limitations as set forth in this Agreement or in the Guaranty and Security
Principles.

 

“Guarantor” means (1) Holdings; (2) the Lux Borrower (solely with respect to
Obligations of the US Borrower); (3) the US Borrower (solely with respect to
Obligations of the Lux Borrower); (4) each Subsidiary Loan Party and (5) each
Parent Entity or Restricted Subsidiary (other than any Restricted Subsidiary
that is not a Wholly Owned Subsidiary) that Holdings may elect in its sole
discretion, from time to time, upon written notice to the Administrative Agent,
to cause to Guarantee the Obligations; provided that, in the case of this clause
(5), the Guarantee and the security interest provided by such Person is
consistent with the credit support provided by the other Guarantors (or as
otherwise may be acceptable to the Administrative Agent in its reasonable
discretion), in each case subject to the Guaranty and Security Principles.

 

“Guaranty” means the guaranty made by Holdings and the other Guarantors in favor
of the Administrative Agent on behalf of the Secured Parties, dated as of the
Closing Date, as amended, supplemented or otherwise modified from time to time.

 

“Guaranty and Security Principles” means the Guaranty and Security Principles
set forth on Schedule 1.01(2).

 

“Hazardous Materials” means all pollutants, contaminants, wastes, chemicals,
materials, substances and constituents, including explosive or radioactive
substances or petroleum or petroleum byproducts or distillates, friable asbestos
or friable asbestos-containing materials, polychlorinated biphenyls or radon
gas, in each case, that are regulated or would reasonably be expected to give
rise to liability under any Environmental Law.

 

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, in each case, not entered into for
speculative purposes; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of Holdings or any of its
Subsidiaries will be a Hedge Agreement.

 

“Holdings” has the meaning assigned to such term in the recitals hereto.

 

“Huntsman” has the meaning assigned to such term in the recitals hereto.

 

“Huntsman-Clariant Merger” means the merger of Huntsman Corporation with a
wholly-owned subsidiary of Clariant.

 

35

--------------------------------------------------------------------------------


 

“Huntsman Release” means the termination of all guarantees, commitments and
other obligations of Holdings and its Subsidiaries under the Existing Huntsman
Indebtedness and the termination and release of all Liens related thereto.

 

“Immaterial Subsidiary” means, as of any date, any Subsidiary that (i) did not,
as of the last day of the most recent fiscal quarter of Holdings for which
Required Financial Statements have been delivered (or were required to be
delivered), have assets with a value in excess of 2.5% of the Consolidated Total
Assets or revenues representing in excess of 2.5% of total revenues of Holdings
and the Restricted Subsidiaries for the period of four consecutive fiscal
quarters for which Required Financial Statements have been delivered (or were
required to be delivered), calculated on a consolidated basis in accordance with
GAAP; and (ii) taken together with all Immaterial Subsidiaries as of the last
day of the most recent fiscal quarter of Holdings for which Required Financial
Statements have been delivered (or were required to be delivered), did not have
assets with a value in excess of 5.0% of Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of Holdings and the Restricted
Subsidiaries on a consolidated basis for such four-quarter period.

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

 

“Incremental Equivalent Term Debt” means Indebtedness of a Borrower in the form
of term loans or notes, which Indebtedness is either unsecured or secured on a
pari passu basis with or junior basis to the Term Loans; provided that:

 

(1)                                 the aggregate outstanding principal amount
of such Indebtedness on any date that such Indebtedness is incurred pursuant to
Section 6.01(1) shall be subject to the limitations set forth in
Section 2.18(3);

 

(2)                                 the final maturity date of such Incremental
Equivalent Term Debt may not be earlier than the Latest Maturity Date of the
Term Loans (and in the case of any junior secured or unsecured Incremental
Equivalent Term Debt, the final maturity date may not be earlier than the date
that is 91 days after the Latest Maturity Date of the Term Loans);

 

(3)                                 the Weighted Average Life to Maturity of
such Incremental Equivalent Term Debt may be no shorter than the longest
remaining Weighted Average Life to Maturity of the Term Loans;

 

(4)                                 except for any of the following that are
applicable only to periods following the Latest Maturity Date of the Term Loans,
the covenants, events of default, subsidiary guarantees and other terms for such
Indebtedness or commitments (excluding, for the avoidance of doubt, interest
rates (including through fixed interest rates), interest rate margins, rate
floors, fees, funding discounts, original issue discounts and redemption or
prepayment terms and premiums), when taken as a whole, are determined by
Holdings in good faith (i) to be on customary market terms or (ii) not to be
materially more restrictive on Holdings and its Restricted Subsidiaries than the
terms of this Agreement, when taken as a whole;

 

36

--------------------------------------------------------------------------------


 

(5)                                 if such Indebtedness is secured on a pari
passu basis with the Term Loans, such Indebtedness (a) solely consists of notes
and (b) a Debt Representative acting on behalf of the holders of such
Indebtedness has become party to or is otherwise subject to the provisions of a
First Lien Intercreditor Agreement; and

 

(6)                                 if such Indebtedness is secured on a junior
basis to the Term Loans, a Debt Representative acting on behalf of the holders
of such Indebtedness has become party to or is otherwise subject to the
provisions of a Junior Lien Intercreditor Agreement.

 

Incremental Equivalent Term Debt will include any Registered Equivalent Notes
issued in exchange therefor.

 

“Incremental Facility” has the meaning assigned to such term in Section 2.18(1).

 

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.18(5).

 

“Incremental Lenders” has the meaning assigned to such term in Section 2.18(5).

 

“Incremental Term Loan Installment Date” has the meaning assigned to such term
in Section 2.06(2).

 

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.18(1).

 

“Incremental Yield” has the meaning assigned to such term in Section 2.18(8)(b).

 

“Indebtedness” means, with respect to any Person, without duplication:

 

(1)                                 all obligations of such Person for borrowed
money;

 

(2)                                 all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments;

 

(3)                                 all obligations of such Person under
conditional sale or title retention agreements relating to property or assets
purchased by such Person;

 

(4)                                 all obligations of such Person issued or
assumed as the deferred purchase price of property or services, to the extent
the same would be required to be shown as a long-term liability on a balance
sheet prepared in accordance with GAAP;

 

(5)                                 all Capital Lease Obligations of such
Person;

 

(6)                                 all net payments that such Person would have
to make in the event of an early termination, on the date Indebtedness of such
Person is being determined, in respect of outstanding Hedge Agreements;

 

37

--------------------------------------------------------------------------------


 

(7)                                 the principal component of all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and bank guarantees;

 

(8)                                 the principal component of all obligations
of such Person in respect of bankers’ acceptances;

 

(9)                                 all Guarantees by such Person of
Indebtedness described in clauses (1) through (8) above;

 

(10)                          to the extent not otherwise included, Indebtedness
of another Person secured by a Lien on any asset owned by such Person (whether
or not such Indebtedness is assumed by such Person); and

 

(11)                          the amount of all obligations of such Person with
respect to the redemption, repayment or other repurchase of any Disqualified
Stock (excluding accrued dividends that have not increased the liquidation
preference of such Disqualified Stock);

 

provided that Indebtedness will not include:

 

(a)                                 trade payables, accrued expenses and
intercompany liabilities arising in the ordinary course of business;

 

(b)                                 prepaid or deferred revenue arising in the
ordinary course of business;

 

(c)                                  purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase prices of an
asset to satisfy unperformed obligations of the seller of such asset; or

 

(d)                                 earn-out obligations until such obligations
are not paid after becoming due and payable.

 

The Indebtedness of any Person will include the Indebtedness of any partnership
in which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof.

 

“Indemnified Taxes” means (1) all Taxes other than Excluded Taxes imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document; and (2) to the extent not otherwise described in
clause (1), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 10.05(2).

 

“Initial Term Loan Commitments” means with respect to each Lender, the
commitment of such Lender to make Initial Term Loans as set forth on
Schedule 2.01(1).  On the Closing Date, the aggregate amount of Initial Term
Loan Commitments is $300 million.

 

“Initial Term Loan Facility” means the term loan facility consisting of Initial
Term Loans made to the Borrowers.

 

38

--------------------------------------------------------------------------------


 

“Initial Term Loan Lender” means each financial institution listed on
Schedule 2.01 (other than any such Person that has ceased to be a party hereto
pursuant to an Assignment and Acceptance in accordance with Section 10.04), as
well as any Person that becomes a Lender hereunder pursuant to Section 10.04 by
assignment of any Initial Term Loans.

 

“Initial Term Loans” means the term loans made to the Borrowers on the Closing
Date pursuant to Section 2.01.

 

“Initial Venator Distribution Transaction” has the meaning assigned to such term
in the recitals hereto.

 

“Intellectual Property Rights” has the meaning assigned to such term in the US
Collateral Agreement.

 

“Intellectual Property Security Agreements” shall mean (i) any “Intellectual
Property Security Agreement” as defined in the US Collateral Agreement and each
other intellectual property security agreement or supplement thereto executed
and delivered pursuant to Section 5.10 or Schedule 1.01(3) (as such schedule may
be amended or supplemented from time to time in accordance with the Guaranty and
Security Principles).

 

“Intercreditor Agreement” means the Intercreditor Agreement, to be entered into
as of the Closing Date, by and among the Administrative Agent, the Collateral
Agent and JPMCB, as administrative agent and collateral agent under the ABL
Credit Agreement, Holdings and the Borrowers and the Subsidiary Loan Parties, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Interest Coverage Ratio” means, as of any date, the ratio of (1) the
Consolidated EBITDA for the most recent period of four consecutive fiscal
quarters for which Required Financial Statements have been delivered, calculated
on a Pro Forma Basis, to (2) the sum of (a) the Consolidated Interest Expense of
Holdings for such period, calculated on a Pro Forma Basis and in each case, paid
or payable in cash, and (b) all cash dividend payments (excluding items
eliminated in consolidation and payments on account of tax distributions) on any
series of Disqualified Stock of Holdings or preferred stock of any of the
Restricted Subsidiaries, in each case, made during such period.

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.04.

 

“Interest Payment Date” means (1) with respect to any Eurocurrency Loan, the
last day of the Interest Period applicable to the Borrowing of which such Term
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing; (2) with respect to any ABR Loan, the last
Business Day of each fiscal quarter of Holdings; and (3) to the extent necessary
to create a fungible Class of Term Loans and solely with respect to the first
Interest

 

39

--------------------------------------------------------------------------------


 

Payment Date of a new Class of Term Loans, on any Business Day that any
additional Term Loans are incurred.

 

“Interest Period” means, as to any Eurocurrency Borrowing, the period commencing
on the date of such Borrowing or on the last day of the immediately preceding
Interest Period applicable to such Borrowing, as applicable, and ending on the
numerically corresponding day (or, if there is no numerically corresponding day,
on the last day) in the calendar month that is one, two, three or six months
thereafter (or, if agreed by all Lenders, 12 months or such shorter interest
period), as the applicable Borrower may elect, or the date any Eurocurrency
Borrowing is converted to an ABR Borrowing in accordance with Section 2.04 or
repaid or prepaid in accordance with Section 2.06, 2.07 or 2.08; provided that:

 

(1)                                 if any Interest Period would end on a day
other than a Business Day, such Interest Period will be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period will end on the next
preceding Business Day;

 

(2)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period) will
end on the last Business Day of the calendar month at the end of such Interest
Period; and

 

(3)                                 no Interest Period will extend beyond the
applicable Maturity Date.  Interest will accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.

 

Notwithstanding the foregoing, solely with respect to the initial Interest
Period for a new Class of Term Loans, such Interest Period may be adjusted by
the Administrative Agent to the extent necessary to create a fungible Class of
Term Loans.

 

“Interpolated Screen Rate” means, with respect to any Eurocurrency Loan
denominated in any currency for any Interest Period, the rate per annum (rounded
to the same number of decimal places as the Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period for which the
Screen Rate is available for the applicable currency) that is shorter than the
Impacted Interest Period; and (b) the Screen Rate for the shortest period (for
which that Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, at such time.

 

“Investment” has the meaning assigned to such term in Section 6.04.

 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P (or reasonably
equivalent ratings of another internationally recognized rating agency).

 

40

--------------------------------------------------------------------------------


 

“Investment Grade Securities” means:

 

(1)                                 securities issued or directly and fully
guaranteed or insured by the U.S. government or any agency or instrumentality
thereof (other than Cash Equivalents);

 

(2)                                 securities that have an Investment Grade
Rating, but excluding any debt securities or instruments constituting loans or
advances among Holdings and its Restricted Subsidiaries;

 

(3)                                 corresponding instruments in countries other
than the United States customarily utilized for high quality investments and in
each case with maturities not exceeding two years from the date of acquisition;
and

 

(4)                                 investments in any fund that invests at
least 95.0% of its assets in investments of the type described in
clauses (1) and (2) above which fund may also hold immaterial amounts of cash
pending investment and/or distribution.

 

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrowers or any of the Restricted Subsidiaries and (b) any
Person in whom the Borrowers or any of the Restricted Subsidiaries beneficially
owns any Equity Interest that is not a Restricted Subsidiary (other than an
Unrestricted Subsidiary).

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“Junior Financing” means (1) any Indebtedness permitted to be incurred hereunder
that is contractually subordinated in right of payment to the Obligations or
secured by Liens that are contractually subordinated to the Liens securing the
Obligations (other than the ABL Obligations), (2) any unsecured Indebtedness for
borrowed money (other than unsecured Indebtedness in a principal amount not
exceeding $15 million in the aggregate over the term of this Agreement) or
(3) any Permitted Refinancing Indebtedness in respect of any of the foregoing.

 

“Junior Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement reasonably satisfactory to the Administrative Agent.  Upon the request
of Holdings, the Administrative Agent and Collateral Agent will execute and
deliver a Junior Lien Intercreditor Agreement with the Loan Parties and one or
more Debt Representatives for Indebtedness permitted hereunder that is permitted
to be secured on a junior basis to the Term Loans.

 

“Latest Maturity Date” means, as of any date of determination, the latest
Maturity Date of the Term Facilities in effect on such date.

 

“LCA Election” has the meaning assigned to such term in Section 1.07(a).

 

“LCA Test Date” has the meaning assigned to such term in Section 1.07(a).

 

41

--------------------------------------------------------------------------------


 

“Legal Reservations” means:

 

(1)                                 the principle that enforceability may be
limited by applicable bankruptcy, insolvency, pre-insolvency proceedings
(including, insofar as it refers to Spanish Loan Parties, transactions that may
derive from articles 5 bis, 71 and 71 bis, as well as Additional Provision 4th
of the Spanish Insolvency Law), reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law);

 

(2)                                 the time barring of claims under any
applicable law of any Relevant Jurisdiction, the possibility that an undertaking
to assume liability for or indemnify a person against non-payment of stamp duty
may be void, the possibility that a court may strike out provisions of a
contract as being invalid for reasons of oppression, undue influence or similar
reasons and defenses of set-off or counterclaim and similar principles, rights,
defenses and limitations under the laws of any applicable jurisdiction;

 

(3)                                 the principle that in certain circumstances
Liens granted by way of fixed charge may be re-characterized as a floating
charge or that Liens purported to be constituted as an assignment may be
re-characterized as a charge;

 

(4)                                 the principle that additional interest
imposed pursuant to any relevant agreement may be held to be unenforceable on
the grounds that it is a penalty and therefore void;

 

(5)                                 the principle that a court may not give
effect to an indemnity for legal costs incurred by an unsuccessful litigant;

 

(6)                                 the principle that the creation or purported
creation of a Lien over any contract or agreement which is subject to a
prohibition on transfer, assignment or charging may be void, ineffective or
invalid and may give rise to a breach of the contract or agreement over which a
Lien has purportedly been created;

 

(7)                                 implied covenants of good faith and fair
dealing;

 

(8)                                 similar principles, rights and defenses
under the laws of any Relevant Jurisdiction; and

 

(9)                                 any other matters which are set out as
qualifications or reservations as to matters of law of general application in
the legal opinions delivered pursuant to this Agreement.

 

“Lender” means each Initial Term Loan Lender and any Additional Lender.

 

“Lender Default” means:

 

42

--------------------------------------------------------------------------------


 

(1)                                 the refusal (which has not been retracted)
or failure of any Lender to make available its portion of any Borrowing, unless
such Lender notifies the Administrative Agent and Holdings in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied;

 

(2)                                 any Lender has notified Holdings or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations under the Term Facility or under other similar agreements in
which it commits to extend credit;

 

(3)                                 any Lender has, or has a direct or indirect
parent company that has, become the subject of a Bail-In Action; or

 

(4)                                 the admission by any Lender in writing that
it is insolvent or such Lender becoming subject to a Lender-Related Distress
Event.

 

“Lender-Related Distress Event” means, with respect to any Lender or any Person
that directly or indirectly controls a Lender (each, a “Distressed Person”), as
the case may be, a voluntary or involuntary case with respect to such Distressed
Person under any debt relief law, or a custodian, conservator, administrator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any Person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation or Bail-In Action, or such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person or its assets to be, insolvent or
bankrupt; provided that a Lender-Related Distress Event will not be deemed to
have occurred solely by virtue of the ownership or acquisition of any Equity
Interests in any Lender or any Person that directly or indirectly controls such
Lender by a Governmental Authority or an instrumentality thereof.

 

“Lending Office” means, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Term Loans.

 

“Letter of Credit” has the meaning assigned to such term in the ABL Credit
Agreement.

 

“LIBO Rate” means with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, the Screen Rate at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period; provided that if the Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) with respect to the
applicable currency then the LIBO Rate shall be the Interpolated Screen Rate.

 

43

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset (1) any mortgage, deed of trust, lien,
hypothecation, pledge, charge, license, security interest or similar encumbrance
in or on such asset; or (2) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event will an operating
lease, any capital lease in respect of Real Property permitted hereunder or an
agreement to sell be deemed to constitute a Lien.

 

“Limited Condition Acquisition” means any acquisition, including by way of
merger, by Holdings or one or more Restricted Subsidiaries permitted pursuant to
the Loan Documents whose consummation is not conditioned on the availability of,
or on obtaining, third party financing.

 

“Loan Documents” means this Agreement, the Guaranty, the Security Documents, the
Intercreditor Agreement, any First Lien Intercreditor Agreement, any Junior Lien
Intercreditor Agreement, any Note and, solely for the purposes of Sections 3.01,
3.02, and 8.01(3) hereof, the Fee Letter.

 

“Loan Parties” means Holdings, the Borrowers and the Subsidiary Loan Parties.

 

“Luxembourg” means the Grand Duchy of Luxembourg.

 

“Luxembourg Loan Party” means Lux Borrower and any other Loan Party incorporated
in Luxembourg.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on:

 

(1)                                 the business, financial condition or results
of operations, in each case, of Holdings and the Restricted Subsidiaries (taken
as a whole);

 

(2)                                 the ability of the Borrowers and the
Guarantors (taken as a whole) to perform their payment obligations under the
Loan Documents; or

 

(3)                                 the rights and remedies of the
Administrative Agent and the Lenders (taken as a whole) under the Loan
Documents.

 

“Material Indebtedness” means Indebtedness (other than the Term Loans) of
Holdings, the Borrowers or any Subsidiary Loan Party in an aggregate outstanding
principal amount exceeding $50 million.

 

“Material Subsidiary” means any Subsidiary other than an Immaterial Subsidiary.

 

“Maturity Date” means, as the context may require:

 

44

--------------------------------------------------------------------------------


 

(1)                                 with respect to all Initial Term Loans, the
date that occurs seven years after the Closing Date;

 

(2)                                 with respect to any Incremental Term Loans,
the final maturity date specified therefor in the applicable Incremental
Facility Amendment;

 

(3)                                 with respect to any Other Term Loans, the
final maturity date specified therefor in the applicable Refinancing Amendment;
and

 

(4)                                 with respect to any Extended Term Loans, the
final maturity date specified therefor in the applicable Extension Amendment.

 

“Maximum Liability” has the meaning assigned to such term in Section 1.09.

 

“Maximum Rate” has the meaning assigned to such term in Section 10.09.

 

“MIRE Event” means if there are any Mortgaged Properties at such time, any
increase, extension or renewal of any of the Commitments or Loans (including an
Incremental Loan or any other incremental credit facilities hereunder, but
excluding (i) any continuation or conversion of borrowings, (ii) the making of
any Loan or (iii) the issuance, renewal or extension of Letters of Credit).

 

“MNPI” means any material Nonpublic Information regarding Holdings and the
Subsidiaries that has not been disclosed to the Lenders generally (other than
Lenders who elect not to receive such information).  For purposes of this
definition “material Nonpublic Information” means Nonpublic Information that
would reasonably be expected to be material to a decision by any Lender to
assign or acquire any Term Loans or to enter into any of the transactions
contemplated thereby.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgaged Properties” means, all Owned Material Real Property, as to which the
Collateral Agent for the benefit of the Secured Parties shall be granted a Lien
pursuant to the Mortgages.

 

“Mortgages” means each of the mortgages, deeds of trust and deeds to secure debt
or other security document made by any Loan Party, reasonably acceptable to the
Administrative Agent, in favor of, or for the benefit of, the Collateral Agent
for the benefit of the Secured Parties, as the same may be amended,
supplemented, replaced or otherwise modified from time to time.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Holdings, the Borrowers or any Restricted
Subsidiary or any ERISA Affiliate (other than one considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Code Section 414) is making or
accruing an obligation to make

 

45

--------------------------------------------------------------------------------


 

contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

 

“Net Cash Proceeds” means the aggregate cash proceeds (using the fair market
value of any Cash Equivalents) received by Holdings or any Restricted Subsidiary
in respect of any Asset Sale (including any cash received in respect of or upon
the sale or other disposition of any Designated Non-Cash Consideration received
in any Asset Sale and any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or otherwise, but only as
and when received, and including any proceeds received as a result of unwinding
any related Hedge Agreements in connection with such transaction but excluding
the assumption by the acquiring Person of Indebtedness relating to the disposed
assets or other consideration received in any other non-cash form), net of the
direct cash costs relating to such Asset Sale and the sale or disposition of
such Designated Non-Cash Consideration (including legal, accounting and
investment banking fees, and brokerage and sales commissions), and any
relocation expenses incurred as a result thereof, taxes paid or payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements related thereto), amounts required
to be applied to the repayment of principal, premium (if any) and interest on
Indebtedness required to be paid as a result of such transaction that is secured
by a Permitted Lien that is prior or senior to the Lien securing the
Obligations, any costs associated with unwinding any related Hedge Agreements in
connection with such transaction and any deduction of appropriate amounts to be
provided by Holdings or any of the Restricted Subsidiaries as a reserve in
accordance with GAAP against any liabilities associated with the asset disposed
of in such transaction and retained by Holdings or any of the Restricted
Subsidiaries after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction; provided that such reserved amounts will be deemed to be Net
Cash Proceeds to the extent and at the time of any reversal thereof (to the
extent not applied to the satisfaction of any applicable liabilities in cash in
a corresponding amount).  For purposes of Section 2.08(1), no cash proceeds
realized in connection with an Asset Sale will be deemed to be Net Cash Proceeds
unless such Asset Sale involves aggregate consideration in excess of $5 million.

 

“New York Courts” has the meaning assigned to such term in Section 10.15(1).

 

“No MNPI Representation” means, with respect to any Person, a customary
representation that such Person is not in possession of any MNPI.

 

“Non-Cooperative Jurisdiction” means, with respect to a French Guarantor, a
“non-cooperative state or territory” (Etat ou territoire non coopératif) as set
out in the list referred to in Article 238-0 A of the French tax code (Code
Général des Impôts), as such list may be amended from time to time.

 

“Non-Debt Fund Affiliate” shall mean any Affiliate of Holdings (other than
Holdings, the Borrowers or any Restricted Subsidiary of the Borrowers) that is
not a Debt Fund Affiliate.

 

46

--------------------------------------------------------------------------------


 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.16(3).

 

“Non-Ratio Based Incremental Facility Cap” means the sum of (x) $225 million,
(y) the aggregate principal amount of any voluntary prepayments of Term Loans
made pursuant to Section 2.07 and (z) the aggregate principal amount of Term
Loans purchased pursuant to Section 10.04(14) by any Purchasing Borrower Party,
in each case of (y) and (z), to the extent not funded with the proceeds of
long-term Indebtedness.

 

“Note” has the meaning assigned to such term in Section 2.05(5).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” means:

 

(1)                                 all amounts owing to any Agent or any Lender
pursuant to the terms of this Agreement or any other Loan Document, including
all interest and expenses accrued or accruing (or that would, absent the
commencement of an insolvency or liquidation proceeding, accrue) after the
commencement by or against any Loan Party of any proceeding under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, administration, receivership
or similar law naming such Loan Party as the debtor in such proceeding, in
accordance with and at the rate specified in this Agreement, whether or not the
claim for such interest or expense is allowed or allowable as a claim in such
proceeding; and

 

(2)                                 from and after the Closing Date, any
Specified Hedge Obligations;

 

provided that:

 

(a)                                 any Specified Hedge Obligations will be
secured and Guaranteed pursuant to the Security Documents only to the extent
that, and for so long as, the other Obligations are so secured and Guaranteed;

 

(b)                                 any release of Collateral or Guarantors 
effected in the manner permitted by this Agreement or any Security Document will
not require the consent of any Qualified Counterparty pursuant to any Loan
Document; and

 

47

--------------------------------------------------------------------------------


 

(c)                                  Obligations shall not, in any event,
include any Excluded Swap Obligation.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Original Term Loan Installment Date” has the meaning assigned to such term in
Section 2.06(1).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

 

“Other First Lien Indebtedness” has the meaning assigned to such term in
Section 2.08(1)(c).

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16(2)) and Taxes due as a result of registration or
other action by the Administrative Agent or any Lender where such registration
or action is not: (a) necessary to maintain, preserve, establish, enforce,
perfect or protect the rights of the Administrative Agent or any Lender under
the Loan Documents; or (b) required by any competent tax administration or
supervisory body.

 

“Other Term Loan Installment Date” has the meaning assigned to such term in
Section 2.06(2).

 

“Other Term Loans” has the meaning assigned to such term in Section 2.19(1).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Owned Material Real Property” means any Real Property owned in fee by any of
the Loan Parties that has a fair market value (as determined in good faith by a
Responsible Officer of Holdings) of $15 million or more, other than (i) any Real
Property that is a US Excluded Asset, (ii) that would be excluded from the
Collateral pursuant to the Guaranty and

 

48

--------------------------------------------------------------------------------


 

Security Principles, (iii) Real Property located at 302 Midway Road, Freeport,
TX 77541 or (iv) as otherwise agreed by the Administrative Agent.

 

“Parent Entity” means any direct or indirect parent of the Borrowers, including,
for the avoidance of doubt, Holdings.

 

“Participant” has the meaning assigned to such term in Section 10.04(4)(a).

 

“Participant Register” has the meaning assigned to such term in
Section 10.04(4)(a).

 

“Payment Office” means s the office of the Administrative Agent located at 500
Stanton Christiana Road, NCC5, Floor 01, Newark, DE 19713-2107, Attention of Joe
Aftanis (Telephone: 302-552-0847, Fax: 12016395215@tls.ldsprod.com), or such
other office as the Administrative Agent may hereafter designate to the
Borrowers and the Lenders from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, or any successor thereto.

 

“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004 (UK).

 

“Perfection Certificate” means the Perfection Certificate with respect to the US
Loan Parties in a form substantially similar to that delivered on the Closing
Date.

 

“Permitted Acquisition” means any acquisition of all or substantially all the
assets of, or a majority of the Equity Interests in, or merger, consolidation or
amalgamation with, a Person or division or line of business of a Person (or any
subsequent investment made in a Person, division or line of business previously
acquired in a Permitted Acquisition) if (1) no Event of Default is continuing
immediately prior to making such Investment or would result therefrom; and
(2) immediately after giving effect thereto, with respect to acquisitions of
entities that do not become Subsidiary Loan Parties, the aggregate fair market
value of all Investments made in such entities since the Closing Date (with all
such Investments being valued at their original fair market value and without
taking into account subsequent increases or decreases in value) will not exceed
the greater of (a) $65 million and (b) 2.6% of Consolidated Total Assets as of
the date any such acquisition is made.

 

“Permitted Amendment” means any Incremental Facility Amendment, Refinancing
Amendment or Extension Amendment.

 

“Permitted Debt” has the meaning assigned thereto in Section 6.01.

 

“Permitted Holders” means each of:

 

49

--------------------------------------------------------------------------------


 

(1)                                 (i) Huntsman Corporation and (ii) after the
consummation of the Huntsman-Clariant Merger, Clariant, and, in each case, any
of their Affiliates and successors-in-interest; and

 

(2)                                 any group (within the meaning of Rules 13d-3
and 13d-5 under the Exchange Act) of which the Persons described in clause
(1) above are members; provided that, without giving effect to the existence of
such group or any other group, the Persons described in clause (1),
collectively, beneficially own Voting Stock representing 50% or more of the
total voting power of the Voting Stock of Holdings then held by such group.

 

“Permitted Investment” has the meaning assigned to such term in Section 6.04.

 

“Permitted Liens” has the meaning assigned to such term in Section 6.02.

 

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, “Refinance”) the Indebtedness being Refinanced
(or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided that:

 

(1)                                 the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts or original issue discount, defeasance costs,
fees, commissions and expenses);

 

(2)                                 the Weighted Average Life to Maturity of
such Permitted Refinancing Indebtedness is greater than or equal to the shorter
of (a) the Weighted Average Life to Maturity of the Indebtedness being
Refinanced and (b) the Weighted Average Life to Maturity that would result if
all payments of principal on the Indebtedness being Refinanced that were due on
or after the date that is one year following the Latest Maturity Date were
instead due on the date that is one year following the Latest Maturity Date;
provided that no Permitted Refinancing Indebtedness incurred in reliance on this
subclause (b) will have any scheduled principal payments due prior to the Latest
Maturity Date in excess of, or prior to, the scheduled principal payments due
prior to such Latest Maturity Date for the Indebtedness being Refinanced;

 

(3)                                 if the Indebtedness being Refinanced is
subordinated in right of payment to any Obligations under this Agreement, such
Permitted Refinancing Indebtedness is subordinated in right of payment to such
Obligations on terms at least as favorable to the Lenders (as determined in good
faith by a Responsible Officer of Holdings) as those contained in the
documentation governing the Indebtedness being Refinanced;

 

(4)                                 no Permitted Refinancing Indebtedness may
have different obligors, or greater Guarantees or security, than the
Indebtedness being Refinanced; provided that, with respect to a Refinancing of
the ABL Obligations, the Liens on the Collateral, if any, securing such
Permitted Refinancing Indebtedness will be on terms not materially less

 

50

--------------------------------------------------------------------------------


 

favorable to the Lenders than those contained in the documentation governing the
ABL Credit Agreement, as determined in good faith by a Responsible Officer of
Holdings;

 

(5)                                 the terms and conditions (including, if
applicable, as to collateral) of any such Permitted Refinancing Indebtedness are
either (i) substantially identical to or less favorable to the providers of such
Permitted Refinancing Indebtedness, taken as a whole, than the terms and
conditions of the Indebtedness being Refinanced (except for any such terms that
are applicable only to periods following the Latest Maturity Date of the Term
Loans) or (ii) when taken as a whole (other than interest rate, prepayment
premiums and redemption premiums), not more restrictive to Holdings and the
Restricted Subsidiaries than those set forth in this Agreement or are customary
for similar indebtedness in light of current market conditions;

 

(6)                                 in the case of a Refinancing of Indebtedness
that is secured by the Collateral on a pari passu basis with the Term Loans with
Indebtedness that is secured by the Collateral on a pari passu basis with the
Term Loans, a Debt Representative acting on behalf of the holders of such
Indebtedness has become party to or is otherwise subject to the provisions of a
First Lien Intercreditor Agreement and, if applicable, the Intercreditor
Agreement;

 

(7)                                 in the case of a Refinancing of Indebtedness
that is secured by the Collateral on a pari passu basis with, or on a junior
basis to, the Term Loans with Indebtedness that is secured by the Collateral on
a junior basis, to the Term Loans, a Debt Representative acting on behalf of the
holders of such Indebtedness has become party to or is otherwise subject to the
provisions of a Junior Lien Intercreditor Agreement and, if applicable, the
Intercreditor Agreement; and

 

(8)                                 in the case of a Refinancing of the ABL
Obligations, the Liens on the Collateral, if any, securing such Permitted
Refinancing Indebtedness are subject to the Intercreditor Agreement or another
intercreditor agreement that is substantially consistent with, and no less
favorable to the Lenders in any material respect than, the Intercreditor
Agreement as determined in good faith by a Responsible Officer of Holdings and
as certified by a Responsible Officer of Holdings.

 

Permitted Refinancing Indebtedness may not be incurred to Refinance Indebtedness
that is secured by the Collateral on a junior basis to the Term Loans with
Indebtedness that is secured by the Collateral on a pari passu basis with the
Term Loans.

 

Indebtedness constituting Permitted Refinancing Indebtedness will not cease to
constitute Permitted Refinancing Indebtedness as a result of the subsequent
extension of the Latest Maturity Date after the date of original incurrence
thereof.

 

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company, unlimited
liability company, government, individual or family trust, Governmental
Authority or other entity of whatever nature.

 

51

--------------------------------------------------------------------------------


 

“Pigments and Additives Business” means the titanium dioxide and performance
additives businesses and related assets of Huntsman and its Subsidiaries.

 

“Plan” means any “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) that is (1) subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA; and
(2) either (a) sponsored or maintained (at the time of determination or at any
time within the five years prior thereto) by Holdings or any of its Subsidiaries
or any ERISA Affiliate or (b) in respect of which Holdings or any of its
Subsidiaries or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“PPSA” means mean the Personal Property Security Act (Ontario) and the
Regulations and Orders made thereunder, as from time to time in effect,
provided, however, if attachment, perfection or priority of Collateral Agent’s
security interests in any Collateral are governed by the personal property
security laws of any jurisdiction other than Ontario, PPSA shall mean those
personal property security laws in such other jurisdiction for the purposes of
the provisions hereof relating to such attachment, perfection or priority and
for the definitions related to such provisions.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

 

“Pro Forma Basis” or “Pro Forma” means, with respect to the calculation of the
First Lien Net Leverage Ratio, the Total Net Leverage Ratio, the Interest
Coverage Ratio or any other calculation under any applicable provision of the
Loan Documents, as of any date, that (1) pro forma effect will be given to the
Transactions, any Permitted Acquisition or Investment, any issuance, incurrence,
assumption or permanent repayment of Indebtedness (including Indebtedness
issued, incurred or assumed as a result of, or to finance, any relevant
transaction and for which any such financial ratio or other calculation is being
calculated), all sales, transfers and other dispositions or discontinuance of
any Subsidiary, line of business, division or store, or any conversion of a
Restricted Subsidiary to an Unrestricted Subsidiary or of an Unrestricted
Subsidiary to a Restricted Subsidiary and restructuring, strategic and other
cost savings initiatives, in each case that have occurred during the four
consecutive fiscal quarter period of Holdings being used to calculate such
financial ratio (the “Reference Period”), or subsequent to the end of the
Reference Period but prior to such date or prior to or simultaneously with the
event for which a determination under this definition is made (including any
such event occurring at a Person who became a Restricted Subsidiary after the
commencement of the Reference Period), as if each such event occurred on the
first day of the Reference Period, and (2) pro forma effect will be given to
factually supportable and identifiable pro forma cost savings related to
operational efficiencies, strategic initiatives or purchasing improvements and
other synergies, in each case, reasonably expected by Holdings and the
Restricted Subsidiaries to be realized based upon actions reasonably expected to
be taken within 18 months of the date of such calculation (without duplication
of the amount of actual benefit realized during such period from such

 

52

--------------------------------------------------------------------------------


 

actions), which cost savings, improvements and synergies can be reasonably
computed, as certified in writing by a Financial Officer of Holdings; provided
that any such pro forma adjustments in respect of such cost savings,
improvements and synergies (other than with respect to the Transactions) shall
not exceed 20% of Consolidated EBITDA (before giving effect to all such
adjustments) for any four-quarter period; provided, further than such 20% cap
shall not apply to Holdings’ cost savings program that was publicly announced
prior to the Effective Date in an amount not to exceed $60 million.

 

“Process Agent” has the meaning specified in Section 10.15.

 

“Projections” means all projections (including financial estimates, financial
models, forecasts and other forward-looking information) furnished to the
Lenders or the Administrative Agent by or on behalf of Holdings or any of the
Subsidiaries on or prior to the Closing Date.

 

“Public Lender” has the meaning assigned to such term in Section 9.03(1).

 

“Purchasing Borrower Party” means Holdings or any Subsidiary of Holdings that
becomes an Assignee or Participant pursuant to Section 10.04(14).

 

“Qualified Counterparty” means any counterparty to any Specified Hedge Agreement
that, at the time such Specified Hedge Agreement was entered into or on the
Closing Date, was an Agent, an Arranger, a Lender or an Affiliate of the
foregoing, whether or not such Person subsequently ceases to be an Agent, an
Arranger, a Lender or an Affiliate of the foregoing.

 

“Qualified Equity Interests” means any Equity Interests other than Disqualified
Stock.

 

“Qualified Receivables Financing” means any Receivables Financing of a
Receivables Subsidiary that meets the following conditions:

 

(1)                                 the Board of Directors of Holdings has
determined in good faith that such Qualified Receivables Financing (including
financing terms, covenants, termination events and other provisions) is, in the
aggregate, economically fair and reasonable to Holdings and the Restricted
Subsidiaries;

 

(2)                                 all sales or contributions of accounts
receivable and related assets by Holdings or any Restricted Subsidiary to the
Receivables Subsidiary are made at fair market value (as determined in good
faith by a Responsible Officer of Holdings); and

 

(3)                                 the financing terms, covenants, termination
events and other provisions thereof will be market terms (as determined in good
faith by a Responsible Officer of Holdings) and may include Standard
Securitization Undertakings.

 

53

--------------------------------------------------------------------------------


 

The grant of a security interest in any accounts receivable of Holdings or any
Restricted Subsidiary (other than a Receivables Subsidiary) to secure any
Indebtedness will not be deemed a Qualified Receivables Financing; provided,
however, that a grant of a security interest in such accounts receivable to
perfect the transfer of an ownership interest in such accounts receivable to a
Receivables Subsidiary shall not be considered a grant to secure any
Indebtedness.

 

“Quarterly Financial Statements” has the meaning assigned to such term in
Section 5.04(2).

 

“Ratio Debt” has the meaning assigned to such term in Section 6.01.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased, subleased or licensed by any Loan Party,
together with, in each case, all easements, hereditaments and appurtenances
relating thereto, and all improvements and appurtenant fixtures incidental to
the ownership, lease, sublease or license thereof.

 

“Receivables Facility” means one or more receivables financing facilities, as
amended, supplemented, modified, extended, renewed, restated, refunded, replaced
or refinanced from time to time, the Indebtedness of which is non-recourse
(except for standard representations, warranties, covenants and indemnities made
in connection with such facilities) to Holdings and the Restricted Subsidiaries
pursuant to which Holdings or any Restricted Subsidiary sells or contributes its
accounts receivable to either (1) a Person that is not a Restricted Subsidiary;
or (2) a Receivables Subsidiary that in turn sells its accounts receivable to a
Person that is not a Restricted Subsidiary or borrows against such accounts
receivable.

 

“Receivables Financing” means any transaction or series of transactions that may
be entered into by Holdings or any Restricted Subsidiary pursuant to which
Holdings or any Restricted Subsidiaries may sell, convey, contribute or
otherwise transfer to:

 

(1)                                 a Receivables Subsidiary (in the case of a
transfer by Holdings or any Restricted Subsidiary that is not a Receivables
Subsidiary); and

 

(2)                                 any other Person (in the case of a transfer
by a Receivables Subsidiary), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of Holdings or any
Restricted Subsidiary, and any assets related thereto including all collateral
securing such accounts receivable, all contracts and all guarantees or other
obligations in respect of such accounts receivable, proceeds of such accounts
receivable and other assets which are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving accounts receivable and any Hedge
Agreements entered into by Holdings or any such Restricted Subsidiary in
connection with such accounts receivable.

 

“Receivables Repurchase Obligation” means any obligation of a seller to
repurchase receivables transferred by such seller in a Qualified Receivables
Financing, which

 

54

--------------------------------------------------------------------------------


 

obligation arises as a result of a breach of a representation, warranty or
covenant or otherwise, including as a result of a receivable or portion thereof
becoming subject to any asserted defense, dispute, off-set or counterclaim of
any kind as a result of any action taken by, any failure to take action by or
any other event relating to the seller.

 

“Receivables Subsidiary” means a Wholly Owned Subsidiary of Holdings (or another
Person formed solely for the purposes of engaging in a Qualified Receivables
Financing with Holdings or any Restricted Subsidiary and to which Holdings or
any Restricted Subsidiary transfers accounts receivable and related assets)
which engages in no activities other than in connection with the financing of
accounts receivable of Holdings and its Restricted Subsidiaries, all proceeds
thereof and all rights (contractual or other), collateral and other assets
relating thereto, and any business or activities incidental or related to such
business, and which is designated by the Board of Directors of Holdings (as
provided below) as a Receivables Subsidiary and:

 

(1)                                 no portion of the Indebtedness or any other
obligations (contingent or otherwise):

 

(a)                                 is guaranteed by Holdings or any Restricted
Subsidiary (excluding guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization Undertakings,
including servicing performance guarantees);

 

(b)                                 is recourse to or obligates Holdings or any
Restricted Subsidiary in any way other than pursuant to Standard Securitization
Undertakings, including servicing performance guarantees; or

 

(c)                                  subjects any property or asset of Holdings
or any Restricted Subsidiary, directly or indirectly, contingently or otherwise,
to the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings;

 

(2)                                 with which neither Holdings nor any
Restricted Subsidiary has any material contract, agreement, arrangement or
understanding other than on terms which Holdings reasonably believes to be no
less favorable to Holdings or such Restricted Subsidiary than those that might
be obtained at the time from Persons that are not Affiliates of Holdings; and

 

(3)                                 to which neither Holdings nor any other
Restricted Subsidiary has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.

 

Any such designation by the Board of Directors of Holdings will be evidenced to
the Administrative Agent by filing with the Administrative Agent a certified
copy of the resolution of the Board of Directors of Holdings giving effect to
such designation and a certificate of a Responsible Officer of Holdings
certifying that such designation complied with the foregoing conditions.

 

“Recipient” means the Administrative Agent and any Lender, as applicable.

 

55

--------------------------------------------------------------------------------


 

“Refinance” has the meaning assigned to such term in the definition of
“Permitted Refinancing Indebtedness,” and the terms “Refinanced” and
“Refinancing” will have correlative meanings.

 

“Refinancing Amendment” means an amendment to this Agreement (and, as necessary,
each other Loan Document) executed by each of (1) the Borrowers and Holdings;
(2) the Administrative Agent; and (3) each Lender that agrees to provide any
portion of the Other Term Loans in accordance with Section 2.19.

 

“Register” has the meaning assigned to such term in Section 10.04(2)(d).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees and collateral
provisions) issued by either Borrower in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate amount of Net Cash Proceeds received by Holdings or a Restricted
Subsidiary in connection therewith that are not applied to prepay the Term Loans
as a result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event” means any Asset Sale in respect of which Holdings has
delivered a Reinvestment Notice.

 

“Reinvestment Notice” means a written notice executed by a Responsible Officer
of Holdings stating that Holdings or any Restricted Subsidiary intends and
expects to use an amount of funds not to exceed the amount of Net Cash Proceeds
of an Asset Sale to restore, rebuild, repair, construct, improve, replace or
otherwise acquire assets used or useful in Holdings’ or a Restricted
Subsidiary’s business.

 

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended by
Holdings or a Restricted Subsidiary prior to the relevant Reinvestment
Prepayment Date to restore, rebuild, repair, construct, improve, replace or
otherwise acquire assets used or useful in Holdings’ or a Restricted
Subsidiary’s business.

 

56

--------------------------------------------------------------------------------


 

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the date occurring one year after such Reinvestment Event or, if Holdings or a
Restricted Subsidiary has entered into a legally binding commitment within one
year after such Reinvestment Event to restore, rebuild, repair, construct,
improve, replace or otherwise acquire assets used or useful in Holdings’ or a
Restricted Subsidiary’s business, the date occurring two years after such
Reinvestment Event.

 

“Related Parties” means, with respect to any specified Person, (1) such Person’s
controlled Affiliates and the respective directors, officers and employees of
such Person and such Persons’ controlled Affiliates and (2) the agents, advisors
and other representatives of such Person and such Person’s controlled Affiliates
in each case acting on behalf of, or at the express instructions of, such Person
or such Person’s controlled Affiliates.

 

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating in, into, upon, onto or through
the Environment.

 

“Relevant Jurisdiction” means, in relation to a Loan Party:

 

(a) the jurisdiction under whose laws that Loan Party is incorporated or
organized as at the date of this Agreement or as at the date on which that Loan
Party becomes party to this Agreement (as the case may be);

 

(b) any jurisdiction where it conducts its business; and

 

(c) any jurisdiction where any asset subject to or intended to be subject to the
Liens to be created by it is situated.

 

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code).

 

“Repricing Event” means (1) any prepayment of the Initial Term Loans with the
proceeds of, or any conversion of such Initial Term Loans into, any new or
replacement tranche of debt financing bearing interest at yield that is less
than the yield applicable to such Class of Term Loans and (2) any amendment to
the Initial Term Loan Facility that, directly or indirectly, reduces the yield
applicable to the Initial Term Loans (in each case, calculating such yield
consistent with the methodology for calculating the “yield” of the Initial Term
Loans and any “Incremental Yield” pursuant to the terms of Section 2.18(8));
provided that no Repricing Event will be deemed to occur in connection with
(x) a transaction not consummated for the primary purpose of lowering of the
yield applicable to the Initial Term Loans (as determined in good faith by
Holdings) or (y) a Change in Control or Enterprise Transformative Event.

 

57

--------------------------------------------------------------------------------


 

“Required Financial Statements” has the meaning assigned to such term in
Section 5.04(2).

 

“Required Lender Consent Items” has the meaning assigned to such term in
Section 10.04(13)(c).

 

“Required Lenders” means, at any time, Lenders having Term Loans outstanding and
unused Commitments that, taken together, represent more than 50.0% of the sum of
all Term Loans outstanding and Commitments at such time.  The Term Loans and
Commitments of any Defaulting Lender will be disregarded in determining Required
Lenders; provided that subject to the Borrowers’ right to replace Defaulting
Lenders as set forth herein, Defaulting Lenders will be included in determining
Required Lenders with respect to:

 

(1)                                 any amendment that would disproportionately
affect the obligation of the Borrowers to make payment of the Term Loans or
Commitments of such Defaulting Lender as compared to other Lenders holding the
same Class of Term Loans or Commitments;

 

(2)                                 any amendment relating to:

 

(a)                                 increases in the Commitment of such
Defaulting Lender;

 

(b)                                 reductions of principal, interest, fees or
premium applicable to the Class of Term Loans held by such Defaulting Lender or
Commitments of such Defaulting Lender; and

 

(c)                                  extensions of final maturity or the due
date of any amortization, interest, fee or premium payment applicable to the
Class of Term Loans held by such Defaulting Lender or Commitments of such
Defaulting Lender; and

 

(3)                                 matters requiring the approval of each
Lender under subclauses (v) and (vi) of Section 10.08(2).

 

“Required Percentage” means, with respect to any Excess Cash Flow Period, the
percentage set forth in the table below based on Total Net Leverage Ratio
determined as of the last day of such Excess Cash Flow Period:

 

Total Net Leverage Ratio

 

Required Percentage

 

Greater than 2.70 to 1.00

 

50.00

%

Less than or equal to 2.70 to 1.00 but greater than 2.20 to 1.00

 

25.00

%

Less than or equal to 2.20 to 1.00

 

0.00

%

 

58

--------------------------------------------------------------------------------


 

“Responsible Officer” means, with respect to any Loan Party, the chief executive
officer, president, vice president, statutory director, secretary, assistant
secretary or any Financial Officer of such Loan Party (or any other officer or
director with equivalent duties) or any other individual designated in writing
to the Administrative Agent by an existing Responsible Officer of such Loan
Party as an authorized signatory of any certificate or other document to be
delivered hereunder, including any person authorized by a power of attorney. 
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party will be conclusively presumed to have been authorized by all
necessary corporate, partnership or other action on the part of such Loan Party
and such Responsible Officer will be conclusively presumed to have acted on
behalf of such Loan Party.  Unless the context requires otherwise, each
reference herein and in any other Loan Document to a Responsible Officer of a
Borrower means and is a reference to a Responsible Officer of Holdings.

 

“Restricted Payments” has the meaning assigned to such term in Section 6.06.

 

“Restricted Subsidiary” means any Subsidiary of a Person other than an
Unrestricted Subsidiary of such Person.  Unless otherwise indicated in this
Agreement, all references to Restricted Subsidiaries will mean the Restricted
Subsidiaries of Holdings (including the Borrowers).

 

“S&P” means Standard & Poor’s Ratings Services or any successor entity thereto.

 

“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by Holdings or any of its Restricted Subsidiaries of
real or personal property which has been or is to be sold or transferred by
Holdings or such Restricted Subsidiary to such Person or to any other Person to
whom funds have been or are to be advanced by such Person in connection
therewith.

 

“Sanctioned Country” means a country or territory which is itself the subject or
target of a comprehensive economic or financial sanctions program maintained by
any Sanctions Authority under any Anti-Terrorism Law, including, without
limitation, as of the date of this Agreement, the Crimea region of Ukraine, Cuba
(except in respect of Canadian Subsidiaries), Iran, North Korea, Sudan and
Syria.

 

“Sanctioned Person” means (a) any Person listed in any sanctions list maintained
by any Sanctions Authority, (b) a Canadian Blocked Person, (c) any Person
operating, organized or resident in a Sanctioned Country, or (d) any Person
owned or controlled by any such Person set forth in clauses (a), (b) or
(c) above.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by any Sanctions Authority.

 

“Sanctions Authority” means the United States, Canada, the United Nations
Security Council, the European Union (and its member states), the United Kingdom
and the respective governmental institutions of any of the foregoing, including,
without limitation, Her

 

59

--------------------------------------------------------------------------------


 

Majesty’s Treasury, OFAC, the U.S. Department of State, and any other agency of
the U.S. or Canadian government.

 

“Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any applicable currency and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for such applicable
currency for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the Screen Rate shall be less than
zero, such rate shall be deemed to zero for the purposes of this Agreement.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Secured Parties” means the collective reference to the Administrative Agent,
the Collateral Agent, the Lenders and any Qualified Counterparty.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Documents” means the collective reference to the US Collateral
Agreement, the Mortgages, the Intellectual Property Security Agreements, those
certain foreign security and pledge agreements listed on Schedule 1.01(3), (as
such schedule may be amended or supplemented from time to time in accordance
with the Guaranty and Security Principles), and each of the security agreements
and other instruments and documents executed and delivered by any Loan Party
pursuant thereto or pursuant to Section 5.10.

 

“Senior Notes” means the notes due 2025 issued by the Borrowers pursuant to the
Senior Notes Indenture.

 

“Senior Notes Documents” means the Senior Notes, the Senior Notes Indenture and
all other documents evidencing, guaranteeing or otherwise governing the terms of
the Senior Notes.

 

“Senior Notes Indenture” means that certain Indenture, dated as of July 14,
2017, among the Borrowers, the guarantors party thereto and Wilmington Trust,
National Association, as trustee (as amended, restated, supplemented, or
otherwise modified from time to time) and any supplemental indenture or
additional indenture to be entered into with respect to the Senior Notes.

 

“Shared Dollar Basket” means, at any time, the greater of (a) $150 million and
(b) 6.0% of Consolidated Total Assets at such time, minus the aggregate amount
of (a) Investments which have been made prior to such time since the Closing
Date in reliance on Section 6.04(29) and which remain outstanding immediately
prior to such time, (b) Restricted

 

60

--------------------------------------------------------------------------------


 

Payments which have been made prior to such time since the Closing Date in
reliance on Section 6.06(17) and (c) payments with respect to any Junior
Financing which have been made prior to such time since the Closing Date in
reliance on Section 6.09(2)(c).

 

“Spain” means the Kingdom of Spain.

 

“Spanish Civil Code” means the Spanish Civil Code approved by Royal Decree on 24
July 1889, as amended from time to time.

 

“Spanish Civil Procedure Law” means Law 1/2000 of 7 January (Ley 1/2000, de 7 de
enero, de Enjuiciamiento Civil), as amended from time to time.

 

“Spanish Companies Act” means Royal Legislative Decree 1/2010 (Real Decreto
Legislativo 1/2010, de 2 de julio, por el que se aprueba el texto refundido de
la Ley de Sociedades de Capital), as amended from time to time.

 

“Spanish Insolvency Law” means the Spanish Insolvency Law 22/2003, dated 9
July (Ley 22/2003, de 9 de julio, Concursal), as amended from time to time.

 

“Spanish Loan Party” means any Loan Party incorporated under the laws of Spain.

 

“Spanish Public Document” means, a “documento público”, being either an
“escritura pública” or a “póliza o efecto intervenido por fedatario público”.

 

“Spanish Royal Decree 5/2005” means the Royal Decree Law 5/2005 of 11 March 2005
of urgent reforms for the productivity and for the improvement of the public
sector contracting (Real Decreto Ley 5/2005, de 11 de marzo, de reformas
urgentes para el impulso de la productividad y para la mejora de la contratación
pública), as amended from time to time.

 

“Spanish Security Documents” means the documents referred to as such in Schedule
1.01(3) and any other Security Document governed by the laws of Spain to be
entered into by a Loan Party pursuant to or in connection with this Agreement.

 

“Special Closing Date Payments” means Restricted Payments and/or cash payments
to Huntsman and its Subsidiaries or other distributions in cash in respect of,
or redemption, retirement, acquisition, cancellation or termination in respect
of any indebtedness owing to Huntsman and its Subsidiaries in an aggregate
principal amount not to exceed the net proceeds of the Term Loans and the Senior
Notes.

 

“Specified Event of Default” means any Event of Default under Section 8.01(2),
8.01(3) (solely with respect to payments of interest and Fees),
8.01(8) or 8.01(9).

 

“Specified Foreign Jurisdiction” means Canada, France, Germany, Luxembourg,
Spain, the United Kingdom and Finland.

 

61

--------------------------------------------------------------------------------


 

“Specified Hedge Agreement” means any Hedge Agreement entered into or assumed
between or among Holdings, the Borrowers or any other Subsidiary and any
Qualified Counterparty and designated by the Qualified Counterparty and Holdings
in writing to the Administrative Agent as a “Specified Hedge Agreement” under
this Agreement (but only if such Hedge Agreement has not been designated as a
“Specified Hedge Agreement” under the ABL Credit Agreement) and it being
understood that one notice of such designation with respect to a specified ISDA
Master Agreement may designate all transactions thereunder as being a “Specific
Hedging Agreement”, without the need for separate notices for each individual
transaction thereunder).

 

“Specified Hedge Obligations” means all amounts owing to any Qualified
Counterparty under any Specified Hedge Agreement.

 

“Specified Transaction” means any Investment (including any Limited Condition
Acquisition), disposition, incurrence or repayment of Indebtedness, Restricted
Payment, Subsidiary designation, Incremental Facility that by the terms of this
Agreement requires such test to be calculated on a “Pro Forma Basis”; provided
that any increase in the Commitments (including, for this purpose, any
Commitment in respect of any Incremental Term Loan or Extended Term Loan) above
the amount of Commitments in effect on the Closing Date, for purposes of this
“Specified Transaction” definition, shall be deemed to be fully drawn; provided,
further, that, at Holdings’ election, any such Specified Transaction (other than
a Restricted Payment) having an aggregate value of less than $5 million shall
not be calculated on a “Pro Forma Basis.”

 

“Specified UK Plans” means the Tioxide Europe Ltd Pension Plan, the Huntsman
Global Pension Scheme and the Tioxide Europe Ltd Non-Qualified Plan.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and Guarantees of performance entered into by Holdings or
any Subsidiary of Holdings that a Responsible Officer of Holdings has determined
in good faith to be customary in a Receivables Financing including those
relating to the servicing of the assets of a Receivables Subsidiary, it being
understood that any Receivables Repurchase Obligation will be deemed to be a
Standard Securitization Undertaking.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation D. 
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable

 

62

--------------------------------------------------------------------------------


 

regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which (1) Equity Interests having
ordinary voting power (other than Equity Interests having such power only by
reason of the happening of a contingency) to elect a majority of the Board of
Directors of such corporation, partnership, limited liability company or other
entity are at the time owned by such Person; or (2) more than 50.0% of the
Equity Interests are at the time owned by such Person.  Unless otherwise
indicated in this Agreement, all references to Subsidiaries will mean
Subsidiaries of Holdings.

 

“Subsidiary Loan Parties” means (1) each Wholly Owned Subsidiary of Holdings
(other than the Borrowers) on the Closing Date (other than any Excluded
Subsidiary); and (2) each Wholly Owned Subsidiary (other than any Excluded
Subsidiary) of Holdings that becomes, or is required to become, a party to the
US Collateral Agreement or any other Security Document after the Closing Date
pursuant to Section 5.10.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Syndication Agents” means Citigroup Global Markets Inc., Bank of America, N.A.,
Barclays Bank PLC, HSBC Securities (USA) Inc., Goldman Sachs Bank USA, PNC Bank,
National Association, Royal Bank of Canada and SunTrust Bank, each in its
capacity as the Syndication Agent.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding) or similar charges
imposed by any Governmental Authority and any and all interest and penalties
related thereto.

 

“Term Facility” means the facility and commitments utilized in making Term Loans
hereunder.  On the Closing Date, the sole Term Facility is the Initial Term Loan
Facility.  Following the establishment of any Incremental Term Loans (other than
an increase to an existing Term Facility), Other Term Loans or Extended Term
Loans, such Incremental Term Loans, Other Term Loans or Extended Term Loans will
be considered a separate Term Facility hereunder.

 

“Term Loan Credit Agreement” has the meaning assigned to such term in the
preamble of this Agreement.

 

“Term Loan Installment Date” means, as the context requires, an Original Term
Loan Installment Date, an Incremental Term Loan Installment Date, an Other Term
Loan Installment Date or an Extended Term Loan Installment Date.

 

“Term Loan Representative” means “Term Loan Representative” as defined in the
Intercreditor Agreement.

 

63

--------------------------------------------------------------------------------


 

“Term Loans” means the Initial Term Loans, any Incremental Term Loans, any Other
Term Loans and any Extended Term Loans, collectively (or if the context so
requires, any of them individually).

 

“Term Priority Collateral” means “Term Loan Priority Collateral” as defined in
the Intercreditor Agreement.

 

“Title Company” has the meaning assigned to such term in Section 5.10(2)(b).

 

“Title Policy” has the meaning assigned to such term in Section 5.10(2)(b).

 

“Total Net Leverage Ratio” means, as of any date, the ratio of Consolidated
Total Net Debt as of such date to Consolidated EBITDA for the most recent four
fiscal quarter period for which Required Financial Statements have been
delivered, calculated on a Pro Forma Basis.

 

“Trade Date” has the meaning assigned to such term in Section 10.04(8)(a).

 

“Transaction Documents” means the ABL Loan Documents, the Senior Notes Documents
and the Loan Documents.

 

“Transactions” means, collectively, the transactions contemplated to occur
pursuant to the Transaction Documents, including:

 

(1)                                 the consummation of Venator Consolidation
Transactions;

 

(1)                                 the execution and delivery of the Loan
Documents, the creation of the Liens pursuant to the Security Documents and the
initial borrowings hereunder;

 

(2)                                 the execution and delivery of the ABL Loan
Documents, the creation of the Liens pursuant to the ABL Security Documents and
the initial borrowings under the ABL Credit Agreement;

 

(3)                                 the execution and delivery of the Senior
Notes Documents and the issuance of the Senior Notes;

 

(4)                                 the Initial Venator Distribution
Transaction;

 

(5)                                 the Huntsman Release;

 

(6)                                 the Special Closing Date Payment; and

 

(7)                                 the payment of all fees, costs and expenses
in connection with the foregoing.

 

“Type” means, when used in respect of any Term Loan or Borrowing, the Rate by
reference to which interest on such Term Loan or on the Term Loans comprising
such Borrowing is determined.  For purposes hereof, the term “Rate” means
Adjusted LIBO Rate or ABR, as applicable.

 

64

--------------------------------------------------------------------------------


 

“UK” means the United Kingdom of Great Britain and Northern Ireland.

 

“UK Loan Party” means any Loan Party incorporated in England and Wales.

 

“UK Security Documents” means the documents referred to as such in Schedule
1.01(3) and any other Security Document governed by English law to be entered
into by a Loan Party pursuant to or in connection with this Agreement.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“Unrestricted Cash” means, as of any date, all cash and Cash Equivalents of
Holdings and its Restricted Subsidiaries as of such date that would not appear
as “restricted” on the Required Financial Statements, determined on a
consolidated basis in accordance with GAAP, determined based upon the most
recent quarter-end financial statements available internally as of the date of
determination, and calculated on a Pro Forma Basis.

 

“Unrestricted Subsidiary” means any Subsidiary of Holdings specified on Schedule
1.01(1) as of the Closing Date and any other Subsidiary of Holdings (other than
the Borrowers) designated by Holdings as an Unrestricted Subsidiary hereunder
after the Closing Date by written notice to the Administrative Agent, unless in
each case such Subsidiary has been subsequently re-designated as a Restricted
Subsidiary by Holdings hereunder; provided that Holdings will only be permitted
to so designate a new Unrestricted Subsidiary after the Closing Date or
subsequently re-designate any such Unrestricted Subsidiary as a Restricted
Subsidiary (by written notice to the Administrative Agent) if:

 

(1)                                 no Event of Default is continuing; provided,
that if such Subsidiary is being designated as an Unrestricted Subsidiary in
connection with a Limited Condition Acquisition, at Holdings’ option, the date
of determination of such condition shall be the LCA Test Date;

 

(2)                                 such designation or re-designation would not
cause an Event of Default; and

 

(3)                                 compliance with a maximum Total Net Leverage
Ratio of 3.20 to 1.00, determined on a Pro Forma Basis; provided, that if such
Subsidiary is being designated as an Unrestricted Subsidiary in connection with
a Limited Condition Acquisition, at Holdings’ option, the date of determination
of such condition shall be the LCA Test Date.

 

The designation of any Restricted Subsidiary as an Unrestricted Subsidiary will
constitute an Investment for purposes of Section 6.04.  The redesignation of any
Unrestricted Subsidiary as a Restricted Subsidiary will be deemed to be an
incurrence at the time of such designation of Indebtedness of such Unrestricted
Subsidiary and the Liens on the assets of such Unrestricted Subsidiary, in each
case outstanding on the date of such redesignation.

 

65

--------------------------------------------------------------------------------


 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“US Borrower” has the meaning assigned to such term in the recitals hereto.

 

“US Collateral Agreement” means the Term Loan Collateral Agreement dated as of
the Closing Date, among the Loan Parties that are Domestic Subsidiaries and the
Collateral Agent, as amended, supplemented or otherwise modified from time to
time.

 

“US Excluded Assets” means “Excluded Assets” as defined in the US Collateral
Agreement.

 

“US Excluded Equity Interests” means “Excluded Equity Interests” as defined in
the US Collateral Agreement.

 

“US Loan Parties” means the US Borrower and each Subsidiary Loan Party that is a
Domestic Subsidiary.

 

“US Pledged Collateral” means “Pledged Collateral” as defined in the US
Collateral Agreement.

 

“Venator Consolidation Transactions” has the meaning assigned to such term in
the recitals hereto.

 

“Voting Stock” means, as of any date, the Capital Stock of any Person that is at
the time entitled to vote (without regard to the occurrence of any contingency)
in the election of the Board of Directors of such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness as
of any date, the number of years obtained by dividing (1) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal (excluding nominal amortization), including payment at final maturity,
in respect thereof by (b) the number of years (calculated to the nearest 1/12)
that will elapse between such date and the making of such payment; by (2) the
then outstanding principal amount of such Indebtedness.

 

“Wholly Owned Subsidiary” means, with respect to any Person, a subsidiary of
such Person, all of the Equity Interests of which (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
applicable law) are owned by such Person or another Wholly Owned Subsidiary of
such Person.  Unless otherwise indicated in this Agreement, all references to
Wholly Owned Subsidiaries will mean Wholly Owned Subsidiaries of Holdings.

 

66

--------------------------------------------------------------------------------


 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Working Capital” means, with respect to Holdings and its Subsidiaries on a
consolidated basis as of any date of determination, Current Assets at such date
of determination minus Current Liabilities at such date of determination;
provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital will be calculated without regard to any changes in
Current Assets or Current Liabilities as a result of (a) reclassification after
the Closing Date in accordance with GAAP of assets or liabilities, as
applicable, between current and non-current or (b) the effects of purchase
accounting.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.           Terms Generally.  The definitions set forth or referred
to in Section 1.01 will apply equally to both the singular and plural forms of
the terms defined.  Whenever the context may require, any pronoun will include
the corresponding masculine, feminine and neuter forms.  Unless the context
requires otherwise,

 

(1)                                 the words “include,” “includes” and
“including” will be deemed to be followed by the phrase “without limitation;”

 

(2)                                 in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including;”

 

(3)                                 the word “will” will be construed to have
the same meaning and effect as the word “shall;”

 

(4)                                 the word “incur” will be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” will have correlative meanings);

 

(5)                                 any reference to any Person will be
construed to include such Person’s legal successors and permitted assigns; and

 

(6)                                 the words “asset” and “property” will be
construed to have the same meaning and effect.

 

All references herein to Articles, Sections, Exhibits and Schedules will be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context otherwise requires.  Except as otherwise
expressly provided herein, any reference in this Agreement to any Loan Document
or organizational document of the Loan Parties means such document as amended,
restated, supplemented or otherwise modified from time to time (subject

 

67

--------------------------------------------------------------------------------


 

to any restrictions on such amendments, supplements or modifications set forth
herein or in any other Loan Document).  Any reference to any law will include
all statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation means, unless
otherwise specified, such law or regulation as amended, modified or supplemented
from time to time.  Whenever this Agreement refers to the “knowledge” of any
Loan Party, such reference will be construed to mean the knowledge of the chief
executive officer, president, chief financial officer, treasurer or controller
or other Financial Officer or Responsible Officer of such Person.

 

For purposes of any Collateral located in the Province of Quebec or charged by
any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Québec, (q) “personal property” shall be deemed
to include “movable property”, (r) “real property” shall be deemed to include
“immovable property”, (s) “tangible property” shall be deemed to include
“corporeal property”, (t) “intangible property” shall be deemed to include
“incorporeal property”, (u) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (v) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (w) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to the “opposability” of such Liens to third
parties, (x) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (y) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, and (z) an “agent” shall
be deemed to include a “mandatary”.

 

SECTION 1.03.           Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature will be
construed in accordance with GAAP, as in effect from time to time; provided
that, notwithstanding anything to the contrary herein, all accounting or
financial terms used herein will be construed, and all financial computations
pursuant hereto will be made, without giving effect to any election under
Statement of Financial Accounting Standards Board Accounting Standards
Codification 825-10 (or any other Statement of Financial Accounting Standards
Board Accounting Standards Codification having a similar effect) to value any
Indebtedness or other liabilities of Holdings or any Subsidiary at “fair value,”
as defined therein.  In the event that any Accounting Change (as defined below)
occurs and such change results in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then upon the written
request of Holdings or the Administrative Agent (acting upon the request of the
Required Lenders), Holdings, the Administrative Agent and the Lenders will enter
into good faith negotiations in order to amend such provisions of this Agreement
so as to equitably reflect such Accounting Change with the desired result that
the criteria for evaluating Holdings’ financial condition will be the same after
such Accounting Change as if such Accounting Change had not occurred; provided
that provisions of this Agreement in effect on the date of such Accounting
Change will remain in effect until the effective date of such amendment. 
“Accounting Change” means (1) any change in accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American

 

68

--------------------------------------------------------------------------------


 

Institute of Certified Public Accountants or (2) any change in the application
of GAAP by Holdings.

 

SECTION 1.04.           Effectuation of Transfers.  Each of the representations
and warranties of Holdings and the Borrowers contained in this Agreement (and
all corresponding definitions) is made after giving effect to the Transactions
on the Closing Date, unless the context otherwise requires.

 

SECTION 1.05.           Currencies.  Unless otherwise specifically set forth in
this Agreement, monetary amounts are in Dollars.  Notwithstanding anything to
the contrary herein, no Default or Event of Default will arise as a result of
any limitation or threshold set forth in Dollars being exceeded solely as a
result of changes in currency exchange rates.

 

SECTION 1.06.           Required Financial Statements.  With respect to the
determination of the First Lien Net Leverage Ratio, the Total Net Leverage
Ratio, the Interest Coverage Ratio or under any other applicable provision of
the Loan Documents (including the definition of Immaterial Subsidiary) made on
or prior to the date on which Required Financial Statements have been delivered
for the first fiscal quarter ending after the Closing Date, such calculation
will be determined for the period of four consecutive fiscal quarters most
recently ended prior to the Closing Date, and calculated on a Pro Forma Basis. 
Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transaction occurs, the First Lien Net Leverage
Ratio, the Total Net Leverage Ratio, the Interest Coverage Ratio or under any
other applicable provision of the Loan Documents (including the definition of
Immaterial Subsidiary) shall be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis.

 

SECTION 1.07.           Certain Calculations and Tests.

 

(a)                                 Notwithstanding anything in this Agreement
or any Loan Document to the contrary, in connection with a Specified Transaction
undertaken in connection with the consummation of a Limited Condition
Acquisition, when:

 

(i)                       determining compliance with any provision of this
Agreement which requires the calculation of the First Lien Leverage Ratio, Total
Leverage Ratio or the Interest Coverage Ratio;

 

(ii)                    determining compliance with representations, warranties,
defaults or Events of Default; and

 

(iii)                 testing availability under baskets set forth in this
agreement (including baskets measured as a percentage of Consolidated Total
Assets);

 

the date of determination of whether any such action is permitted hereunder
shall, at the option of Holdings (Holdings’ election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), be deemed
to be the date the definitive agreements

 

69

--------------------------------------------------------------------------------


 

for such Limited Condition Acquisition are entered into (the “LCA Test Date”)
and if, after such ratios and other provisions are measured on a Pro Forma Basis
after giving effect to such Limited Condition Acquisition and the other
Specified Transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they occurred
at the beginning of the four consecutive fiscal quarter period being used to
calculate such financial ratio ending prior to the LCA Test Date, Holdings could
have taken such action on the relevant LCA Test Date in compliance with such
ratios and provisions, such provisions shall be deemed to have been complied
with.  For the avoidance of doubt, (x) if any of such ratios are exceeded as a
result of fluctuations in such ratio (including due to fluctuations in
Consolidated EBITDA of Holdings) at or prior to the consummation of the relevant
Limited Condition Acquisition, such ratios and other provisions will not be
deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (y) such ratios and other provisions shall not be tested at the
time of consummation of such Limited Condition Acquisition or related Specified
Transactions.  If Holdings has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other Specified Transaction on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.

 

(b)                                 Notwithstanding anything to the contrary
herein, with respect to any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement under any covenant
that does not require compliance with a financial ratio or test (including,
without limitation, pro forma compliance with any First Lien Net Leverage Ratio
test, Total Net Leverage Ratio test and/or any Interest Coverage Ratio test)
(any such amounts, the “Fixed Amounts”) substantially concurrently with any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement under the same covenant as such Fixed Amount that
requires compliance with any such financial ratio or test (any such amounts, the
“Incurrence Based Amounts”), it is understood and agreed that the Fixed Amounts
being substantially concurrently incurred (other than, in the case of any Fixed
Amounts contained in Section 6.01 or Section 6.02, any refinancings of any
Indebtedness that was previously incurred) and any substantially concurrent
borrowings under the revolving facility under the ABL Credit Agreement (and any
cash proceeds thereof) shall be disregarded in the calculation of the financial
ratio or test applicable to the Incurrence-Based Amounts in connection with such
substantially concurrent incurrence, except that incurrences of Indebtedness and
Liens constituting Fixed Amounts and any substantially concurrent borrowings
under the revolving facility under the ABL Credit Agreement shall be taken into
account for purposes of any Incurrence Based Amounts under any covenant other
than Incurrence Based Amounts contained in Section 6.01 or Section 6.02.

 

70

--------------------------------------------------------------------------------


 

SECTION 1.08.           Disqualified Institutions.

 

Notwithstanding anything in the Loan Documents to the contrary, the
Administrative Agent shall not be responsible (or have any liability) for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions thereof relating to Disqualified Institutions.  Without limiting
the generality of the foregoing, the Administrative Agent shall not (1) be
obligated to ascertain, monitor or inquire as to whether any Lender or
participant or prospective Lender or participant is a Disqualified Institution
or (2) have any liability with respect to or arising out of any assignment or
participation of Term Loans or commitments, or disclosure of confidential
information, to any Disqualified Institution.  The list of Disqualified
Institutions shall be available to Lenders upon request.

 

SECTION 1.09.           Joint and Several.  The obligations of the Borrowers
hereunder and under the Loan Documents shall be joint and several, regardless of
which of such Persons receives proceeds of any of the Term Loans or the manner
in which the Administrative Agent and/or any Lender accounts for such Term Loans
or other extensions of credit on its books and records.  If the obligations of
any Borrower in respect of the other Borrowers pursuant to this Section 1.09
would otherwise be held or determined pursuant to any insolvency proceeding to
be avoidable, invalid or unenforceable, the amount of such Borrower’s liability
shall, without any further action by such other Borrowers or any of the
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such proceeding (the
“Maximum Liability”).  This Section with respect to the Maximum Liability is
intended solely to preserve the rights of the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Borrower, nor any Guarantor or
any other Person shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
obligations of any Borrower hereunder shall not be rendered voidable under
applicable law.  Each Borrower agrees that its obligations pursuant to this
Section 1.09 may at any time and from time to time exceed its Maximum Liability
without impairing its obligations hereunder or affecting the rights and remedies
of the Lenders hereunder, provided that, nothing in this sentence shall be
construed to increase any Borrower’s obligations hereunder beyond its Maximum
Liability.

 

SECTION 1.10.           Luxembourg terms.  In this Agreement, where it relates
to a Luxembourg Loan Party, a reference to:

 

(a)                                 the articles or certificate of incorporation
or formation includes the articles of association (statuts) or the restated
articles of association (statuts coordonnés), as the case may be;

 

(b)                                 an officer, secretary, manager or director
includes a gérant or administrateur;

 

(c)                                  a winding-up, dissolution or administration
includes a Luxembourg Loan Party:

 

(i)                                     being declared bankrupt (faillite
déclarée);

 

(ii)                                  being subject to a judicial liquidation
(liquidation judiciaire);

 

(iii)                               having filed for controlled management
(gestion contrôlée);

 

71

--------------------------------------------------------------------------------


 

(d)                                 a moratorium includes a reprieve from
payment (sursis de paiement) or a concordat préventif de faillite;

 

(e)                                  a liquidator, trustee in bankruptcy,
judicial custodian, compulsory manager, receiver, administrator receiver,
administrator or similar officer includes any:

 

(i)                                     juge-commissaire or insolvency receiver
(curateur) appointed under the Luxembourg Commercial Code;

 

(ii)                                  liquidateur appointed under Articles 141
to 151 (inclusive) of the Luxembourg law dated 10 August 1915 on commercial
companies, as amended (the Luxembourg Companies’ Act);

 

(iii)                               juge-commissaire or liquidateur appointed
under Article 203 of the Luxembourg Companies’ Act;

 

(iv)                              commissaire appointed under the Grand-Ducal
decree of 24 May 1935 on the controlled management regime or under Articles 593
to 614 (inclusive) of the Luxembourg Commercial Code; and

 

(f)                                   juge délégué appointed under the
Luxembourg act of 14 April 1886 on the composition with creditors to avoid
bankruptcy, as amended.

 

SECTION 1.11.           French terms

 

In this Agreement, where it relates to a French Loan Party, a reference to:

 

(a)                                 an “administration”, “insolvency”,
“dissolution” or “winding-up” includes (i) a French Loan Party is unable or
admits inability to pay any of its debts (in full or a substantial part) as they
fall due or suspends making payments on any of its debts (in full or a
substantial part) when they become due, (ii) a French Loan Party is or becomes
in cessation des paiements within the meaning of article L.631-1 of the French
Code de commerce or encounters difficulties that it is not able to overcome
within the meaning of article L.620-1 of the French Code de commerce, or becomes
insolvent under any applicable insolvency law or (iii) a moratorium is declared
in respect of any indebtedness of a French Loan Party or a French Loan Party is
subject to alert procedure (procédure d’alerte) by its statutory auditors in
accordance with article L.234-1, L.234-2 or L.612-3 of the French Code de
commerce;

 

(b)                                 an “attachment” includes a saisie;

 

(c)                                  a “consolidation” or an “amalgation”
includes in relation to any company any contribution of part of its business in
consideration of shares (apport partiel d’actifs) and any demerger (scission)
implemented in accordance with articles L.236 1 to L.236 24 of the French Code
de commerce;

 

72

--------------------------------------------------------------------------------


 

(d)                                 “financial assistance” has the meaning
stated in article L.225-216 of the French Code de commerce or in any other
foreign law on financial assistance that is mandatorily applicable to a French
Loan Party;

 

(e)                                  “gross negligence” includes faute lourde;

 

(f)                                   a “guarantee” means any type of sûreté
personnelle;

 

(g)                                  “insolvency proceeding” means (i) any
corporate action or legal proceeding is taken by a French Loan Party in relation
to (A) the suspension of payments, a moratorium of all or any indebtedness,
dissolution, the opening of proceedings for sauvegarde (including, for the
avoidance of doubt, sauvegarde accélérée and sauvegarde financière accélérée),
redressement judiciaire or liquidation judiciaire or reorganisation (in the
context of a mandat ad hoc or of a conciliation or otherwise) of a French Loan
Party other than a solvent liquidation or reorganisation, (B) the appointment of
a liquidator, receiver, administrator, administrative receiver, temporary
administrator, mandataire ad-hoc, conciliateur or other person exercising
similar functions in respect of a French Loan Party or in respect of all or any
of their respective assets, except in relation to the appointment of a
liquidator in case of an amicable dissolution (liquidation amiable) of a French
Loan Party, or (C) the enforcement of any Lien over any assets of any member of
the group occurs and such enforcement is likely to have a Material Adverse
Effect, (ii) a French Loan Party commences proceedings for the appointment of a
mandataire ad hoc or the opening of a procedure of conciliation in accordance
with articles L. 611-3 to L. 611-15 of the French Code de commerce, (iii) a
judgment opening proceedings for sauvegarde (including, for the avoidance of
doubt, sauvegarde accélérée and sauvegarde financière accélérée), redressement
judiciaire or liquidation judiciaire or ordering a cession totale ou partielle
de l’entreprise is rendered in relation to a French Loan Party in accordance
with articles L.620-1 to L.670-8 of the French Code de commerce, (iv) any
procedure, judgment or step is taken, which has effects that are substantially
the same as those referred to in paragraphs (i) through (iii) above

 

(h)                                 a “matured obligation” means any créanse
certaine, liquide et exigible;

 

(i)                                     “merger’ includes any fusion implemented
in accordance with articles L.236 1 to L.236 24 of the French Code de commerce;

 

(j)                                    “trustee, fiduciary and fiduciary duty”
has in each case the meaning given to such term under any applicable law;

 

(k)                                 a “person being unable to pay its debts”
means that person being in a state of cessation des paiements in accordance with
the French Code de commerce;

 

(l)                                     a “receiver” includes an administrateur
judiciaire, a mandataire ad hoc or a conciliateur;

 

(m)                             “wilful misconduct” means dol.

 

73

--------------------------------------------------------------------------------


 

SECTION 1.12.           Spanish terms.

 

In this Agreement, where it relates to a Spanish Loan Party or Spanish Security
Documents, a reference to:

 

(a)                                 a “winding-up”, “administration” or
“insolvency” or “dissolution” means a liquidación, disolución, procedimiento
concursal, concurso as defined in Spanish Insolvency Law or the declaration of
insolvency (declaración de concurso), including any solicitud de inicio del
procedimiento de concurso voluntario, the request of declaration of insolvency
by a third party (solicitud de concurso por acreedores) which results in the
declaration of insolvency proceedings by the relevant court (declaración de
concurso necesario) and “insolvency proceeding” means a declaración de concurso,
necessary or voluntary (necesario o voluntario) and any step or proceeding
related to a concurso under the Spanish Insolvency Act in connection with or as
a result of any financial difficulty (excluding when such proceeding is made
with any Lender) (including, without limitation, any petition filed under
article 5 bis or article 231 of the Spanish Insolvency Law excluding when such
proceeding is made with any Lender);

 

(b)                                 “liquidator”, “receiver”, “administrative
receiver” or “administrator” means mediador concursal, administrador del
concurso, administración concursal or any other person or entity performing the
same function;

 

(c)                                  a “composition”, “compromise”, “assignment”
or similar arrangement with any creditor means a convenio or acuerdo
extrajudicial de refinanciación for the purposes of Spanish Insolvency Law;

 

(d)                                 a “compulsory manager”, “receiver” or
“administrator” means an administrador concursal, liquidador or any other person
appointed as a result of any proceedings described in paragraphs (a) to
(c) above;

 

(e)                                  “financial assistance” has the meaning
stated in Chapter VI of Title IV of the Spanish Companies Act or in any other
foreign law on financial assistance that is mandatorily applicable to a Spanish
Loan Party;

 

(f)                                   a “guarantee” means any garantía, aval or
garantía a primer requerimiento;

 

(g)                                  a “matured obligation” means any crédito
líquído, vencido y exigible;

 

(h)                                 a “person being unable to pay its debts”
means that person being in a state of concurso as defined in Spanish Insolvency
Law;

 

(i)                                     a grant, creation or transfer of a
“security interest” or a “collateral” means any in rem or garantía real and any
transfer by way of security (including any financial collateral under Spanish
law including the security granted under Spanish Royal Decree 5/2005);

 

74

--------------------------------------------------------------------------------


 

(j)                                    “trustee”, “fiduciary” and “fiduciary
duty” has in each case the meaning given to such term under any applicable law;

 

(k)                                 “set-off” would include to the extent
legally possible the rights to compensate under Spanish Royal Decree 5/2005; and

 

(l)                                     “wilful misconduct” means dolo.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.           Term Loans and Borrowings.

 

(1)                                 Subject to the terms and conditions set
forth herein, each Initial Term Loan Lender severally agrees to make to the
Borrowers the Initial Term Loans denominated in Dollars equal to such Initial
Term Loan Lender’s Initial Term Loan Commitment on the Closing Date.  The
failure of any Lender to make any Term Loan required to be made by it will not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender will be responsible for any
other Lender’s failure to make Term Loans as required.  Amounts paid or prepaid
in respect of Term Loans may not be reborrowed.

 

(2)                                 Subject to Sections 2.04(7) and 2.11, each
Borrowing will be comprised entirely of ABR Loans or Eurocurrency Loans as any
of the Borrowers may request in accordance herewith.  Each Lender at its option
may make any ABR Loan or Eurocurrency Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Term Loan; provided that any
exercise of such option will not affect the obligation of the Borrowers to repay
such Term Loan in accordance with the terms of this Agreement, and such Lender
will not be entitled to any amounts payable under Section 2.12 or 2.14 solely in
respect of increased costs resulting from, and existing at the time of, such
exercise.

 

(3)                                 Notwithstanding any other provision of this
Agreement, the Borrowers will not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

SECTION 2.02.           Request for Borrowing.

 

Any of the Borrowers will deliver to the Administrative Agent a Borrowing
Request not later than:  (a) in the case of an ABR Borrowing, 11:00 a.m., New
York City time, one Business Day prior to the anticipated date of Borrowing (or
such later time as the Administrative Agent may agree in its sole discretion) or
(b) in the case of a Eurocurrency Borrowing, 11:00 a.m., New York City time,
three Business Days prior to the anticipated date of Borrowing (or such later
time as the Administrative Agent may agree in its sole discretion), requesting
that the Lenders make Term Loans on such date of Borrowing.  The Borrowing
Request must specify:

 

75

--------------------------------------------------------------------------------


 

(1)                                 the principal amount of the Term Loans of
each Class to be borrowed;

 

(2)                                 the requested date of the Borrowing (which
will be a Business Day);

 

(3)                                 the Type of the Term Loans of each Class to
be borrowed;

 

(4)                                 in the case of a Eurocurrency Borrowing, the
initial Interest Period to be applicable thereto, which will be a period
contemplated by the definition of the term “Interest Period;” and

 

(5)                                 the location and number of such Borrower’s
account to which funds are to be disbursed.

 

If no election as to the Type of Borrowing is specified in the applicable
Borrowing Request, then the Borrowing shall be an ABR Borrowing.  If no Interest
Period with respect to any Eurocurrency Borrowing is specified in the applicable
Borrowing Request, then such Borrower will be deemed to have selected an
Interest Period of one-month’s duration.  Upon receipt of such Borrowing
Request, the Administrative Agent will promptly notify each Lender thereof.  The
proceeds of the Term Loans requested under this Section 2.02 will be disbursed
by the Administrative Agent in immediately available funds by wire transfer to
such bank account or accounts as designated by such Borrower in the Borrowing
Request.

 

SECTION 2.03.           Funding of Borrowings.

 

(1)                                 Each Lender will make each Term Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 10:00 a.m., New York City time, on the date of
such Borrowing, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders.  The Administrative
Agent will make such Term Loans available to the Borrower thereunder by promptly
crediting the amounts so received, in like funds, to an account of such Borrower
as specified in the Borrowing Request (or as otherwise directed by the
Borrower).

 

(2)                                 Unless the Administrative Agent has received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (1) of this
Section 2.03 and may, in reliance upon such assumption, make available to such
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent, forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent at (a) in the case of such Lender, the
greater of (i) the Federal Funds Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (b) in the case of such Borrower, the interest rate applicable
to ABR Loans at such time.  If such Lender pays such amount to

 

76

--------------------------------------------------------------------------------


 

the Administrative Agent then such amount will constitute such Lender’s Term
Loan included in such Borrowing.

 

SECTION 2.04.           Interest Elections.

 

(1)                                 Each Borrowing initially will be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurocurrency
Borrowing, will have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower thereunder may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section 2.04.  Such Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
will be allocated ratably among the Lenders holding the Term Loans comprising
such Borrowing, and the Term Loans comprising each such portion will be
considered a separate Borrowing; provided that the Term Loans comprising any
Borrowing will be in an aggregate principal amount that is an integral multiple
of $500,000 and not less than $1,000,000; provided, further, that there shall
not be more than twelve Eurocurrency Borrowings outstanding hereunder at any
time.

 

(2)                                 To make an election pursuant to this
Section 2.04 following the initial date of Borrowing, such Borrower will notify
the Administrative Agent of such election by telephone (a) in the case of an
election to convert to or continue a Eurocurrency Borrowing, not later than
1:00 p.m., New York City time, three Business Days before the effective date of
such election or (b) in the case of an election to convert to or continue an ABR
Borrowing, not later than 1:00 p.m., New York City time, on the date of such
election (provided that, notwithstanding the foregoing, to make an election to
convert any Eurocurrency Borrowing to an ABR Borrowing prior to the end of the
effective Interest Period of such Eurocurrency Borrowing, such Borrower must
notify the Administrative Agent not later than 1:00 p.m., three Business Days
before the effective date of such election.  Each such telephonic Interest
Election Request will be confirmed promptly by hand delivery, facsimile
transmission or e-mail to the Administrative Agent of a written Interest
Election Request substantially in the form of Exhibit D (or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent)) and signed by such Borrower.

 

(3)                                 Each telephonic and written Interest
Election Request will be irrevocable and will specify the following information:

 

(a)                                 the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (c) and (d) below will be specified for each resulting Borrowing);

 

77

--------------------------------------------------------------------------------


 

(b)                                 the effective date of the election made
pursuant to such Interest Election Request, which will be a Business Day;

 

(c)                                  whether the resulting Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing; and

 

(d)                                 if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which will be a period contemplated by the definition of
“Interest Period.”

 

(4)                                 If any such Interest Election Request
requests a Eurocurrency Borrowing but does not specify an Interest Period, then
such Borrower will be deemed to have selected a Eurocurrency Borrowing having an
Interest Period of one month’s duration.

 

(5)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent will advise each applicable Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(6)                                 If such Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
will be automatically converted into an ABR Borrowing.

 

(7)                                 Any portion of a Borrowing maturing or
required to be repaid in less than one month may not be converted into or
continued as a Eurocurrency Borrowing.

 

(8)                                 Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the written request (including a request through
electronic means) of the Required Lenders, so notifies such Borrower, then, so
long as such Event of Default is continuing, (a) no outstanding Borrowing may be
converted to or continued as a Eurocurrency Borrowing and (b) unless repaid,
each Eurocurrency Borrowing will be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

 

SECTION 2.05.           Promise to Pay; Evidence of Debt.

 

(1)                                 Each Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Term Loan of such Lender as provided in
Section 2.06.

 

(2)                                 Each Lender will maintain in accordance with
its usual practice an account or accounts evidencing the Indebtedness of each
Borrower to such Lender resulting from each Term Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

78

--------------------------------------------------------------------------------


 

(3)                                 The Administrative Agent will maintain
accounts in which it will record (a) the amount of each Term Loan made
hereunder, the Type thereof and the Interest Period (if any) applicable thereto,
(b) the amount of any principal or interest due and payable or to become due and
payable from each Borrower to each Lender hereunder and (c) any amount received
by the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(4)                                 The entries made in the accounts maintained
pursuant to paragraph (2) or (3) of this Section 2.05 will be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein will not in any manner affect the obligation
of each Borrower to repay the Term Loans in accordance with the terms of this
Agreement.

 

(5)                                 Any Lender may request that Term Loans made
by it be evidenced by a promissory note (a “Note”).  Upon the written request of
any Lender (including a request made through the Administrative Agent), the
applicable Borrower shall promptly execute and deliver to such Lender a Note
payable to such Lender, which shall evidence such Lender’s Loans in addition to
such accounts or records. The Term Loans evidenced by such Note and interest
thereon will at all times (including after assignment pursuant to Section 10.04)
be represented by one or more Notes in such form payable to the payee named
therein (or, if requested by such payee, to such payee and its registered
assigns).

 

SECTION 2.06.           Repayment of Term Loans.

 

(1)                                 The Borrowers will repay to the
Administrative Agent for the ratable account of the Lenders of each applicable
Class on the last Business Day of each fiscal quarter of Holdings, commencing
with the last Business Day of the first full fiscal quarter of Holdings ending
after the Closing Date (each such date being referred to as an “Original Term
Loan Installment Date”), an aggregate principal amount equal to 0.25% of the
aggregate principal amount of the Initial Term Loans outstanding on the Closing
Date, which payments will be reduced as a result of the application of
prepayments of Term Loans in accordance with the order of priority set forth in
Section 2.07 or 2.08, as applicable;

 

(2)                                 (a) In the event that any Incremental Term
Loans are made, the Borrowers will repay Borrowings consisting of Incremental
Term Loans on the dates (each an “Incremental Term Loan Installment Date”) and
in the amounts set forth in the applicable Incremental Facility Amendment,
(b) in the event that any Other Term Loans are made, the Borrowers will repay
Borrowings consisting of Other Term Loans on the dates (each an “Other Term Loan
Installment Date”) and in the amounts set forth in the applicable Refinancing
Amendment and (c) in the event that any Extended Term Loans are made, the
Borrowers will repay Borrowings consisting of Extended Term Loans on the dates
(each an “Extended Term Loan Installment Date”) and in the amounts set forth in
the applicable Extension Amendment; and

 

79

--------------------------------------------------------------------------------


 

(3)                                 to the extent not previously paid, all
outstanding Term Loans will be due and payable on the applicable Maturity Date;

 

together, in each case, with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment.

 

SECTION 2.07.           Optional Prepayment of Term Loans .  The Borrowers may
at any time and from time to time prepay the Initial Term Loans and/or any other
Term Loans of any Class, in whole or in part, without premium or penalty (except
as provided in Section 2.21 and subject to Section 2.13), in an aggregate
principal amount, (1) in the case of Eurocurrency Loans, that is an integral
multiple of $1.0 million and not less than $5.0 million, and (2) in the case of
ABR Loans, that is an integral multiple of $1.0 million and not less than
$5.0 million, or, in each case, if less, the amount outstanding.  Each Borrower
will notify the Administrative Agent by telephone (confirmed by hand delivery,
facsimile transmission or e-mail) of such election not later than 11:00 a.m.,
New York City time, (a) in the case of a Eurocurrency Borrowing, three Business
Days before the anticipated date of such prepayment and (b) in the case of an
ABR Borrowing, one Business Day before the anticipated date of such prepayment. 
Each such notice of prepayment will specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid.  All
prepayments under this Section 2.07 will be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment.  Any such notice may be revocable or conditioned on a refinancing of
all or any portion of the applicable Term Facility.  Any optional prepayments of
Initial Term Loans and/or other Term Loans of any Class pursuant to this
Section 2.07 will be applied to the remaining scheduled amortization payments of
such applicable Class of Term Loans as directed by each Borrower (or in the
absence of such direction, in direct order of maturity, to the amortization
payments of such applicable Class of Term Loans) and will be applied ratably to
the Term Loans of such Class included in the prepaid Borrowing.

 

SECTION 2.08.           Mandatory Prepayment of Term Loans.

 

(1)                                 The Borrowers will apply all Net Cash
Proceeds received after the Closing Date in an Asset Sale made pursuant to
Section 6.05(2) (other than any ABL Priority Collateral Asset Sale) to prepay
Term Loans within ten Business Days following receipt of such Net Cash Proceeds,
unless Holdings has delivered a Reinvestment Notice on or prior to such tenth
Business Day; provided that:

 

(a)                                 if any Event of Default has occurred and is
continuing, on or prior to the tenth Business Day following receipt thereof,
such Net Cash Proceeds will be deposited in an Asset Sale Proceeds Account;

 

(b)                                 subject to the other provisions of this
Section 2.08(1), on each Reinvestment Prepayment Date the Borrowers will apply
an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event to the prepayment of the Term Loans (together with
accrued interest thereon); and

 

80

--------------------------------------------------------------------------------


 

(c)                                  if at the time that any such prepayment
would be required, the Borrowers is required to, or to offer to, repurchase,
redeem, repay or prepay Indebtedness secured on a pari passu basis with the Term
Loans (any such Indebtedness, “Other First Lien Indebtedness”), then the
Borrowers may apply such Net Cash Proceeds to redeem, repurchase, repay or
prepay all Classes of Term Loans and Other First Lien Indebtedness on a pro rata
basis (determined on the basis of the aggregate outstanding principal amount of
the Term Loans and Other First Lien Indebtedness at such time);

 

provided, further, that the portion of such Net Cash Proceeds allocated to the
Other First Lien Indebtedness will not exceed the amount of such Net Cash
Proceeds required to be allocated to the Other First Lien Indebtedness pursuant
to the terms thereof, and the remaining amount, if any, of such Net Cash
Proceeds will be allocated to the prepayment of the Term Loans (in accordance
with the terms hereof) and to the repurchase or repayment of Other First Lien
Indebtedness on a pro rata basis, and the amount of the prepayment of the Term
Loans that would have otherwise been required pursuant to this clause (1) will
be reduced accordingly; provided, further, that to the extent the holders of
Other First Lien Indebtedness decline to have such Indebtedness repurchased,
redeemed, repaid or prepaid with such Net Cash Proceeds, the declined amount of
such Net Cash Proceeds will promptly (and in any event within ten Business Days
after the date of such rejection) be applied to prepay the Term Loans in
accordance with the terms hereof (to the extent such Net Cash Proceeds would
otherwise have been required to be so applied if such Other First Lien
Indebtedness was not then outstanding).

 

(2)                                 Commencing with the fiscal year ending
December 31, 2018, not later than 90 days after the end of each Excess Cash Flow
Period, Holdings will calculate Excess Cash Flow for such Excess Cash Flow
Period and will apply the following amount to the prepayment of Term Loans:

 

(a)                                 the Required Percentage of such Excess Cash
Flow; minus

 

(b)                                 the amount of any voluntary prepayments
during such Excess Cash Flow Period or on or prior to the 90th day after the end
of such Excess Cash Flow Period, including prepayments of Term Loans under
Section 10.04(14) (provided that any such reduction under this clause (b) shall
be limited to the actual amount of such cash payment) of:

 

(i)                                     Term Loans (including Incremental Term
Loans, Other Term Loans and Extended Term Loans);

 

(ii)                                  loans under the ABL Credit Agreement (to
the extent accompanied by a corresponding reduction in the commitments);

 

(iii)                               Other First Lien Indebtedness (and, in the
case of any revolving indebtedness, to the extent accompanied by a corresponding
reduction in the commitments); and

 

81

--------------------------------------------------------------------------------


 

(iv)                              Permitted Refinancing Indebtedness incurred to
Refinance any of the foregoing Indebtedness (or Permitted Refinancing
Indebtedness described in this clause (iv)), in each case that is secured on a
pari passu basis with the Term Loans (and, in the case of any revolving
indebtedness, to the extent accompanied by a corresponding reduction in the
commitments);

 

in each case, to the extent not financed with the proceeds of the issuance or
the incurrence of Indebtedness (other than proceeds of revolving loans);
provided that any such voluntary prepayment that is made on or prior to the 90th
day after the end of such Excess Cash Flow Period (or 120th day in the case of
the first Excess Cash Flow Period) will not reduce Excess Cash Flow for the next
succeeding Excess Cash Flow Period pursuant to this clause (b).

 

Not later than the date on which Holdings is required to deliver financial
statements with respect to the end of each Excess Cash Flow Period under
Section 5.04(1), Holdings will deliver to the Administrative Agent a certificate
signed by a Financial Officer of Holdings setting forth the amount, if any, of
Excess Cash Flow for such fiscal year and the calculation thereof in reasonable
detail.

 

(3)                                 The Borrowers will apply 100% of the net
cash proceeds received after the Closing Date from the incurrence, issuance or
sale by Holdings or any Restricted Subsidiary of any Indebtedness that is not
Excluded Indebtedness to the prepayment of Term Loans, on or prior to the date
which is five Business Days after the receipt of such net cash proceeds.

 

(4)                                 [Reserved].

 

(5)                                 [Reserved].

 

(6)                                 [Reserved]

 

(7)                                 Notwithstanding anything in this
Section 2.08 to the contrary, any Lender may elect, by notice to the
Administrative Agent by telephone (confirmed by hand delivery, facsimile
transmission or e-mail) at least two Business Days prior to the required
prepayment date, to decline all or any portion of any mandatory prepayment of
its Term Loans pursuant to this Section 2.08 (other than clause (3) of this
Section 2.08), in which case the aggregate amount of the prepayment that would
have been applied to prepay Term Loans but was so declined will be retained by
the Borrowers and applied for any permitted purpose hereunder.  Such prepayments
will be applied on a pro rata basis to the then outstanding Term Loans of all
Classes being prepaid irrespective of whether such outstanding Term Loans are
ABR Loans or Eurocurrency Loans; provided that the amount of such mandatory
prepayment will be applied first to Term Loans that are ABR Loans to the full
extent thereof before application to Term Loans that are Eurocurrency Loans in a
manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 2.13.

 

82

--------------------------------------------------------------------------------


 

(8)                                 The Borrowers will deliver to the
Administrative Agent, at the time of each prepayment required under this
Section 2.08, (a) a certificate signed by a Financial Officer of such Borrowers
setting forth in reasonable detail the calculation of the amount of such
prepayment and (b) to the extent practicable, at least three Business Days prior
written notice of such prepayment.  Each notice of prepayment shall specify the
prepayment date, the Type of each Term Loan being prepaid and the principal
amount of each Term Loan (or portion thereof) to be prepaid.  Prepayment of the
Term Loans pursuant to this Section 2.08 will be made without premium or
penalty, accompanied by accrued and unpaid interest on the principal amount to
be prepaid to but excluding the date of payment, and applied as directed by the
Borrowers or, absent such direction, to reduce scheduled amortization payments
of Term Loans under Section 2.06(1) in direct order of maturity; provided that
any prepayment of Incremental Term Loans, Other Term Loans or Extended Term
Loans will be applied in the order specified in the applicable Permitted
Amendment.  No payments under Section 2.13 will be required in connection with a
prepayment of Term Loans pursuant to this Section 2.08.  In the event of any
prepayment of Term Loans pursuant to this Section 2.08 at a time when Term Loans
of more than one Class remain outstanding, the aggregate amount of such
prepayment will be allocated between each Class of Term Loans pro rata based on
the aggregate principal amount of outstanding Term Loans of each such
Class (except as otherwise provided in the applicable Permitted Amendment, in
each case with respect to the applicable Class of Term Loans).

 

(9)                                 With respect to any prepayment required in
this Section 2.08, notwithstanding any provisions of this Section 2.08 to the
contrary,

 

(a)                                 to the extent that any or all of the Net
Cash Proceeds or Excess Cash Flow giving rise to a prepayment event pursuant to
this Section 2.08 is prohibited or delayed by (i) applicable local law
(including laws related to financial assistance, corporate benefit, thin
capitalization, capital maintenance, liquidity maintenance and similar legal
principles, and in respect of restrictions on upstreaming of cash intra-group
and the fiduciary and statutory duties of the Board of Directors of the
applicable Restricted Subsidiaries) from being repatriated to the relevant
Borrower(s) or (ii) material organizational document restrictions (other than
with respect to Wholly-Owned Subsidiaries), the portion of such Net Cash
Proceeds or Excess Cash Flow so affected will not be required to be applied to
prepay Term Loans at the times provided in this Section 2.08, but may be
retained by the Borrowers or the applicable Subsidiary for so long, but only so
long, as the applicable local law or restriction will not permit repayment or
repatriation to the relevant Borrower(s), as applicable.  Once such repatriation
or repayment of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law or restriction (and the Borrowers
hereby agree to use all commercially reasonable efforts to overcome or eliminate
any such restrictions on repatriation and/or minimize any such costs of
prepayment and/or use the other cash sources of Holdings and its Restricted
Subsidiaries to make the relevant prepayment), such repatriation or repayment
will be effected promptly and such

 

83

--------------------------------------------------------------------------------


 

repatriated or repaid Net Cash Proceeds or Excess Cash Flow will be promptly
applied (net of additional taxes payable or reserved against as a result
thereof) to the prepayment of the Term Loans pursuant to this Section 2.08 to
the extent provided herein; provided that, in the case of a local law
restriction on repatriation, each Borrower hereby agrees, and will cause any
applicable Subsidiary, to promptly take all commercially reasonable actions
required by applicable local law to permit any such repatriation; or

 

(b)                                 to the extent that a Responsible Officer of
Holdings has reasonably determined in good faith that repatriation or repayment
of any of or all the Net Cash Proceeds or Excess Cash Flow giving rise to a
prepayment event pursuant to this Section 2.08 would have an adverse tax cost
consequence or be prohibited due to such material organizational document
restrictions as a result of minority ownership or applicable law, the Net Cash
Proceeds or Excess Cash Flow so affected will not be required to be applied to
prepay Term Loans at the times provided in this Section 2.08, but may be
retained by the applicable Borrower or the applicable Subsidiary without being
repatriated or repaid, as applicable; provided that, once such repatriation or
repayment of any of such affected Net Cash Proceeds or Excess Cash Flow would no
longer be prohibited or have such adverse tax consequences, such repatriation or
repayment will be effected promptly and such repatriated or repaid Net Cash
Proceeds or Excess Cash Flow will be promptly applied (net of additional taxes
payable or reserved against as a result thereof) to the prepayment of the Term
Loans pursuant to this Section 2.08 to the extent provided herein.

 

For purposes of this Section 2.08(9), references to “law” mean, with respect to
any Person, (1) the common law and any federal, state, local, foreign,
multinational or international statutes, laws, treaties, judicial decisions,
standards, rules and regulations, guidances, guidelines, ordinances, rules,
judgments, writs, orders, decrees, codes, plans, injunctions, permits,
concessions, grants, franchises, governmental agreements and governmental
restrictions (including administrative or judicial precedents or authorities),
in each case whether now or hereafter in effect, and (2) the interpretation or
administration thereof by, and other determinations, directives, requirements or
requests of, any Governmental Authority, in each case whether or not having the
force of law and that are applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.

 

SECTION 2.09.           Fees.

 

(1)                                 The Borrowers agree to pay to the
Administrative Agent, for its own account, the “Term Loan Administration Fee”
set forth in the applicable fee letter among the Borrowers and the
Administrative Agent, at the times and on the terms specified therein (the
“Administrative Agent Fees”).

 

84

--------------------------------------------------------------------------------


 

(2)                                 All Fees will be paid on the dates due and
payable, in immediately available funds, to the Administrative Agent at the
Payment Office for distribution, if and as appropriate, among the Lenders.  Once
paid, none of the Fees will be refundable under any circumstances.  No payment
of fees will be made by a French Loan party on an account opened with a
financial institution situated in a Non-Cooperative Jurisdiction.

 

SECTION 2.10.           Interest.

 

(1)                                 The Term Loans comprising each ABR Borrowing
will bear interest at the ABR plus the Applicable Margin.

 

(2)                                 The Term Loans comprising each Eurocurrency
Borrowing will bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin.

 

(3)                                 Following the occurrence and during the
continuation of a Specified Event of Default, the Borrowers will pay interest on
overdue amounts hereunder at a rate per annum equal to (i) in the case of
overdue principal of, or interest on, any Term Loan, 2.00% plus the rate
otherwise applicable to such Term Loan as provided in the preceding paragraphs
of this Section 2.10 or (ii) in the case of any other overdue amount, 2.00% plus
the rate applicable to ABR Loans as provided in clause (1) of this Section 2.10.

 

(4)                                 Default interest (if unpaid) arising on an
overdue amount will be compounded with the overdue amount only if, within the
meaning of article 1343-2 of the French Code civil, such interest is due by a
French Loan Party for a period of at least one year.

 

(5)                                 Accrued interest on each Term Loan will be
payable in arrears (i) on each Interest Payment Date for such Term Loan and
(ii) on the applicable Maturity Date; provided that (A) interest accrued
pursuant to paragraph (3) of this Section 2.10 will be payable on demand, (B) in
the event of any repayment or prepayment of any Term Loan, accrued interest on
the principal amount repaid or prepaid will be payable on the date of such
repayment or prepayment and (C) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Term Loan will be payable on the effective date of such
conversion.

 

(6)                                 All interest hereunder will be computed on
the basis of a year of 360 days, except that interest computed by reference to
the ABR at times when the ABR is based on the prime rate, will be computed on
the basis of a year of 365 days (or 366 days in a leap year), and, in each case,
will be payable for the actual number of days elapsed (including the first day
but excluding the last day).  The applicable ABR, Adjusted LIBO Rate or LIBO
Rate will be determined by the Administrative Agent, and such determination will
be conclusive absent manifest error.

 

SECTION 2.11.           Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing:

 

85

--------------------------------------------------------------------------------


 

(1)                                 the Administrative Agent determines (which
determination will be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or

 

(2)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Term Loans included in such Borrowing for
such Interest Period;

 

then the Administrative Agent will give notice thereof to the Borrowers and the
applicable Lenders by telephone, facsimile transmission or e-mail as promptly as
practicable thereafter and, until the Administrative Agent notifies the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, (a) any Interest Election Request that requests the conversion of
any applicable Borrowing to, or continuation of any such Borrowing as, a
Eurocurrency Borrowing will be ineffective and such Borrowing will be converted
to or continued as on the last day of the Interest Period applicable thereto an
ABR Borrowing and (b) if any Borrowing Request requests a Eurocurrency
Borrowing, such Borrowing will be made as an ABR Borrowing.

 

SECTION 2.12.           Increased Costs.

 

(1)                                 If any Change in Law:

 

(a)                                 imposes, modifies or deems applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate);

 

(b)                                 imposes on any Lender or the London
interbank market any other condition (other than Taxes) affecting this Agreement
or Eurocurrency Loans made by such Lender; or

 

(c)                                  subjects any Recipient to any Taxes (other
than (i) Indemnified Taxes, (ii) Taxes described in clauses (2) through (5) of
the definition of Excluded Taxes and (iii) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments or other obligations, or
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any Eurocurrency Loan (or of maintaining its obligation to
make any such Term Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrowers will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

86

--------------------------------------------------------------------------------


 

(2)                                 If any Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the Term
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(3)                                 A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
applicable, as specified in paragraph (1) or (2) of this Section 2.12 will be
delivered to the Borrowers and will be conclusive absent manifest error.  The
Borrower will pay such Lender the amount shown as due on any such certificate
within ten days after receipt thereof.

 

(4)                                 Promptly after any Lender has determined
that it will make a request for increased compensation pursuant to this
Section 2.12, such Lender will notify the Borrowers thereof.  Failure or delay
on the part of any Lender to demand compensation pursuant to this Section 2.12
will not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrowers will not be required to compensate a Lender pursuant
to this Section 2.12 for any increased costs or reductions incurred more than
180 days prior to the date that such Lender notifies the Borrowers of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor; provided, further, that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180 day period referred to above will be extended to include the period of
retroactive effect thereof.

 

SECTION 2.13.           Break Funding Payments.  Except as otherwise set forth
herein, the Borrowers will compensate each Lender for the actual out-of-pocket
loss, cost and expense (excluding loss of anticipated profits) attributable to
the following events:

 

(1)                                 the payment of any principal of any
Eurocurrency Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default);

 

(2)                                 the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto;

 

(3)                                 the failure to borrow, convert, continue or
prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto; or

 

(4)                                 the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrowers pursuant to Section 2.16.

 

87

--------------------------------------------------------------------------------


 

A certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.13
will be delivered to the Borrowers and will be conclusive absent manifest
error.  The Borrower will pay such Lender the amount shown as due on any such
certificate within ten days after receipt thereof.

 

SECTION 2.14.           Taxes.

 

(1)                                 Any and all payments by or on account of any
obligation of any Loan Party hereunder will be made free and clear of and
without deduction for any Taxes, except as required by applicable law; provided
that if any Taxes are required to be deducted under any applicable law from such
payments (as determined in the good faith discretion of the Loan Party or the
applicable withholding agent), then (a) such Loan Party (or other applicable
withholding agent) will make such deductions; (b) such Loan Party (or other
applicable withholding agent) will timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law, and (c) if
such Tax is an Indemnified Tax, the sum payable by the Loan Party will be
increased as necessary so that after all required deductions have been made
(including deductions applicable to additional sums payable under this
Section 2.14) the Administrative Agent or any Lender, as applicable, receives an
amount equal to the amount it would have received had no such deductions been
made.

 

(2)                                 In addition, the Loan Parties will pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law or at the option of the Administrative Agent timely reimburse it for the
payment of such Other Taxes, except for Other Taxes due as  a result of
registration or other action by the Administrative Agent or any Lender where
such registration or action is not:

 

(a)                                 necessary to maintain, preserve, establish,
enforce, perfect or protect the rights of the Administrative Agent or any Lender
under the Loan Documents; or

 

(b)                                 required by any competent tax administration
or supervisory body.

 

(3)                                 The Loan Parties will indemnify the
Administrative Agent and each Lender, within ten days after written demand
therefor, for the full amount of any Indemnified Taxes payable or paid by the
Administrative Agent or such Lender on or with respect to any payment by or on
account of any obligation of such Loan Party hereunder (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.14) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to such Loan Party by a Lender, or
by the Administrative Agent on its own behalf or on behalf of a Lender, will be
conclusive absent manifest error. The limitations set out in the Guaranty shall
apply mutatis mutandis.

 

(4)                                 As soon as practicable after any payment of
Indemnified Taxes by a Loan Party to a Governmental Authority pursuant to this
Section 2.14, such Loan Party will deliver to the

 

88

--------------------------------------------------------------------------------


 

Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(5)

 

(a)                                 Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document will deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent
(and in any event at least 30 days before the payment subject to such
withholding is due), such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrowers
or the Administrative Agent, will deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 2.14(5)(b),
2.14(5)(c) and 2.14(6) below) will not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(b)                                 Without limiting the effect of
Section 2.14(5)(a) above, each Lender that is a U.S. Person will deliver to the
Borrowers and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrowers or the Administrative Agent),
copies of Internal Revenue Service Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax.

 

(c)                                  Without limiting the effect of
Section 2.14(5)(a) above, each Foreign Lender will, to the extent it is legally
entitled to do so, deliver to the Borrowers and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), copies of whichever of the following is applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or any subsequent
versions thereof or

 

89

--------------------------------------------------------------------------------


 

successors thereto), claiming eligibility for benefits of an income tax treaty
to which the United States of America is a party;

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI (or any subsequent versions thereof or successors thereto);

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under
Section 871(h) or 881(c) of the Code, (A) a certificate substantially in the
form of the applicable Exhibit F to the effect that such Foreign Lender is not:

 

(x)                                 a “bank” within the meaning of
Section 881(c)(3)(A) of the Code;

 

(y)                                 a “10 percent shareholder” of the US
Borrower within the meaning of Section 871(h)(3) or 881(c)(3)(B) of the Code; or

 

(z)                                  a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code; and

 

(B) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable (or any subsequent versions thereof or successors thereto);

 

(iv)                              duly completed copies of Internal Revenue
Service Form W-8IMY, together with forms and certificates described in
clauses (i) through (iii) above (and any additional Form W-8IMYs) and, if
applicable Internal Revenue Service Form W-9, as may be required; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the benefits of the portfolio
interest exemption, such Foreign Lender may provide a certificate substantially
in the form of Exhibit F-4 on behalf of each such direct and indirect partner;
or

 

(v)                                 any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in United States federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrowers or the
Administrative Agent to determine the withholding or deduction required to be
made.

 

In addition, each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, the Lender
shall, following written request by the relevant Borrower or the Administrative
Agent within a reasonable time frame before such an expiration, obsolescence or
inaccuracy occurs, will update such form or certification or promptly notify the
Borrowers and the Administrative Agent in writing of its legal inability to do
so.

 

90

--------------------------------------------------------------------------------


 

(6)                                 If a payment made to a Recipient under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Recipient were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Recipient will
deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Recipient has complied with such Recipient’s obligations
under FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (6), “FATCA” will include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it will update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

(7)                                 If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by a Loan Party or
with respect to which such Loan Party has paid additional amounts pursuant to
this Section 2.14, it will pay over promptly an amount equal to such refund to
such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.14 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender (including any Taxes imposed with
respect to such refund), and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay as soon as reasonably practicable the amount paid over to such
Loan Party pursuant to this Section 2.14(7) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
This Section 2.14(7) will not be construed to require the Administrative Agent
or any Lender to make available its Tax returns (or any other information
relating to its Taxes which it deems, in good faith, to be confidential) to the
Loan Parties or any other Person.

 

(8)                                 Each party’s obligations under this
Section 2.14 will survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

(9)                                 For purposes of this Section 2.14, the term
“applicable law” includes FATCA.

 

91

--------------------------------------------------------------------------------


 

SECTION 2.15.           Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(1)                                 Unless otherwise specified, (a) the
Borrowers will make each payment required to be made by it hereunder (whether of
principal, interest, fees or otherwise) prior to 2:00 p.m., New York City time,
at the Payment Office, except that payments pursuant to Sections 2.12, 2.14
and 10.05 will be made directly to the Persons entitled thereto; and (b) each
such payment will be made, on the date when due, in immediately available funds,
without condition or deduction for any defense, recoupment, set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  The
Administrative Agent will distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof and will make settlements with the Lenders with respect to other
payments at the times and in the manner provided in this Agreement.  Except as
otherwise provided herein, if any payment hereunder is due on a day that is not
a Business Day, the date for payment will be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon will be payable for the period of such extension.  Any payment required
to be made by the Administrative Agent hereunder will be deemed to have been
made by the time required if the Administrative Agent, at or before such time,
has taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.  Notwithstanding anything to the
contrary in this paragraph (1), no payment under the Loan Documents shall be
made by a French Loan Party on an account opened with a financial institution
situated in a Non-Cooperative Jurisdiction.

 

(2)                                 Except as otherwise provided in this
Agreement:

 

(a)                                 If (x) at any time insufficient funds are
received by and available to the Administrative Agent from the Borrowers to pay
fully all amounts of principal, interest and fees then due from such Borrower
hereunder or (y) at any time an Event of Default shall have occurred and be
continuing and the Administrative Agent will receive proceeds of Term Priority
Collateral in connection with the exercise of remedies, such funds will be
applied in the following order of priority (subject to the application of
proceeds provisions contained in the Intercreditor Agreement):

 

(i)                                     first, to all amounts owing to the
Collateral Agent or the Administrative Agent pursuant to any of the Loan
Documents in its capacity as such in respect of (1) the preservation of
Collateral or its security interest in the Collateral or (2) with respect to
enforcing the rights of the Secured Parties under the Loan Documents;

 

92

--------------------------------------------------------------------------------


 

(ii)                                  second, to the extent proceeds remain
after the application pursuant to preceding clause (i), to all other amounts
owing to the Administrative Agent or Collateral Agent pursuant to any of the
Loan Documents in its capacity as such;

 

(iii)                               third, to the extent proceeds remain after
the application pursuant to preceding clauses (i) through (ii), to an amount
equal to the outstanding Obligations;

 

(iv)                              fourth, to the extent proceeds remain after
the application pursuant to preceding clauses (i) through (iii), inclusive, and
following the payment in full of the Obligations, to the relevant Loan Party,
their successors or assigns, or as a court of competent jurisdiction may
otherwise direct or as otherwise required by the Intercreditor Agreement.

 

(b)                                 If any payment to any Secured Party pursuant
to this Section 2.15(2) of its pro rata share of any distribution would result
in overpayment to such Secured Party, such excess amount shall instead be
distributed in respect of the unpaid Obligations of the other Secured Parties,
with each Secured Party whose Obligations have not been paid in full to receive
an amount equal to such excess amount multiplied by a fraction the numerator of
which is the unpaid Obligations of such Secured Party and the denominator of
which is the unpaid Obligations of all Secured Parties entitled to such
distribution.

 

(c)                                  Subject to the terms of the Intercreditor
Agreement, all payments required to be made pursuant to the Loan Documents shall
be made to the Administrative Agent for the account of such Secured Parties or
as the Administrative Agent may otherwise direct in accordance with the Loan
Documents.

 

(d)                                 For purposes of applying payments received
in accordance with this Section 2.15(2), the Collateral Agent will be entitled
to rely upon (a) the Administrative Agent and (b) the applicable Secured Parties
with respect to payments of Specified Hedge Agreements (which the Administrative
Agent and each other Secured Party agrees (or shall agree) to provide upon
request of the Collateral Agent) of the outstanding Obligations owed to the
Secured Parties.

 

(e)                                  Subject to the other limitations (if any)
set forth herein and in the other Loan Documents, it is understood that the Loan
Parties will remain liable (as and to the extent set forth in herein except to
the extent that any of the foregoing are found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from the
Collateral Agent’s gross negligence, bad faith or willful misconduct) to the
extent of any deficiency between the amount of the proceeds of the Collateral
and the aggregate amount of the Obligations of the Loan Parties.

 

(f)                                   It is understood and agreed by each Loan
Party that the Collateral Agent will have no liability for any determinations
made by it in this Section 2.15(2) except to the

 

93

--------------------------------------------------------------------------------


 

extent that any of the foregoing are found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from its own
gross negligence, bad faith or willful misconduct.  Each Loan Party also agrees
that the Collateral Agent may (but shall not be required to), at any time and in
its sole discretion, and with no liability resulting therefrom, petition a court
of competent jurisdiction regarding any application of Collateral in accordance
with the requirements hereof and of each Intercreditor Agreement, and the
Collateral Agent shall be entitled to wait for, and may conclusively rely on,
any such determination.

 

(g)                                  Notwithstanding anything in this Agreement
or any other Loan Document to the contrary, the Collateral Agent will not be
required to marshal the Collateral or any guarantee of the Obligations or to
resort to the Collateral or any such Guarantee in any particular order.

 

(3)                                 Except as otherwise provided in this
Agreement, if any Lender, by exercising any right of set-off or counterclaim or
otherwise, obtains payment in respect of any principal of or interest on any of
its Class of Term Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Class of Term Loans than the
proportion received by any other Lender in such Class, then the Lender receiving
such greater proportion will purchase (for cash at face value) participations in
the Term Loans of such Class of other Lenders in such Class to the extent
necessary so that the benefit of all such payments will be shared by the Lenders
in such Class ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Term Loans of such Class; provided that
(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations will be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (b) the provisions of this paragraph (3) will not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender or a Disqualified Institution) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Term Loans to any assignee or participant.  Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrowers in the amount of such
participation.

 

(4)                                 Unless the Administrative Agent has received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if such Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the

 

94

--------------------------------------------------------------------------------


 

amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

(5)                                 If any Lender fails to make any payment
required to be made by it pursuant to Section 2.03(1) or 2.15(3), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
Section 2.03(1) or 2.15(3), as applicable, until all such unsatisfied
obligations are fully paid.

 

(6)                                 Any Secured Party is not obliged to share
any amount recovered from a Spanish Loan Party which is declared insolvent, with
any other Secured Party which is regarded as a related party (persona
especialmente relacionada) to that Spanish Loan Party under the Spanish
Insolvency Law.

 

SECTION 2.16.           Mitigation Obligations; Replacement of Lenders.

 

(1)                                 If any Lender requests compensation under
Section 2.12, or if the Borrowers are required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.14, or if any amount payable under a Loan
Document by a French Guarantor on behalf of a Borrower becomes not deductible
from that French Guarantor’s taxable income for French tax purposes by reason of
that amount being paid or accrued to a Finance Party incorporated, domiciled,
established or acting through a Facility Office situated in a Non-Cooperative
Jurisdiction or paid to an account opened in the name of or for the benefit of
that Finance Party in a financial institution situated in a Non-Cooperative
Jurisdiction, then such Lender or Finance Party, as the case may be, will, in
consultation with the relevant Loan Party, take all reasonable steps to mitigate
any such consequences, including, but not limited to, designating a different
Lending Office for funding or booking its Term Loans hereunder or assigning its
rights and obligations hereunder to another of its offices, branches or
Affiliates if such designation or assignment (a) would eliminate or reduce
amounts payable pursuant to Section 2.12 or 2.14, as applicable, in the future
or avoid such non-tax deductibility for French income tax purposes and (b) would
not subject such Lender to any material unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender in any material respect.  Such
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(2)                                 If any Lender requests compensation under
Section 2.12 or is a Defaulting Lender, or if the Borrowers are required to pay
any Indemnified Taxes or additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then each
Borrower may, at its sole expense, upon notice to such Lender

 

95

--------------------------------------------------------------------------------


 

and the Administrative Agent, either (a) prepay such Lender’s outstanding Term
Loans hereunder in full on a non-pro rata basis without premium or penalty
(including with respect to the processing and recordation fee referred to in
Section 10.04(2)(b)(ii)) or (b) require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights and obligations under this
Agreement to an assignee that will assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) in
the case of clause (b) above, the Borrowers have received the prior written
consent of the Administrative Agent, which consent will not unreasonably be
withheld, if a consent by the Administrative Agent would be required under
Section 10.04 for an assignment of Term Loans to such assignee, (ii) such Lender
has received payment of an amount equal to the outstanding principal of its Term
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter.  Nothing in this Section 2.16 will be deemed to prejudice
any rights that the Borrowers may have against any Lender that is a Defaulting
Lender.

 

(3)                                 If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination that, pursuant to the terms of Section 10.08, requires
the consent of such Lender and with respect to which the Required Lenders have
granted their consent, then the Borrowers will have the right (unless such
Non-Consenting Lender grants such consent) at their sole expense, to either
(a) prepay such Lender’s outstanding Term Loans hereunder in full on a non-pro
rata basis without premium or penalty (including with respect to the processing
and recordation fee referred to in Section 10.04(2)(b)(ii)) or (b) replace such
Non-Consenting Lender by deeming such Non-Consenting Lender to have assigned its
Term Loans and its Commitments hereunder to one or more assignees reasonably
acceptable to the Administrative Agent if a consent by the Administrative Agent
would be required under Section 10.04 for an assignment of Term Loans to such
Assignee; provided that (i) all Obligations of the Borrowers owing to such
Non-Consenting Lender (including accrued Fees and any amounts due under
Section 2.12, 2.13, 2.14 or 2.21) being removed or replaced will be paid in full
to such Non-Consenting Lender concurrently with such removal or assignment and
(ii) in the case of clause (b) above, the replacement Lender will purchase the
foregoing by paying to such Non-Consenting Lender a price equal to the principal
amount thereof plus accrued and unpaid interest thereon.  No action by or
consent of the Non-Consenting Lender will be necessary in connection with such
removal or assignment, in the case of clause (b) above, which shall be
immediately and automatically effective upon payment of such purchase price.  In
connection with any such assignment, the Borrowers, the Administrative Agent,
such Non-Consenting Lender and the replacement Lender will otherwise comply with
Section 10.04; provided that if such Non-Consenting Lender does not comply with
Section 10.04 within three Business

 

96

--------------------------------------------------------------------------------


 

Days after such Borrower’s request, compliance with Section 10.04 will not be
required to effect such assignment.

 

SECTION 2.17.           Illegality.  If any Lender reasonably determines that
any change in law has made it unlawful, or if any Governmental Authority has
asserted after the Closing Date that it is unlawful, for any Lender or its
applicable Lending Office to make or maintain any Eurocurrency Loans, then, upon
notice thereof by such Lender to the applicable Borrower through the
Administrative Agent, any obligations of such Lender to make or continue
Eurocurrency Loans or to convert ABR Borrowings to Eurocurrency Borrowings will
be suspended until such Lender notifies the Administrative Agent and the
applicable Borrower that the circumstances giving rise to such determination no
longer exist.  Upon receipt of such notice, the applicable Borrower will upon
demand from such Lender (with a copy to the Administrative Agent), either
convert all Eurocurrency Borrowings of such Lender to ABR Borrowings, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Borrowings to such day, or immediately,
if such Lender may not lawfully continue to maintain such Term Loans.  Upon any
such prepayment or conversion, the Borrowers will also pay accrued interest on
the amount so prepaid or converted.

 

SECTION 2.18.           Incremental Facilities.

 

(1)                                 Notice.  At any time and from time to time,
on one or more occasions, subject to the terms and conditions set forth herein,
the Borrowers may, by notice to the Administrative Agent, increase the aggregate
principal amount of any outstanding Class of Term Loans or add one or more
additional Classes of term loans under the Loan Documents (the “Incremental Term
Loans;” each such increase or tranche, an “Incremental Facility”).

 

(2)                                 Ranking.  Incremental Term Loans may, at the
discretion of the Borrowers, be secured or unsecured.  If Incremental Term Loans
are secured on a junior basis to the Term Loans, a Debt Representative, acting
on behalf of the holders of such Incremental Term Loans, will become party or
otherwise subject to the provisions of a Junior Lien Intercreditor Agreement. 
Any Incremental Facility that is unsecured or secured on a junior basis to the
Term Loans shall be documented pursuant to a separate facility agreement subject
to the terms of this Section 2.18, including, as may be necessary under
applicable law, pursuant to lower ranking security, which will contractually
rank pari passu with the other Security Documents pursuant to the Intercreditor
Agreement, any First Lien Intercreditor Agreement and any Junior Lien
Intercreditor Agreement.

 

(3)                                 Size.  The principal amount of Incremental
Facilities incurred pursuant to this Section 2.18 and Incremental Equivalent
Term Debt incurred pursuant to Section 6.01(1) will not exceed, in the
aggregate, an amount equal to the Non-Ratio Based Incremental Facility Cap;
provided that the Borrowers may incur additional Incremental Facilities and
Incremental Equivalent Term Debt without regard to the Non-Ratio Based
Incremental Facility Cap so long as (a) with respect to any such Incremental
Facility or Incremental Equivalent Term Debt to be secured on a pari passu basis
with the Term Loans, the First Lien Net Leverage Ratio (determined on the date
on which the applicable Incremental

 

97

--------------------------------------------------------------------------------


 

Facilities or Incremental Equivalent Term Debt is incurred (and after giving
effect to such incurrence but without including the proceeds thereof in
Unrestricted Cash for purposes of netting) and after giving effect to any
acquisition or other transaction consummated in connection with the incurrence
of such Incremental Facility or Incremental Equivalent Term Debt, but excluding
undrawn commitments under the ABL Credit Agreement) is equal to or less than
1.50 to 1.00; and (b) with respect to any such Incremental Facility or
Incremental Equivalent Term Debt to be secured on a junior basis to the Term
Loans, subordinated in right of payment to the Term Loans or unsecured and pari
passu in right of payment with the Term Loans, the Total Net Leverage Ratio
(determined on the date on which the applicable Incremental Facilities or
Incremental Equivalent Term Debt is incurred (and after giving effect to such
incurrence but without including the proceeds thereof in Unrestricted Cash for
purposes of netting) and after giving effect to any acquisition or other
transaction consummated in connection with the incurrence of such Incremental
Facility or Incremental Equivalent Term Debt, but excluding undrawn commitments
under the ABL Credit Agreement) is equal to or less than 3.20 to 1.00
(collectively, the “Available Incremental Term Loan Facility Amount”).

 

If the Borrowers incur indebtedness under the Non-Ratio Based Incremental
Facility Cap on the same date that they incur indebtedness under the Available
Incremental Term Loan Facility Amount, then the First Lien Net Leverage Ratio or
the Total Net Leverage Ratio, as applicable, with respect to the amounts
incurred under the Available Incremental Term Loan Facility Amount will be
calculated without including any incurrence under the Non-Ratio Based
Incremental Facility Cap.  Unless the Borrowers elect otherwise, each
Incremental Facility shall be deemed incurred first under the Available
Incremental Term Loan Facility Amount to the extent permitted, with the balance
incurred under the Non-Ratio Based Incremental Facility Cap.

 

Each tranche of Incremental Term Loans will be in an integral multiple of
$1.0 million and in an aggregate principal amount that is not less than
$10.0 million (or such lesser minimum amount approved by the Administrative
Agent in its reasonable discretion); provided that such amount may be less than
the applicable minimum amount or integral multiple amount if such amount
represents all the remaining availability under the Available Incremental Term
Loan Facility Amount.

 

(4)                                 Incremental Lenders.  Incremental Term Loans
may be provided by any existing Lender (it being understood that no existing
Lender will have an obligation to provide Incremental Term Loans) or any
Additional Lender; provided that the Administrative Agent shall have consented
(such consent not to be unreasonably withheld, delayed or conditioned) to any
Additional Lender’s providing such Incremental Term Loans if such consent by the
Administrative Agent would be required under Section 10.04 for an assignment of
Term Loans to such Additional Lender.

 

(5)                                 Incremental Facility Amendments.  Each
Incremental Facility that is secured on a pari passu basis with the Obligations
hereunder will become effective pursuant to an amendment (each, an “Incremental
Facility Amendment”) to this Agreement and, as

 

98

--------------------------------------------------------------------------------


 

appropriate, the other Loan Documents, executed by each Borrower, each Lender or
Additional Lender providing such Incremental Facility (the “Incremental
Lenders”) and the Administrative Agent.  Each Incremental Facility that is
unsecured or secured on a junior lien basis shall be documented outside of this
Credit Agreement and, if secured on a junior lien basis, shall be subject to a
Junior Lien Intercreditor Agreement.  The Administrative Agent will promptly
notify each Lender as to the effectiveness of each Incremental Facility
Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Facility Amendment, this Agreement and the
other Loan Documents, as applicable, will be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Incremental Facility and the Incremental Term Loans evidenced thereby.

 

(6)                                 Conditions.  The availability of Incremental
Term Loans will be subject solely to the following conditions:

 

(a)                                 no Event of Default shall have occurred and
be continuing on the date such Incremental Term Loans are incurred or would
exist immediately after giving effect thereto; provided, that if the Incremental
Facility is being incurred in connection with a Limited Condition Acquisition,
(i) the date of determination of such condition shall be the LCA Test Date and
(ii) on the date such Incremental Facility is incurred (or commitments in
respect thereof are provided), no Specified Event of Default shall have occurred
and be continuing or would exist immediately after giving effect thereto;

 

(b)                                 the representations and warranties in the
Loan Documents will be true and correct in all material respects (except for
representations and warranties that are already qualified by materiality, which
representations and warranties will be accurate in all respects) immediately
prior to, and immediately after giving effect to, the incurrence of such
Incremental Term Loans; provided, that if the Incremental Facility is being
incurred in connection with a Limited Condition Acquisition, the date of
determination of such condition shall be the LCA Test Date; and

 

(c)                                  such other conditions (if any) as may be
required by the Incremental Lenders providing such Incremental Term Loans,
unless such other conditions are waived by such Incremental Lenders.

 

(7)                                 Terms.  The terms of each tranche of
Incremental Term Loans will be as agreed between the Borrowers and the
Incremental Lenders providing such Incremental Term Loans; provided that:

 

(a)                                 the final maturity date of such Incremental
Term Loans will be no earlier than the Latest Maturity Date of the Term Loans;

 

(b)                                 the Weighted Average Life to Maturity of
such Incremental Term Loans will be no shorter than the longest remaining
Weighted Average Life to Maturity of the Term Loans;

 

99

--------------------------------------------------------------------------------


 

(c)                                  such Incremental Term Loans may participate
on a pro rata basis or a less than pro rata basis (but not greater than a pro
rata basis) in any voluntary or mandatory repayments or prepayments of the Term
Loans; and

 

(d)                                 subject to clauses (a) and (b) above, the
amortization schedules applicable to such Incremental Term Loans will be as
determined by the Borrowers and the Incremental Lenders providing such
Incremental Term Loans.

 

(8)                                 Pricing.

 

(a)                                 Subject to clause (b) below, the interest
rate, fees and original issue discount for any Incremental Term Loans will be as
determined by the Borrowers and the Incremental Lenders providing such
Incremental Term Loans;

 

(b)                                 If the yield (as determined below) on any
such Incremental Term Loans incurred on or prior to the date that is twelve
months after the Closing Date on a pari passu basis with the Term Loans (such
yield, the “Incremental Yield”) exceeds the yield (as determined below) on any
Initial Term Loans incurred on or before the Closing Date by more than 50 basis
points, then the interest margins for such Initial Term Loans will automatically
be increased to a level such that the yield on such Initial Term Loans will be
50 basis points below the Incremental Yield on such Incremental Term Loans,
incurred on a pari passu basis with the Term Loans.  Any increase in yield on
any Class of Term Loans required pursuant to this Section 2.18(8) and resulting
from the application of an Adjusted LIBO Rate or ABR “floor” on any Incremental
Term Loans will be effected solely through an increase in such “floor” (or an
implementation thereof, as applicable) in respect of such Class of Term Loans. 
In determining whether the Incremental Yield on Incremental Term Loan on a pari
passu basis with the Term Loans exceeds the yield on any Initial Term Loans
incurred on or before the Closing Date by more than 50 basis points, (A) such
determination will take into account interest margins (and any coupon payable,
if applicable), minimum Adjusted LIBO Rate, minimum ABR, upfront fees and
original issue discount on such Initial Term Loans or such other Indebtedness,
with upfront fees and original issue discount being equated to interest margins
or coupon based on an assumed four-year life to maturity, but will exclude any
arrangement, syndication, structuring, ticking, commitment, placement,
underwriting, or other fees payable in connection therewith that is (A) with
respect to ticking or commitment fees, are paid only to arrangers or
underwriting lenders or, (B) otherwise, not customarily shared among the
applicable lenders or holders of such Indebtedness on a pro rata basis and
(B) (x) with respect to the Initial Term Loans incurred on the Closing Date, to
the extent the LIBO Rate on the closing date of the Incremental Facility is less
than any LIBO Rate floor then applicable to such Initial Term Loans, the amount
of such difference shall be deemed added to the applicable rate for such Initial
Term Loans solely for the purposes of determining whether an increase in the
interest margins for such Initial Term Loans shall be required and (y) with
respect to any

 

100

--------------------------------------------------------------------------------


 

Incremental Term Loans, to the extent that the LIBO Rate or any equivalent
definition thereof on the closing date of the Incremental Facility is less than
any interest rate floor, if any, applicable to the Incremental Term Loans, the
amount of such difference shall be deemed added to the applicable rate for such
Incremental Term Loans solely for the purposes of determining the Incremental
Yield; provided, that for purposes of calculating the LIBO Rate or any such
equivalent definition for this clause (B), such rate shall be for the same
interest period, which shall be determined by the Borrower from the interest
periods available to it under this Agreement and such Indebtedness respectively.

 

(9)                                 Use of Proceeds.  The proceeds of the
Incremental Term Loans shall be used for general corporate purposes of Holdings,
the Borrowers and its Subsidiaries (including, without limitation, Investments
(including acquisitions), Capital Expenditures, Restricted Payments,
refinancings and any other transactions not prohibited hereunder).

 

SECTION 2.19.           Other Term Loans.

 

(1)                                 Other Term Loans.  Credit Agreement
Refinancing Indebtedness may, at the election of the Borrowers, take the form of
new Term Loans under an additional Term Facility hereunder (“Other Term Loans”)
pursuant to a Refinancing Amendment.

 

(2)                                 Refinancing Amendments.  The effectiveness
of any Refinancing Amendment will be subject only to the satisfaction on the
date thereof of such of the conditions set forth in Section 4.01 as may be
requested by the providers of Other Term Loans.  The Administrative Agent will
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement will be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Other Term Loans incurred pursuant thereto (including
any amendments necessary to treat the Term Loans subject thereto as Other Term
Loans).

 

(3)                                 Required Consents.  Any Refinancing
Amendment may, without the consent of any Person other than the Administrative
Agent, the Borrowers and the Lenders or Additional Lenders providing Other Term
Loans, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrowers, to effect the provisions of this Section 2.19.  This
Section 2.19 supersedes any provisions in Section 10.08 to the contrary.

 

(4)                                 Providers of Other Term Loans.  Any Lender
approached to provide all or a portion of Other Term Loans may elect or decline,
in its sole discretion, to provide such Other Term Loans (it being understood
that there is no obligation to approach any existing Lenders to provide Other
Term Loans).  The consent of the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned) will be required in respect of
any Person providing Other Term Loans if such consent would be required under
Section 10.04 for an assignment of Term Loans to such Person.

 

101

--------------------------------------------------------------------------------


 

SECTION 2.20.           Extensions of Term Loans.

 

(1)                                 Extension Offers.  Pursuant to one or more
offers (each, an “Extension Offer”) made from time to time by the Borrowers to
all Lenders of Term Loans with a like Maturity Date, the Borrowers may extend
the Maturity Date of Term Loans and otherwise modify the terms of Term Loans
pursuant to the terms set forth in the relevant Extension Offer (each, an
“Extension,” and each group of Term Loans so extended, as well as the original
Term Loans not so extended, being a “tranche”).  Each Extension Offer will
specify the minimum amount of Term Loans with respect to which an Extension
Offer may be accepted, which will be an integral multiple of $1.0 million and an
aggregate principal amount that is not less than $10.0 million (or (a) if less,
the aggregate principal amount of such Term Loans or (b) such lesser minimum
amount as is approved by the Administrative Agent, such consent not to be
unreasonably withheld, conditioned or delayed), and will be made on a pro rata
basis to all Lenders of Term Loans with a like Maturity Date.  If the aggregate
outstanding principal amount of Term Loans (calculated on the face amount
thereof) in respect of which Lenders have accepted an Extension Offer exceeds
the maximum aggregate principal amount of Term Loans offered to be extended
pursuant to an Extension Offer, then the Term Loans of such Lenders will be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer.  There is no requirement that any
Extension Offer or Extension Amendment (defined as follows) be subject to any
“most favored nation” pricing provisions.  Each Lender accepting an Extension
Offer is referred to herein as an “Extending Term Lender,” and the Term Loans
held by such Lender accepting an Extension Offer is referred to herein as
“Extended Term Loans.”

 

(2)                                 Extension Amendments.  The Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other Loan Documents (an “Extension Amendment”) with the
Borrowers as may be necessary in order to establish new tranches in respect of
Term Loans extended pursuant to an Extension Offer and such technical amendments
as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrowers in connection with the establishment of
such new tranches.  This Section 2.20 supersedes any provisions in Section 10.08
to the contrary.  Except as otherwise set forth in an Extension Offer, there
will be no conditions to the effectiveness of an Extension Amendment. Extensions
will not constitute a voluntary or mandatory payment or prepayment for purposes
of this Agreement. Nonetheless, as regards any documents executed in Spain, if
legally required to do so, the Lenders shall grant a specific power of attorney
in favor of the Agents, duly notarized and apostilled or legalized (as
applicable), in order to authorize the Agents to execute any such additional
documents or amendments that is necessary to reflect the Extension Amendment or
shall otherwise appear before the notary together with the Agents to execute any
such documents.

 

102

--------------------------------------------------------------------------------


 

(3)                                 Terms of Extension Offers and Extension
Amendments.  The terms of any Extended Term Loans will be set forth in an
Extension Offer and as agreed between the Borrowers and the Extended Term
Lenders accepting such Extension Offer; provided that:

 

(a)                                 the final maturity date of such Extended
Term Loans will be no earlier than the Latest Maturity Date of the Term Loans
subject to such Extension Offer;

 

(b)                                 the Weighted Average Life to Maturity of
such Extended Term Loans will be no shorter than the remaining Weighted Average
Life to Maturity of the Term Loans subject to such Extension Offer;

 

(c)                                  such Extended Term Loans may participate on
a pro rata basis or a less than pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments of Term Loans;

 

(d)                                 such Extended Term Loans are not secured by
any assets or property that does not constitute Collateral;

 

(e)                                  such Extended Term Loans are not guaranteed
by any Subsidiary of the Borrowers other than a Subsidiary Loan Party; and

 

(f)                                   except as to pricing terms (interest rate,
fees, funding discounts and prepayment premiums) and maturity, the terms and
conditions of such Extended Term Loans are substantially identical to (including
as to ranking and priority), or, taken as a whole, no more favorable to the
lenders or holders providing such Indebtedness than, those applicable to the
Term Loans subject to such Extension Offer, as determined in good faith by a
Responsible Officer of the Borrower.

 

Any Extended Term Loans will constitute a separate tranche of Term Loans from
the Term Loans held by Lenders that did not accept the applicable Extension
Offer.

 

(4)                                 Required Consents.  No consent of any Lender
or any other Person will be required to effectuate any Extension, other than the
consent of the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned), the Borrowers and the applicable Extending
Term Lender.  The transactions contemplated by this Section 2.20 (including, for
the avoidance of doubt, payment of any interest, fees or premium in respect of
any Extended Term Loans on such terms as may be set forth in the relevant
Extension Offer) will not require the consent of any other Lender or any other
Person, and the requirements of any provision of this Agreement (including
Sections 2.08 and 2.15) or any other Loan Document that may otherwise prohibit
any such Extension or any other transaction contemplated by this Section 2.20
will not apply to any of the transactions effected pursuant to this
Section 2.20.

 

SECTION 2.21.           Repricing Event.  In the event that, prior to
December 29, 2017, any Borrowers refinance or makes any prepayment of, or amends
the terms of, of the Initial Term Loans in connection with any Repricing Event
(or causes of the Initial Term Loans

 

103

--------------------------------------------------------------------------------


 

to be mandatorily assigned pursuant to the terms of
Section 2.16(3) or 10.04(7) hereof, in each case, in connection with a Repricing
Event), the Borrowers will pay to the Administrative Agent, for the ratable
account of each applicable Lender, a payment of 1.00% of the aggregate principal
amount of any such Term Loans so refinanced, prepaid or amended (or subject to
mandatory assignment), as the case may be.

 

ARTICLE III

 

Representations and Warranties

 

(a) On the Closing Date and on the date of any subsequent Borrowing of Loans
(but excluding, for the avoidance of doubt, any continuation of any Interest
Period or conversion of any Type of loans hereunder) hereunder, each of the
Borrowers, with respect to itself and each of the Restricted Subsidiaries, and
Holdings hereby represent and warrant to each Agent and to each of the Lenders,
that:

 

SECTION 3.01.           Organization; Powers.  Each of Holdings, the Borrowers
and each Restricted Subsidiary:

 

(1)                                 is a partnership, limited liability company,
unlimited liability company, company, corporation, or trust duly organized,
validly existing or incorporated and in good standing under the laws of the
jurisdiction of its organization or incorporation (to the extent such status or
an analogous concept applies to such an organization);

 

(2)                                 has all requisite power and authority to own
its property and assets and to carry on its business as now conducted;

 

(3)                                 is qualified to do business in each
jurisdiction where such qualification is required, except where the failure to
so qualify would not reasonably be expected to have a Material Adverse Effect;
and

 

(4)                                 has the power and authority to execute,
deliver and perform its obligations under each of the Loan Documents and each
other agreement or instrument contemplated thereby to which it is a party and,
in the case of the Borrowers, to borrow and otherwise obtain credit hereunder.

 

SECTION 3.02.           Authorization.  The execution, delivery and performance
by the Loan Parties of each of the Loan Documents to which it is a party, the
Borrowings hereunder and the Transactions to be consummated on the Closing Date:

 

(1)                                 have been duly authorized by all corporate,
stockholder, partnership, limited liability company or other applicable action
required to be taken by the Loan Parties; and

 

(2)                                 will not:

 

104

--------------------------------------------------------------------------------


 

(a)                                 violate:

 

(i)                                     any provision (A) of law, statute,
rule or regulation, or (B) of the certificate or articles of incorporation or
association or other constitutive documents (including any partnership, limited
liability company or operating agreement or by-laws) of any Loan Party;

 

(ii)                                  any applicable order of any court or any
rule, regulation or order of any Governmental Authority; or

 

(iii)                               any provision of any indenture, certificate
of designation for preferred stock, agreement or other instrument to which any
Loan Party is a party or by which any of them or any of their property is or may
be bound;

 

(b)                                 be in conflict with, result in a breach of,
constitute (alone or with notice or lapse of time or both) a default under, or
give rise to a right of or result in any cancellation or acceleration of any
right or obligation (including any payment) or to a loss of a material benefit
under, any such indenture, certificate of designation for preferred stock,
agreement or other instrument; or

 

(c)                                  result in the creation or imposition of any
Lien upon any property or assets of any Loan Party, other than the Liens created
by the Loan Documents and Permitted Liens;

 

except with respect to clause (a)(i)(B) of this Section 3.02(2), as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 3.03.           Enforceability.  This Agreement has been duly executed
and delivered by Holdings and the Borrowers and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to any applicable Legal Reservations and any other perfection requirements
specifically set out in the Security Documents.

 

SECTION 3.04.           Governmental Approvals.  No action, consent or approval
of, registration or filing with or any other action by any Governmental
Authority or third party is or will be required in connection with the
extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of the Loan Documents, the perfection or maintenance
of the Liens created under the Security Documents or the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral, except for:

 

(1)                                 the filings referred to in Section 3.14 and
in the Security Documents;

 

(2)                                 filings as may be required under the
Exchange Act and applicable stock exchange rules in connection therewith;

 

105

--------------------------------------------------------------------------------


 

(3)                                 such as have been made or obtained and are
in full force and effect;

 

(4)                                 such actions, consents and approvals the
failure of which to be obtained or made would not reasonably be expected to have
a Material Adverse Effect; or

 

(5)                                 filings or other actions listed on
Schedule 3.04.

 

SECTION 3.05.           Title to Properties; Possession Under Leases.

 

(1)                                 Each of Holdings, Borrowers and the
Subsidiary Loan Parties has good and valid fee simple title to, or valid
leasehold interests in, or easements or licenses or other limited property
interests in, all of its Real Properties and valid title to its personal
property and assets, in each case, except for Permitted Liens or defects in
title that do not materially interfere with its ability to conduct its business
as currently conducted or to utilize such properties and assets for their
intended purposes, in each case, except where the failure to have such title,
interest, easement, license or right would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  All such
properties and assets are free and clear of Liens, other than Permitted Liens.

 

(2)                                 Neither Holdings nor any of the Restricted
Subsidiaries has defaulted under any lease to which it is a party, except for
such defaults as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.  Each of Holdings’ and the Restricted
Subsidiaries’ leases is in full force and effect, except leases in respect of
which the failure to be in full force and effect would not reasonably be
expected to have a Material Adverse Effect.  Except as set forth on
Schedule 3.05(2), on the Closing Date Holdings and each of the Restricted
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

SECTION 3.06.           Subsidiaries.

 

(1)                                 Schedule 3.06(1) sets forth as of the
Closing Date the name and jurisdiction of incorporation, formation or
organization of Holdings, the Borrowers and each Restricted Subsidiary and, as
to each Restricted Subsidiary, the percentage of each class of Equity Interests
owned by Holdings or by any other Subsidiary of Holdings.

 

(2)                                 As of the Closing Date, except as set forth
on Schedule 3.06(2), there are no outstanding subscriptions, options, warrants,
calls, or similar rights, agreements or commitments relating to any Equity
Interests owned or held by Holdings, the Borrowers or any Restricted Subsidiary.

 

SECTION 3.07.           Litigation; Compliance with Laws.

 

(1)                                 There are no actions, suits or proceedings
at law or in equity or by or on behalf of any Governmental Authority or in
arbitration now pending, or, to the knowledge of Holdings

 

106

--------------------------------------------------------------------------------


 

or any Borrower, threatened in writing against or affecting Holdings, the
Borrowers or any Restricted Subsidiary or any business, property or rights of
any such Person, in each case, which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(2)                                 To the knowledge of Holdings and the
Borrowers, none of Holdings, any Restricted Subsidiary or their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, ordinance, code or approval,
or any building permit) or any restriction of record or agreement affecting any
property, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 3.08.           Federal Reserve Regulations.

 

(1)                                 None of Holdings, the Borrowers or any
Restricted Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

 

(2)                                 No part of the proceeds of any Term Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, (i) to purchase or carry Margin Stock or to extend
credit to others for the purpose of purchasing or carrying Margin Stock or to
refund Indebtedness originally incurred for such purpose or (ii) for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulations T, U or X.

 

SECTION 3.09.           Investment Company Act.  None of Holdings, the Borrowers
or any Guarantor is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

SECTION 3.10.           Use of Proceeds.  The Borrowers shall only use the
proceeds of the Initial Term Loans to make payments in respect of the
Transactions.

 

SECTION 3.11.           Tax Returns.  Except as set forth on Schedule 3.11:

 

(1)                                 Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of Holdings, the Borrowers and the Restricted Subsidiaries has filed or caused
to be filed all federal, state, local and non-U.S. Tax returns required to have
been filed by it; and

 

(2)                                 Each of Holdings, the Borrowers and the
Restricted Subsidiaries has timely paid or caused to be timely paid (a) all
Taxes shown to be due and payable by it (taking into account any applicable
extension) on the returns referred to in clause (1) of this Section 3.11 and
(b) all other Taxes or assessments (or made adequate provision (in accordance
with GAAP or in the case of any such Restricted Subsidiary that is a Foreign

 

107

--------------------------------------------------------------------------------


 

Subsidiary, in accordance with generally accepted accounting principles in
effect from time to time in such Restricted Subsidiary’s jurisdiction of
organization) for the payment of all Taxes due) with respect to all periods or
portions thereof ending on or before the Closing Date, which Taxes, if not paid
or adequately provided for, would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, in each case except Taxes or
assessments that are being contested in good faith by appropriate proceedings
and for which Holdings, the Borrowers or any Restricted Subsidiary (as the case
may be) has set aside on its books adequate reserves in accordance with GAAP.

 

SECTION 3.12.           No Material Misstatements.

 

(1)                                 All written factual information and written
factual data (other than the Projections, estimates and information of a general
economic or industry specific nature) concerning Holdings, the Borrowers or any
Restricted Subsidiary that has been made available to the Administrative Agent
or the Lenders, directly or indirectly, by or on behalf of Holdings, any
Borrower or any Restricted Subsidiary in connection with the Transactions, when
taken as a whole and after giving effect to all supplements and updates provided
thereto, is correct in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made.

 

(2)                                 The Projections that have been made
available to the Administrative Agent or the Lenders by or on behalf of Holdings
or the Borrowers in connection with the Transactions, when taken as a whole,
have been prepared in good faith based upon assumptions that are believed by
Holdings or the Borrowers to be reasonable at the time made and at the time
delivered to the Administrative Agent or the Lenders, it being understood by the
Administrative Agent and the Lenders that:

 

(a)                                 the Projections are merely a prediction as
to future events and are not to be viewed as facts;

 

(b)                                 the Projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of
Holdings, the Borrowers or the Restricted Subsidiaries;

 

(c)                                  no assurance can be given that any
particular Projections will be realized; and

 

(d)                                 actual results may differ and such
differences may be material.

 

SECTION 3.13.           Environmental Matters.  Except as set forth on
Schedule 3.13 or as to matters that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect:

 

(1)                                 Holdings, the Borrowers and each of the
Restricted Subsidiaries are in compliance with all, and have not violated any,
Environmental Laws (including having obtained and

 

108

--------------------------------------------------------------------------------


 

complied with all permits, licenses, authorizations and other approvals required
under any Environmental Law for the operation of its business);

 

(2)                                 neither Holdings, the Borrowers nor any
Restricted Subsidiary has received notice of or is subject to any pending, or to
Holdings or any Borrower’s knowledge, threatened action, suit or proceeding
alleging a violation of, or liability under, any Environmental Law or regarding
Hazardous Materials that remains outstanding or unresolved;

 

(3)                                 no Hazardous Material is located at, on or
under any property currently or, to Holdings or any Borrower’s knowledge,
formerly owned, operated or leased by Holdings or any Borrower or any Restricted
Subsidiary and no Hazardous Material has been generated, owned, treated, stored,
handled or controlled by Holdings, any Borrower or any Restricted Subsidiary or
transported to or Released at any location which, in each case, described in
this clause (3), is in violation of Environmental Laws or would reasonably be
expected to result in liability to Holdings, any Borrower or any Restricted
Subsidiary; and

 

(4)                                 there are no agreements in which Holdings,
any Borrower or any Restricted Subsidiary has assumed or undertaken
responsibility for any known or reasonably anticipated liability or obligation
of any other Person arising under or relating to Environmental Laws or relating
to Hazardous Materials.

 

SECTION 3.14.           Security Documents.

 

(1)                                 The US Collateral Agreement and each other
Security Document are effective upon the execution thereof to create in favor of
the Collateral Agent (for the benefit of the Secured Parties) legal and valid
Liens on the Collateral described therein, subject to the Legal Reservations;
and, with respect to (i) the UK Loan Parties when registration of particulars of
each Security Document granted by a UK Loan Party at Companies House in England
and Wales in accordance with Part 25 (Company Charges) of the Companies Act 2006
(UK) or any regulations relating to the registration of charges made under, or
applying the provisions of, the Companies Act 2006 (UK) and payment of
associated fees; and (ii) the US Loan Parties when financing statements in
appropriate form are filed in the offices specified on Schedule III to the US
Collateral Agreement is properly filed in the United States Patent and Trademark
Office or the United States Copyright Office, as applicable, and the US Pledged
Collateral described in the US Collateral Agreement is delivered to the
Collateral Agent, together with duly executed and prepared stock powers, the
Liens on the Collateral granted pursuant to the US Collateral Agreement will
constitute fully perfected Liens on all right, title and interest of the US Loan
Parties in such Collateral in which (and to the extent) a security interest can
be perfected under Article 9 of the Uniform Commercial Code and the United
States Copyright Act, in each case prior to and superior in right of the Lien of
any other Person (except for Permitted Liens);and (iii) the French Loan Parties,
upon execution of the necessary statement of pledge (declaration de nantissement
de compte de titres financiers) in respect of any French law pledge over

 

109

--------------------------------------------------------------------------------


 

shares, and, upon filling of the share pledge at the relevant company register
to the extent necessary depending on the type of shares pledged.

 

(2)                                 With respect to the US Loan Parties, when
financing statements in appropriate form are filed in the offices specified on
Schedule III to the US Collateral Agreement and the US Collateral Agreement or a
summary thereof and the Intellectual Property Security Agreements are properly
filed in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, the Liens on the Collateral granted pursuant to
the US Collateral Agreement shall constitute fully perfected Liens on all right,
title and interest of the Loan Parties thereunder in the domestic Intellectual
Property Rights, in each case prior and superior in right to the Lien of any
other Person (except for Permitted Liens) (it being understood that subsequent
recordings in the United States Patent and Trademark Office or the United States
Copyright Office may be necessary to perfect a Lien on registered trademarks and
patents, trademark and patent applications, and will be necessary to perfect a
Lien on registered copyrights, in each case acquired by the US Loan Parties
after the Closing Date).

 

(3)                                 Notwithstanding anything herein (including
this Section 3.14) or in any other Loan Document to the contrary, other than
with respect to Equity Interests of a Foreign Subsidiary organized in a
Specified Foreign Jurisdiction with respect to which security interest has been
granted pursuant to a Security Document, neither Holdings, the Borrowers nor any
other Loan Party makes any representation or warranty as to the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest in any Equity Interests of any Foreign Subsidiary, or as
to the rights and remedies of the Agents or any Lender with respect thereto,
under foreign law.

 

SECTION 3.15.           Location of Real Property.   Schedule 3.15 correctly
identifies, in all material respects, as of the Closing Date, all Owned Material
Real Property owned in fee by the Loan Parties.  As of the Closing Date, the
Loan Parties own in fee all the Real Property set forth on Schedule 3.15.

 

SECTION 3.16.           Solvency.  On the Closing Date, after giving effect to
the consummation of the Transactions and after giving effect to the application
of the proceeds of the Term Loans:

 

(1)                                 the Fair Value of the assets of Holdings and
its Restricted Subsidiaries taken as a whole exceeds their Liabilities;

 

(2)                                 the Present Fair Salable Value of the assets
of Holdings and its Restricted Subsidiaries taken as a whole exceeds their
Liabilities;

 

(3)                                 Holdings and its Restricted Subsidiaries
taken as a whole do not have Unreasonably Small Capital; and

 

(4)                                 Holdings and its Restricted Subsidiaries
taken as a whole will be able to pay their Liabilities as they mature.

 

110

--------------------------------------------------------------------------------


 

For purposes of this Section 3.16, (a) “Fair Value” of the assets of any Persons
means the amount at which the assets (both tangible and intangible), in their
entirety, of such Persons taken as a whole would change hands between a willing
buyer and a willing seller, within a commercially reasonable period of time,
each having reasonable knowledge of the relevant facts, with neither being under
any compulsion to act; (b) “Present Fair Salable Value” of the assets of any
Persons means the amount that could be obtained by an independent willing seller
from an independent willing buyer if the assets of such Persons taken as a whole
are sold with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated; (c) “Liabilities” of any Persons means
the recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of such Persons taken as a whole, as of the
Closing Date after giving effect to the consummation of the Transactions, in
each case determined in accordance with GAAP consistently applied; (d) “will be
able to pay their Liabilities as they mature” for any Persons means, , such
Persons taken as a whole will have sufficient assets and cash flow to pay their
Liabilities as those liabilities mature or (in the case of contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by such Persons as reflected in the projected
financial statements and in light of the anticipated credit capacity; and
(e) “do not have Unreasonably Small Capital” for any Persons means such Persons
taken as a whole, after consummation of the Transactions, is a going concern and
has sufficient capital to reasonably ensure that it will continue to be a going
concern.

 

SECTION 3.17.           No Material Adverse Effect.  Since the end of the most
recent fiscal year of Holdings ended at least 90 days prior to the Closing Date,
there has been no event that has had, or would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

SECTION 3.18.           Insurance.  Schedule 3.18 sets forth a true, complete
and correct description of all material insurance maintained by or on behalf of
Holdings or any Restricted Subsidiary as of the Closing Date.  As of such date,
such insurance is in full force and effect.

 

SECTION 3.19.           USA PATRIOT Act; FCPA; OFAC; Anti-Terrorism.

 

(1)                                 To the extent applicable, each of Holdings,
the Borrowers and the Restricted Subsidiaries are in compliance, in all material
respects, with the USA PATRIOT Act, FCPA and all applicable Anti-Terrorism Laws
that are applicable to such Person.

 

(2)                                 None of (i) the Loan Parties or any
director, officer, or employee of the Loan Parties, or (ii) to the knowledge of
any Loan Party, any agent that will act in any capacity in connection with or
benefit from the Term Facility established hereby of the Loan Parties is a
Person that is: (a) a Sanctioned Person; or (b) located, organized or resident
in a Sanctioned Country.

 

111

--------------------------------------------------------------------------------


 

(3)                                 No part of the proceeds of the Term Loans
will be used by Holdings, any Borrower or any of their respective Subsidiaries,
directly or, to the knowledge of Holdings, any Borrower or any of their
respective Subsidiaries, indirectly, (a) for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977 (“FCPA”), (b) to fund
any activities or business of or with any Sanctioned Person or in any Sanctioned
Country, or (c) in any manner that would result in a violation of any applicable
Anti-Terrorism Law or Sanctions by Holdings, the Borrowers or their respective
Subsidiaries.

 

(4)                                 (i) Holdings and the Borrowers have
implemented and maintain in effect policies and procedures designed to
reasonably ensure compliance by Holdings, the Borrowers and their respective
Subsidiaries and their respective directors, officers, employees and agents with
applicable Anti-Corruption Laws and applicable Sanctions in all material
respects, (ii)  Holdings, the Borrowers and their respective Subsidiaries and
their respective officers and directors and to the knowledge of Holdings, its
employees and agents, are in compliance with applicable Anti-Corruption Laws and
applicable Sanctions in all material respects and are not knowingly engaged in
any activity that would reasonably be expected to result in any Borrower being
designated as a Sanctioned Person, (iii) none of (a) Holdings the Borrower, any
Subsidiary or any of their respective directors, officers or employees, or
(b) to the knowledge of Holdings, any agent of Holdings, the Borrowers or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.

 

(5)                                 The representations and warranties given in
this Section 3.19 shall not be made by nor apply to any German Loan Party in so
far as they would violate or expose any German Loan Party or any of its
Subsidiaries or any director, officer or employee thereof to any liability under
any anti-boycott or blocking law, regulation or statute that is in force from
time to time and applicable to such entity (including without limitation EU
Regulation (EC) 2271/96 and Section 7 of the German Foreign Trade Ordinance
(Verordnung zur Durchführung des Außenwirtschaftsgesetzes
(Außenwirtschaftsverordnung — AWV)).

 

SECTION 3.20.           Intellectual Property; Licenses, Etc.  Except as set
forth on Schedule 3.20:

 

(1)                                 except as would not reasonably be expected
to have a Material Adverse Effect, Holdings and each Restricted Subsidiary owns,
or possesses the right to use, all Intellectual Property Rights that are used in
or reasonably necessary for the operation of their respective businesses, free
and clear of all Liens except for Permitted Liens, and without conflict with the
rights of any other Person;

 

(2)                                 except as would not reasonably be expected
to have a Material Adverse Effect, neither the operation of the respective
businesses of Holdings nor any of the Restricted Subsidiaries nor their use of
any Intellectual Property Rights, product, process, method,

 

112

--------------------------------------------------------------------------------


 

substance, part or other material now held for use, employed, sold or offered by
any Borrower or the Restricted Subsidiaries is infringing upon, misappropriating
or otherwise violating Intellectual Property Rights of any Person;

 

(3)                                 no claim or litigation regarding any of the
foregoing is pending or, to the knowledge of Holdings or any Borrower,
threatened; and

 

(4)                                 except as would not reasonably be expected
to have a Material Adverse Effect, to the knowledge of Holdings and the
Borrowers, no Person is infringing the Intellectual Property Rights owned by
Holdings nor any of the Restricted Subsidiaries.

 

SECTION 3.21.           Employee Benefit Plans.  Each Plan is in compliance in
all material respects with its terms and the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder.  No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events, would reasonably be expected to have a
Material Adverse Effect.  Except as would not reasonably be expected to have a
Material Adverse Effect, the present value of all accumulated benefit
obligations under all Plans (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plans, in the aggregate.

 

SECTION 3.22.           EEA Financial Institution.  No Loan Party is an EEA
Financial Institution.

 

SECTION 3.23.           Pensions .

 

(1)                                 To the knowledge of Holdings and the
Borrowers, any pension schemes operated by or maintained for the benefit of
Holdings, the Borrowers and the Restricted Subsidiaries and/or any of their
employees are to the extent required by applicable law fully funded if failure
to do so would reasonably be expected to have a Material Adverse Effect.

 

(2)                                 The Canadian Subsidiaries are in compliance
with the requirements of the Pension Benefits Act (Ontario) and other federal or
provincial laws with respect to each Canadian Pension Plan, except where the
failure to comply would not reasonably be expected to have a Material Adverse
Effect.  No fact or situation that may reasonably be expected to result in a
Material Adverse Effect exists in connection with any Canadian Pension Plan.  As
of the Closing Date, none of the Canadian Subsidiaries maintain, administer,
contribute or have any liability in respect of any Canadian Defined Benefit
Plans or, in the last 5 years, have ever contributed, maintained or administered
any Canadian Defined Benefit Plan governed by the Pension Benefits Act
(Ontario).   No lien has arisen, choate or inchoate, in respect of any Canadian
Borrower, Canadian Guarantor or their Subsidiaries or their property in
connection with any Canadian Pension Plan (save for contribution amounts not yet
due).

 

113

--------------------------------------------------------------------------------


 

(3)                                 Except with respect to the Specified UK
Plans, no UK Loan Party: (a) is or has at any time been an employer (as defined
for the purposes of sections 38 to 51 of the Pensions Act 2004) of an
occupational pension scheme that which is not a money purchase scheme (both
terms as defined in the Pensions Scheme Act 1993); or (b) is or has at any time
been “connected” with or an “associate” (as those terms are used in sections 38
and 43 of the Pensions Act 2004) of such an employer to the extent that it could
result in a Contribution Notice or Financial Support Direction being issued to a
UK Loan Party which has a Material Adverse Effect; and no UK Loan Party has been
issued with a Financial Support Direction or Contribution Notice in respect of
any UK defined benefit pension plan.

 

SECTION 3.24.           Centre of Main Interests and Establishments.  If its
jurisdiction of organization is a member of the European Union, its COMI is, for
the purposes of the EU Insolvency Regulation, situated in its jurisdiction of
organization and it has no “establishment” (as that term is used in
Article 2(10) of the EU Insolvency Regulation) in any other jurisdiction.

 

SECTION 3.25.           Borrowing Notice.  Prior to the making of the Initial
Term Loan on the Closing Date, the Administrative Agent shall have received a
Notice of Borrowing meeting the requirements of Section 2.02.

 

ARTICLE IV

 

Conditions of Lending

 

SECTION 4.01.           Conditions Precedent to Closing Date.  The agreement of
each Lender to make Term Loans on the Closing Date is subject solely to the
satisfaction or waiver by the Administrative Agent, prior to or substantially
concurrently with the making of the Term Loans on the Closing Date, of the
following conditions precedent:

 

(1)                                 Loan Documents.  The Administrative Agent
shall have received:

 

(a)                                 this Agreement, dated as of the Closing
Date, duly executed and delivered by Holdings and each Borrower.

 

(b)                                 the US Collateral Agreement, the
Intercreditor Agreement and (except as set forth on Schedule 1.01(3) or Schedule
5.16) each other Loan Document, in each case, dated as of the Closing Date, duly
executed and delivered by each of the Loan Parties party thereto.

 

(2)                                 Borrowing Request.  On or prior to the
Closing Date, the Administrative Agent shall have received one or more Borrowing
Requests.

 

(3)                                 Financial Statements.  The Administrative
Agent shall have received (a) the unaudited consolidated balance sheets and
related statements of income and cash flows of Holdings for each fiscal quarter
(except for any such fiscal quarter ending as of the end of a fiscal

 

114

--------------------------------------------------------------------------------


 

year) ended after December 31, 2016 and at least 45 days prior to the Closing
Date, (b) the audited consolidated balance sheets of Holdings as of December 31,
2016 and the related statements of income and cash flows for the fiscal years
ended December 31, 2016 and (c) a pro forma consolidated balance sheet of
Holdings (after giving effect to the Transactions) based on the historical
balance sheet of Holdings as of the last day of the most recently completed
fiscal quarter ended at least 45 days prior to the Closing Date, prepared so as
to give effect to the Transactions as if the Transactions had occurred as of
such date, which need not be prepared in compliance with Regulation S-X of the
Securities Act of 1933, as amended, or include adjustments for purchase
accounting, which in each case may be consistent with the financial statements
set forth on the Form S-1 filed with the SEC with respect to the Initial Venator
Distribution Transaction.

 

(4)                                 Fees.  Payment of (a) the upfront fee in
respect of the Initial Term Loans and the administrative fee required to be paid
pursuant to the Fee Letter, it being understood that such upfront fee may be
netted against the proceeds of the Initial Term Loans and (b) all reasonable and
documented out-of-pocket expenses required to be paid on the Closing Date
pursuant to the Engagement Letter, in each case to the extent invoiced at least
3 Business Days prior to the Closing Date (or such later date as Holdings may
reasonably agree).

 

(5)                                 Closing Date Certificate.  The
Administrative Agent shall have received a certificate of a Responsible Officer
of each Loan Party (other than any French Loan Party, Luxembourg Loan Party,
Spanish Loan Party and German Loan Party) dated the Closing Date and certifying:

 

(a)                                 that attached thereto is (i) a true and
complete copy of the charter, certificate of incorporation, certificate of
incorporation on change of name or other similar organizational or
constitutional document of such Loan Party, and each amendment thereto,
certified (as of a date reasonably near the Closing Date and only where
customary in the applicable jurisdiction) as being a true and correct copy
thereof by the Secretary of State or other applicable Governmental Authority of
the jurisdiction in which such Loan Party is organized and (ii) a true and
correct copy of its bylaws, memorandum and articles of association or operating,
management, partnership or similar agreement (to the extent applicable) and that
such documents or agreements have not been amended since the date of the last
amendment thereto;

 

(b)                                 that attached thereto is a certificate of
good standing (or subsistence) with respect to such Loan Party (other than any
UK Loan Party) from the Secretary of State or other applicable Governmental
Authority of the jurisdiction in which such Loan Party is organized (to the
extent customarily provided and available in the jurisdiction of organization of
such Loan Party);

 

(c)                                  that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors (or
equivalent body in the relevant jurisdiction of such

 

115

--------------------------------------------------------------------------------


 

Loan Party including if required by law in any applicable jurisdiction, a copy
of the resolutions of its shareholders meeting) of such Loan Party authorizing
the execution, delivery and performance of the Loan Documents to which it is a
party or any other document delivered in connection herewith on the Closing Date
and certifying that such resolutions have not been modified, rescinded or
amended and are in full force and effect;

 

(d)                                 in respect of any Finnish Loan Party, a true
and complete copy of resolutions of the shareholder(s) of such Finnish Loan
Party approving and endorsing the resolutions of the Board of Directors of such
Finnish Loan Party referenced in (c) above;

 

(e)                                  as to the incumbency and specimen signature
of each Responsible Officer executing this Agreement and each other applicable
Loan Document (together with a certificate of another officer as to the
incumbency and specimen signature of the Responsible Officer executing the
certificate pursuant to this Section 4.01(5)); and

 

(f)                                   in the case of a UK Loan Party whose
shares are the subject of a Lien in favour of the Collateral Agent (i) a
certificate of that UK Loan Party certifying that no “warning notice” or
“restrictions notice” (in each case as defined in Schedule 1B of the  Companies
Act 2006) has been issued in respect of those shares, together with a copy of
the “PSC register” (within the meaning of section 790C(10) of the Companies Act
2006) of that UK Loan Party, which is certified by a Responsible Officer of that
UK Loan Party to be correct, complete and not amended or superseded as at a date
no earlier than the date of this Agreement, or (ii) a certificate of that UK
Loan Party certifying that such UK Loan Party is not required to comply with
Part 21A of the Companies Act 2006.

 

(6)                                 Closing Date Certificate for German Loan
Parties.  With respect to any German Loan Party, the Administrative Agent shall
have received a certificate of an authorized signatory of such German Loan Party
dated the Closing Date and certifying:

 

(a)                                 that attached thereto is a true copy of
(i) an electronic excerpt from the commercial register (Handelsregisterauszug)
of recent date; (ii) a copy of the articles of association (Satzung) or
partnership agreement (Gesellschaftsvertrag) and (iii) a copy of the list of the
shareholders (Gesellschafterliste) (if applicable) relating to such German Loan
Party;

 

(b)                                 that attached thereto is a true and complete
copy of resolutions duly adopted by the shareholders of such German Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party or any other document delivered in connection herewith on
the Closing Date and certifying that such resolutions have not been modified,
rescinded or amended and are in full force and effect; and

 

116

--------------------------------------------------------------------------------


 

(c)                                  that attached thereto are specimen
signatures of the persons authorized to execute this Agreement and each other
applicable Loan Document on behalf of the German Loan Party.

 

(7)                                 Closing Date Certificate for Luxembourg Loan
Parties.  With respect to any Luxembourg Loan Party, the Administrative Agent
shall have received a certificate of an authorized signatory of such Luxembourg
Loan Party dated the Closing Date and certifying:

 

(a)                       that attached hereto is an up-to-date copy of an
excerpt issued by the Luxembourg Register of Commerce and Companies (the “RCS”)
one Business Day prior to the signature of this Agreement in respect of the Lux
Borrower;

 

(b)                       that attached hereto is a complete and up-to-date copy
of the articles of incorporation of the Lux Borrower which articles are in full
force and effect.

 

(c)                        that attached hereto is a copy of a certificate of
non-registration of a judicial decision in respect of the Company issued by the
RCS two Business Days prior to the signature of this Agreement, stating that as
of one Business Day prior to the signature of this Agreement, no judicial
decision pursuant to which the Lux Borrower would be subject to one of the
judicial proceedings referred to therein including, but not limited to,
bankruptcy (faillite), controlled management (gestion contrôlée), reprieve from
payments (sursis de paiement) or composition with creditors (concordat préventif
de la faillite), has been registered with the RCS by application of article 13,
items 2 to 12 and article 14 of the Luxembourg law of 19 December 2002 on the
RCS and on the accounting and annual accounts of undertakings, as amended;

 

(d)                       that attached hereto is a complete copy of the
resolutions  duly adopted by or on behalf of the Lux Borrower approving and
authorizing the entry by the Lux Borrower into the Loan Documents and the
performance of its obligations thereunder, which resolutions are in full force
and effect;

 

(e)                        that each copy document listed above is correct,
complete and in full force and effect and has not been amended or superseded as
at a date no earlier than the date of this Agreement;

 

(f)                         that the persons whose name appear on an Exhibit are
the duly elected, qualified and acting directors of the Lux Borrower, and the
signatures set forth opposite their respective name are the true and genuine
signature of such managers; and

 

(g)                        that the borrowing, guaranteeing or securing, as the
case may be, by the Lux Borrower, as a result of its entry into the Loan
Documents and the performance of its obligations thereunder, will not cause any
borrowing, guaranteeing, security or similar limit binding on it to be exceeded.

 

(h)                       that the Lux Borrower is not subject to bankruptcy
(faillite), insolvency, voluntary

 

117

--------------------------------------------------------------------------------


 

or judicial liquidation (liquidation volontaire ou judiciaire), composition with
creditors (concordat préventif de la faillite), reprieve from payment (sursis de
paiement), controlled management (gestion contrôlée), or similar proceedings;
that the Lux Borrower is not subject to, to the best of its knowledge,
 conservatory measures such as attachment order (saisie conservatoire) or
garnishment (saisie attribution or saisie arrêt) and that no application,
petition, order or resolution has been made, or taken by the Lux Borrower or by,
to the best of its knowledge, any other person for the appointment of a
commissaire, curateur, liquidateur or similar officer for its administration,
winding-up or similar proceedings.

 

(8)                                 Closing Date Certificate for Spanish Loan
Parties.  With respect to any Spanish Loan Party, the Administrative Agent shall
have received a certificate of an authorized signatory of such Spanish Loan
Party dated the Closing Date and certifying:

 

(a)                                 that attached thereto is a true copy of
(i) an up-to-date complete literal certificate (certificación literal completa)
issued by the relevant Commercial Registry and (ii) (if applicable) a copy of
any documents which should be registered with the Commercial Registry and are
pending to be registered, if any;

 

(b)                                 that attached thereto is a true and complete
copy of resolutions duly adopted and notarized by the Board of Directors (or the
relevant body including if required by law a copy of the resolutions of its
shareholders meeting duly notarized) of such Spanish Loan Party authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
or any other document delivered in connection herewith on the Closing Date and
certifying that such resolutions have not been modified, rescinded or amended
and are in full force and effect; and

 

(c)                                  that attached thereto are specimen
signatures of the persons authorized to execute this Agreement and each other
applicable Loan Document on behalf of the Spanish Loan Party.

 

(9)                                 Legal Opinions.  The Administrative Agent
shall have received a customary legal opinion of (i) Latham & Watkins LLP,
special New York and Delaware counsel to the Loan Parties and (ii) customary
legal opinions of each counsel set forth on Schedule 4.01(3).

 

(10)                          Know Your Customer and Other Required
Information.  The Administrative Agent shall have received at least three
business days prior to the Closing Date all documentation and other information
about the Loan Parties as has been reasonably requested in writing at least 10
days prior to the Closing Date by the Arrangers that they reasonably determine
is required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act and the Proceeds of Crime Act.

 

(11)                          Solvency Certificate.  The Administrative Agent
shall have received a solvency certificate substantially in the form attached
hereto as Exhibit B.

 

118

--------------------------------------------------------------------------------


 

(12)                          Transactions.  The following transactions have
been consummated or will be consummated substantially concurrently with the
borrowing of the Initial Term Loans hereunder:

 

(a)                                 the Initial Venator Distribution
Transaction;

 

(b)                                 the Senior Notes Documents to be executed on
or prior to the Closing Date shall have been duly executed and delivered by each
Loan Party party thereto and the Borrowers shall have received at least $375
million in gross proceeds from the issuance of the Senior Notes;

 

(c)                                  the ABL Loan Documents required by the
terms of the ABL Credit Agreement to be executed on or prior to the Closing Date
shall have been duly executed and delivered by each Loan Party party thereto;
and

 

(d)                                 the Huntsman Release.

 

(13)                          Pledged Equity Interests; Pledged Notes.  Except
set forth on Schedule 1.01(3) or Schedule 5.12 or as otherwise agreed by the
Administrative Agent, to the extent included in the Collateral and required to
be pledged pursuant to the Security Documents on the Closing Date, the
Administrative Agent shall have received the certificates representing the
Equity Interests (if such Equity Interests are certificated) of the Loan Parties
and the other outstanding Equity Interests (if such Equity Interests are
certificated) owned by each Loan Party, in each case together with an undated
stock power or stock transfer form for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof, to the extent applicable.

 

(14)                          Perfection Certificate.  The Administrative Agent
shall have received a completed Perfection Certificate with respect to the US
Loan Parties dated as of the Closing Date and signed by a Responsible Officer of
Holdings.

 

(15)                          No Material Adverse Effect.  There have not been
any changes, circumstances, events or effects that, individually or in the
aggregate, have had or would reasonably be expected to have a Material Adverse
Effect.

 

(16)                          Representations and Warranties.  The
representations and warranties in Article III hereof shall be true and correct
in all material respects (except for representations and warranties that are
already qualified by materiality, which representations and warranties shall be
true and correct in all respects after giving effect to such qualification).

 

There are no conditions, implied or otherwise, to the making of Term Loans on
the Closing Date other than as set forth in the preceding
clauses (1) through (16) and upon satisfaction or waiver by the Administrative
Agent of such conditions the Initial Term Loans will be made by the Initial Term
Loan Lenders.

 

119

--------------------------------------------------------------------------------


 

ARTICLE V

 

Affirmative Covenants

 

Holdings and the Borrowers covenant and agree with each Lender that so long as
this Agreement is in effect and until the Commitments have been terminated and
the Obligations (other than Obligations in respect of (i) Specified Hedge
Agreements and (ii) contingent indemnification and reimbursement obligations
that are not yet due and payable and for which no claim has been asserted) have
been paid in full, unless the Required Lenders otherwise consent in writing,
Holdings and each Borrower will, and will cause its Restricted Subsidiaries, to:

 

SECTION 5.01.           Existence; Businesses and Properties.

 

(1)                                 Do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence,
except:

 

(a)                                 in the case of a Restricted Subsidiary
(other than a Borrower), where the failure to do so would not reasonably be
expected to have a Material Adverse Effect; or

 

(b)                                 in connection with a transaction permitted
under Section 6.05.

 

(2)                                 (a) Do or cause to be done all things
necessary to lawfully obtain, preserve, renew, extend and keep in full force and
effect the permits, franchises, authorizations, Intellectual Property Rights,
licenses and rights with respect thereto necessary to the normal conduct of its
business and (b) at all times maintain and preserve all property necessary to
the normal conduct of its business and keep such property in good repair,
working order and condition (ordinary wear and tear and casualty and
condemnation excepted) and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith,
if any, may be properly conducted at all times, in each case, except:

 

(i)                                     as expressly permitted by this
Agreement;

 

(ii)                                  such as may expire, be abandoned or lapse
in the ordinary course of business; or

 

(iii)                               where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.02.           Insurance.

 

(1)                                 Maintain, with insurance companies
reasonably believed to be financially sound and reputable, or through
self-insurance (other than insurance of property loss, damage, and business
interruption), insurance in such amounts and against such risks as are
customarily maintained by similarly situated companies engaged in the same or
similar

 

120

--------------------------------------------------------------------------------


 

businesses operating in the same or similar locations, and cause the Collateral
Agent to be listed as a co-loss payee (and mortgagee in the case of owned Real
Property) on property policies (including for casualty losses) and as an
additional insured on liability policies in each case, with respect to
jurisdictions outside of the United States, to the extent available and
customary in such jurisdictions.  Holdings will furnish to the Administrative
Agent or Collateral Agent, upon reasonable request, information in reasonable
detail as to the insurance so maintained.

 

(2)                                 Use commercially reasonable efforts to:
(a) if insurance is procured from insurance companies, obtain certificates and
endorsements (or in the case of insurance held by any UK Loan Party, insurance
broker’s letters) reasonably acceptable to the Administrative Agent with respect
to property and casualty insurance; (b) cause each insurance policy referred to
in this Section 5.02 and procured from an insurance company to provide that it
shall not be cancelled (x) by reason of nonpayment of premium except upon not
less than 10 days’ prior written notice thereof by the insurer to the
Administrative Agent (giving the Administrative Agent the right to cure defaults
in the payment of premiums) or (y) for any other reason except upon not less
than 30 days’ prior written notice thereof by the insurer to the Administrative
Agent; and (c) deliver to the Administrative Agent, prior to the cancellation of
any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Administrative
Agent, including an insurance binder) together with evidence reasonably
satisfactory to the Administrative Agent of payment of the premium therefor.

 

(3)                                 The transfer of shares in Huntsman
(Holdings) Germany GmbH from Huntsman Investments (Netherlands) B.V. to Huntsman
Spin UK Limited shall be completed on or before August 31, 2017 (or such later
date as the Administrative Agent may agree in its sole discretion).

 

(4)                                 The new shareholder’s list of Huntsman
(Holdings) GmbH reflecting the new shareholding of Huntsman Spin UK Limited
shall be filed with the commercial register on or before August 31, 2017 and a
copy of such new shareholder’s list shall be provided to the Collateral Agent on
or before August 31, 2017 (or such later date as the Administrative Agent may
agree in its sole discretion).

 

SECTION 5.03.           Taxes.  Pay and discharge promptly when due all material
Taxes imposed upon it or its income or profits or in respect of its property,
before the same becomes delinquent or in default; provided that such payment and
discharge will not be required with respect to any Tax if (1) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
(2) Holdings, the Borrowers or any affected Restricted Subsidiary, as
applicable, has set aside on its books reserves in accordance with GAAP (or in
the case of any such Restricted Subsidiary that is a Foreign Subsidiary, in
accordance with generally accepted accounting principles in effect from time to
time in such Restricted Subsidiary’s jurisdiction of organization) with respect
thereto.

 

121

--------------------------------------------------------------------------------


 

SECTION 5.04.           Financial Statements, Reports, etc.  Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):

 

(1)                                 Within 120 days following the end of the
first fiscal year ended after the Closing Date, and within 90 days following the
end of each fiscal year thereafter, a consolidated balance sheet and related
statements of operations, cash flows and owners’ equity showing the financial
position of Holdings and the Restricted Subsidiaries as of the close of such
fiscal year and the consolidated results of its operations during such fiscal
year and, in each case, starting with the following fiscal year, setting forth
in comparative form the corresponding figures for the prior fiscal year, which
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity will be audited by independent public accountants of recognized
national standing, or such other accountants as are reasonably acceptable to the
Administrative Agent, and accompanied by an opinion of such accountants (which
opinion shall not be subject to any “going concern” statement, explanatory note
or like qualification or exception (other than a “going concern” statement,
explanatory note or like qualification or exception resulting solely from an
upcoming maturity date under the ABL Facility or the Term Facility occurring
within one year from the time such opinion is delivered or anticipated (but not
actual) financial covenant non-compliance under the ABL Facility); provided that
any such statement, explanatory note or like qualification or exception
resulting from the actual inability to satisfy a financial covenant in the ABL
Facility shall be treated as a Financial Covenant Default for the purposes of
Article VIII) to the effect that such consolidated financial statements fairly
present, in all material respects, the financial position and results of
operations of Holdings and the Restricted Subsidiaries on a consolidated basis
in accordance with GAAP (the applicable financial statements delivered pursuant
to this clause (1) being the “Annual Financial Statements”);

 

(2)                                 Within 75 days following the end of the
first fiscal quarter ended after the Closing Date, and within 60 days following
the end of the second fiscal quarter ended after the Closing Date (unless in
each case such fiscal quarter is the last fiscal quarter of a fiscal year, in
which case this clause (2) does not apply to such last fiscal quarter), and,
thereafter, within 45 days following the end of each of the first three fiscal
quarters of each fiscal year, a consolidated balance sheet and related
statements of operations and cash flows showing the financial position of
Holdings and the Restricted Subsidiaries as of the close of such fiscal quarter
and the consolidated results of its operations during such fiscal quarter and,
in each case, the then-elapsed portion of the fiscal year and, starting with the
second fiscal year after the Closing Date, setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year,
which consolidated balance sheet and related statements of operations and cash
flows will be certified by a Responsible Officer of Holdings on behalf of
Holdings as fairly presenting, in all material respects, the financial position
and results of operations of Holdings and the Restricted Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes (the applicable financial statements
delivered pursuant to this clause (2) being the “Quarterly Financial

 

122

--------------------------------------------------------------------------------


 

Statements” and, together with the Annual Financial Statements, the “Required
Financial Statements”);

 

(3)                                 concurrently with any delivery of Required
Financial Statements, a certificate of a Financial Officer of the Company:

 

(a)                                 certifying that no Default or Event of
Default has occurred and is continuing or, if a Default or Event of Default has
occurred and is continuing, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto; and

 

(b)                                 in the case of Annual Financial Statements
only, certifying (x) a list of all Immaterial Subsidiaries, that each Subsidiary
set forth on such list individually qualifies as an Immaterial Subsidiary and
that all such Subsidiaries in the aggregate do not exceed the limitation set
forth in clause (ii) of the definition of the term “Immaterial Subsidiary” and
(y) a list of all Unrestricted Subsidiaries at such time and that each
Subsidiary set forth on such list qualifies as an Unrestricted Subsidiary;

 

(4)                                 [reserved];

 

(5)                                 within 120 days following the end of the
first fiscal year ended after the Closing Date, and within 90 days following the
end of each full fiscal year ended thereafter, a consolidated annual budget for
such fiscal year in the form customarily prepared by Holdings (the “Budget”),
which Budget will in each case be accompanied by the statement of a Financial
Officer of Holdings on behalf of Holdings to the effect that the Budget is based
on assumptions believed by Holdings to be reasonable as of the date of delivery
thereof;

 

(6)                                 upon the reasonable request of the
Collateral Agent, concurrently with the delivery of the Annual Financial
Statements, an updated Perfection Certificate (or, to the extent such request
relates to specified information contained in the Perfection Certificate, such
information), or in the case of any non-US Loan Party, updated information
relating to the Collateral consistent with such information provided on the
Closing Date, in each case, reflecting all changes since the date of the
information most recently received pursuant to this paragraph (6) or
Section 5.10;

 

(7)                                 promptly, from time to time, such other
information regarding the operations, business affairs, pension profile and
financial condition of Holdings, the Borrowers or any Restricted Subsidiary, in
each case, as the Administrative Agent may reasonably request (for itself or on
behalf of any Lender); and

 

(8)                                 promptly upon the reasonable request of the
Administrative Agent (so long as the following are obtainable using commercially
reasonable measures), copies of any documents described in Section 101(k)(1) of
ERISA that Holdings or any of its ERISA Affiliates may request with respect to
any Multiemployer Plan; provided that if Holdings

 

123

--------------------------------------------------------------------------------


 

or any of its ERISA Affiliates has not requested such documents from the
administrator or sponsor of the applicable Multiemployer Plan, Holdings or the
applicable ERISA Affiliate shall be in compliance with this Section 5.04(8) by
promptly making a request for such documents or notices from such administrator
or sponsor and providing copies of such documents and notices to the
Administrative Agent promptly after receipt thereof from the applicable
administrator or sponsor of the applicable Multiemployer Plan.

 

Anything to the contrary notwithstanding, the obligations in
clauses (1) and (2) of this Section 5.04 may be satisfied with respect to
financial information of Holdings and the Restricted Subsidiaries by furnishing
(1) the applicable financial statements of any other Parent Entity or
(2) Holdings’ (or any such other Parent Entity’s), as applicable, Form 10-K
or 10-Q, as applicable, filed with the SEC; provided that with respect to each
of the foregoing clauses (1) and (2), (a) to the extent such information relates
to another Parent Entity, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to such Parent Entity, on the one hand, and the information
relating to Holdings and the Restricted Subsidiaries on a standalone basis, on
the other hand, and (b) to the extent such information is in lieu of information
required to be provided under Section 5.04(1), such materials are accompanied by
a report and opinion of independent public accountants of recognized national
standing, or such other accountants as are reasonably acceptable to the
Administrative Agent, and accompanied by an opinion of such accountants (which
opinion shall not be subject to any “going concern” statement, explanatory note
or like qualification or exception (other than a “going concern” statement,
explanatory note or like qualification or exception resulting solely from an
upcoming maturity date under the ABL Facility or the Term Facility occurring
within one year from the time such opinion is delivered or anticipated (but not
actual) financial covenant non-compliance under the ABL Facility); provided that
any such statement, explanatory note or like qualification or exception
resulting from the actual inability to satisfy a financial covenant in the ABL
Facility shall be treated as a Financial Covenant Default for the purposes of
Article VIII) (it being understood and agreed that if, in compliance with this
paragraph, (x) Holdings provides audited financial statements of another Parent
Entity and related report and opinion of accountants with respect thereto in
lieu of information required to be provided under Section 5.04(1), no such
audited financial information, opinion or report shall be required with respect
to Holdings, (y) Holdings provides unaudited financial statements such Parent
Entity in lieu of information required to be provided under Section 5.04(2), no
such unaudited financial information shall be required with respect to Holdings
and (z) Holdings provides a Budget of such Parent Entity in lieu of information
required to be provided under Section 5.04(5), no such Budget shall be required
with respect to Holdings; provided that for the avoidance of doubt, with respect
to the foregoing clauses (x), (y) and (z), (i) to the extent such information
relates to a Parent Entity, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to such Parent Entity, on the one hand, and the information
relating to Holdings and the Restricted Subsidiaries on a standalone basis, on
the other hand, and (ii) to the extent such information is in lieu of
information required to be provided under Section 5.04(1), such materials are
accompanied by a report and opinion of independent public accountants of
recognized national standing, or such other accountants as are reasonably
acceptable to the Administrative Agent, and accompanied by an opinion of such
accountants

 

124

--------------------------------------------------------------------------------


 

(which opinion shall not be subject to any “going concern” statement,
explanatory note or like qualification or exception (other than a “going
concern” statement, explanatory note or like qualification or exception
resulting solely from an upcoming maturity date under the ABL Facility or the
Term Facility occurring within one year from the time such opinion is delivered
or anticipated or actual financial covenant non-compliance under the ABL
Facility))).  The obligations in clauses (1) and (2) of this Section 5.04 may be
satisfied by delivery of financial information of Holdings and its Subsidiaries
so long as such financial statements include a reasonably detailed presentation,
either on the face of the financial statements or in the footnotes thereto, of
the financial condition and results of operations of Holdings and the Restricted
Subsidiaries separate from the financial condition and results of operations of
the Unrestricted Subsidiaries of Holdings.

 

Documents required to be delivered pursuant to this Section 5.04 may be
delivered electronically in accordance with Section 10.01(5).

 

SECTION 5.05.           Litigation and Other Notices.  Furnish to the
Administrative Agent (which will promptly thereafter furnish to the Lenders)
written notice of the following promptly after any Responsible Officer of
Holdings obtains actual knowledge thereof:

 

(1)                                 any Default or Event of Default, specifying
the nature and extent thereof and the corrective action (if any) proposed to be
taken with respect thereto;

 

(2)                                 the filing or commencement of, or any
written threat or notice of intention of any Person to file or commence, any
action, suit or proceeding, whether at law or in equity or by or before any
Governmental Authority or in arbitration, against Holdings or any of the
Restricted Subsidiaries as to which an adverse determination is reasonably
probable and which, if adversely determined, would reasonably be expected to
have a Material Adverse Effect; and

 

(3)                                 the occurrence of any ERISA Event that,
together with all other ERISA Events that have occurred, would reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.06.           Compliance with Laws.  Comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property (including ERISA, FCPA, OFAC, the Proceeds of Crime Act and the PATRIOT
Act), except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect; provided that this
Section 5.06 will not apply to laws related to Taxes, which are the subject of
Section 5.03. The Borrower will maintain in effect and enforce policies and
procedures designed to reasonably ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions in all material respects.

 

Furthermore, this undertaking shall not apply to any German Loan Party in so far
as they would violate or expose any German Loan Party or any of its Subsidiaries
or any director, officer or employee thereof to any liability under any
anti-boycott or blocking law,

 

125

--------------------------------------------------------------------------------


 

regulation or statute that is in force from time to time and applicable to such
entity (including without limitation EU Regulation (EC) 2271/96 and Section 7 of
the German Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung — AWV)).

 

SECTION 5.07.           Maintaining Records; Access to Properties and
Inspections.  (i) Keep proper books of record and account in which full, true
and correct entries (in all material respects) are made of all dealings and
transactions in relation to its business and activities and (ii) permit any
Persons designated by the Administrative Agent to visit and inspect the
financial records and the properties of Holdings or any Restricted Subsidiary at
reasonable times, upon reasonable prior notice to Holdings, and as often as
reasonably requested, to make extracts from and copies of such financial
records, and permit any Persons designated by the Administrative Agent, upon
reasonable prior notice to Holdings to discuss the affairs, finances and
condition of Holdings, the Borrowers or any Restricted Subsidiary with the
officers thereof and independent accountants therefor (subject to such
accountant’s policies and procedures); provided that the Administrative Agent
may not exercise such rights more often than one time during any calendar year
unless an Event of Default is continuing; and provided, further, that when an
Event of Default is continuing, the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of Holdings at any time during normal business
hours and upon reasonable advance notice.

 

Notwithstanding anything to the contrary in this Agreement (including
Sections 5.04(7), 5.05, 5.07 and 5.12) or any other Loan Document, none of the
Loan Parties or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter with any competitor to
Holdings or any of its Subsidiaries or that (1) constitutes non-financial trade
secrets or non-financial proprietary information, (2) in respect of which
disclosure is prohibited by law or any binding agreement or is subject to
attorney-client or similar privilege or constitutes attorney work product,
provided that in the event that any information is not provided in reliance on
this clause (2), Holdings shall provide notice to the Administrative Agent that
such information is being withheld and Holdings shall use its commercially
reasonable efforts to communicate, to the extent feasible, the applicable
information in a way that would not violate the applicable agreement or risk
waiver of such privilege or (3) creates an unreasonably excessive expense or
burden on Holdings or any of its Subsidiaries.

 

SECTION 5.08.           Use of Proceeds.  Use (in the case of the Initial Term
Loans) the proceeds of the Term Loans to make payments in respect of the
Transactions.

 

SECTION 5.09.           Compliance with Environmental Laws.  Comply, and make
reasonable efforts to cause all lessees and other Persons occupying any Real
Property  to comply, with all Environmental Laws applicable to the operations or
the Real Property, and obtain and renew and comply with, and make reasonable
efforts to cause all lessees and other Persons occupying any Real Property to
obtain and renew and comply with, all authorizations, permits, licenses, and
other approvals required pursuant to Environmental Law for the operations or the

 

126

--------------------------------------------------------------------------------


 

Real Property, except, in each case, to the extent the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 5.10.           Further Assurances; Additional Security.

 

(1)                                 If (a) a Restricted Subsidiary (other than
an Excluded Subsidiary) of Holdings is formed or acquired after the Closing Date
or (b) an Unrestricted Subsidiary is redesignated as a Restricted Subsidiary
that is not an Excluded Subsidiary, within five Business Days after the date
such Restricted Subsidiary is formed or acquired or such Unrestricted Subsidiary
is redesignated as a Restricted Subsidiary, as applicable, notify the Collateral
Agent thereof and, within 60 days after the date such Restricted Subsidiary is
formed or acquired (or such longer period as the Administrative Agent may agree
in its sole discretion), Holdings will or will cause such Restricted Subsidiary
to (and in the case of any Foreign Subsidiary, subject to the Guaranty and
Security Principles):

 

(i)                                     subject to any relevant guarantee
limitation, deliver a joinder to the Guaranty substantially in the form
specified therein, duly executed on behalf of such Restricted Subsidiary;

 

(ii)                                  with respect a Domestic Subsidiary,
deliver a joinder to the US Collateral Agreement substantially in the form
specified therein, and with respect to any Foreign Subsidiary, appropriate
Security Documents (or amendments, supplements or joinders to appropriate
Security Documents) substantially similar to other Loan Parties organized in the
same jurisdiction, in each case, duly executed on behalf of such Restricted
Subsidiary;

 

(iii)                               to the extent required by and subject to the
exceptions set forth in the applicable Security Documents (including, with
respect to US Loan Parties, US Excluded Equity Interests), pledge the
outstanding Equity Interests  owned by such Restricted Subsidiary, and cause
each Loan Party owning any Equity Interests issued by such Restricted Subsidiary
to pledge such outstanding Equity Interests, and deliver all certificates (if
any) or, in respect of a pledge governed by French law and as applicable,
certified copies of the relevant registre de mouvements de titres and comptes
d’actionnaires representing such Equity Interests, together with stock powers,
stock transfer forms or other instruments of transfer with respect thereto
endorsed in blank, to the Collateral Agent (or a designated bailee thereof);
provided, that notwithstanding the foregoing or in any Loan Document to the
contrary, no actions will be required under the laws of any jurisdiction other
than the United States or any Specified Foreign Jurisdiction in order to create
or perfect any security interest in any Equity Interests.

 

(iv)                              to the extent required by and subject to the
exceptions set forth in this Section 5.10 or the Security Documents, deliver to
the Collateral Agent

 

127

--------------------------------------------------------------------------------


 

(or a designated bailee thereof) Uniform Commercial Code financing statements or
equivalent financing statements in any Specified Foreign Jurisdiction with
respect to such Restricted Subsidiary and such other documents reasonably
requested by the Collateral Agent to create the Liens intended to be created
under the Security Documents and perfect such Liens to the extent required by
the Security Documents; and

 

(v)                                 except as otherwise contemplated by this
Section 5.10 or any Security Document, obtain all consents and approvals
required to be obtained by it in connection with (A) the execution and delivery
of all Security Documents (or supplements thereto) to which it is a party and
the granting by it of the Liens thereunder and (B) the performance of its
obligations thereunder.

 

(2)                                 If any Loan Party (a) acquires fee simple
title in Real Property located in the United States after the Closing Date or
(b) enters a joinder pursuant to Section 5.10(1)(i) hereof and owns fee simple
title in Real Property located in the United States, then, in each case (and
with respect to any non-US Loan Party, subject to the Guaranty and Security
Principles), within 45 days (or such longer period as the Administrative Agent
may agree in its sole discretion) after such acquisition or entry of a joinder
(as applicable), such Loan Party shall notify the Collateral Agent thereof of
such acquired or owned Real Property located in the United States (as
applicable) and (i) no earlier than 45 days (or such longer period as the
Administrative Agent may agree in its sole discretion) after such notice is
given to the Collateral Agent and (ii) no later than 90 days (or such longer
period as the Administrative Agent may agree in its sole discretion) after such
acquisition or entry of a joinder (as applicable) shall:

 

(a)                                 cause any such acquired or owned Owned
Material Real Property (as applicable) located in the United States to be
subjected to a Mortgage securing the Obligations;

 

(b)                                 (A) obtain fully paid American Land
Title Association Lender’s Extended Coverage title insurance policies in form
and substance reasonably satisfactory to Collateral Agent, with endorsements
(including zoning endorsements where available) and in an amount not less than
the fair market value of each Mortgaged Property that is owned in fee insuring
the fee simple title to each of the fee owned Mortgaged Properties vested in the
applicable Loan Party and insuring the Collateral Agent that the relevant
Mortgage creates a valid and enforceable first priority Lien on the Mortgaged
Property encumbered thereby, each of which title policy (“Title Policy”)
(1) shall include all endorsements reasonably requested by the Collateral Agent
and available in the related jurisdiction and (2) shall provide for affirmative
insurance and such reinsurance as the Collateral Agent may reasonably request,
all of the foregoing in form and substance reasonably satisfactory to the
Collateral Agent; (B) evidence reasonably satisfactory to the Collateral Agent
that the applicable Loan Party has (1) delivered to the title

 

128

--------------------------------------------------------------------------------


 

company (the “Title Company”) all certificates and affidavits reasonably
required by the Title Company in connection with the issuance of the applicable
Title Policy and (2) paid to the Title Company or to the appropriate
Governmental Authorities all expenses and premiums of the Title Company and all
other sums required in connection with the issuance of the Title Policies
including, without limitation, all recording, stamp and intangible taxes payable
in connection with recording the Mortgages in the applicable real property
records; and (C) a title report issued by the Title Company with respect
thereto, together with copies of all recorded documents listed as exceptions to
title or otherwise referred to therein, each in form and substance reasonably
satisfactory to the Collateral Agent;

 

(c)                                  obtain (i) American Land Title
Association/National Society of Professional Surveyors land title surveys, dated
no more than 60 days before the date of their delivery to the Collateral Agent,
certified to the Collateral Agent and the issuer of the Title Policies in a
manner reasonably satisfactory to the Collateral Agent or (ii) if
applicable, previously obtained ALTA/NSPS land title surveys and affidavits of
“no-change” with respect to each such survey, such surveys and affidavits to be
sufficient to issue Title Policies to the Collateral Agent without any standard
survey exceptions and with customary survey related endorsements and other
coverages including, without limitation, public road access, survey, contiguity
and so-call comprehensive coverage;

 

(d)                                 ensure that the Collateral Agent shall have
received from each applicable Loan Party:  (A) a completed Flood Certificate
with respect to each Mortgaged Property with any “building”, “structure” or
“mobile home” (each as defined in Regulation H as promulgated by the Federal
Reserve Board under the Flood Program), which Flood Certificate shall (1) be
addressed to the Collateral Agent, (2) be completed by a company which has
guaranteed the accuracy of the information contained therein, and (3) otherwise
comply with the Flood Program; and (B) evidence describing whether the community
in which each Mortgaged Property is located participates in the Flood Program;
in the event any such property is located in a Flood Zone, (x) a notice about
special flood hazard area status and flood disaster assistance, duly executed by
the Borrower, (y) evidence of flood insurance with a financially sounds and
reputable insurer, naming the Administrative Agent, as mortgagee, in an amount
and otherwise in form and substance reasonably satisfactory to the
Administrative Agent, and (z) evidence of the payment of premiums in respect
thereof in form and substance reasonably satisfactory to the Administrative
Agent;

 

(e)                                  provide evidence of insurance naming the
Collateral Agent as loss payee, additional insured and mortgagee with such
responsible and reputable insurance companies or associations, and in such
amounts and covering such risks (including the risk of damage caused by a flood,
if required pursuant to the Flood

 

129

--------------------------------------------------------------------------------


 

Program), as are reasonably satisfactory to the Collateral Agent, including the
insurance required by the terms of any mortgage or deed of trust;

 

(f)                                   for each Mortgage delivered pursuant to
clause (b), obtain customary mortgage, deed of trust or deed to secure debt (as
applicable) enforceability opinions of local counsel for the Loan Parties in the
states in which such acquired Owned Material Real Property is located; and

 

(g)                                  take, or cause the applicable Loan Party to
take, such actions as shall be necessary or reasonably requested by the
Collateral Agent to perfect such Liens, in each case, at the expense of the Loan
Parties, subject to paragraph (5) of this Section 5.10.

 

Notwithstanding anything herein to the contrary, the Administrative Agent may
waive the requirements of this Section 5.10(2) if the Administrative Agent
determines (in its sole discretion) that the burden, cost, time or consequences
of obtaining such items is excessive in relation to the benefits to be obtained
therefrom by the Secured Parties.

 

(3)                                 Furnish to the Collateral Agent five
Business Days prior written notice of any change in any Loan Party’s:

 

(a)                                 Corporate, company or organization name;

 

(b)                                 organizational structure (including
jurisdiction of incorporation);

 

(c)                                  location (determined as provided in UCC
Section 9-307) (where applicable), registered office address or location of
chief executive office; or

 

(d)                                 organizational or company identification
number (or equivalent) or, solely if required for perfecting a security interest
in the applicable jurisdiction, Federal Taxpayer Identification Number.

 

Holdings and the Borrowers will not effect or permit any such change unless all
filings have been made, or will be made within any statutory period, under the
Uniform Commercial Code, the PPSA or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest, for the benefit of the applicable
Secured Parties, in all Collateral held by such Loan Party.

 

(4)                                 Execute any and all other documents,
financing statements, agreements and instruments, and take all such other
actions (including the filing and recording of financing statements and other
documents), not described in the preceding clauses (1) through (3) and that may
be required under any applicable law, or that the Collateral Agent may
reasonably request, to satisfy the requirements set forth in this Section 5.10
and in the Security Documents with respect to the creation and perfection of the
Liens on the Collateral in favor of the Collateral Agent, for the benefit of the
Secured Parties, contemplated herein and in the Security Documents and to cause
such requirement to be and remain satisfied,

 

130

--------------------------------------------------------------------------------


 

all at the expense of the Borrowers, and provide to the Collateral Agent, from
time to time upon reasonable request, evidence as to the perfection and priority
of the Liens created by the Security Documents.

 

(5)                                 Notwithstanding anything to the contrary,

 

(a)                                 the other provisions of this Section 5.10
need not be satisfied with respect to any (i) US Excluded Assets or US Excluded
Equity Interests or any exclusions and carve-outs from the perfection
requirements set forth in the US Collateral Agreement and (ii) any assets or
other exclusions and carve-outs from grant of security and perfection
requirements set forth in the Security Documents to the extent provided for in
the Guaranty and Security Principles;

 

(b)                                 neither Holdings nor the other Loan Parties
will be required to grant a security interest in any asset or perfect a security
interest in any Collateral to the extent the cost, burden, difficulty or
consequence of obtaining or perfecting a security interest therein outweighs the
benefit of the security afforded thereby as reasonably determined by Holdings
and the Administrative Agent;

 

(c)                                  no actions will be required outside of the
United States or any Specified Foreign Jurisdiction in order to create or
perfect any security interest in any assets located outside of the United States
or any Specified Foreign Jurisdiction and no security or pledge agreements,
mortgages or deeds governed by the laws of any jurisdiction other than the
United States or any Specified Foreign Jurisdiction, or any intellectual
property filings or searches in any jurisdiction other than the United States or
any Specified Foreign Jurisdiction will be required; and

 

(d)                                 the Administrative Agent shall not enter
into any Mortgage in respect of any real property acquired by any Loan Party
after the Closing Date until the date that is (a) if such Mortgaged Property
relates to a property not located in a Flood Zone, ten (10) Business Days or
(b) if such Mortgaged Property relates to a property located in a Flood Zone,
thirty (30) days, after the Administrative Agent has delivered to the Lenders
the following documents in respect of such real property: (i) a Flood
Certificate a third party vendor; (ii) if such real property is located in a
“special flood hazard area”, (A) a notification to the applicable Loan Parties
of that fact and (if applicable) notification to the applicable Loan Parties
that flood insurance coverage is not available and (B) evidence of the receipt
by the applicable Loan Parties of such notice; and (iii) if required by Flood
Program, evidence of required flood insurance.

 

SECTION 5.11.           Credit Ratings.  Use commercially reasonable efforts to
maintain at all times (a) a credit rating by each of S&P and Moody’s in respect
of the Term Facility and (b) a public corporate rating by S&P and a public
corporate family rating by Moody’s for Holdings, in each case with no
requirement to maintain any specific minimum rating.

 

131

--------------------------------------------------------------------------------


 

SECTION 5.12.           Lender Calls.  Participate in quarterly conference calls
with the Administrative Agent and the Lenders, such calls to be held at such
time as may be agreed to by Holdings and the Administrative Agent within a
reasonable period of time following such request, with such calls including
members of senior management of Holdings as Holdings deems appropriate, to
discuss the state of Holdings’ business, including, but not limited to, recent
performance, cash and liquidity management, operational activities, current
business and market conditions and material performance changes; provided that
in no event shall more than one such call be requested in any fiscal quarter (in
total with respect to this Agreement and the ABL Credit Agreement); provided,
further, that the requirements set forth in this Section 5.12 may be satisfied
with a public earnings call for the applicable period.

 

SECTION 5.13.           Pensions .

 

(1)                                 Ensure that any pension schemes operated by
or maintained for the benefit of Holdings, the Borrowers and the Restricted
Subsidiaries and/or any of their employees are fully funded to the extent
required by applicable law where failure to do so would reasonably be expected
to have a Material Adverse Effect.

 

(2)                                 Ensure that none of the Canadian
Subsidiaries shall maintain, administer, contribute or have any liability in
respect of any Canadian Defined Benefit Plan; provided that nothing in this
clause (2) shall restrict Holdings or any Restricted Subsidiary from acquiring
an interest in any Person in a transaction otherwise permitted hereunder
notwithstanding that such Person sponsors, maintains, administers or contributes
to, or has any liability in respect of, any Canadian Defined Benefit Plan
governed by Pension Benefits Act (Ontario).

 

(3)                                 Except with respect to the Specified UK
Plans, ensure that, where required by applicable law, all pension schemes
operated by or maintained for its benefit and/or any of the employees of any UK
Loan Party are fully funded based on the statutory funding objective under
sections 221 and 222 of the Pensions Act 2004 or have a recovery plan in place
with the intention of reaching fully funded status (and will make such
contributions in full as they fall due under such recovery plan), and that no
action or omission is taken by any UK Loan Party in relation to such a pension
scheme which has or is reasonably likely to have a Material Adverse Effect
(including the termination or commencement of winding-up proceedings of any such
pension scheme or a UK Loan Party ceasing to employ any member of such a pension
scheme).

 

(4)                                 Deliver to the Administrative Agent: (i) at
such times as those reports are prepared in order to comply with the then
current statutory or auditing requirements (as applicable either to the trustees
of any relevant schemes or to the UK Loan Parties) and (ii) at any other time if
the Administrative Agent reasonably believes that any relevant statutory or
auditing requirements are not being complied with, actuarial reports in relation
to all pension schemes mentioned in paragraph (3) above.

 

132

--------------------------------------------------------------------------------


 

(5)                                 Promptly notify the Administrative Agent of
any material change in the rate of contributions to any pension scheme mentioned
in paragraph (3) above paid or recommended to be paid (whether by the scheme
actuary or otherwise) or required (by law or otherwise).

 

SECTION 5.14.           Centre of Main Interests and Establishments.   If its
jurisdiction of organization or incorporation is a member of the European Union,
ensure that its COMI is, at all times, situated in its jurisdiction of
organization or incorporation and that it does not have an “establishment” (as
that term is used in Article 2(10) of the EU Insolvency Regulation) in any other
jurisdiction and it shall not, and it shall ensure that none of its Subsidiaries
will, do anything to change the location of its COMI.

 

SECTION 5.15.           People with Significant Control regime. Each Loan Party
shall (and shall ensure that each of its Subsidiaries will) (i) within the
relevant timeframe, comply with any notice it receives pursuant to Part 21A of
the Companies Act 2006 from any company incorporated in the UK whose shares are
the subject of a Lien in favor of the Collateral Agent and (ii) promptly provide
the Administrative Agent with a copy of that notice.

 

SECTION 5.16.           Post-Closing Matters.  Deliver to Administrative Agent,
in form and substance reasonably satisfactory to the Administrative Agent, the
items described on Schedule 5.16 hereof on or before the dates specified with
respect to such items on Schedule 5.16 (or, in each case, such later date as may
be agreed to by Administrative Agent in its sole discretion or, with respect to
matters relating primarily to the ABL Priority Collateral, in the sole
discretion of the administrative agent under the ABL Credit Agreement).  All
representations and warranties contained in this Agreement and the other Loan
Documents will be deemed modified to the extent necessary to effect the
foregoing (and to permit the taking of the actions described on Schedule 5.16
within the time periods specified thereon, rather than as elsewhere provided in
the Loan Documents).

 

ARTICLE VI

 

Negative Covenants

 

Holdings and each Borrower covenants and agrees with each Lender that, so long
as this Agreement is in effect and until the Commitments have been terminated
and the Obligations (other than Obligations in respect of (i) Specified Hedge
Agreements and (ii) contingent indemnification and reimbursement obligations
that are not yet due and payable and for which no claim has been asserted) have
been paid in full, unless the Required Lenders otherwise consent in writing, it
will not and will not permit any of its Restricted Subsidiaries to:

 

SECTION 6.01.           Indebtedness.  Issue, incur, permit to exist or assume
any Indebtedness; provided that Holdings, the Borrowers and the Restricted
Subsidiaries may issue, incur or assume Indebtedness so long as (i) immediately
after giving effect to the issuance, incurrence or assumption of such
Indebtedness (but without including the proceeds thereof in Unrestricted Cash
for purposes of netting and excluding undrawn commitments under the ABL

 

133

--------------------------------------------------------------------------------


 

Facility), the Interest Coverage Ratio, calculated on a Pro Forma Basis, shall
not be less than 2.00 to 1.00 (the “Ratio Debt”), (ii) the aggregate principal
amount of such Indebtedness incurred by Restricted Subsidiaries that are not
Guarantors, together with any Permitted Refinancing Indebtedness incurred by
Restricted Subsidiaries that are not Guarantors to Refinance any Indebtedness
originally incurred pursuant to this paragraph (and any successive Permitted
Refinancing Indebtedness), may not exceed the greater of (a) $70 million and
(b) 2.8% of Consolidated Total Assets as of the date any such Indebtedness is
incurred, (iii) no Event of Default shall exist or would result therefrom,
(iv) if such Indebtedness is secured on a pari passu basis with the Term Loans
and is in the form of term loans, the pricing of such Indebtedness shall comply
with Section 2.18(8)(b) assuming such Indebtedness were Incremental Equivalent
Term Debt, mutatis mutandis, and (v) all of the conditions applicable to
Incremental Equivalent Term Debt as described in clauses (2), (3), (4) and
(5) of the definition thereof shall be satisfied with respect to such
Indebtedness assuming such Indebtedness were Incremental Equivalent Term Debt,
mutatis mutandis.

 

The foregoing limitation will not apply to (collectively, “Permitted Debt”):

 

(1)                                 (a) Indebtedness created under the Loan
Documents (including Incremental Term Loans, Other Term Loans and Extended Term
Loans); (b) Incremental Equivalent Term Debt and (c) Credit Agreement
Refinancing Indebtedness;

 

(2)                                 (a) Indebtedness incurred pursuant to the
ABL Credit Agreement (including Indebtedness created under ABL Extended
Revolving Commitments) and the issuance and creation of letters of credit and
bankers’ acceptances thereunder (with letters of credit and bankers’ acceptances
being deemed to have a principal amount equal to the face amount thereof) up to
an aggregate outstanding principal amount as of any date and (b) any Permitted
Refinancing Indebtedness incurred to Refinance any Indebtedness originally
incurred pursuant to this clause (2) (and any successive Permitted Refinancing
Indebtedness in respect thereof), not to exceed, in the case of all Indebtedness
incurred pursuant to this clause (2), $400 million;

 

(3)                                 customer deposits and advance payments
received in the ordinary course of business from customers for goods purchased
in the ordinary course of business;

 

(4)                                 Indebtedness existing on the Closing Date
(other than Indebtedness described in clause (1) or (2) above) and set forth on
Schedule 6.01(4);

 

(5)                                 Capital Lease Obligations, Indebtedness with
respect to mortgage financings and purchase money Indebtedness to finance all or
any part of the purchase, lease, construction, installation, repair or
improvement of property (real or personal), plant or equipment or other fixed or
capital assets and Indebtedness arising from the conversion of the obligations
of Holdings, the Borrowers or any Restricted Subsidiary under or pursuant to any
“synthetic lease” transactions to on-balance sheet Indebtedness of Holdings, the
Borrowers or such Restricted Subsidiary, in an aggregate outstanding principal
amount, including all Permitted Refinancing Indebtedness incurred to Refinance

 

134

--------------------------------------------------------------------------------


 

any Indebtedness originally incurred pursuant to this clause (5) (and any
successive Permitted Refinancing Indebtedness), not to exceed the greater of
(a) $40 million and (b) 1.6% of Consolidated Total Assets as of the date any
such Indebtedness is incurred; provided that such Indebtedness is incurred
within 270 days after the purchase, lease, construction, installation, repair or
improvement of the property that is the subject of such Indebtedness;

 

(6)                                 Indebtedness owed to (including obligations
in respect of letters of credit or bank Guarantees or similar instruments for
the benefit of) any Person providing workers’ compensation, health, disability
or other employee benefits (whether to current or former employees) or property,
casualty or liability insurance or self-insurance in respect of such items, or
other Indebtedness with respect to reimbursement-type obligations regarding
workers’ compensation claims, health, disability or other employee benefits
(whether current or former) or property, casualty or liability insurance;
provided that upon the incurrence of any Indebtedness with respect to
reimbursement obligations regarding workers’ compensation claims, such
obligations are reimbursed not later than 45 days following such incurrence;

 

(7)                                 Indebtedness arising from agreements of
Holdings, the Borrowers or any Restricted Subsidiary providing for
indemnification, earn-outs, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
Transactions or any Permitted Acquisition or other acquisition permitted
hereunder or the disposition of any business, assets or Restricted Subsidiaries
not prohibited by this Agreement, other than Guarantees of Indebtedness incurred
by any Person acquiring all or any portion of such business, assets or
Restricted Subsidiaries for the purpose of financing any such Permitted
Acquisition;

 

(8)                                 intercompany Indebtedness between or among
Holdings, the Borrowers and the Restricted Subsidiaries;

 

(9)                                 Indebtedness pursuant to Hedge Agreements
entered into the ordinary course of business and not for speculative purposes;

 

(10)                          Indebtedness in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and completion Guarantees and similar
obligations, in each case, provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

 

(11)                          Guarantees of Indebtedness of Holdings, the
Borrowers or the Restricted Subsidiaries permitted to be incurred under this
Agreement to the extent such Guarantees are not prohibited by the provisions of
Section 6.04 (other than Section 6.04(20));

 

(12)                          (a) Indebtedness incurred or assumed in connection
with a Permitted Acquisition and Indebtedness of any Person that becomes a
Restricted Subsidiary if such Indebtedness was not created in anticipation or
contemplation of such Permitted Acquisition or such Person becoming a Restricted
Subsidiary and (b) Indebtedness incurred or assumed in

 

135

--------------------------------------------------------------------------------


 

anticipation or contemplation of a Permitted Acquisition; provided that, in each
case of the foregoing subclauses (a) and (b):

 

(i)                                     no Event of Default is continuing
immediately before such Permitted Acquisition or would result therefrom;

 

(ii)                                  immediately after giving effect to such
Permitted Acquisition, on a Pro Forma Basis (but in the case of clause
(b) without including the proceeds of such Indebtedness in Unrestricted Cash for
purposes of netting), either (A) Holdings or the Borrowers would be permitted to
incur at least $1 of Ratio Debt or (B) the Interest Coverage Ratio would
increase;

 

(iii)                               the aggregate principal amount of any such
Indebtedness incurred pursuant to this clause (12) by Restricted Subsidiaries
that are not Guarantors, together with any Permitted Refinancing Indebtedness
incurred by Restricted Subsidiaries that are not Guarantors to Refinance any
Indebtedness originally incurred pursuant to this clause (12) (and any
successive Permitted Refinancing Indebtedness), may not exceed the greater of
(a) $30 million and (b) 1.2% of Consolidated Total Assets as of the date any
such Indebtedness is incurred;

 

(iv)                              if such Indebtedness is in the form of term
loans and is secured on a pari passu basis with the Term Loans, the pricing of
such Indebtedness shall comply with Section 2.18(8)(b) assuming such
Indebtedness were Incremental Equivalent Term Debt, mutatis mutandis; and

 

(v)                                 all of the conditions applicable to
Incremental Equivalent Term Debt as described in clauses (2), (3), (5)(b) and
(6) of the definition thereof shall be satisfied with respect to such
Indebtedness assuming such Indebtedness were Incremental Equivalent Term Debt,
mutatis mutandis;

 

(13)                          (a) Indebtedness incurred pursuant to the Senior
Notes Indenture up to an aggregate outstanding principal amount as of any date
and (b) any Permitted Refinancing Indebtedness incurred to Refinance any
Indebtedness originally incurred pursuant to this clause (2) (and any successive
Permitted Refinancing Indebtedness in respect thereof), not to exceed, in the
case of all Indebtedness incurred pursuant to this clause (13), $375 million;

 

(14)                          Indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness (other than credit or purchase cards) is extinguished within
10 Business Days after notification received by Holdings of its incurrence;

 

(15)                          Indebtedness supported by a Letter of Credit, in a
principal amount not in excess of the stated amount of such Letter of Credit;

 

136

--------------------------------------------------------------------------------


 

(16)                          Indebtedness in an aggregate outstanding principal
amount not to exceed an amount equal to 100% of the net proceeds received by
Holdings from the issuance or sale of its Equity Interests or as a contribution
to its capital after the Closing Date, other than (a) proceeds from the issuance
or sale of Holdings’ Disqualified Stock, (b) Excluded Contributions, (c) Cure
Amounts and (d) any such proceeds that are used prior to the date of incurrence
to (i) make an Investment under Section 6.04(3), a Restricted Payment under
Section 6.06(15) or a payment in respect of Junior Financing under
Section 6.09(2)(a), in each case utilizing the Available Amount or (ii) make a
Restricted Payment under Section 6.06(1) or Section 6.06(2)(b) (any such
Indebtedness, “Contribution Indebtedness”);

 

(17)                          Indebtedness consisting of (a) the financing of
insurance premiums or (b) take or pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

 

(18)                          Indebtedness incurred by a Receivables Subsidiary
in a Qualified Receivables Financing that is not recourse to Holdings, the
Borrowers or any Restricted Subsidiary other than a Receivables Subsidiary
(except for Standard Securitization Undertakings);

 

(19)                          Cash Management Obligations (as defined in the ABL
Credit Agreement), obligations owed by Holdings or any Restricted Subsidiary in
respect of or in connection with any treasury, depository, pooling, netting,
overdraft, stored value card, purchase card (including so called “procurement
card” or “P card”), debit card, credit card, cash management, supply chain
finance services (including, without limitation, trade payable services and
supplier accounts receivables purchases) and similar services and any automated
clearing house transfer of funds, and other Indebtedness in respect thereof
entered into in the ordinary course of business;

 

(20)                          Indebtedness issued to future, current or former
officers, directors, managers, and employees, consultants and independent
contractors of Holdings or any Restricted Subsidiary or any direct or indirect
parent thereof, their respective estates, heirs, family members, spouses or
former spouses, in each case to finance the purchase or redemption of Equity
Interests of any Parent Entity permitted by Section 6.06;

 

(21)                          Indebtedness incurred on behalf of, or
representing Guarantees of Indebtedness of, joint ventures; provided that the
aggregate outstanding principal amount of such Indebtedness, together with any
Permitted Refinancing Indebtedness incurred to Refinance any Indebtedness
originally incurred pursuant to this clause (21) (and any successive Permitted
Refinancing Indebtedness), may not exceed the greater of (a) $25 million and
(b) 1.0% of Consolidated Total Assets as of the date any such Indebtedness is
incurred;

 

(22)                          Indebtedness of non-Loan Parties in an aggregate
outstanding principal amount, together with any Permitted Refinancing
Indebtedness incurred by non-Loan Parties to Refinance any Indebtedness
originally incurred pursuant to this clause (22) (and any successive

 

137

--------------------------------------------------------------------------------


 

Permitted Refinancing Indebtedness), not to not exceed the greater of
(a) $25 million and (b) 1.0% of Consolidated Total Assets as of the date any
such Indebtedness is incurred;

 

(23)                          (i) unsecured Indebtedness in respect of
short-term obligations to pay the deferred purchase price of goods or services
or progress payments in connection with such goods and services so long as such
obligations are incurred in the ordinary course of business and not in
connection with the borrowing of money and (ii) customer deposits and advance
payments received in the ordinary course of business from customers for goods
purchased in the ordinary course of business.;

 

(24)                          Indebtedness representing deferred compensation or
other similar arrangements incurred by Holdings or any Restricted Subsidiary
(a) in the ordinary course of business or (b) in connection with the
Transactions or any Permitted Investment;

 

(25)                          any Permitted Refinancing Indebtedness incurred to
Refinance Incremental Equivalent Term Debt, Credit Agreement Refinancing
Indebtedness or Indebtedness incurred under clauses (4), (5), (8), (12), (13),
(16), (21), (22), this clause (25), or clauses (28) or (29) of this Section 6.01
and any successive Permitted Refinancing Indebtedness;

 

(26)                          [reserved];

 

(27)                          Indebtedness incurred by Holdings or any
Restricted Subsidiary in connection with bankers’ acceptances, discounted bills
of exchange, warehouse receipts or similar facilities or the discounting or
factoring of receivables for credit management purposes, in each case incurred
or undertaken in the ordinary course of business;

 

(28)                          additional Indebtedness in an aggregate
outstanding principal amount, including all Permitted Refinancing Indebtedness
incurred to Refinance any Indebtedness originally incurred pursuant to this
clause (28) (and any successive Permitted Refinancing Indebtedness), not to
exceed the greater of (a) $100 million and (b) 4.0% of Consolidated Total Assets
as of the date any such Indebtedness is incurred; and

 

(29)                          letters of credit issued in favor of any
Restricted Subsidiary in an aggregate principal amount not to exceed the greater
of (a) $50 million and (b) 2.0% of Consolidated Total Asset as of the date any
such Indebtedness is incurred.

 

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories of Permitted Debt or is entitled to be incurred as Ratio
Debt, the Borrowers may, in their sole discretion, at the time of incurrence,
divide, classify or reclassify, or at any later time divide, classify or
reclassify, such item of Indebtedness (or any portion thereof) in any manner
that complies with this covenant; provided that all Indebtedness outstanding
under the Loan Documents, the ABL Credit Agreement and the Senior Notes
Indenture will be deemed to have been incurred in reliance on the exception in
clauses (1), (2) and (13), respectively, of the definition of “Permitted Debt”
and shall not be permitted to be reclassified pursuant to this paragraph.  All
unsecured Permitted Debt originally incurred under clause (5), (21),
(22) or (28)

 

138

--------------------------------------------------------------------------------


 

of the definition of Permitted Debt will be automatically reclassified as Ratio
Debt on the first date on which such Indebtedness would have been permitted to
be incurred as Ratio Debt.  Accrual of interest, the accretion of accreted
value, amortization of original issue discount, the payment of interest or
dividends in the form of additional Indebtedness with the same terms, and
increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies, will not be deemed to be an
incurrence of Indebtedness for purposes of this Section 6.01.  Guarantees of, or
obligations in respect of letters of credit relating to Indebtedness that is
otherwise included in the determination of a particular amount of Indebtedness
will not be included in the determination of such amount of Indebtedness;
provided that the incurrence of the Indebtedness represented by such Guarantee
or letter of credit, as the case may be, was in compliance with this
Section 6.01.

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit
debt; provided that if such Indebtedness is incurred to Refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such Dollar-denominated restriction will be deemed not to have been exceeded so
long as the principal amount of such refinancing Indebtedness does not exceed
the principal amount of such Indebtedness being refinanced (plus unpaid accrued
interest and premium (including tender premiums) thereon and underwriting
discounts, original issue discount, defeasance costs, fees, commissions and
expenses in connection therewith).

 

SECTION 6.02.           Liens.  Create, incur, assume or permit to exist any
Lien that secures obligations under any Indebtedness on any property or assets
at the time owned by it, except the following (collectively, “Permitted Liens”):

 

(1)                                 Liens securing Indebtedness incurred in
accordance with Sections 6.01(1) or 6.01(2); provided that, in the case of
Indebtedness incurred in accordance with Section 6.01(2), the applicable Liens
are subject to the Intercreditor Agreement or other intercreditor
agreement(s) substantially consistent with and no less favorable to the Lenders
in any material respect than the Intercreditor Agreement as determined in good
faith by a Responsible Officer of Holdings;

 

(2)                                 Liens securing Indebtedness existing on the
Closing Date and set forth on Schedule 6.02(2); provided that such Liens only
secure the obligations that they secure on the Closing Date (and any Permitted
Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01) and do not apply to any other property or assets of Holdings or
any Restricted Subsidiary other than replacements, additions, accessions and
improvements thereto;

 

139

--------------------------------------------------------------------------------


 

(3)                                 Liens securing Indebtedness incurred in
accordance with Section 6.01(5); provided that such Liens only extend to the
assets financed with such Indebtedness (and any replacements, additions,
accessions and improvements thereto);

 

(4)                                 Liens on accounts receivable and related
assets of the type specified in the definition of Qualified Receivables
Financing securing Indebtedness incurred in accordance with Section 6.01(18);

 

(5)                                 Liens on assets of non-Loan Parties securing
Indebtedness incurred in accordance with Section 6.01(22);

 

(6)                                 Liens securing Permitted Refinancing
Indebtedness incurred in accordance with Section 6.01(25); provided that the
Liens securing such Permitted Refinancing Indebtedness are limited to all or
part of the same property that secured (or, under the written arrangements under
which the original Lien arose, could secure) the original Lien (plus any
replacements, additions, accessions and improvements thereto);

 

(7)                                 (a) Liens on property or Equity Interests of
a Person at the time such Person becomes a Restricted Subsidiary if such Liens
were not created in connection with, or in contemplation of, such other Person
becoming a Restricted Subsidiary and (b) Liens on property at the time Holdings
or a Restricted Subsidiary acquired such property, including any acquisition by
means of a merger or consolidation with or into Holdings or any of the
Restricted Subsidiaries, if such Liens were not created in connection with, or
in contemplation of, such acquisition;

 

(8)                                 Liens on property or assets of any
Restricted Subsidiary that is not a Loan Party;

 

(9)                                 Liens for Taxes, assessments or other
governmental charges or levies not yet delinquent or that are being contested in
compliance with Section 5.03;

 

(10)                          Liens disclosed by the title insurance policies
delivered on or subsequent to the Closing Date and any replacement, extension or
renewal of any such Liens (so long as the Indebtedness and other obligations
secured by such replacement, extension or renewal Liens are permitted by this
Agreement); provided that such replacement, extension or renewal Liens do not
cover any property other than the property that was subject to such Liens prior
to such replacement, extension or renewal;

 

(11)                          Liens securing judgments that do not constitute an
Event of Default under Section 8.01(10) and notices of lis pendens and
associated rights related to litigation being contested in good faith by
appropriate proceedings and in respect of which Holdings or any affected
Restricted Subsidiary has set aside on its books reserves in accordance with
GAAP with respect thereto;

 

(12)                          Liens imposed by law, including landlord’s,
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction
or other like Liens arising in the ordinary course of business securing
obligations that are not overdue by more than 30 days or that

 

140

--------------------------------------------------------------------------------


 

are being contested in good faith by appropriate proceedings and in respect of
which, if applicable, Holdings or a Restricted Subsidiary has set aside on its
books reserves in accordance with GAAP;

 

(13)                          (a) pledges and deposits and other Liens made in
the ordinary course of business in compliance with the Federal Employers
Liability Act or any other workers’ compensation, unemployment insurance and
other similar laws or regulations and deposits securing liability to insurance
carriers under insurance or self-insurance arrangements in respect of such
obligations and (b) pledges and deposits and other Liens securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to Holdings or any
Restricted Subsidiary;

 

(14)                          deposits to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof)
incurred by Holdings or any Restricted Subsidiary in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;

 

(15)                          survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights of way, covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
title defects or irregularities and other similar encumbrances incurred in the
ordinary course of business in each case that are of a minor nature and that,
individually and in the aggregate, do not interfere in any material respect with
the ordinary conduct of the business of Holdings or any Restricted Subsidiary;

 

(16)                          any interest or title of a lessor or sublessor
under any leases or subleases entered into by Holdings or any Restricted
Subsidiary in the ordinary course of business;

 

(17)                          Liens that are contractual rights of set-off
(a) relating to pooled deposit or sweep accounts of Holdings or any Restricted
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of Holdings or any Restricted Subsidiary or
(b) relating to purchase orders and other agreements entered into with customers
of Holdings or any Restricted Subsidiary in the ordinary course of business;

 

(18)                          Liens arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights;

 

(19)                          leases or subleases, non-exclusive licenses or
sublicenses (including with respect to Intellectual Property Rights and
software) granted to others in the ordinary course of

 

141

--------------------------------------------------------------------------------


 

business that do not interfere in any material respect with the business of
Holdings and the Restricted Subsidiaries, taken as a whole;

 

(20)                          Liens solely on any cash earnest money deposits
made by Holdings or any Restricted Subsidiary in connection with any letter of
intent or other agreement in respect of any Permitted Investment;

 

(21)                          the prior rights of consignees and their lenders
under consignment arrangements entered into in the ordinary course of business;

 

(22)                          Liens arising from precautionary Uniform
Commercial Code or PPSA financing statements or equivalent statements in any
other jurisdiction;

 

(23)                          Liens on Equity Interests of any joint venture
(a) securing obligations of such joint venture or (b) pursuant to the relevant
joint venture agreement or arrangement;

 

(24)                          Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods;

 

(25)                          Liens on securities that are the subject of
repurchase agreements constituting Cash Equivalents under clause (4) of the
definition thereof;

 

(26)                          Liens securing insurance premium financing
arrangements;

 

(27)                          Liens on vehicles or equipment of Holdings or any
of the Restricted Subsidiaries granted in the ordinary course of business;

 

(28)                          Liens on property or assets used to defease or to
satisfy and discharge Indebtedness; provided that such defeasance or
satisfaction and discharge is not prohibited by this Agreement;

 

(29)                          Liens:

 

(a)                                 of a collection bank arising under
Section 4-210 of the Uniform Commercial Code, or any comparable or successor
provision, on items in the course of collection;

 

(b)                                 attaching to pooling, commodity trading
accounts or other commodity brokerage accounts incurred in the ordinary course
of business; or

 

(c)                                  in favor of banking or other financial
institutions or entities, or electronic payment service providers, arising as a
matter of law encumbering deposits (including the right of set-off) and which
are within the general parameters customary in the banking or finance industry
(including, in relation to bank accounts held in Germany, Liens arising under
the general terms and conditions of banks (Allgemeine Geschäftsbedingungen der
Banken und Sparkassen));

 

142

--------------------------------------------------------------------------------


 

(30)                          Liens on specific items of inventory or other
goods and proceeds of any Person securing such Person’s obligations in respect
of bankers’ acceptances or letters of credit entered into in the ordinary course
of business issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;

 

(31)                          Liens that rank pari passu with the Liens securing
the Obligations if the First Lien Net Leverage Ratio as of the date on which
such Liens are first created is less than or equal to 1.50 to 1.00; provided
that (x) a Debt Representative acting on behalf of the holders of such
Indebtedness will become party to or otherwise subject to the provisions of the
Intercreditor Agreement and a First Lien Intercreditor Agreement and (y) with
respect to any such Indebtedness in the form of term loans, the pricing of such
Indebtedness complies with Section 2.18(8)(b);

 

(32)                          Liens that rank junior to the Liens securing both
the Obligations and the ABL Obligations, if the Total Net Leverage Ratio as of
the date on which such Liens are first created is less than or equal to
3.20 to 1.00; provided that a Debt Representative acting on behalf of the
holders of such Indebtedness will become party to or otherwise subject to the
provisions of the Intercreditor Agreement and a Junior Lien Intercreditor
Agreement;

 

(33)                          Liens securing additional obligations in an
aggregate outstanding principal amount not to exceed the greater of
(a) $75 million and (b) 3.0% of Consolidated Total Assets as of the date such
Liens are first created.

 

(34)                          Liens securing (a) Specified Hedge Obligations,
which amounts are secured under the Loan Documents, and (b) amounts owing to any
Qualified Counterparty (as defined in the ABL Credit Agreement) under any
Specified Hedge Agreement (as defined in the ABL Credit Agreement) and Cash
Management Obligations (as defined in the ABL Credit Agreement), which amounts
are secured under the ABL Loan Documents; provided that, in each case, the
applicable Liens are subject to the Intercreditor Agreement or other
intercreditor agreement(s) substantially consistent with and no less favorable
to the Lenders in any material respect than the Intercreditor Agreement as
determined in good faith by a Responsible Officer of Holdings;

 

(35)                          Liens on amounts deposited to secure any Loan
Party’s and its Restricted Subsidiaries’ obligations in connection with pension
liabilities (Altersteilzeitverpflichtungen) pursuant to § 8a German Partial
Retirement Act (Altersteilzeitgesetz) or in connection with time credits
(Wertguthaben) pursuant to § 7e German Social Code IV (Sozialgesetzbuch IV);

 

(36)                          any Lien required to be granted under mandatory
law in favor of creditors as a consequence of a merger or a conversion permitted
under this Agreement due to §§ 22, 204 UmwG; and

 

(37)                          Liens arising out of conditional sale, title
retention (including retention of title), consignment or similar arrangements
for the sale of goods.

 

143

--------------------------------------------------------------------------------


 

For purposes of this Section 6.02, Indebtedness will not be considered incurred
under a subsection or clause of Section 6.01 if it is later reclassified as
outstanding under another subsection or clause of Section 6.01 (in which event,
and at which time, same will be deemed incurred under the subsection or clause
to which reclassified).

 

SECTION 6.03.           [Reserved].

 

SECTION 6.04.           Investments, Loans and Advances.  Purchase, hold or
acquire (including pursuant to any merger, consolidation or amalgamation with a
Person that is not a Wholly Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, a “Investment”), any other Person, except the
following (collectively, “Permitted Investments”):

 

(1)                                 the Transactions;

 

(2)                                 loans and advances to officers, directors,
employees or consultants of any Parent Entity, the Borrower or any Restricted
Subsidiary in an aggregate principal amount not to exceed the greater of
(i) $5 million and (ii) 0.2% of Consolidated Total Assets  at any time
outstanding (calculated without regard to write-downs or write-offs thereof
after the date made);

 

(3)                                 Investments in an amount not to exceed the
Available Amount as of the date such Investments are made; provided that (a) no
Event of Default has occurred and is continuing immediately prior to making such
Investment or would result therefrom;

 

(4)                                 Permitted Acquisitions and pre-existing
Investments held by Persons acquired in Permitted Acquisitions or acquired in
connection with Permitted Acquisitions;

 

(5)                                 intercompany Investments among Holdings and
the Restricted Subsidiaries (including intercompany Indebtedness);

 

(6)                                 Investments in (x) Viance, LLC and Louisiana
Pigment Company (and any successor thereof) in an amount, net of any Investments
by Viance, LLC and Louisiana Pigment Company in any Loan Party, not to exceed
the greater of (i) $25 million and (ii) 1.0% of Consolidated Total Assets as of
the date any such Investment is made and (y) other Joint Ventures in an amount
not to exceed the greater of (i) $50 million and (ii) 2.0% of Consolidated Total
Assets as of the date any such Investment is made;

 

(7)                                 Cash Equivalents and, to the extent not made
for speculative purposes, Investment Grade Securities or Investments that were
Cash Equivalents or Investment Grade Securities when made;

 

144

--------------------------------------------------------------------------------


 

(8)                                 Investments arising out of the receipt by
Holdings or any of the Restricted Subsidiaries of non-cash consideration in
connection with any sale of assets permitted under Section 6.05;

 

(9)                                 accounts receivable, security deposits and
prepayments and other credits granted or made in the ordinary course of business
and any Investments received in satisfaction or partial satisfaction thereof
from financially troubled account debtors and others, including in connection
with the bankruptcy or reorganization of, or settlement of delinquent accounts
and disputes with or judgments against, such account debtors and others, in each
case in the ordinary course of business;

 

(10)                          Investments acquired as a result of a foreclosure
by Holdings or any Restricted Subsidiary with respect to any secured Investments
or other transfer of title with respect to any secured Investment in default;

 

(11)                          Hedge Agreements entered into the ordinary course
of business and not for speculative purposes;

 

(12)                          Investments existing on, or contractually
committed as of, the Closing Date and set forth on Schedule 6.04 and any
replacements, refinancings, refunds, extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (12) is not increased at any time above the amount of such Investments
existing or committed on the Closing Date (other than pursuant to an increase as
required by the terms of any such Investment as in existence on the Closing
Date);

 

(13)                          Investments resulting from pledges and deposits
that are Permitted Liens;

 

(14)                          intercompany loans among non-Loan Party
Subsidiaries and Guarantees by non-Loan Party Subsidiaries permitted by
Section 6.01(22);

 

(15)                          acquisitions of obligations of one or more
officers or other employees of any Parent Entity, the Borrowers or any
Subsidiary in connection with such officer’s or employee’s acquisition of Equity
Interests of any Parent Entity, so long as no cash is actually advanced by
Holdings or any Restricted Subsidiary to such officers or employees in
connection with the acquisition of any such obligations;

 

(16)                          Guarantees of operating leases (for the avoidance
of doubt, excluding Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case, entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business;

 

(17)                          Investments to the extent that payment for such
Investments is made with Equity Interests of any Parent Entity;

 

(18)                          Investments consisting of the redemption,
purchase, repurchase or retirement of any Equity Interests permitted under
Section 6.06;

 

145

--------------------------------------------------------------------------------


 

(19)                          Investments in the ordinary course of business
consisting of Uniform Commercial Code Article 3 endorsements for collection or
deposit and Uniform Commercial Code Article 4 customary trade arrangements with
customers;

 

(20)                          Guarantees permitted under Section 6.01;

 

(21)                          advances in the form of a prepayment of expenses,
so long as such expenses are being paid in accordance with customary trade terms
of Holdings or any Restricted Subsidiary;

 

(22)                          Investments, including loans and advances, to any
Parent Entity so long as Holdings or any Restricted Subsidiary would otherwise
be permitted to make a Restricted Payment in such amount; provided that the
amount of any such Investment will be deemed to be a Restricted Payment under
the appropriate clause of Section 6.06 for all purposes of this Agreement;

 

(23)                          [reserved];

 

(24)                          purchases or acquisitions of inventory, supplies,
materials and equipment or purchases or acquisitions of contract rights or
Intellectual Property Rights in each case in the ordinary course of business;

 

(25)                          Investments in assets useful in the business of
Holdings or any Restricted Subsidiary made with (or in an amount equal to) any
Reinvestment Deferred Amount or Below Threshold Asset Sale Proceeds;

 

(26)                          any Investment in a Receivables Subsidiary or any
Investment by a Receivables Subsidiary in any other Person, in each case in
connection with a Qualified Receivables Financing, including Investments of
funds held in accounts permitted or required by the arrangements governing such
Qualified Receivables Financing or any related Indebtedness;

 

(27)                          intercompany current liabilities owed to
Unrestricted Subsidiaries or joint ventures incurred in the ordinary course of
business in connection with the cash management operations of Holdings and its
Subsidiaries;

 

(28)                          Investments that are made with Excluded
Contributions;

 

(29)                          any Investment made at any time in an amount not
exceeding the Shared Dollar Basket at such time, plus any returns of capital
that at such time have actually been received by Holdings and its Restricted
Subsidiaries in respect of their Investments made pursuant to this
Section 6.04(29);

 

(30)                          Investments for the establishment and maintenance
(including the establishment and maintenance of required reserves in an amount
not to exceed the reserves reasonably determined by an independent actuary and
in any event not less than any amount that may be required from time to time in
accordance with applicable statutes or other

 

146

--------------------------------------------------------------------------------


 

applicable Requirements of Law) of a captive insurance program that is
reasonable and customary for companies engaged in the same or similar
businesses;

 

(31)                          Investments in Indebtedness of Holdings or any of
its Restricted Subsidiaries; provided that an Investment in such Indebtedness
will be treated as a repayment thereof and will be permitted only to the extent
a repayment of such Indebtedness would be permitted at the time of Investment;

 

(32)                          any Investment, if (a) no Event of Default is
continuing immediately prior to making such Investment or would result therefrom
and (b) the Total Net Leverage Ratio, on a Pro Forma Basis, is less than or
equal to 2.70 to 1.00; and

 

(33)                          Investments for the establishment of Wholly Owned
Subsidiaries that are initially capitalized in a de minimis amount.

 

SECTION 6.05.           Mergers, Consolidations, Amalgamations, Sales of Assets
and Acquisitions.  Merge into, or consolidate or amalgamate with, any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, license, lease or otherwise dispose of (in one transaction or in
a series of transactions) all or any part of its assets, or issue, sell,
transfer or otherwise dispose of any Equity Interests of any Restricted
Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
Person or any division, unit or business of any other Person, except that this
Section 6.05 will not prohibit:

 

(1)                                 if at the time thereof and immediately after
giving effect thereto no Event of Default has occurred and is continuing or
would result therefrom:

 

(a)                                 the merger, consolidation or amalgamation of
any Restricted Subsidiary into (or with) any Borrower; provided that (i) such
Borrower shall be the survivor or (ii) if the Person formed by or surviving any
such merger or consolidation is not the Borrower (any such Person, the
“Successor Borrower”), (A) the Successor Borrower shall be an entity organized
or existing under the laws of the United States, any state thereof, the District
of Columbia, Canada, Germany, Luxembourg or England & Wales and (B) the
Successor Borrower shall expressly assume all the obligations of the applicable
Borrower under this Agreement and the other Loan Documents to which such
Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent; provided, further, that in
the case of the US Borrower, any Successor Borrower shall be an entity organized
or existing under the laws of the United States, any state thereof or the
District of Columbia;

 

(b)                                 the merger, consolidation or amalgamation of
any Restricted Subsidiary into or with any Subsidiary Loan Party in a
transaction in which the surviving or resulting entity is a Subsidiary Loan
Party;

 

147

--------------------------------------------------------------------------------


 

and, in the case of each of the foregoing clauses (a) and (b), no Person other
than a Borrower or a Subsidiary Loan Party receives any consideration;

 

(c)                                  the merger, consolidation or amalgamation
of any Restricted Subsidiary that is not a Loan Party into or with any other
Restricted Subsidiary that is not a Loan Party;

 

(d)                                 any transfer of inventory among Holdings and
its Restricted Subsidiaries or between Restricted Subsidiaries and any other
transfer of property or assets among Holdings and its Restricted Subsidiaries or
between Restricted Subsidiaries, in each case, in the ordinary course of
business;

 

(e)                                  the liquidation or dissolution or change in
form of entity of any Restricted Subsidiary Holdings if a Responsible Officer of
Holdings determines in good faith that such liquidation, dissolution or change
in form is in the best interests of Holdings and is not materially
disadvantageous to the Lenders; or

 

(f)                                   the merger, consolidation or amalgamation
of any Restricted Subsidiary with or into any other Person in order to effect a
Permitted Investment ;

 

(g)                                  the merger, consolidation or amalgamation
of any Borrower or any Restricted Subsidiary into (or with) Holdings; provided
that (1) Holdings shall be the continuing or surviving Person or (2) if the
Person formed by or surviving any such merger, amalgamation or consolidation is
not Holdings or is a Person into which Holdings has been liquidated (any such
Person, the “Successor Holdings”) (A) the Successor Holdings shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia, Canada, Germany, Luxembourg or England & Wales and
(B) the Successor Holdings shall expressly assume all the obligations of
Holdings under this Agreement and the other Loan Documents to which Holdings is
a party pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent and (C) the Successor Holdings shall
pledge 100% of the Equity Interests of the Borrowers to the Collateral Agent as
Collateral to secure the Obligations in form reasonably satisfactory to the
Collateral Agent;

 

(2)                                 any sale, transfer or other disposition if:

 

(a)                                 the Net Cash Proceeds therefrom are to be
applied in accordance with Section 2.08(1);

 

(b)                                 at least 75% of the consideration therefor
is in the form of cash and Cash Equivalents; and

 

(c)                                  such sale, transfer or disposition is made
for fair market value (as determined by a Responsible Officer of Holdings in
good faith);

 

148

--------------------------------------------------------------------------------


 

provided that each of the following items will be deemed to be cash for purposes
of this Section 6.05(2):

 

(i)                                     any liabilities of Holdings or the
Restricted Subsidiaries (as shown on the most recent Required Financial
Statements or in the notes thereto), other than liabilities that are by their
terms subordinated in right of payment to the Obligations, that are assumed by
the transferee with respect to the applicable disposition and for which Holdings
and the Restricted Subsidiaries have been validly released by all applicable
creditors in writing;

 

(ii)                                  any securities received by Holdings or any
Restricted Subsidiary from such transferee that are converted by Holdings or
such Restricted Subsidiary into cash (to the extent of the cash received) within
180 days following the closing of the applicable disposition; and

 

(iii)                               any Designated Non-Cash Consideration
received in respect of such disposition; provided that the aggregate fair market
value of all such Designated Non-Cash Consideration, as determined by a
Responsible Officer of Holdings in good faith, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (iii) that is
then outstanding, does not exceed the greater of (A) $50 million and (B) 2.0% of
Consolidated Total Assets as of the date any such Designated Non-Cash
Consideration is received, with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value;

 

(3)                                 (a) the purchase and sale of inventory in
the ordinary course of business, (b) the acquisition or lease (pursuant to an
operating lease) of any other asset in the ordinary course of business, (c) the
sale of surplus, obsolete, damaged or worn out equipment or other property in
the ordinary course of business or (d) the disposition of Cash Equivalents (or
Investments that were Cash Equivalents when made);

 

(4)                                 [reserved];

 

(5)                                 Investments permitted by Section 6.04
(including any Permitted Acquisition or merger, consolidation or amalgamation in
order to effect a Permitted Acquisition), provided, that, following any such
merger, consolidation or amalgamation involving Holdings or any Borrower,
Holdings, a Successor Holdings, a Borrower or a Successor Borrower is the
surviving Person;

 

(6)                                 Permitted Liens;

 

(7)                                 Restricted Payments permitted by
Section 6.06;

 

149

--------------------------------------------------------------------------------


 

(8)                                 the sale of (i) defaulted receivables in the
ordinary course of business and not as part of an accounts receivables financing
transaction and (ii) accounts receivable and related assets in connection with a
Qualified Receivables Financing;

 

(9)                                 leases, non-exclusive licenses, or subleases
or sublicenses of any real or personal property (including Intellectual Property
Rights) in the ordinary course of business;

 

(10)                          sales, leases or other dispositions of inventory
of Holdings or any Restricted Subsidiary determined by the management of
Holdings to be no longer useful or necessary in the operation of the business of
Holdings or such Restricted Subsidiary;

 

(11)                          acquisitions and purchases made with Below
Threshold Asset Sale Proceeds;

 

(12)                          to the extent allowable under Section 1031 of the
Code (or comparable or successor provision), any exchange of like property
(excluding any boot thereon permitted by such provision) for use in any business
conducted by Holdings or any Restricted Subsidiary that is not in contravention
of Section 6.08; provided that to the extent the property being transferred
constitutes Term Priority Collateral, such replacement property will constitute
Term Priority Collateral;

 

(13)                          any sale, transfer or other disposition, in a
single transaction or a series of related transactions, of any asset or assets
having a fair market value, as determined by a Responsible Officer of Holdings
in good faith, of not more than $5 million;

 

(14)                          the lapse, abandonment or discontinuance of the
use or maintenance of any Intellectual Property Rights if previously determined
by the Borrower or any Restricted Subsidiary in its reasonable business judgment
that such lapse, abandonment or discontinuance is desirable in the conduct of
its business; and

 

(15)                          the Transactions.

 

To the extent any Collateral is disposed of in a transaction expressly permitted
by this Section 6.05 to any Person other than the Borrower or any Guarantor,
such Collateral will be free and clear of the Liens created by the Loan
Documents, and the Administrative Agent will take, and each Lender hereby
authorizes the Administrative Agent to take, any actions reasonably requested by
Holdings in order to evidence the foregoing, in each case, in accordance with
Section 10.18. Notwithstanding the foregoing or anything herein to the contrary,
in no event will any Borrower change its jurisdiction of organization to any
jurisdiction other than the United States, any state thereof, the District of
Columbia, Canada, Germany, Luxembourg or England & Wales.

 

SECTION 6.06.           Restricted Payments.  Declare or pay any dividend or
make any other distribution (by reduction of capital or otherwise), directly or
indirectly, whether in cash, property, securities or a combination thereof, with
respect to any of its Equity Interests (other than dividends and distributions
on Equity Interests payable solely by the issuance of additional Equity
Interests (other than Disqualified Stock) of the Person paying such dividends

 

150

--------------------------------------------------------------------------------


 

or distributions) or directly or indirectly redeem, purchase, retire or
otherwise acquire for value any of its Equity Interests or set aside any amount
for any such purpose (other than through the issuance of additional Equity
Interests (other than Disqualified Stock) of the Person redeeming, purchasing,
retiring or acquiring such shares) (the foregoing, “Restricted Payments”) other
than:

 

(1)                                 the making of any Restricted Payment in
exchange for, or out of or with the net cash proceeds of the substantially
concurrent sale (other than to a Restricted Subsidiary) of, Equity Interests of
Holdings (other than Disqualified Stock) or from the substantially concurrent
contribution of common equity capital to Holdings, other than (a) Excluded
Contributions, (b) Cure Amounts and (c) any such proceeds that are used prior to
the date of determination to (i) make an Investment under Section 6.04(3), a
Restricted Payment under Section 6.06(15) or a payment in respect of Junior
Financing under Section 6.09(2)(a), in each case utilizing the Available Amount,
(ii) make a Restricted Payment under Section 6.06(2)(b) or (iii) incur
Contribution Indebtedness;

 

(2)                                 Restricted Payments to any Parent Entity the
proceeds of which are used to purchase, retire, redeem or otherwise acquire, or
to any Parent Entity for the purpose of paying to any other Parent Entity to
purchase, retire, redeem or otherwise acquire, the Equity Interests of such
Parent Entity (including related stock appreciation rights or similar
securities) held directly or indirectly by then present or former directors,
consultants, officers, employees, managers or independent contractors of
Holdings or any of the Restricted Subsidiaries or any Parent Entity or their
estates, heirs, family members, spouses or former spouses (including for all
purposes of this clause (2), Equity Interests held by any entity whose Equity
Interests are held by any such future, present or former employee, officer,
director, manager, consultant or independent contractor or their estates, heirs,
family members, spouses or former spouses) pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
other agreement or arrangement or any stock subscription or shareholder or
similar agreement; provided that the aggregate amount of such purchases or
redemptions may not exceed:

 

(a)                                 the amount of net cash proceeds contributed
to Holdings that were received by any Parent Entity since the Closing Date from
sales of Equity Interests of any Parent Entity to directors, consultants,
officers, employees, managers or independent contractors of any Parent Entity,
Holdings or any Restricted Subsidiary in connection with permitted employee
compensation and incentive arrangements, other than (a) Excluded Contributions,
(b) Cure Amounts and (c) any such proceeds that are used prior to the date of
determination to (1) make an Investment under Section 6.04(3), a Restricted
Payment under Section 6.06(15) or a payment in respect of Junior Financing under
Section 6.09(2)(a), in each case utilizing the Available Amount, (2) make a
Restricted Payment under Section 6.06(1) or (3) incur Contribution Indebtedness;
plus

 

151

--------------------------------------------------------------------------------


 

(b)                                 the amount of net proceeds of any key man
life insurance policies received during such fiscal year; plus

 

(c)                                  the amount of any bona fide cash bonuses
otherwise payable to directors, consultants, officers, employees, managers or
independent contractors of any Parent Entity, Holdings or any Restricted
Subsidiary that are foregone in return for the receipt of Equity Interests, the
fair market value of which is equal to or less than the amount of such cash
bonuses, which, if not used in any year, may be carried forward to any
subsequent fiscal year;

 

and provided, further, that cancellation of Indebtedness owing to Holdings or
any Restricted Subsidiary from directors, consultants, officers, employees,
managers or independent contractors of any Parent Entity, Holdings or any
Restricted Subsidiary in connection with a repurchase of Equity Interests of any
Parent Entity will not be deemed to constitute a Restricted Payment;

 

(3)                                 Restricted Payments to consummate the
Transactions;

 

(4)                                 Restricted Payments in any fiscal year in an
amount equal to 6.0% of the market capitalization of Holdings (or its Parent
Entity, as applicable);

 

(5)                                 Restricted Payments in the form of cash
distributions with respect to any taxable period in which any Subsidiary or
Holdings is treated as a disregarded entity, partnership or S corporation for
U.S. federal income tax purposes or is a member of a consolidated, combined,
unitary or similar tax group with any equityholders,  to enable any
equityholders to pay any Taxes attributable solely to the income, operations and
ownership of Holdings and/or its Subsidiaries, as applicable;

 

(6)                                 Restricted Payments to permit any Parent
Entity to:

 

(a)                                 pay operating, overhead, legal, accounting
and other professional fees and expenses (including directors’ fees and expenses
and administrative, legal, accounting, filings and similar expenses), in each
case to the extent related to its separate existence as a holding company or to
its ownership of Holdings and the Restricted Subsidiaries;

 

(b)                                 pay fees and expenses related to any public
offering or private placement of debt or equity securities of, or incurrence of
any Indebtedness by, any Parent Entity or any Permitted Investment, whether or
not consummated, including the Initial Venator Distribution Transaction;

 

(c)                                  pay franchise taxes and other similar taxes
and expenses, in each case, in connection with the maintenance of its legal
existence;

 

152

--------------------------------------------------------------------------------


 

(d)                                 make payments under transactions permitted
under Section 6.07 (other than Section 6.07(8)), in each case to the extent such
payments are due at the time of such Restricted Payment; or

 

(e)                                  pay customary salary, bonus and other
compensation or benefits payable to, and indemnities provided on behalf of,
officers, employees, directors, managers, consultants or independent contractors
of any Parent Entity to the extent related to its ownership of Holdings and the
Restricted Subsidiaries;

 

(7)                                 non-cash repurchases of Equity Interests
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;

 

(8)                                 Restricted Payments to allow any Parent
Entity to make, or to any Parent Entity for the purpose of paying to any other
Parent Entity to make, payments in cash, in lieu of the issuance of fractional
shares, upon the exercise of warrants or upon the conversion or exchange of
Equity Interests of any such Person, in connection with any merger,
consolidation, amalgamation or other business combination, or in connection with
any dividend, distribution or split of Equity Interests;

 

(9)                                 [reserved];

 

(10)                          Restricted Payments to Holdings or any Restricted
Subsidiary (or, in the case of non-Wholly Owned Subsidiaries, to Holdings and to
each other owner of Equity Interests of such Restricted Subsidiary) on a pro
rata basis (or more favorable basis from the perspective of Holdings or such
Restricted Subsidiary) based on their relative ownership interests so long as
any repurchase of its Equity Interests from a Person that is not Holdings or a
Restricted Subsidiary is permitted under Section 6.04);

 

(11)                          Restricted Payments to any Parent Entity to
finance, or to any Parent Entity for the purpose of paying to any other Parent
Entity to finance, any Permitted Investment; provided that (a) such Restricted
Payment is made substantially concurrently with the closing of such Investment
and (b) promptly following the closing thereof, such Parent Entity causes
(i) all property acquired (whether assets or Equity Interests) to be contributed
to Holdings or any Restricted Subsidiary or (ii) the merger, consolidation or
amalgamation (to the extent permitted by Section 6.05) of the Person formed or
acquired into Holdings or any Restricted Subsidiary of Holdings in order to
consummate such Permitted Investment, in each case, in accordance with the
requirements of Section 5.10;

 

(12)                          the payment of any dividend or distribution or
consummation of any redemption within 60 days after the date of declaration
thereof or the giving of a redemption notice related thereto, if at the date of
declaration or notice such payment would have complied with the provisions of
this Agreement;

 

(13)                          the distribution, as a dividend or otherwise, of
shares of Capital Stock of, or Indebtedness owed to Holdings or any Restricted
Subsidiary by, one or more Unrestricted Subsidiaries

 

153

--------------------------------------------------------------------------------


 

(other than Unrestricted Subsidiaries the primary assets of which are cash or
Cash Equivalents);

 

(14)                          any Restricted Payment in an amount not to exceed
the Available Amount on the date such Restricted Payment is made if (a) no Event
of Default is continuing immediately prior to making such Restricted Payment or
would result therefrom and (b) the Total Net Leverage Ratio, on a Pro Forma
Basis, is less than or equal to 3.20 to 1.00;

 

(15)                          any Restricted Payment, if (a) no Event of Default
is continuing immediately prior to making such Restricted Payment or would
result therefrom and (b) the Total Net Leverage Ratio, on a Pro Forma Basis, is
less than or equal to 2.20 to 1.00;

 

(16)                          any Restricted Payment made at any time in an
amount not exceeding the Shared Dollar Basket at such time; provided that no
Event of Default shall exist or would result therefrom;

 

(17)                          the Special Closing Date Payments; and

 

(18)                          Restricted Payments in connection with the
issuance of Equity Interests to management or employees pursuant to and in
accordance with compensation agreements with such management or employees of
Holdings and its Subsidiaries in such reasonably estimated amounts as are
necessary to satisfy the tax obligations of such management or employees
(including estimated tax payments) as a result of the issuance of such Equity
Interests.

 

SECTION 6.07.    Transactions with Affiliates.  Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates in a transaction
involving aggregate consideration in excess of $5 million, unless such
transaction is (i) otherwise permitted (or required) under this Agreement or
(ii) upon terms no less favorable to Holdings and the Restricted Subsidiaries,
as applicable, than would be obtained in a comparable arm’s length transaction
with a Person that is not an Affiliate, except that this Section 6.07 will not
prohibit:

 

(1)                                 transactions between or among (a) Holdings
and the Restricted Subsidiaries or (b) Holdings and any Person that becomes a
Restricted Subsidiary as a result of such transaction (including by way of a
merger, consolidation or amalgamation in which a Loan Party is the surviving
entity);

 

(2)                                 [reserved];

 

(3)                                 any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, stock options
and stock ownership plans approved by the Board of Directors of Holdings or any
Parent Entity in good faith;

 

(4)                                 loans or advances to employees or
consultants of any Parent Entity, Holdings or any Restricted Subsidiary in
accordance with Section 6.04(2);

 

154

--------------------------------------------------------------------------------


 

(5)                                 the payment of fees, reasonable
out-of-pocket costs and indemnities to directors, officers, consultants and
employees of any Parent Entity, Holdings or any of the Restricted Subsidiaries
in the ordinary course of business (limited, in the case of any Parent Entity
(other than Holdings), to the portion of such fees and expenses that are
allocable to Holdings and the Restricted Subsidiaries (which shall be 100% for
so long as such Parent Entity owns no assets other than the Equity Interests in
Holdings and assets incidental to the ownership of Holdings and its Restricted
Subsidiaries));

 

(6)                                 the Initial Venator Distribution
Transaction, the Transactions and transactions pursuant to the Transaction
Documents and other transactions, agreements and arrangements in existence on
the Closing Date and set forth on Schedule 6.07 or any amendment thereto to the
extent such amendment is not adverse to the Lenders in any material respect as
determined in good faith by a Responsible Officer of Holdings;

 

(7)                                 (a) any employment agreements entered into
by Holdings or any of the Restricted Subsidiaries in the ordinary course of
business, (b) any subscription agreement or similar agreement pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with employees, officers or directors and (c) any employee compensation, benefit
plan or arrangement, any health, disability or similar insurance plan which
covers employees, and any reasonable employment contract and transactions
pursuant thereto;

 

(8)                                 Restricted Payments permitted under
Section 6.06, including payments to any Parent Entity;

 

(9)                                 any purchase by any Parent Entity (other
than Holdings) of the Equity Interests of Holdings and the purchase by Holdings
of Equity Interests in any Restricted Subsidiary;

 

(10)                          transactions between Huntsman and its Subsidiaries
on one hand and Holdings and its Subsidiaries on the other hand, for the purpose
of facilitating the Venator Consolidation Transactions and the Initial Venator
IPO Transaction, whether consummated prior to, or after the consummation of the
Initial Venator IPO Transaction, including any customary transition services
agreements, separation agreements or similar agreements entered into between
Huntsman and its Subsidiaries on one hand and Holdings and its Subsidiaries on
the other hand;

 

(11)                          transactions with Restricted Subsidiaries for the
purchase or sale of goods, products, parts and services entered into in the
ordinary course of business;

 

(12)                          any transaction in respect of which Holdings
delivers to the Administrative Agent (for delivery to the Lenders) a letter
addressed to the Board of Directors of Holdings from an accounting, appraisal or
investment banking firm, in each case, of nationally recognized standing that is
(a) in the good faith determination of Holdings qualified to render such letter
and (b) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to Holdings or the
Restricted Subsidiaries, as applicable, than would be obtained in a comparable
arm’s length transaction with a Person that is not an Affiliate;

 

155

--------------------------------------------------------------------------------


 

(13)                          transactions with joint ventures for the purchase
or sale of goods, equipment and services entered into in the ordinary course of
business;

 

(14)                          the issuance, sale or transfer of Equity Interests
of Holdings to any Parent Entity (other than Holdings) and capital contributions
by any Parent Entity (other than Holdings) to Holdings;

 

(15)                          the issuance of Equity Interests to the management
of Holdings, the Borrowers or any of the Restricted Subsidiaries in connection
with the Transactions;

 

(16)                          payments by Holdings or any of the Restricted
Subsidiaries pursuant to tax sharing agreements among Holdings and any of the
Restricted Subsidiaries;

 

(17)                          payments or loans (or cancellation of loans) to
employees or consultants that are:

 

(a)                                 approved by a majority of the Disinterested
Directors of Holdings or the Borrowers in good faith;

 

(b)                                 made in compliance with applicable law; and

 

(c)                                  otherwise permitted under this Agreement;

 

(18)                          transactions with customers, clients, suppliers,
or purchasers or sellers of goods or services, in each case, in the ordinary
course of business and otherwise in compliance with the terms of this Agreement,
that are fair to Holdings and the Restricted Subsidiaries;

 

(19)                          transactions between or among Holdings and the
Restricted Subsidiaries and any Person, a director of which is also a director
of Holdings or any other Parent Entity, so long as (a) such director abstains
from voting as a director of Holdings or such Parent Entity, as the case may be,
on any matter involving such other Person and (b) such Person is not an
Affiliate of Holdings for any reason other than such director’s acting in such
capacity;

 

(20)                          transactions pursuant to, and complying with, the
provisions of Section 6.01, Section 6.04 or Section 6.05(1);

 

(21)                          the existence of, or the performance by any Loan
Party of its obligations under the terms of, any customary registration rights
agreement to which a Loan Party or any Parent Entity is a party or becomes a
party in the future;

 

(22)                          intercompany transactions undertaken in good faith
(as certified by a Responsible Officer of Holdings) for the purpose of improving
the consolidated tax efficiency of Holdings and the Restricted Subsidiaries and
not for the purpose of circumventing any covenant set forth herein;

 

(23)                          [reserved];

 

156

--------------------------------------------------------------------------------


 

(24)                          central services (including, without limitation,
management information systems, pension and profit sharing plans, and human
resources) provided by the Loan Parties to affiliates at the Loan Parties’ cost;
and

 

(25)                          Qualified Receivables Financings.

 

SECTION 6.08.    Business of Holdings and its Subsidiaries.  Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by Holdings and the
Restricted Subsidiaries on the Closing Date (after giving effect to the
Transactions) and any similar, corollary, related, ancillary, incidental or
complementary business or business activities or a reasonable extension,
development or expansion thereof or ancillary thereto.

 

SECTION 6.09.    Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By Laws and Certain Other
Agreements; etc.

 

(1)                                 amend or modify in any manner materially
adverse to the Lenders the articles or certificate of incorporation (or similar
document), by-laws, limited liability company operating agreement, partnership
agreement or other organizational documents of Holdings or any Restricted
Subsidiary;

 

(2)                                 make any cash payment or other distribution
in cash in respect of, or amend or modify, or permit the amendment or
modification of, any provision of, any Junior Financing, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposits, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination in respect of any Junior
Financing; except in the case of this clause (2):

 

(a)                                 payments in respect of Junior Financings in
an amount not to exceed the Available Amount on the date the payments are made
if (i) no Event of Default is continuing immediately prior to making such
Restricted Payment or would result therefrom and (ii) the Total Net Leverage
Ratio, on a Pro Forma Basis, is less than or equal to 3.20 to 1.00;

 

(b)                                 payments in respect of Junior Financings so
long as (i) immediately after giving effect to such payment, Holdings’ Total Net
Leverage Ratio is 2.20 to 1.00 or less on a Pro Forma Basis after giving effect
thereto and (ii) no Event of Default is continuing immediately prior to making
such Restricted Payment or would result therefrom;

 

(c)                                  any payment in respect of Junior Financings
made at any time in an amount not exceeding the Shared Dollar Basket at such
time; provided that no Event of Default shall exist or would result therefrom;

 

(d)                                 (i) the conversion or exchange of any Junior
Financing into or for Equity Interests of any Parent Entity or other Junior
Financing and (ii) any payment that is

 

157

--------------------------------------------------------------------------------


 

intended to prevent any Junior Financing from being treated as an “applicable
high yield discount obligation” within the meaning of Section 163(i)(1) of the
Code;

 

(e)                                  the incurrence of Permitted Refinancing
Indebtedness in respect thereof;

 

(f)                                   (i) payments of regularly scheduled
principal and interest; (ii) mandatory offers to repay, repurchase or redeem
(including in connection with the Net Cash Proceeds of Asset Sales);
(iii) mandatory prepayments of principal, premium and interest; and
(iv) payments of fees, expenses and indemnification obligations, in each case,
with respect to such Junior Financing;

 

(g)                                  payments or distributions in respect of all
or any portion of such Junior Financing with the proceeds contributed directly
or indirectly to Holdings by any Parent Entity (other than Holdings) from the
issuance, sale or exchange by any such Parent Entity of Equity Interests;

 

(h)                                 the Special Closing Date Payments; and

 

(i)                                     the Transactions; or

 

(3)                                 permit any Material Subsidiary to enter into
any agreement or instrument that by its terms restricts (a) with respect to any
such Material Subsidiary that is not a Loan Party, Restricted Payments from such
Material Subsidiary to Holdings or any other Loan Party that is a direct or
indirect parent of such Material Subsidiary or (b) with respect to any such
Material Subsidiary that is a Loan Party, the granting of Liens by such Material
Subsidiary pursuant to the Security Documents; except in the case of this
clause (3):

 

(a)                                 restrictions imposed by applicable law;

 

(b)                                 contractual encumbrances or restrictions:

 

(i)                                     under the ABL Loan Documents;

 

(ii)                                  [reserved]; or

 

(iii)                               under any agreement relating to Ratio
Debt, Indebtedness incurred pursuant to Section 6.01(1), (2), (4), (5), (7),
(12), (13), (16), (21), (22), (25), or (28), Indebtedness that is secured on a
pari passu basis with Indebtedness under the Loan Documents or Indebtedness
under the ABL Credit Agreement, or any Permitted Refinancing Indebtedness in
respect thereof, that does not materially expand the scope of any such
encumbrance or restriction;

 

158

--------------------------------------------------------------------------------


 

(c)                                  any restriction on a Restricted Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of the
Equity Interests or assets of a Restricted Subsidiary pending the closing of
such sale or disposition;

 

(d)                                 customary provisions in joint venture
agreements and other similar agreements entered into in the ordinary course of
business;

 

(e)                                  any restrictions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness;

 

(f)                                   customary provisions contained in leases
or licenses of Intellectual Property Rights and other similar agreements entered
into in the ordinary course of business;

 

(g)                                  customary provisions restricting subletting
or assignment of any lease governing a leasehold interest;

 

(h)                                 customary provisions restricting assignment
of any agreement entered into in the ordinary course of business;

 

(i)                                     customary restrictions and conditions
contained in any agreement relating to the sale, transfer or other disposition
of any asset permitted under Section 6.05 pending the consummation of such sale,
transfer or other disposition;

 

(j)                                    customary restrictions and conditions
contained in the document relating to any Lien, so long as (i) such Lien is a
Permitted Lien and such restrictions or conditions relate only to the specific
asset subject to such Lien and (ii) such restrictions and conditions are not
created for the purpose of avoiding the restrictions imposed by this
Section 6.09;

 

(k)                                 customary net worth provisions contained in
Real Property leases entered into by Restricted Subsidiaries, so long as a
Responsible Officer of Holdings has determined in good faith that such net worth
provisions would not reasonably be expected to impair the ability of Holdings
and the Restricted Subsidiaries to meet their ongoing obligations;

 

(l)                                     any agreement in effect at the time any
Person becomes a Restricted Subsidiary, so long as such agreement was not
entered into in contemplation of such Person becoming a Restricted Subsidiary;

 

(m)                             restrictions in agreements representing
Indebtedness permitted under Section 6.01 of a Restricted Subsidiary that is not
a Subsidiary Loan Party;

 

159

--------------------------------------------------------------------------------


 

(n)                                 customary restrictions on leases, subleases,
licenses or Equity Interests or asset sale agreements otherwise permitted hereby
as long as such restrictions relate to the Equity Interests and assets subject
thereto;

 

(o)                                 restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business; or

 

(p)                                 any encumbrances or restrictions imposed by
any amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (a) through (o) above, so long as such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of
Holdings, not materially more restrictive with respect to such Lien, dividend
and other payment restrictions, taken as a whole, than those contained in the
Lien, dividend or other payment restrictions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

 

For the purpose of determining compliance with Article VI, in the event that any
Lien, Investment, Indebtedness, disposition, Restricted Payment, contractual
obligation, encumbrance or restriction or payment, prepayment, repurchase,
redemption, defeasance or amendment, modification or other change in respect of
Indebtedness meets the criteria of more than one of the categories of
transactions permitted pursuant to any clause of the negative covenants, such
transaction (or portion thereof) at any time shall be permitted under one or
more of such clauses as determined by Holdings in its sole discretion at such
time of determination.  Notwithstanding anything to the contrary, if Holdings or
any Borrower incurs Indebtedness or Liens, or makes dispositions, Restricted
Payments, restricted debt payments or Investments under any applicable fixed
amount on the same date that it incurs Indebtedness or Liens, or makes
Restricted Payments, restricted debt payments or Investments under any
applicable ratio-based amount, then the ratio-based amount with respect to the
amounts incurred under the ratio-based basket will be calculated without regard
to any incurrence under the fixed amount.  Unless Holdings elects otherwise,
each ratio-based amount shall be deemed incurred first to the extent permitted,
with the balance incurred under the fixed amount.

 

ARTICLE VII

 

[Reserved]

 

ARTICLE VIII

 

Events of Default

 

SECTION 8.01.    Events of Default After Acquisition.  In case of the happening
of any of the following events on or after the Closing Date (each, an “Event of
Default”):

 

160

--------------------------------------------------------------------------------


 

(1)                                 any representation or warranty made by
Holdings, the Borrowers or any other Loan Party herein or in any other Loan
Document or any certificate or document required to be delivered pursuant hereto
or thereto shall be incorrect or misleading in any material respect (or in any
respect if any such representation or warranty is already qualified by
materiality) when made or deemed made;

 

(2)                                 default is made in the payment of any
principal of any Term Loan when and as the same becomes due and payable, whether
at the due date thereof, at a date fixed for prepayment thereof, by acceleration
thereof or otherwise;

 

(3)                                 default is made in the payment of any
interest on any Term Loan or in the payment of any Fee or any other amount due
under any Loan Document (other than an amount referred to in clause (2) of this
Section 8.01), when and as the same becomes due and payable, and such default
continues unremedied for a period of five Business Days;

 

(4)                                 default is made in the due observance or
performance by Holdings or any Restricted Subsidiary of any covenant, condition
or agreement contained in Section 5.01(1), 5.05(1), 5.08 or in Article VI (in
each case solely to the extent applicable to such Person);

 

(5)                                 default is made in the due observance or
performance by Holdings or any Restricted Subsidiary of any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clauses (2), (3) and (4) of this Section 8.01), in each case solely to the
extent applicable to such Person, and such default continues unremedied for a
period of 30 days after notice thereof from the Administrative Agent to
Holdings;

 

(6)                                 (a) any event or condition occurs that
(i) results in any Material Indebtedness (other than the Term Loans) becoming
due prior to its scheduled maturity or (ii) enables or permits (with all
applicable grace periods having expired) the holder or holders of any Material
Indebtedness (other than the Term Loans) or any trustee or agent on its or their
behalf to cause any Material Indebtedness (other than the Term Loans) to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity or (b) Holdings or any Restricted Subsidiary
fails to pay the principal of any Material Indebtedness (other than the Term
Loans) at the stated final maturity thereof; provided that this clause (6) will
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness if such
sale or transfer is permitted hereunder and under the documents providing for
such Indebtedness; provided, further, that such event or condition is unremedied
and is not waived or cured by the holders of such Indebtedness prior to any
acceleration of the Term Loans pursuant to this Section 8.01; provided, further,
that the failure to observe or perform a financial maintenance covenant under
the ABL Credit Agreement (a “Financial Covenant Default”) shall not constitute
an Event of Default hereunder until the date on which the lenders under the ABL
Credit Agreement shall have accelerated payment of the ABL Obligations and
terminated the commitments with respect thereto; and, provided, further, that
prior to the time it becomes an Event of

 

161

--------------------------------------------------------------------------------


 

Default hereunder, any Financial Covenant Default may be waived, amended,
terminated or otherwise modified from time to time in accordance with the ABL
Credit Agreement;

 

(7)                                 a Change in Control occurs;

 

(8)                                 an involuntary proceeding is commenced or an
involuntary petition is filed in a court of competent jurisdiction seeking:

 

(a)                                 relief in respect of Holdings, a Borrower or
any of the Material Subsidiaries, or of a substantial part of the property or
assets of Holdings, a Borrower or any Material Subsidiary, under any Debtor
Relief Law;

 

(b)                                 the appointment of a receiver, trustee,
custodian, interim receiver, administrator, monitor, sequestrator, conservator
or similar official for Holdings, a Borrower or any of the Material Subsidiaries
or for a substantial part of the property or assets of Holdings, a Borrower or
any Restricted Subsidiary; or

 

(c)                                  the winding up or liquidation of Holdings,
a Borrower or any Material Subsidiary (except, in the case of any Material
Subsidiary, in a transaction permitted by Section 6.05) and, in any of clauses
(a), (b) or (c), such proceeding or petition continues undismissed for 60 days
or an order or decree approving or ordering any of the foregoing is entered;

 

(9)                                 Holdings, a Borrower or any Material
Subsidiary:

 

(a)                                 voluntarily commences any proceeding,
insolvency proceeding or files any petition seeking relief under any Debtor
Relief Law;

 

(b)                                 consents to the institution of, or fails to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in clause (8) of this Section 8.01;

 

(c)                                  applies for or consents to the appointment
of a receiver, trustee, custodian, interim receiver, administrator, monitor,
sequestrator, conservator or similar official for Holdings, a Borrower or any of
the Material Subsidiaries or for a substantial part of the property or assets of
Holdings, a Borrower or any Material Subsidiary;

 

(d)                                 files an answer admitting the material
allegations of a petition filed against it in any such proceeding;

 

(e)                                  makes a general assignment for the benefit
of creditors;

 

(f)                                   if incorporated in France, (i) becomes in
cessation des paiements within the meaning or article L.631-1 of the French Code
de commerce, (ii) encounters difficulties that it is not able to overcome within
the meaning of article L.620-1 of the French Code de commerce, (iii) is subject
to a procedure d’alerte by its

 

162

--------------------------------------------------------------------------------


 

statutory auditors in accordance with article L.234-1, L.234-2 or L.612-3 of the
French Code de commerce, or (iv) is subject to a declared moratorium in respect
of any of its indebtedness; or

 

(g)                                  becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due (meaning, with
respect to any German Loan Party, that any such person is either unable to pay
its debts as they fall due (Zahlungsunfähigkeit), or is over indebted
(Überschuldung));

 

(10)                          There is entered against Holdings or any
Restricted Subsidiary a final judgment or order for the payment of money in an
aggregate amount (as to all such judgments and orders) equal to or greater than
$50 million (to the extent not covered by insurance), which judgments are not
discharged or effectively waived or stayed for a period of 60 consecutive days,
or any action is legally taken by a judgment creditor to levy upon assets or
properties of Holdings or any other Loan Party to enforce any such judgment;

 

(11)                          an ERISA Event or ERISA Events occurs with respect
to any Plan or Multiemployer Plan, which, together with all other ERISA Events,
if any, is reasonably expected to have a Material Adverse Effect; or

 

(12)                          (a) any material provision of any Loan Document
ceases to be, or is asserted in writing by Holdings or any Restricted Subsidiary
not to be, for any reason, a legal, valid and binding obligation of any party
thereto, (b) any security interest purported to be created by any Security
Document and to extend to assets that are not immaterial to Holdings and the
Restricted Subsidiaries on a consolidated basis ceases to be, or is asserted in
writing by Holdings or any other Loan Party not to be, a valid and perfected
security interest in the securities, assets or properties covered thereby,
except to the extent that any such loss of validity, perfection or priority
results from the limitations of laws, rules and regulations of any jurisdiction
other than the United States or any Specified Foreign Jurisdiction as they apply
to pledges of Equity Interests or the application thereof, or from the failure
of the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under a Security Document or to
file Uniform Commercial Code continuation statements or take any other action
and except to the extent that such loss is covered by a lender’s title insurance
policy and the Collateral Agent is reasonably satisfied with the credit of such
insurer or (c) the Guarantees pursuant to the Security Documents by any Loan
Party of any of the Obligations cease to be in full force and effect (other than
in accordance with the terms thereof) or are asserted in writing by Holdings, a
Borrower or any other Subsidiary Loan Party not to be in effect or not to be
legal, valid and binding obligations, except in the cases of
clauses (a) and (b), in connection with an Asset Sale permitted by this
Agreement.

 

then, (i) upon the occurrence of any such Event of Default (other than an Event
of Default with respect to Holdings or a Borrower described in
clause (8) or (9) of this Section 8.01 under the Bankruptcy Code or any other
liquidation, bankruptcy, assignment for the benefit of creditors, receivership,
insolvency or similar debtor relief law of the United States from time in effect
and

 

163

--------------------------------------------------------------------------------


 

affecting the rights of creditors generally), and at any time thereafter during
the continuance of such Event of Default, the Administrative Agent may and, at
the request of the Required Lenders, will, by notice to Holdings, take any or
all of the following actions, at the same or different times:  (A) declare the
Term Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Term Loans so declared to be due and payable,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, will become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrowers, anything contained herein or in any other Loan Document
to the contrary notwithstanding; and (B) exercise all rights and remedies
granted to it under any Loan Document and all of its rights under any other
applicable law or in equity, (ii) in any event with respect to Holdings or a
Borrower described in clause (8) or (9) of this Section 8.01, the principal of
the Term Loans then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrowers accrued hereunder
and under any other Loan Document, will automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrowers, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

 

SECTION 8.02.    [Reserved].

 

ARTICLE IX

 

The Agents

 

SECTION 9.01.    Authorization and Action .

 

(1)                                 Each Lender (in its capacities as a Lender
and on behalf of itself and its Affiliates as potential counterparties to Hedge
Agreements) hereby irrevocably appoints the entity named as Administrative Agent
(which shall not be incorporated, domiciled or acting from an office situated in
a Non-Cooperative Jurisdiction) in the heading of this Agreement and its
successors (which shall not be incorporated, domiciled or acting from an office
situated in a Non-Cooperative Jurisdiction) to serve as the administrative agent
and collateral agent (except in respect of the French Security Documents) under
the Loan Documents and each Lender authorizes the Administrative Agent and the
Collateral Agent to take such actions as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent and the Collateral Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. In addition, to
the extent required under the laws of any jurisdiction other than the United
States and France, each of the Lenders hereby grants to the Administrative Agent
and the Collateral Agent any required powers of attorney to execute and enforce
any Security Document governed by the laws of such jurisdiction on such Lender’s
behalf. Without limiting the foregoing, each Lender hereby authorizes the
Administrative Agent and the Collateral Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent and/or

 

164

--------------------------------------------------------------------------------


 

the Collateral Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent and/or the Collateral Agent may have under such
Loan Documents.

 

(2)                                 Without limiting the powers of the
Collateral Agent, for the purposes of holding any hypothec granted to the
Attorney (as defined below) pursuant to the laws of the Province of Québec to
secure the prompt payment and performance of any and all Obligations by any Loan
Party, each of the Secured Parties party to this Agreement hereby irrevocably
appoints and authorizes the Collateral Agent and, to the extent necessary,
ratifies the appointment and authorization of the Collateral Agent, to act as
the hypothecary representative of the present and future Secured Parties as
contemplated under Article 2692 of the Civil Code of Québec (in such capacity,
the “Attorney”), and to enter into, to take and to hold on their behalf, and for
their benefit, any hypothec, and to exercise such powers and duties that are
conferred upon the Attorney under this Agreement and any related deed of
hypothec.  The Attorney shall:  (a) have the sole and exclusive right and
authority to exercise, except as may be otherwise specifically restricted by the
terms hereof, all rights and remedies given to the Attorney pursuant to any such
deed of hypothec and applicable law, and (b) benefit from and be subject to all
provisions hereof with respect to the Collatearl Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Secured Parties and Loan
Parties.  Any person who becomes a Secured Party shall be deemed to have
consented to and confirmed the Attorney as the person acting as hypothecary
representative holding the aforesaid hypothecs as aforesaid and to have
ratified, as of the date it becomes a Secured Party, all actions taken by the
Attorney in such capacity.  The substitution of the Collateral Agent pursuant to
the provisions of this Article 9 also constitute the substitution of the
Attorney. The execution by the Attorney of any hypothecary or other agreements
or instruments prior to the date of this Agreement is hereby ratified and
confirmed.

 

(3)                                 As to any matters not expressly provided for
by this Agreement and the other Loan Documents (including enforcement or
collection), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the written instructions of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, pursuant to the terms in the
Loan Documents), and, unless and until revoked in writing, such instructions
shall be binding upon all Lenders; provided, however, that the Administrative
Agent shall not be required to take any action that (i) the Administrative Agent
in good faith believes exposes it to liability unless the Administrative Agent
receives an indemnification satisfactory to it from the Lenders with respect to
such action or (ii) is contrary to this Agreement or any other Loan Document or
applicable law including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or directions from the

 

165

--------------------------------------------------------------------------------


 

Required Lenders prior to the exercise of any such instructed action and may
refrain from acting until such clarification or directions have been provided.
Except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Holdings, the Borrowers, any Subsidiary or
any other Affiliate of any of the foregoing that is communicated to or obtained
by the Person serving as Administrative Agent or any of its Affiliates in any
capacity.

 

(4)                                 In performing its functions and duties
hereunder and under the other Loan Documents, the Administrative Agent is acting
solely on behalf of the Lenders (except in limited circumstances expressly
provided for herein relating to the maintenance of the Register), and its duties
are entirely mechanical and administrative in nature. Without limiting the
generality of the foregoing:

 

(a)                                 the Administrative Agent does not assume and
shall not be deemed to have assumed any obligation or duties other than as
expressly set forth herein and in the other Loan Documents or any other
relationship as the agent, fiduciary or trustee of or for any Lender or holder
of any other Obligation, regardless of whether a Default or an Event of Default
has occurred and is continuing (and it is understood and agreed that the use of
the term “agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties);

 

(b)                                 where the Administrative Agent is required
or deemed to act as a trustee in respect of any Collateral over which a security
interest has been created pursuant to a Loan Document expressed to be governed
by the laws of Luxembourg, Canada, England and Wales, Germany, France, Spain,
Cayman Islands or Finland, the obligations and liabilities of the Administrative
Agent to the Secured Parties in its capacity as trustee shall be excluded to the
fullest extent permitted by applicable law;

 

(c)                                  to the extent that English law is
applicable to the duties of the Administrative Agent under any of the Loan
Documents, Section 1 of the Trustee Act 2000 (UK) shall not apply to the duties
of the Collateral Agent in relation to the trusts constituted by this Agreement
or the other Loan Documents, where there are inconsistencies or conflict between
the Trustee Act 1925 or the Trustee Act 2000 (UK) and the provisions of this
Agreement or any other Loan Document, the provisions of this Agreement or such
other Loan Document shall, to the extent permitted by applicable law, prevail
and, in the case of any inconsistency with the Trustee Act 2000 (UK), the
provisions of this Agreement or such other Loan Document shall constitute a
restriction or exclusion for the purposes of that Act; and

 

166

--------------------------------------------------------------------------------


 

(d)                                 nothing in this Agreement or any Loan
Document shall require the Administrative Agent to account to any Lender for any
sum or the profit element of any sum received by the Administrative Agent for
its own account.

 

(5)                                 The Administrative Agent may perform any of
and all its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any of and all their respective duties and exercise their respective
rights and powers through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

(6)                                 None of the Syndication Agents,
Documentation Agents or any Arranger shall have obligations or duties whatsoever
in such capacity under this Agreement or any other Loan Document and shall incur
no liability hereunder or thereunder in such capacity, but all such persons
shall have the benefit of the indemnities provided for hereunder.

 

(7)                                 In case of the pendency of any proceeding
with respect to any Loan Party under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, the
Administrative Agent (irrespective of whether the principal of any Loan or any
reimbursement obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Term
Loans and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim under Sections 2.09
(“Fees”), 2.10 (“Interest”), 2.12 (“Increased Costs”), 2.14 (“Taxes”) and 9.02
(“Administrative Agent’s Reliance, Indemnification, Etc.”)) allowed in such
judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that

 

167

--------------------------------------------------------------------------------


 

the Administrative Agent shall consent to the making of such payments directly
to the Lenders or the other Secured Parties, to pay to the Administrative Agent
any amount due to it, in its capacity as the Administrative Agent, under the
Loan Documents (including under Section 9.02 (“Administrative Agent’s
Reliance, Indemnification, Etc.”))

 

(8)                                 The provisions of this Article are solely
for the benefit of the Administrative Agent and the Lenders, and, except solely
to the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of Holdings, the Borrowers or any
Subsidiary shall have any rights as a third party beneficiary of any such
provisions. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Obligations provided under the Loan Documents, to have agreed to the provisions
of this Article.

 

SECTION 9.02.    Administrative Agent’s Reliance, Indemnification, Etc.

 

(1)                                 Neither the Administrative Agent nor any of
its Related Parties shall be (i) liable for any action taken or omitted to be
taken by it under or in connection with this Agreement or the other Loan
Documents with the consent of or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or in the absence of its own
gross negligence or willful misconduct (such absence to be presumed unless
otherwise determined by a court of competent jurisdiction by a final and
nonappealable judgment) or (ii) responsible in any manner to any of the Lenders
for any recitals, statements, representations or warranties made by any Loan
Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder.

 

(2)                                 The Lenders agree to indemnify the
Administrative Agent and its Related Parties (each, an “Agent Indemnitee”) (to
the extent not reimbursed by Holdings or the Borrower and without limiting the
obligation of Holdings or the Borrowers to do so), ratably according to their
respective applicable percentage of the Commitments and/or Term Loans in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Term Loans shall have been paid in full, ratably in
accordance with such applicable percentage of the Commitments and/or Term Loans
immediately prior to such date), from and against any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Term Loans) be imposed on, incurred by or asserted
against such Agent Indemnitee in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any

 

168

--------------------------------------------------------------------------------


 

documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct.  The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Term Loans and all other amounts payable hereunder.

 

(3)                                 The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof
(stating that it is a “notice of default”) is given to the Administrative Agent
by Holdings, the Borrowers or a Lender, and the Administrative Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article IV or elsewhere in any Loan Document, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent or (vi) compliance by Affiliated Lenders with the terms
hereof relating to Affiliated Lenders. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not be liable for, or be responsible
for any loss, cost or expense suffered by Holdings, the Borrowers, any
Subsidiary or any Lender as a result of, any determination of any exchange rate
or Dollar equivalent.

 

(4)                                 Without limiting the foregoing, the
Administrative Agent (i) may treat the payee of any Note as its holder until
such Note has been assigned in accordance with Section 10.04, (ii) may rely on
the Register to the extent set forth in Section 10.04, (iii) may consult with
legal counsel (including counsel to Holdings and the Borrowers, independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts, (iv) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations made by or on behalf of any Loan Party
in or in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, may presume that
such condition is satisfactory to such Lender unless the Administrative Agent
shall have received notice to the contrary from such Lender sufficiently in
advance of the making of such Loan and (vi) shall be entitled to rely on and
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon any

 

169

--------------------------------------------------------------------------------


 

notice, consent, certificate or other instrument or writing (which writing may
be a fax, any electronic message, Internet or intranet website posting or other
distribution) or any statement made to it orally or by telephone and believed by
it to be genuine and signed or sent or otherwise authenticated by the proper
party or parties (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the maker thereof).

 

SECTION 9.03.    Posting of Communications .

 

(1)                                 Holdings and the Borrowers hereby
acknowledge and agree that (a) the Administrative Agent may, but shall not be
obligated to, make available to the Lenders materials or information provided by
or on behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to any Borrower
or its securities) (each, a “Public Lender”).

 

(2)                                 Although the Approved Electronic Platform
and its primary web portal are secured with generally applicable security
procedures and policies implemented or modified by the Administrative Agent from
time to time (including, as of the Closing Date, a user ID/password
authorization system) and the Approved Electronic Platform is secured through a
per-deal authorization meth-od whereby each user may access the Approved
Electronic Platform only on a deal-by-deal basis, each of the Lenders and each
of Holdings and the Borrowers acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution. Each of
the Lenders and each of Holdings and the Borrowers hereby approves distribution
of the communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.

 

(3)                                 THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC
PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE

 

170

--------------------------------------------------------------------------------


 

AGENT, ANY ARRANGER, ANY CO-DOCUMENTATION AGENT, THE SYNDICATION AGENT OR ANY OF
THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY
LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM.

 

(4)                                 Each Lender agrees that notice to it (as
provided in the next sentence) specifying that communications have been posted
to the Approved Electronic Platform shall constitute effective delivery of the
communications to such Lender for purposes of the Loan Documents. Each Lender
agrees (i) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s email address to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such email address.

 

(5)                                 Each of the Lenders and each of Holdings and
the Borrowers agrees that the Administrative Agent may, but (except as may be
required by applicable law) shall not be obligated to, store the communications
on the Approved Electronic Platform in accordance with the Administrative
Agent’s generally applicable document retention procedures and policies

 

(6)                                 Each Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that:

 

(a)                                 all the Borrower Materials shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, means that the word
“PUBLIC” shall appear prominently on the first page thereof;

 

(b)                                 by marking Borrower Materials “PUBLIC,” such
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers and the Lenders to treat the Borrower Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to any Borrower or its securities for purposes of
United States Federal and state securities laws;

 

(c)                                  all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and

 

(d)                                 the Administrative Agent and the Arrangers
shall be entitled to treat the Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”.

 

171

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to be marked “PUBLIC” unless Holdings notifies the Administrative Agent that any
such document contains MNPI:  (1) the Loan Documents, (2) any notification of
changes in the terms of the Term Loans, (3) any notification of the identity of
Disqualified Institutions and (4) all information delivered pursuant to
clauses (1), (2) and (3) of Section 5.04.

 

(7)                                 Nothing herein shall prejudice the right of
the Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 

SECTION 9.04.    The Administrative Agent Individually.  With respect to its
Commitment and Term Loans, the Person serving as the Administrative Agent shall
have and may exercise the same rights and powers hereunder and is subject to the
same obligations and liabilities as and to the extent set forth herein for any
other Lender. The terms “Lenders”, “Required Lenders” and any similar terms
shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender or as one of the
Required Lenders. The Person serving as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of banking, trust or other business with, Holdings, the Borrowers or
any Subsidiary or any other Affiliate of any of the foregoing as if such Person
were not acting as the Administrative Agent and without any duty to account
therefor to the Lenders.

 

SECTION 9.05.    Successor Administrative Agent .

 

(1)                                 The Administrative Agent may resign at any
time by giving 30 days’ prior written notice thereof to the Lenders and the
Borrowers, whether or not a successor Administrative Agent has been appointed.
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor Administrative Agent (which shall not be incorporated, domiciled or
acting from an office situated in a Non-Cooperative Jurisdiction). If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New York
or an Affiliate of any such bank selected from among the Lenders and which shall
not be incorporated, domiciled or acting from an office situated in a
Non-Cooperative Jurisdiction. In either case, such appointment shall be subject
to the prior written approval of the Borrowers (which approval may not be
unreasonably withheld and shall not be required while a Specified Event of
Default has occurred and is continuing). Upon the acceptance of any appointment
as Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent. Upon the
acceptance of appointment as Administrative Agent by a successor Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations under this

 

172

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents. Prior to any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the retiring
Administrative Agent shall take such action as may be reasonably necessary to
assign to the successor Administrative Agent its rights as Administrative Agent
under the Loan Documents.

 

(2)                                 Notwithstanding paragraph (1) of this
Section, in the event no successor Administrative Agent shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders and the Borrowers, whereupon, on the date of effectiveness of such
resignation stated in such notice, (i) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents; provided that, solely for purposes of maintaining any security
interest granted to the Administrative Agent under any Security Documents for
the benefit of the Secured Parties, the retiring Administrative Agent shall
continue to be vested with such security interest as collateral agent for the
benefit of the Secured Parties, and continue to be entitled to the rights and
bound to the obligations set forth in such Security Documents and any other Loan
Document, and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this Section (it being understood and agreed that
the retiring Administrative Agent shall have no duty or obligation to take any
further action under any Security Document, including any action required to
maintain the perfection of any such security interest), and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that
(A) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender.
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article and 9.02 (“Administrative
Agent’s Reliance, Indemnification, Etc.”), as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
resigned Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (i) above.

 

SECTION 9.06.    Acknowledgements of Lenders.

 

(1)                                 Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and not investments in
a business enterprise or securities.  Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and that it has, independently and without reliance

 

173

--------------------------------------------------------------------------------


 

upon the Administrative Agent, any Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

(2)                                 Each Lender, by delivering its signature
page to this Agreement on the Closing Date and by funding its Term Loans on the
Closing Date, or delivering its signature page to an Assignment and Acceptance
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Closing Date.

 

SECTION 9.07.    Collateral Matters.

 

(1)                                 Except with respect to the exercise of
setoff rights in accordance with Section 10.06 (“Right of Set-off) or with
respect to a Secured Party’s right to file a proof of claim in an insolvency
proceeding, no Secured Party shall have any right individually to realize upon
any of the Collateral or to enforce any Guarantee of the Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Secured Parties in accordance with the terms thereof.

 

(2)                                 In furtherance of the foregoing, and except
in respect of the French Security Documents, and not in limitation thereof, no
Hedge Agreement the obligations under which constitute Specified Hedge
Obligations, will create (or be deemed to create) in favor of any Secured Party
that is a party thereto any rights in connection with the management or release
of any Collateral or of the obligations of any Loan Party under any Loan
Document. By accepting the benefits of the Collateral, each Secured Party that
is a party to any such arrangement in respect of Hedge Agreement shall be deemed
to have appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.

 

(3)                                 The Secured Parties irrevocably authorize
the Administrative Agent, at its option and in its discretion, to subordinate
any Lien on any property granted to or held by the Administrative Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by Section 6.02. The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or

 

174

--------------------------------------------------------------------------------


 

perfection of the Administrative Agent’s Lien thereon or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders or any other Secured Party for any
failure to monitor or maintain any portion of the Collateral.

 

SECTION 9.08.    Credit Bidding.  The Secured Parties hereby irrevocably
authorize the Administrative Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Obligations pursuant
to a deed in lieu of foreclosure or otherwise) and in such manner purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 10.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall

 

175

--------------------------------------------------------------------------------


 

automatically be reassigned to the Secured Parties pro rata with their original
interest in such Obligations and the equity interests and/or debt instruments
issued by any acquisition vehicle on account of such Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Obligations of each Secured Party are deemed assigned to the
acquisition vehicle or vehicles as set forth in clause (ii) above, each Secured
Party shall execute such documents and provide such information regarding the
Secured Party (and/or any designee of the Secured Party which will receive
interests in or debt instruments issued by such acquisition vehicle) as the
Administrative Agent may reasonably request in connection with the formation of
any acquisition vehicle, the formulation or submission of any credit bid or the
consummation of the transactions contemplated by such credit bid.

 

SECTION 9.09.    Intercreditor Agreement.  The Administrative Agent, and the
Collateral Agent are authorized by the Lenders and each other Secured Party to,
to the extent required by the terms of the Loan Documents, (i) enter into any
intercreditor agreement contemplated by this Agreement, (ii) enter into any
Security Document, or (iii) make or consent to any filings or take any other
actions in connection therewith (and any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, such agreements in connection with the incurrence by any Loan
Party of any Indebtedness of such Loan Party that is permitted to be secured
pursuant to Sections 6.01 and 6.02 of this Agreement, in order to permit such
Indebtedness to be secured by a valid, perfected lien on the Collateral (with
such priority as may be designated by such Loan Party, to the extent such
priority is permitted by the Loan Documents)), and the parties hereto
acknowledge that any intercreditor agreement, Security Document, consent, filing
or other action will be binding upon them.  Each Lender and each other Secured
Party (a) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of any intercreditor agreement (if entered into) and
(b) hereby authorizes and instructs the Administrative Agent and the Collateral
Agent to enter into any intercreditor agreement contemplated by this Agreement
or Security Document (and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, such
agreements in connection with the incurrence by any Loan Party of any
Indebtedness of such Loan Party that is permitted to be secured pursuant to
Sections 6.01 and 6.02 of this Agreement, in order to permit such Indebtedness
to be secured by a valid, perfected lien on the Collateral (with such priority
as may be designated by such Loan Party, to the extent such priority is
permitted by the Loan Documents)), and to subject the Liens on the Collateral
securing the Obligations to the provisions thereof.

 

SECTION 9.10.    Collateral Agent as UK Security Trustee.

 

(1)                                 For the purposes of any Liens created under
the UK Security Documents, the following additional provisions shall apply, in
addition to the provisions set out in this Article IX or otherwise in this
Agreement.

 

(2)                                 In this Section 9.11, the following
expressions have the following meanings:

 

176

--------------------------------------------------------------------------------


 

Appointee means any receiver, administrator or other insolvency officer
appointed in respect of any Loan Party or its assets.

 

Charged Property means the assets of the Loan Parties subject to a security
interest under the UK Security Documents.

 

Delegate means any delegate, agent, attorney or co-trustee appointed by the
Collateral Agent (in its capacity as security trustee).

 

(3)                                 The Secured Parties appoint the Collateral
Agent to hold the security interests constituted by the UK Security Documents on
trust for the Secured Parties on the terms of the Loan Documents and the
Collateral Agent accepts that appointment.

 

(4)                                 The Collateral Agent, its subsidiaries and
associated companies may each retain for its own account and benefit any fee,
remuneration and profits paid to it in connection with (i) its activities under
the Loan Documents; and (ii) its engagement in any kind of banking or other
business with any Secured Party.

 

(5)                                 Nothing in this Agreement constitutes the
Collateral Agent as a trustee or fiduciary of, nor shall the Collateral Agent
have any duty or responsibility to, any Secured Party.

 

(6)                                 The Collateral Agent shall have no duties or
obligations to any other Person except for those which are expressly specified
in the Loan Documents or mandatorily required by applicable law.

 

(7)                                 The Collateral Agent, in consultation with
Holdings, may appoint one or more Delegates on such terms (which may include the
power to sub-delegate) and subject to such conditions as it thinks fit, to
exercise and perform all or any of the duties, rights, powers and discretions
vested in it by the UK Security Documents and shall not be obliged to supervise
any Delegate or be responsible to any person for any loss incurred by reason of
any act, omission, misconduct or default on the part of any Delegate.

 

(8)                                 The Collateral Agent may (whether for the
purpose of complying with any law or regulation of any overseas jurisdiction, or
for any other reason) appoint (and subsequently remove) any person to act
jointly with the Collateral Agent either as a separate trustee or as a
co-trustee on such terms and subject to such conditions as the Collateral Agent
thinks fit and with such of the duties, rights, powers and discretions vested in
the Collateral Agent by the UK Security Documents as may be conferred by the
instrument of appointment of that person.

 

(9)                                 The Collateral Agent shall notify the
Lenders of the appointment of each Appointee (other than a Delegate).

 

(10)                          The Collateral Agent may pay reasonable
remuneration to any Delegate or Appointee, together with any costs and expenses
(including legal fees) reasonably incurred by the Delegate or Appointee in
connection with its appointment.  All such remuneration, costs

 

177

--------------------------------------------------------------------------------


 

and expenses shall be treated, for the purposes of this Agreement, as paid or
incurred by the Collateral Agent.

 

(11)                          Each Delegate and each Appointee shall have every
benefit, right, power and discretion and the benefit of every exculpation
(together “Rights”) of the Collateral Agent (in its capacity as security
trustee) under the UK Security Documents, and each reference to the Collateral
Agent (where the context requires that such reference is to the Collateral Agent
in its capacity as security trustee) in the provisions of the UK Security
Documents which confer Rights shall be deemed to include a reference to each
Delegate and each Appointee.

 

(12)                          Each Secured Party confirms its approval of the UK
Security Documents and authorizes and instructs the Collateral Agent: (i) to
execute and deliver the UK Security Documents; (ii) to exercise the rights,
powers and discretions given to the Collateral Agent (in its capacity as
security trustee) under or in connection with the UK Security Documents together
with any other incidental rights, powers and discretions; and (iii) to give any
authorizations and confirmations to be given by the Collateral Agent (in its
capacity as security trustee) on behalf of the Secured Parties under the UK
Security Documents.

 

(13)                          The Collateral Agent may accept without inquiry
the title (if any) which any person may have to the Charged Property.

 

(14)                          Each other Secured Party confirms that it does not
wish to be registered as a joint proprietor of any security interest constituted
by a UK Security Document and accordingly authorizes: (a) the Collateral Agent
to hold such security interest in its sole name (or in the name of any Delegate)
as trustee for the Secured Parties; and (b) the Land Registry (or other relevant
registry) to register the Collateral Agent (or any Delegate or Appointee) as a
sole proprietor of such security interest.

 

(15)                          On a disposal of any of the Charged Property which
is permitted under the Loan Documents, the Collateral Agent shall (at the cost
of the Loan Parties) execute any release of the UK Security Documents or other
claim over that Charged Property and issue any certificates of
non-crystallisation of floating charges that may be required or take any other
action that the Collateral Agent considers desirable and/or as requested by
Holdings or the Secured Parties.

 

(16)                          The Collateral Agent shall not be liable for:
(i) any defect in or failure of the title (if any) which any person may have to
any assets over which security is intended to be created by a UK Security
Document; (ii) any loss resulting from the investment or deposit at any bank of
moneys which it invests or deposits in a manner permitted by a UK Security
Document; (iii) the exercise of, or the failure to exercise, any right, power or
discretion given to it by or in connection with any Loan Document or any other
agreement, arrangement or document entered into, or executed in anticipation of,
under or in connection with, any Loan Document; or (iv) any shortfall which
arises on enforcing a UK Security Document.

 

178

--------------------------------------------------------------------------------


 

(17)                          The Collateral Agent shall not be obligated to:
(i) obtain any authorization or environmental permit in respect of any of the
Charged Property or a UK Security Document; (ii) perfect, protect, register,
make any filing or give any notice in respect of a UK Security Document (or the
order of ranking of a UK Security Document); or (iii) require any further
assurances in relation to a UK Security Document.

 

(18)                          In respect of any UK Security Document, the
Collateral Agent shall not be obligated to: (i) insure, or require any other
person to insure, the Charged Property; or (ii) make any enquiry or conduct any
investigation into the legality, validity, effectiveness, adequacy or
enforceability of any insurance existing over such Charged Property.

 

(19)                          In respect of any UK Security Document, the
Collateral Agent shall not have any obligation or duty to any person for any
loss suffered as a result of: (i) the lack or inadequacy of any insurance; or
(ii) the failure of the Collateral Agent to notify the insurers of any material
fact relating to the risk assumed by them, or of any other information of any
kind, unless the Lenders have requested it to do so in writing and the
Collateral Agent has failed to do so within fourteen (14) days after receipt of
that request.

 

(20)                          Every appointment of a successor Collateral Agent
under a UK Security Document shall be by deed.

 

(21)                          Section 1 of the Trustee Act 2000 shall not apply
to the duties of the Collateral Agent in relation to the trusts constituted by
this Agreement or the other Loan Documents.

 

(22)                          In the case of any inconsistencies or conflict
between the Trustee Act 1925 or the Trustee Act 2000 (UK) and the provisions of
this Agreement or any other Loan Document, the provisions of this Agreement or
such other Loan Document shall, to the extent permitted by applicable law,
prevail and, in the case of any inconsistency with the Trustee Act 2000 (UK),
the provisions of this Agreement or such other Loan Document shall constitute a
restriction or exclusion for the purposes of that Act.

 

(23)                          The perpetuity period under the rule against
perpetuities if applicable to this Agreement and any UK Security Document shall
be 80 years from the date of this Agreement.

 

SECTION 9.11.    Special provisions relating to the Agents for Spain.

 

(1)                                 Subject to the relevant compliance with the
Spanish applicable laws and notarization formalities, each Secured Party hereby
grants full power to the Agents so that each of the Agents (joint and severally
- solidariamente), acting through a duly appointed representative, may execute
on behalf of itself and each other party all the necessary grantings, releases
or confirmations of any Lien created under the Spanish Security Documents agreed
upon in accordance with the Loan Documents. In particular:

 

(a)                                 notarize or raise into the status of Spanish
Public Document any Loan Document or Spanish Security Document;

 

179

--------------------------------------------------------------------------------


 

(b)                                 appear before a Notary Public and accept any
type of guarantee or security, whether personal or real, granted in favor of the
Secured Parties (whether in its own capacity or as agents for other parties)
over any and all shares, rights, receivables, goods and chattels, fixing their
price for the purposes of an auction and the address for serving of notices and
submitting to the jurisdiction of law courts by waiving its own forum, and
release such guarantees or security, all of the foregoing under the terms and
conditions which the attorney may freely agree, signing the notarial deeds
(escrituras públicas) or intervened policies (póliza intervenidas) that the
attorney may deem fit;

 

(c)                                  ratify, if necessary or convenient, any
such escrituras públicas or pólizas intervenidas executed by an orally appointed
representative in the name or on behalf of the Secured Parties;

 

(d)                                 execute and/or deliver any and all deeds,
documents and do any and all acts and things required in connection with the
execution of the Spanish Security Documents, and/or the execution of any further
notarial deed of amendment (escritura pública de rectificación o subsanación)
that may be required for the purpose of or in connection with the powers granted
in this clause;

 

(e)                                  execute in the name of any of the Secured
Parties (whether in its own capacity or as agent for other parties) any
novation, amendment or ratification to any Loan Document or Spanish Security
Documents and appear before a Notary Public and raise any document into the
status of a public document;

 

(f)                                   appoint a Spanish Notary as the Agents
deem convenient, for the formalization of whichever public documents that may be
necessary in relation to the enforcement of the relevant Spanish Security
Documents and formalize them in the name of the relevant Secured Party;

 

(g)                                  request and obtain the copy issued for
enforcement purposes (copia ejecutiva) of the notarial deed by virtue of which
the Lien was created and to such effect, follow the instructions received from
the Agents;

 

(h)                                 take any action or appear in any proceeding
in Spain, as may be required by the Agents, as applicable, to enforce the
Spanish Lien and Spanish Security Documents; and

 

(i)                                     grant any documents or carry out actions
necessary or convenient for the enforcement of the Lien and the Spanish Security
Documents under the instructions received from the Agents under this Agreement.

 

(2)                                 It is hereby agreed that, in relation to the
Spanish jurisdiction, the relationship of the Secured Parties, as secured
parties under the Spanish Security Documents and as parties to the Loan
Documents, to the Agents in relation to any Spanish Security Documents shall be
construed as one of principal (comitente) and agent (comisionista). The Agents

 

180

--------------------------------------------------------------------------------


 

shall not have, or be deemed to have, assumed any obligations to or fiduciary
relationship with, any party to this Agreement other than those for which
specific provision is made by the Spanish Security Documents, the Loan Documents
and this Agreement.

 

(3)                                 As an exception to the above, to the extent
any Secured Party is unable to grant such powers referred to in paragraph
(1) above to the Agents or such powers of attorney are not recognized, each such
Secured Party undertakes to (i) exercise in conjunction with the Agents and in
the same act those powers which otherwise would have been conferred on the
Agents or (ii) grant a notarial power of attorney duly notarized and apostilled
or legalized (as the case may be) empowering the Agents (or its successor as a
result of a change of any Agent) to carry out any of the actions referred to
above that may be required in Spain. Such power of attorney shall be granted at
the request of the Agents.

 

(4)                                 The guarantees and Liens may be granted
under the Spanish Security Documents in favor of each and every Secured Party to
secure the Obligations (expressly excluding the Parallel Debt Obligations (as
defined in the Intercreditor Agreement)) and shall not be held on trust by the
Agents unless expressly permitted by law. Nevertheless, and subject to paragraph
(3) above, the Agents shall be entitled to accept the Lien granted under the
Spanish Security Documents in the name and behalf of the Secured Parties by
virtue of the powers granted in this section 9.11.

 

(5)                                 In the event that, in accordance with the
rules referred to in this Section or in the relevant Spanish Security Document,
the relevant Secured Parties decided to enforce any Lien the following shall
apply:

 

(a)                                 The Agents shall give the Secured Parties a
written notice of the decision to enforce any Lien.

 

(b)                                 If necessary, the relevant Secured Parties
will grant a notarial power-of-attorney in favor of the Agents to carry out the
actions necessary for such enforcement in accordance with the provisions of this
Agreement. Should any of the relevant Secured Parties not be able to grant such
powers of attorney, it undertakes to appear together with the Agents to
formalize any required actions or measures or to ratify as soon as possible the
actions performed by the Agents.

 

(c)                                  The Secured Parties undertake to cooperate
with the Agents whenever necessary to ensure that enforcement of the Lien is
successful.

 

(6)                                 Each Secured Parties empower (including the
power of self-contract (subcontratar), the power of substitution and
sub-empowering (sustitución y subapoderamiento)) and authorises the Agents to
perform the duties, obligations and responsibilities and to exercise the rights,
powers, authorities and discretions specifically given to the Agents under or in
connection with the Spanish Security Documents together with any other
incidental rights, powers, authorities and discretions expressly including
appearing before a Spanish public notary to grant or execute any public or
private deed related to this mandate and, specifically, those deemed necessary
or appropriate according to the

 

181

--------------------------------------------------------------------------------


 

mandate received (including, but not limited to, documents of formalization,
acknowledgement, confirmation, modification or release, acceptance of any
security). Specifically, the Secured Parties hereby empower the Agents to
enforce any guarantee or Lien granted in relation to this Agreement in relation
to any Spanish Loan Party or any Spanish Security Documents.

 

(7)                                 Each of the Secured Parties undertake to the
Agents that, promptly upon request, such Secured Party will ratify and confirm
all transactions entered into and other actions by the Agents (or any of its
substitutes or delegates) in the proper exercise of the power granted to it
hereunder.

 

(8)                                 At the request of the Agents, the Secured
Parties undertake to: (i) grant a notarial power of attorney in favor of the
Agents for any action to be carried out by the Agents in Spain under the
instructions received in accordance with this Agreement; and/or (ii) take any
action or appear in any proceeding in Spain, as may be required by the Agents
and, to such effect, follow the instructions received from any Agents.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01. Notices; Communications.

 

(1)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 10.01(2)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or e-mail,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, in each
case, as follows:

 

(a)                                 if to any Loan Party or the Administrative
Agent, to the address, facsimile number, e-mail address or telephone number
specified for such Person on Schedule 10.01; and

 

(b)                                 if to any other Lender, to the address,
facsimile number, e-mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

(2)                                 Notices and other communications to the
Lenders may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or Holdings may, in its discretion,

 

182

--------------------------------------------------------------------------------


 

agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

(3)                                 Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received.  Notices sent by facsimile shall be deemed to have been
given when sent and confirmation of transmission received (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 10.01(2) shall be effective as provided in such
Section 10.01(2).

 

(4)                                 Any party hereto may change its address,
facsimile number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto.  Any party hereto may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to Holdings and the Administrative Agent.  In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, facsimile number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Holdings or its securities for purposes of United
States federal or state securities laws.

 

(5)                                 Documents required to be delivered pursuant
to Section 5.04 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically (including as set
forth in Section 10.17) and if so delivered, shall be deemed to have been
delivered on the date (a) on which Holdings posts such documents or provides a
link thereto on Holdings’ website on the Internet at the website address listed
on Schedule 10.01 or (b) on which such documents are posted on Holdings’ behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that Holdings shall
notify the Administrative Agent (by facsimile or e-mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents; provided, further,
that, upon reasonable request by the Administrative Agent, Holdings shall also
provide a hard copy to the Administrative Agent of any such

 

183

--------------------------------------------------------------------------------


 

document; provided, further, that any documents posted for which a link is
provided after normal business hours for the recipient shall be deemed to have
been given at the opening of business on the next Business Day for such
recipient.  The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Loan Parties
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

SECTION 10.02. Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document will be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Term Loans and the execution and
delivery of the Loan Documents, regardless of any investigation made by such
Persons or on their behalf, and shall continue in full force and effect as long
as the principal of or any accrued interest on any Term Loan or any Fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid and so long as the Commitments have not been terminated. 
Without prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.12, 2.14 and 10.05) shall survive the payment in full of
the principal and interest hereunder and the termination of the Commitments or
this Agreement.

 

SECTION 10.03. [Reserved].

 

SECTION 10.04. Successors and Assigns.

 

(1)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (a) the Borrowers may not
assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrowers without such consent shall be null and void), and
(b) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 10.04 (and any attempted
assignment, transfer or delegation in contravention with this Section 10.04
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (3) of this Section 10.04) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement or the other Loan Documents.

 

(2)                                 (a) Subject to the conditions set forth in
paragraph (2)(b) of this Section 10.04 (and, with respect to an assignment to
Holdings, the Borrowers, any Subsidiary or any of their respective Affiliates,
subject to the limitations set forth in Section 10.04(10) or 10.04(14), as
applicable), any Lender may assign to one or more assignees (other than a
natural

 

184

--------------------------------------------------------------------------------


 

person, a Defaulting Lender or (to the extent the list thereof is provided to
all Lenders) a Disqualified Institution) (each such non-excluded Person, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Term Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld, delayed or
conditioned) of:

 

(i)                                     the Borrowers; provided that no consent
of any Borrower shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if a Specified Event of Default has occurred and
is continuing, any other Person; provided, further, that such consent shall be
deemed to have been given if the Borrowers have not responded within ten
Business Days after delivery of a written request therefor by the Administrative
Agent; provided, further, that no consent of the Borrowers shall be required for
any assignment by any Arranger (or any Affiliate thereof) pursuant to the
initial syndication of the Term Loans; and

 

(ii)                                  the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund.

 

(b)                                 Assignments shall be subject to the
following additional conditions:

 

(i)                                     except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Term Loans, the amount of the
Term Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $250,000, unless
each of the Borrowers and the Administrative Agent otherwise consent; provided
that (1) no such consent of the Borrowers shall be required if a Specified Event
of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds (with
simultaneous assignments to or by two or more Approved Funds being treated as
one assignment for purposes of meeting the minimum assignment amount
requirement), if any;

 

(ii)                                  the assignee or assigning Lender to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance via an electronic settlement system acceptable to the
Administrative Agent (or, if previously agreed with the Administrative Agent,
manually), and shall pay to the Administrative Agent a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent); provided that such processing and
recordation fee shall not be payable in the case of assignments by any Arranger
or any Affiliate of the Arrangers;

 

185

--------------------------------------------------------------------------------


 

(iii)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire and
any tax forms required to be delivered pursuant to Section 2.14; and

 

(iv)                              the assignor shall deliver to the
Administrative Agent any Note issued to it with respect to the assigned Term
Loan.

 

For the purposes of this Section 10.04, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

(c)                                  Subject to acceptance and recording thereof
pursuant to paragraph (2)(e) of this Section 10.04, from and after the effective
date specified in each Assignment and Acceptance, the Assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 10.05 with
respect to facts and circumstances occurring prior to the effective date of such
Assignment and Acceptance).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (4) of
this Section 10.04 to the extent such participation would be permitted by such
Section 10.04(4).

 

(d)                                 The Administrative Agent, acting for this
purpose as the Administrative Agent of the Borrowers, shall maintain at one of
its offices a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
principal amount (and stated interest with respect thereto) of the Term Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by Holdings and any Lender (solely with respect to such
Lender’s Term Loans) at any reasonable time and from time to time upon
reasonable prior notice.

 

186

--------------------------------------------------------------------------------


 

(e)                                  Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an Assignee, the
Assignee’s completed Administrative Questionnaire (unless the Assignee shall
already be a Lender hereunder), all applicable tax forms, any Note outstanding
with respect to the assigned Term Loan, the processing and recordation fee
referred to in paragraph (2)(b)(ii) of this Section 10.04 and any written
consent to such assignment required by paragraph (2) of this Section 10.04, the
Administrative Agent promptly shall accept such Assignment and Acceptance and
record the information contained therein in the Register.  No assignment,
whether or not evidenced by a promissory note, shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph (2)(e).

 

(3)                                 By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the Assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows:

 

(a)                                 such assigning Lender warrants that it is
the legal and beneficial owner of the interest being assigned thereby free and
clear of any adverse claim;

 

(b)                                 except as set forth in clause (a) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of Holdings, any Borrower or any Restricted
Subsidiary or the performance or observance by Holdings, any Borrower or any
Restricted Subsidiary of any of its obligations under this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto;

 

(c)                                  the Assignee represents and warrants that
it is legally authorized to enter into such Assignment and Acceptance;

 

(d)                                 the Assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent Required
Financial Statements delivered pursuant to Section 5.04, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance;

 

(e)                                  the Assignee will independently and without
reliance upon the Administrative Agent or the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement;

 

187

--------------------------------------------------------------------------------


 

(f)                                   the Assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms of this Agreement, together with such powers as are reasonably
incidental thereto; and

 

(g)                                  the Assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

(4)                                 (a) Any Lender may, without the consent of
the Administrative Agent or, subject to Section 10.04(8), the Borrowers, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of the Term Loans owing to it); provided that

 

(i)                                     such Lender’s obligations under this
Agreement shall remain unchanged;

 

(ii)                                  such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and

 

(iii)                               the Borrowers, the Administrative Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

 

(iv)                              Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that (A) such agreement may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to Section 10.04(1)(a) or clauses (i), (ii), (iii),
(iv), (v) or (vi) of the first proviso to Section 10.08(2) and (2) directly
affects such Participant and (B) no other agreement with respect to amendment,
modification or waiver may exist between such Lender and such Participant. 
Subject to clause (4)(b) of this Section 10.04, each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (2) of this Section 10.04, provided that such
Participant agrees to be subject to the provisions of Sections 2.16(2) as if it
were an assignee pursuant to paragraph (2) of this Section 10.04.  Each Lender
that sells a participation agrees, at such Borrower’s request and expense, to
use reasonable efforts to cooperate with such Borrower to effectuate the
provisions of Section 2.16(2) with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to

 

188

--------------------------------------------------------------------------------


 

the benefits of Section 10.06 as though it were a Lender; provided that such
Participant shall be subject to Section 2.15(3) as though it were a Lender. 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of such Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Term Loans or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(b)                                 A Participant shall not be entitled to
receive any greater payment under Section 2.12, 2.13 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results from an adoption of or any change in any requirement of
law or in the interpretation or application thereof or compliance by any Lender
with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof
that occurs after the Participant acquired the applicable participation, or
unless the sale of the participation to such Participant is made with such
Borrower’s prior written consent.  A Participant shall not be entitled to the
benefits of Section 2.14 to the extent such Participant fails to comply with
Section 2.14(5) as though it were a Lender.

 

(5)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 10.04 shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 

189

--------------------------------------------------------------------------------


 

(6)                                 Each Borrower, upon receipt of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in paragraph (5) of this
Section 10.04.

 

(7)                                 If either Borrower wishes to replace the
Term Loans with ones having different terms, it shall have the option, with the
consent of the Administrative Agent (not to be unreasonably withheld or delayed)
and subject to at least three Business Days’ advance notice to the Lenders,
instead of prepaying the Term Loans to be replaced, to (a) require the Lenders
to assign such Term Loans to the Administrative Agent or its designees and
(b) amend the terms thereof in accordance with Section 10.08 (with such
replacement, if applicable, being deemed to have been made pursuant to
Section 10.08(4)).  Pursuant to any such assignment, all Term Loans to be
replaced shall be purchased at par (allocated among the Lenders in the same
manner as would be required if such Term Loans were being optionally prepaid,
and for the avoidance of doubt, subject to Section 2.21), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
Section 10.05(2).  By receiving such purchase price, the Lenders shall
automatically be deemed to have assigned the Term Loans pursuant to the terms of
the form of Assignment and Acceptance attached hereto as Exhibit A, and
accordingly no other action by such Lenders shall be required in connection
therewith.  The provisions of this paragraph (7) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

 

(8)                                 (a)  No assignment or participation shall be
made to any Person that was a Disqualified Institution to the extent the list
thereof has been provided to all Lenders as of the date (the “Trade Date”) on
which the assigning Lender entered into a binding agreement to sell and assign
all or a portion of its rights and obligations under this Agreement to such
Person (unless the Borrowers have consented to such assignment in writing in its
sole and absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation). 
For the avoidance of doubt, with respect to any Assignee that becomes a
Disqualified Institution after the applicable Trade Date, (x) such Assignee
shall not retroactively be disqualified from becoming a Lender and (y) the
execution by the applicable Borrower of an Assignment and Acceptance with
respect to such Assignee will not by itself result in such Assignee no longer
being considered a Disqualified Institution.  Any assignment in violation of
this clause (8)(a) shall not be void, but the other provisions of this
clause (8) shall apply.

 

(b)                                 If any assignment or participation is made
to any Disqualified Institution without the Borrowers’ prior written consent in
violation of clause (a) above, or if any Person becomes a Disqualified
Institution after the applicable Trade Date, the Borrowers may, at their sole
expense and effort, upon notice to the applicable Disqualified Institution and
the Administrative Agent, (A) in the case of outstanding Term Loans held by
Disqualified Institutions, purchase or prepay such Term Loan by paying the
lowest of (x) the principal amount thereof, (y) the amount that such
Disqualified Institution paid to acquire such Term Loans and (z) the market
price of such Term Loans (as reasonably determined by

 

190

--------------------------------------------------------------------------------


 

Borrowers), in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and/or
(B) require such Disqualified Institution to assign, without recourse (in
accordance with and subject to the restrictions contained in this
Section 10.04), all of its interest, rights and obligations under this Agreement
to one or more Assignees at the lowest of (x) the principal amount thereof,
(y) the amount that such Disqualified Institution paid to acquire such
interests, rights and obligations and (z) the market price of such Term Loans
(as reasonably determined by the Borrowers), in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, Disqualified Institutions (A) will not (x) have the
right to receive information, reports or other materials provided to Lenders by
Holdings or any other Loan Party, the Administrative Agent or any other Lender,
(y) attend or participate in meetings attended by the Lenders and the
Administrative Agent, or (z) access any electronic site established for the
Lenders or confidential communications from counsel to or financial advisors of
the Administrative Agent or the Lenders and (B) (x) for purposes of any consent
to any amendment, waiver or modification of, or any action under, and for the
purpose of any direction to the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) under this Agreement or any other
Loan Document, each Disqualified Institution will be deemed to have consented in
the same proportion as the Lenders that are not Disqualified Institutions
consented to such matter, and (y) for purposes of voting on any plan of
reorganization, each Disqualified Institution party hereto hereby agrees (1) not
to vote on such plan of reorganization, (2) if such Disqualified Institution
does vote on such plan of reorganization notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such plan of reorganization in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the bankruptcy court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

 

(d)                                 The Administrative Agent shall have the
right, and each Borrower hereby expressly authorizes the Administrative Agent,
to provide the list of Disqualified Institutions to each Lender requesting the
same (and each Borrower hereby agrees that any such requesting Lender may share
the list of Disqualified Institutions with any potential assignee, transferee or
participant); provided that the Lenders shall not be restricted from
participating their obligations in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of the Term Loans
owing to it) to Disqualified Institutions if the

 

191

--------------------------------------------------------------------------------


 

Administrative Agent has not posted the list of Disqualified Institutions to the
Platform.

 

(e)                                  In case any transfer or transfer made under
this Section in respect of the Initial Term Loan Facility is made by way of
novation, the transferring Lender maintains all its rights and privileges
arising under any Security Documents and any Guarantee securing the obligations
of any French Loan Party under this Agreement for the benefit of the transferee,
in accordance with Article 1334 of the French Civil Code.

 

(9)                                 Notwithstanding anything to the contrary
contained herein, no Affiliated Lender shall have any right to:

 

(a)                                 attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of Holdings or the Borrowers are not then present;

 

(b)                                 receive any information or material prepared
by the Administrative Agent or any Lender or any communication by or among
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available to Holdings or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Term Loans
required to be delivered to Lenders pursuant to this Agreement); or

 

(c)                                  make or bring (or participate in, other
than as a passive participant in or recipient of its pro rata benefits of) any
claim, in its capacity as a Lender, against Administrative Agent or any other
Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Loan Documents in
the absence, with respect to any such Person, of the gross negligence or willful
misconduct by such Person and its Related Parties (as determined by a court of
competent jurisdiction by final and non-appealable judgment).

 

(10)                          Notwithstanding anything to the contrary contained
herein, any Lender may assign all or any portion of its Term Loans hereunder to
any Person who, after giving effect to such assignment, would be an Affiliated
Lender; provided that:

 

(a)                                 such assignment shall be made pursuant to
(i) an open market purchase (including, for the avoidance of doubt, any purchase
made during the initial syndication of the Term Loans) on a non-pro rata basis
or (ii) a Dutch Auction open to all Lenders of the applicable Class on a pro
rata basis;

 

(b)                                 in the case of an assignment to an
Affiliated Lender, the assigning Lender and such Affiliated Lender purchasing
such Lender’s Term Loans shall execute and deliver to the Administrative Agent
an assignment agreement substantially in the

 

192

--------------------------------------------------------------------------------


 

form of Exhibit E (an “Affiliate Assignment and Acceptance”) in lieu of an
Assignment and Acceptance;

 

(c)                                  at the time of such assignment and after
giving effect to such assignment, Affiliated Lenders shall not, in the
aggregate, hold Term Loans (and participating interests in Term Loans) with an
aggregate principal amount in excess of 25.0% of the principal amount of all
Term Loans (including, for the avoidance of doubt, any Incremental Term Loans,
Other Term Loans or Extended Term Loans, if any) then outstanding;

 

(d)                                 each Affiliated Lender shall at each of the
time of its execution of a written trade confirmation in respect of, and at the
time of consummation of, such assignment, either (i) make a No MNPI
Representation or (ii) if it is not able to make the No MNPI Representation,
inform the assignor and the assignor will deliver to such Affiliated Lender
customary written assurance that it is a sophisticated investors and is willing
to proceed with the assignment;

 

(e)                                  no proceeds from revolving loans under the
ABL Credit Agreement shall be used to fund any such purchases; and

 

(f)                                   if such Affiliated Lender subsequently
assigns the Term Loans acquired by it in accordance with this Section 10.04(10),
such Affiliated Lender shall at the time of such assignment of such Term Loans
held by it, either (i) affirm the No MNPI Representation or (ii) if it is not
able to affirm the No MNPI Representation, inform the assignee and the assignee
will deliver to such Affiliated Lender customary written assurance that it is a
sophisticated investors and is willing to proceed with the assignment.

 

(11)                          Specific provisions relating to Spain

 

(a)                                 The Spanish Loan Parties and the other
Secured Parties irrevocably agree that, in the event of any transfer and/or
assignment pursuant to this agreement the Liens created by, together with all
rights and remedies arising under, the Spanish Security Documents entered into
by each Spanish Loan Party shall be maintained in full force and effect.

 

(b)                                 For the purposes of article 1,528 of the
Spanish Civil Code, the parties agree that, upon the Assignee becoming a Secured
Party pursuant to this Agreement, any Spanish Security Documents shall be deemed
to have been automatically assigned to the Assignee.

 

(c)                                  At the request and cost of the Assignee,
the Assignee, the Secured Party and the Agents (if applicable) shall promptly
notarize in Spain the duly completed assignment agreement in a Spanish Public
Document and all the powers of attorney granted to the Agents shall be duly
ratified.  Any tax and cost (including,

 

193

--------------------------------------------------------------------------------


 

but not limited to, notarial and registry costs) triggered as result of such
will be borne by the Assignee.

 

(12)                          To the extent not previously disclosed to the
Administrative Agent, Holdings shall, upon reasonable request of the
Administrative Agent (but not more frequently than once per calendar quarter),
report to the Administrative Agent the amount and Class of Term Loans held by
Affiliated Lenders and the identity of such holders.  Notwithstanding the
foregoing, any Affiliated Lender shall be permitted to contribute any Term Loan
so assigned to such Affiliated Lender pursuant to this Section 10.04(12) to
Holdings or any of the Restricted Subsidiaries for purposes of cancellation,
which contribution may be made, subject to Section 6.07, in exchange for Equity
Interests (other than Disqualified Stock) of any Parent Entity or Indebtedness
of Holdings to the extent such Indebtedness is permitted to be incurred pursuant
to Section 6.01 at such time; provided that any Term Loans so contributed shall
be automatically and permanently canceled upon the effectiveness of such
contribution and will thereafter no longer be outstanding for any purpose
hereunder.

 

(13)                          Notwithstanding anything in Section 10.04 or the
definition of “Required Lenders” to the contrary, for purposes of determining
whether the Required Lenders, all affected Lenders or all Lenders have:

 

(a)                                 consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom;

 

(b)                                 otherwise acted on any matter related to any
Loan Document; or

 

(c)                                  directed or required the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document (collectively, “Required Lender
Consent Items”) an Affiliated Lender shall be deemed to have voted its interest
as a Lender in the same proportion as the allocation of voting with respect to
such matter by Lenders who are not Affiliated Lenders, unless such Required
Lender Consent Item requires the consent of each Lender or each affected Lender
or the result of such Required Lender Consent Item would reasonably be expected
to deprive such Affiliated Lenders of its pro rata share (compared to Lenders
which are not Affiliated Lenders) of any payments to which such Affiliated
Lender is entitled under the Loan Documents without such Affiliated Lender
providing its consent or such Affiliated Lender is otherwise adversely affected
thereby compared to Term Loan Lenders which are not Affiliated Lender (in which
case for purposes of such vote such Affiliated Lender shall have the same voting
rights as other Term Loan Lenders which are not Affiliated Lenders).

 

(14)                          Additionally, the Loan Parties and each Affiliated
Lender hereby agree that, and each Affiliate Assignment and Acceptance by an
Affiliated Lender shall provide a

 

194

--------------------------------------------------------------------------------


 

confirmation that, if a case under Title 11 of the United States Code is
commenced against any Loan Party, such Loan Party shall seek (and each
Affiliated Lender shall consent) to provide that (a) the Administrative Agent
may vote on behalf of such Affiliated Lender (in its capacity as a Lender) with
respect to any plan of reorganization of such Loan Party and (b) the vote of any
Affiliated Lender (in its capacity as a Lender) with respect to any plan of
reorganization of such Loan Party shall not be counted except that such
Affiliated Lender’s vote (in its capacity as a Lender) may be counted to the
extent any such plan of reorganization proposes to treat the Obligations or
claims held by such Affiliated Lender in a manner that is less favorable to such
Affiliated Lender than the proposed treatment of the Term Loans or claims held
by Lenders that are not Affiliates of the Borrower.

 

(15)                          Notwithstanding anything to the contrary contained
in this Agreement, any Lender may assign all or a portion of its Term Loans to
any Purchasing Borrower Party; provided that:

 

(a)                                 the assigning Lender and the Purchasing
Borrower Party purchasing such Lender’s Term Loans, as applicable, shall execute
and deliver to the Administrative Agent an Affiliate Assignment and Acceptance
in lieu of an Assignment and Acceptance;

 

(b)                                 such assignment shall be made pursuant to
(i) an open market purchase on a non-pro rata basis or (ii) a Dutch Auction open
to all Lenders of the applicable Class on a pro rata basis;

 

(c)                                  any Term Loans assigned to any Purchasing
Borrower Party shall be automatically and permanently cancelled upon the
effectiveness of such assignment and will thereafter no longer be outstanding
for any purpose hereunder;

 

(d)                                 at the time of and immediately after giving
effect to any such purchase, no Default or Event of Default shall exist;

 

(e)                                  the applicable Purchasing Borrower Party
shall at each of the time of its execution of a written trade confirmation in
respect of, and at the time of consummation of, such assignment, either (i) make
a No MNPI Representation or (ii) if it is not able to make the No MNPI
Representation, inform the assignor and the assignor will deliver to such
Affiliated Lender customary written assurance that it is a sophisticated
investors and is willing to proceed with the assignment;

 

(f)                                   the aggregate outstanding principal amount
of the Term Loans of the applicable Class shall be deemed reduced by the full
par value of the aggregate principal amount of the Term Loans purchased pursuant
to this Section 10.04(15) and each principal repayment installment with respect
to the Term Loans of such Class shall be reduced pro rata by the aggregate
principal amount of Term Loans purchased; and

 

195

--------------------------------------------------------------------------------


 

(g)                                  no proceeds from revolving loans under the
ABL Credit Agreement shall be used to fund any such purchases.

 

SECTION 10.05.    Expenses; Indemnity.

 

(1)                                 If the Transactions are consummated and the
Closing Date occurs, the Borrowers agree to pay all reasonable, documented and
invoiced out-of-pocket expenses incurred by the Administrative Agent, the
Arrangers, Syndication Agent and Syndication Agent in connection with the
preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent (and, in the case of enforcement of this Agreement, each
Lender) in connection with the syndication of the Term Facility, preparation,
execution and delivery, amendment, modification, waiver or enforcement of this
Agreement (including expenses incurred in connection with due diligence
(including third party expenses) and initial and ongoing Collateral examination
to the extent incurred with the reasonable prior approval of the Borrowers or
provided for in this Agreement) or in connection with the administration of this
Agreement and any amendments, modifications or waivers of the provisions hereof
or thereof, including the reasonable, documented and invoiced fees, charges and
disbursements of a single counsel for the Administrative Agent, the Arrangers,
Syndication Agent and Syndication Agent, one firm of local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) and, in the case of any actual or perceived conflict of
interest, where the indemnified person affected by such conflict informs the
Borrowers of such conflict, one additional firm of counsel for the
Administrative Agent, the Arrangers, Syndication Agent and Syndication Agent
and, in the case of enforcement of this Agreement, the Lenders (in the
aggregate). In relation to any Spanish Loan Party and any Loan Documents or
Spanish Security Documents they incorporate or sign subject to the laws of
Spain, the Borrowers and/or the corresponding Spanish Loan Party shall also pay
the applicable pre-agreed notary public fees and registry fees whenever due. 
For the sake of clarity, notwithstanding the foregoing, as set out in
Section 10.04(11), any taxes or costs (including, but not limited to, notarial
or registry fees) arising from any transfer or assignment from the Lenders or
Secured Parties shall be borne by the relevant Lender or Secured Party but not
by the Loan Parties.

 

(2)                                 The Borrowers agree to indemnify the
Administrative Agent, each Arranger, each Syndication Agent, each Documentation
Agent, each Lender, each of their respective Affiliates and each of their
respective directors, officers, employees, agents, advisors, controlling
Persons, equityholders, partners, members and other representatives and each of
their respective successors and permitted assigns (each such Person being called
an “Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and reasonable, documented and invoiced
out-of-pocket fees and expenses (limited to reasonable and documented legal fees
of a single firm of counsel for all Indemnitees, taken as a whole, and, if
necessary, one firm of counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all
Indemnitees taken as a whole (and, in the case of an actual or perceived
conflict of interest, where the Indemnitee affected by such conflict informs the

 

196

--------------------------------------------------------------------------------


 

Borrowers of such conflict and thereafter retains its own counsel, of an
additional counsel for each group of affected Indemnitees similarly situated,
taken as a whole)), incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of:

 

(a)                                 the execution or delivery of this Agreement
or any other Loan Document, the performance by the parties hereto and thereto of
their respective obligations thereunder or the consummation of the Transactions
and the other transactions contemplated hereby;

 

(b)                                 the use of the proceeds of the Term Loans;
or

 

(c)                                  any claim, litigation, investigation or
proceeding relating to the Transactions or any of the foregoing, whether or not
any Indemnitee is a party thereto and regardless of whether such matter is
initiated by Holdings, any Borrower or any of their Restricted Subsidiaries or
Affiliates or creditors or any other Person;

 

provided that no Indemnitee will be indemnified for any loss, claim, damage,
liability, cost or expense to the extent it (i) has been determined by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (x) the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties or (B) a material breach of the
obligations of such Indemnitee or Related Parties under the Loan Documents or
(ii) relates to any proceeding between or among Indemnitees other than
(A) claims against Administrative Agent, Arrangers, Syndication Agent or
Syndication Agent or their respective Affiliates, in each case, in their
capacity or in fulfilling their role as the agent or arranger, syndication agent
or documentation agent or any other similar role under the Term Facility
(excluding their role as a Lender) to the extent such Persons are otherwise
entitled to receive indemnification under this paragraph (2) or (B) claims
arising out of any act or omission on the part of Holdings, any Borrower or any
of their Restricted Subsidiaries.

 

(3)                                 Subject to and without limiting the
generality of the foregoing sentence, the Borrowers agree to indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including reasonable,
documented and invoiced fees, charges and disbursements of one firm of counsel
for all Indemnitees, taken as a whole, and, if necessary, one firm of counsel in
each appropriate jurisdiction (which may include a single special counsel in
multiple jurisdictions) for all Indemnitees taken as a whole (and, in the case
of an actual or perceived conflict of interest, an additional counsel for all
Indemnitees taken as a whole) and reasonable, documented and invoiced consultant
fees, in each case, incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of any claim related in any way to
Environmental Laws and Holdings, any Borrower or any of the Restricted
Subsidiaries, or any actual or alleged presence, Release or threatened Release
of Hazardous Materials at, under, on or from any property for which Holdings,
any Borrower or any Restricted Subsidiaries would reasonably be expected to be
liable under

 

197

--------------------------------------------------------------------------------


 

Environmental Laws, regardless of whether such matter is initiated by Holdings,
any Borrower or any of their Restricted Subsidiaries or Affiliates or creditors
or any other Person; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any of its
Related Parties.

 

(4)                                 Any indemnification or payments required by
the Loan Parties under this Section 10.05 shall not apply with respect to
(a) Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim or (b) Taxes that are duplicative of any
indemnification or payments required by the Loan Parties under Section 2.14.

 

(5)                                 To the fullest extent permitted by
applicable law, no Indemnitee, nor any Loan Party shall assert, and hereby
waives, any claim against the Loan Parties or any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Term
Loan or the use of the proceeds thereof; provided that nothing contained in this
sentence shall limit the indemnity and reimbursement obligations set forth in
clauses (1) through (3) of this Section 10.05.  No Indemnitee shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(6)                                 The agreements in this Section 10.05 shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Obligations and the termination of this Agreement. 
All amounts due under this Section 10.05 shall be payable on written demand
therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

 

SECTION 10.06.    Right of Set-off.  If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Lender to or for the
credit or the account of Holdings or any Subsidiary Loan Party against any of
and all the Obligations of Holdings or any Subsidiary Loan Party now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or such other Loan Document and although the Obligations
may be unmatured.  The rights of each Lender under this Section 10.06 are in
addition to other rights and remedies (including other rights of

 

198

--------------------------------------------------------------------------------


 

set-off) that such Lender may have and may be exercised only at the direction of
the Administrative Agent or the Required Lenders.

 

SECTION 10.07.    Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS, INCLUDING THOSE
FOREIGN SECURITY AND PLEDGE AGREEMENTS LISTED ON SCHEDULE 1.01(3)) AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
(EXCEPT FOR CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION).

 

SECTION 10.08.    Waivers; Amendment.

 

(1)                                 No failure or delay of the Administrative
Agent or any Lender in exercising any right or power hereunder or under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
each Agent and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by Holdings, any Borrower or any other Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (2) of this Section 10.08, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  No notice or demand on Holdings, any Borrower or any other Loan
Party in any case shall entitle such Person to any other or further notice or
demand in similar or other circumstances.

 

(2)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except

 

(a)                                 as provided in Sections 2.18, 2.19 and 2.20;

 

(b)                                 in the case of the Fee Letter, pursuant to
an agreement or agreements in writing entered into by each party thereto;

 

(c)                                  in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Holdings, the Borrowers
and the Required Lenders, a copy of which shall be promptly provided to the
Administrative Agent (provided that any failure to deliver such copy shall not
invalidate such waiver, amendment or modification); and

 

199

--------------------------------------------------------------------------------


 

(d)                                 in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by each party
thereto and the Administrative Agent and consented to by the Required Lenders;

 

provided, however, that except as provided in Section 2.18, 2.19 and 2.20, no
such agreement shall:

 

(i)                                     decrease, forgive, waive or excuse the
principal amount of, or any interest (other than default interest) on, or extend
the final maturity of, or decrease the rate of interest on, any Term Loan beyond
the Maturity Date, without the prior written consent of each Lender directly
affected thereby (it being acknowledged and agreed that any amendments to or
waivers of conditions precedent, Defaults or Events of Default or mandatory
prepayments shall not constitute a decrease, forgiveness, waiver or excuse of a
principal payment under this clause (i));

 

(ii)                                  increase or extend the Commitment of any
Lender or decrease, forgive, waive or excuse the fees of any Lender, Arranger or
Agent without the prior written consent of such Lender, Arranger or Agent (it
being understood that waivers or modifications of conditions precedent,
mandatory prepayments, covenants, Defaults or Events of Default shall not
constitute an increase of the Commitments of any Lender or a waiver or excuse of
any fees);

 

(iii)                               extend or waive any Term Loan Installment
Date or reduce the amount due on any Term Loan Installment Date or extend any
date on which payment of principal or interest (other than default interest) on
any Term Loan or any fee is due (it being acknowledged and agreed that any
amendments or waivers of conditions precedent, Defaults or Events of Default or
mandatory prepayments shall not constitute an extension of a date on which a
payment is due for purposes of this clause (iii)), without the prior written
consent of each Lender adversely affected thereby;

 

(iv)                              amend the provisions of Section 2.15(2) or
(3) of this Agreement or any analogous provision of any other Loan Document, in
a manner that would by its terms alter the pro rata sharing of payments required
thereby, without the prior written consent of each Lender adversely affected
thereby;

 

(v)                                 amend or modify the provisions of this
Section 10.08 or the definition of the term “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the prior written consent of each Lender (it
being understood that, with the consent of the Required Lenders, additional

 

200

--------------------------------------------------------------------------------


 

extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
Term Loans are included on the Closing Date); or

 

(vi)                              release all or substantially all of the
Collateral, or release all or substantially all of the value of the Guarantee of
the Obligations, without the prior written consent of each Lender;

 

provided that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent acting as such at the effective date of such
agreement, as applicable.  Each Lender shall be bound by any waiver, amendment
or modification authorized by this Section 10.08 and any consent by any Lender
pursuant to this Section 10.08 shall bind any assignee of such Lender.

 

(3)                                 Without the consent of the Administrative
Agent or any Lender, the Loan Parties and the Administrative Agent may (in their
respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or waiver of any Loan Document,
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law.

 

(4)                                 This Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent, Holdings and the Borrowers (i) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and the accrued interest and fees
in respect thereof and (ii) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders.

 

(5)                                 Notwithstanding anything in this Agreement
or any other Loan Document to the contrary, the Borrowers may enter into
Incremental Facility Amendments in accordance with Section 2.18, Refinancing
Amendments in accordance with Section 2.19, Extension Amendments in accordance
with Section 2.20 and Refinancing Amendments, and such Incremental Facility
Amendments, Extension Amendments and Refinancing Amendments shall be effective
to amend the terms of this Agreement and the other applicable Loan Documents, in
each case, without any further action or consent of any other party to any Loan
Document.

 

(6)                                 Notwithstanding the foregoing, any amendment
or waiver that by its terms affects the rights or duties of Lenders holding Term
Loans or Commitments of a particular Class (but not the rights or duties of
Lenders holdings Term Loans or Commitments of any

 

201

--------------------------------------------------------------------------------


 

other Class) will require only the requisite percentage in interest of the
affected Class of Lenders that would be required to consent thereto if such
Class of Lenders were the only Class of Lenders.

 

(7)                                 [Reserved].

 

(8)                                 Notwithstanding the foregoing, technical and
conforming modifications to the Loan Documents may be made with the consent of
Holdings, the Borrowers and the Administrative Agent (without the consent of any
other Person) to the extent necessary to integrate any Incremental Facilities on
substantially the same basis as the Term Loans, as applicable.

 

(9)                                 Notwithstanding the foregoing, no MIRE Event
may be closed until the date that is (a) if there are no Mortgaged Properties in
a Flood Zone, ten (10) Business Days or (b) if there are any Mortgaged
Properties in a Flood Zone, thirty (30) days (in each case, the “Notice
Period”), after the Administrative Agent has delivered to the Lenders the
following documents in respect of such real property: (i) a completed Flood
Certificate from a third party vendor; (ii) if such real property is located in
a “special flood hazard area”, (A) a notification to the applicable Loan Parties
of that fact and (if applicable) notification to the applicable Loan Parties
that flood insurance coverage is not available and (B) evidence of the receipt
by the applicable Loan Parties of such notice; and (iii) if required by Flood
Laws, evidence of required flood insurance; provided that any such MIRE Event
may be closed prior to the Notice Period if the Administrative Agent shall have
received confirmation from each applicable Lender that such Lender has completed
any necessary flood insurance due diligence to its reasonable satisfaction.

 

Notwithstanding the foregoing, the Administrative Agent, with the consent of the
Borrower, may amend, modify or supplement any Loan Document without the consent
of any Lender or the Required Lenders in order to correct, amend or cure any
ambiguity, inconsistency or defect or correct any typographical error or other
manifest error in any Loan Document, and such amendment, modification or
supplement shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders within five Business Days following receipt of notice
thereof.  Furthermore, notwithstanding anything to the contrary herein, with the
consent of the Administrative Agent at the request of the Borrowers (without the
need to obtain any consent of any Lender), (i) any Loan Document may be amended
to add terms that are favorable to the Lenders (as reasonably determined by the
Administrative Agent) and (ii) this Agreement (including the amount of
amortization due and payable with respect to any Class of Term Loans) may be
amended to the extent necessary to create a fungible Class of Term Loans.

 

SECTION 10.09.    Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the applicable interest rate, together with all
fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged,

 

202

--------------------------------------------------------------------------------


 

received, taken or reserved by any Lender, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender, shall be
limited to the Maximum Rate; provided that such excess amount shall be paid to
such Lender on subsequent payment dates to the extent not exceeding the legal
limitation.  In no event will the total interest received by any Lender exceed
the amount which it could lawfully have received and any such excess amount
received by any Lender will be applied to reduce the principal balance of the
Term Loans or to other amounts (other than interest) payable hereunder to such
Lender, and if no such principal or other amounts are then outstanding, such
excess or part thereof remaining will be paid to the applicable Borrower.

 

SECTION 10.10.    Entire Agreement.  This Agreement, the other Loan Documents
and the agreements regarding certain Fees referred to herein constitute the
entire contract between the parties relative to the subject matter hereof.  Any
previous agreement among or representations from the parties or their Affiliates
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents.  Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect.  Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

 

SECTION 10.11.    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.

 

SECTION 10.12.    Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

203

--------------------------------------------------------------------------------


 

SECTION 10.13.    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract.  Delivery of an executed
counterpart to this Agreement by facsimile or other electronic transmission
(e.g., “PDF” or “TIFF”) shall be as effective as delivery of a manually signed
original.

 

SECTION 10.14.    Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.15.    Jurisdiction; Consent to Service of Process.

 

(1)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof (collectively, “New York Courts”), in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents (other
than with respect to actions in respect of rights under any Security Document
governed by laws other than the laws of the State of New York or with respect to
any Collateral subject thereto), or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State court or, to the extent permitted by
law, in such federal court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law, and the parties hereto agree that the Agents and Lenders retain
the right to serve process in any other manner permitted by law and to bring
proceedings against any Loan Party in the courts of any other jurisdiction in
connection with the exercise of any rights under any Security Documents or the
enforcement of any judgment.  Each of the Loan Parties agrees that (a) it will
not bring any such action or proceeding in any court other than New York Courts
(it being acknowledged and agreed by the parties hereto that any other forum
would be inconvenient and inappropriate in view of the fact that more of the
Lenders who would be affected by any such action or proceeding have contacts
with the State of New York than any other jurisdiction), and (b) in any such
action or proceeding brought against any Loan Party in any other court, it will
not assert any cross-claim, counterclaim or setoff, or seek any other
affirmative relief, except to the extent that the failure to assert the same
will preclude such Loan Party from asserting or seeking the same in the New York
Courts.

 

(2)                                 Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any New York State or federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by

 

204

--------------------------------------------------------------------------------


 

law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. Each of Holdings, the Borrowers and the Restricted
Subsidiaries hereby irrevocably designates, appoints and empowers the US
Borrower (including any replacement process agent reasonably acceptable to the
Administrative Agent, the “Process Agent”) (and the US Borrower hereby accepts
and agrees to serve as Process Agent), in the case of any suit, action or
proceeding brought in the United States of America as its designee, appointee
and agent to receive, accept and acknowledge for and on its behalf, and in
respect of its property, service of any and all legal process, summons, notices
and documents that may be served in any action or proceeding arising out of or
in connection with this Agreement or any other Loan Document.  Such service may
be made by mailing (by registered or certified mail, postage prepaid) or
delivering a copy of such process to such person in care of the Process Agent at
the Process Agent’s address, and each of Holdings, the Borrowers and the
Restricted Subsidiaries hereby irrevocably authorizes and directs the Process
Agent to accept such service on its behalf.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 10.16.    Confidentiality.  Each of the Lenders and each of the Agents
agrees (and agrees to cause each of its Affiliates) to use all information
provided to it by or on behalf of Holdings or the Restricted Subsidiaries under
the Loan Documents or otherwise in connection with the Transactions solely for
the purposes of the transactions contemplated by this Agreement and the other
Loan Documents and shall not publish, disclose or otherwise divulge such
information (other than information that

 

(1)                                 has become generally available to the public
other than as a result of a disclosure by such party;

 

(2)                                 has been independently developed by such
Lender or the Administrative Agent without violating this Section 10.16; or

 

(3)                                 was available to such Lender or the
Administrative Agent from a third party having, to such Person’s knowledge, no
obligations of confidentiality to Holdings or any other Loan Party);

 

(4)                                 and shall not reveal the same other than to
its directors, trustees, officers, employees and advisors with a need to know or
to any Person that approves or administers the Term Loans on behalf of such
Lender or any numbering, administration or settlement service providers (so long
as each such Person shall have been instructed to keep the same confidential in
accordance with this Section 10.16), except:

 

(a)                                 to the extent necessary to comply with law
or any legal process or the requirements of any Governmental Authority, the
National Association of Insurance Commissioners or of any securities exchange on
which securities of the disclosing party or any Affiliate of the disclosing
party are listed or traded, in which case (except with respect to any audit or
examination conducted by any

 

205

--------------------------------------------------------------------------------


 

bank accountant or any governmental or regulatory authority exercising
examination or regulatory authority) such Person agrees, to the extent
practicable and not prohibited by applicable law, rule or regulation, to inform
Holdings promptly thereof prior to disclosure;

 

(b)                                 as part of normal reporting or review
procedures to, or examinations by, Governmental Authorities or any bank
accountants or any governmental or regulatory authority exercising examination
or regulatory authority, in which case (except with respect to any audit or
examination conducted by any bank accountant or any governmental or regulatory
authority exercising examination or regulatory authority) such Person agrees, to
the extent practicable and not prohibited by applicable law, rule or regulation,
to inform Holdings promptly thereof prior to disclosure;

 

(c)                                  to its parent companies, Affiliates or
auditors (so long as each such Person shall have been instructed to keep the
same confidential in accordance with this Section 10.16);

 

(d)                                 in order to enforce its rights under any
Loan Document in a legal proceeding;

 

(e)                                  to any pledgee or assignee under
Section 10.04(5) or any other prospective or actual Assignee of, or prospective
or actual Participant in, any of its rights under this Agreement (so long as
such Person shall have been instructed to keep the same confidential in
accordance with this Section 10.16);

 

(f)                                   to ratings agencies or the CUSIP Service
Bureau on a confidential basis; and

 

(g)                                  to any direct or indirect contractual
counterparty in Hedge Agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section 10.16).

 

Notwithstanding the foregoing, no such information shall be disclosed to a
Disqualified Institution that constitutes a Disqualified Institution at the time
of such disclosure without Holdings’ prior written consent.

 

SECTION 10.17.    [Reserved]

 

SECTION 10.18.    Release of Liens and Guarantees.  In the event that any Loan
Party conveys, sells, leases, assigns, transfers or otherwise disposes of all or
any portion of any of the Equity Interests or assets of any Loan Party (other
than Equity Interests of the Borrowers) to a Person that is not (and is not
required to become) a Loan Party in a transaction not prohibited by the Loan
Documents or any Loan Party becomes an Excluded Subsidiary or ceases to be a
Restricted Subsidiary as a result of a transaction permitted hereunder, at the
request of Holdings, any Liens created by any Loan Document in respect of such
Equity Interests or assets shall, to the extent permitted under any applicable
law, be automatically be released and

 

206

--------------------------------------------------------------------------------


 

the Administrative Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent to) take such action and execute any such documents as may
be reasonably requested by Holdings or the Borrowers and at the Borrowers’
expense in connection with such release of any Liens created by any Loan
Document in respect of such Equity Interests or assets, and, in the case of a
disposition of the Equity Interests of any Subsidiary Loan Party (other than the
Borrowers) in a transaction permitted by the Loan Documents (including through
merger, consolidation, amalgamation or otherwise) and as a result of which such
Subsidiary Loan Party would cease to be a Restricted Subsidiary, such Subsidiary
Loan Party’s obligations under the applicable Security Documents shall, to the
extent permitted under any applicable law, be automatically terminated and the
Administrative Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent to) and at the Borrowers’ expense take such action and
execute any such documents as may be reasonably requested by Holdings or the
Borrowers to terminate such Subsidiary Loan Party’s obligations under the
applicable Security Documents.  In addition, the Administrative Agent agrees to
take such actions as are reasonably requested by Holdings or the Borrowers and
at the Borrowers’ expense to terminate the Liens and security interests created
by the Loan Documents when all the Obligations (other than Obligations in
respect of (i) Specified Hedge Agreements and (ii) contingent indemnification
and reimbursement obligations that are not yet due and payable and for which no
claim has been asserted) are paid in full and the Commitments are terminated.

 

SECTION 10.19.    USA PATRIOT Act Notice.  Each Lender that is subject to the
USA PATRIOT Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrowers that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

 

SECTION 10.20.    Canadian Anti-Money Laundering Legislation.

 

(1)                                 Each Loan Party acknowledges that, pursuant
to the Proceeds of Crime Act and other applicable Canadian anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
laws (collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Lenders may be required to obtain, verify and record
information regarding the Loan Parties and their respective directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of the Loan Parties, and the transactions contemplated hereby. Each Loan
Party shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender
or any prospective assignee or participant of a Lender or any Agent, in order to
comply with any applicable AML Legislation, whether now or hereafter in
existence.

 

(2)                                 If the Administrative Agent has ascertained
the identity of any Loan Party or any authorized signatories of the Loan Parties
for the purposes of applicable AML Legislation, then the Administrative Agent:

 

207

--------------------------------------------------------------------------------


 

(a)                                 shall be deemed to have done so as an agent
for each Lender, and this Agreement shall constitute a “written agreement” in
such regard between each Lender and the Administrative Agent within the meaning
of the applicable AML Legislation; and

 

(b)                                 shall provide to each Lender copies of all
information obtained in such regard without any representation or warranty as to
its accuracy or completeness.

 

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that neither the Administrative Agent nor
any other Agent has any obligation to ascertain the identity of the Loan Parties
or any authorized signatories of the Loan Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from any Loan
Party or any such authorized signatory in doing so.

 

SECTION 10.21.    Security Documents and Intercreditor Agreements.  (a) The
parties hereto acknowledge and agree that any provision of any Loan Document to
the contrary notwithstanding, prior to the discharge in full of all ABL
Obligations, the Loan Parties shall not be required to act or refrain from
acting under any Security Document with respect to the ABL Priority Collateral
in any manner that would result in a “Default” or “Event of Default” (as defined
in any ABL Loan Document) under the terms and provisions of the ABL Loan
Documents.  Each Lender hereunder:

 

(1)                                 consents to the subordination of Liens
provided for in the Intercreditor Agreement;

 

(2)                                 agrees that it will be bound by and will
take no actions contrary to the provisions of the Intercreditor Agreement; and

 

(3)                                 authorizes and instructs the Administrative
Agent to enter into the Intercreditor Agreement as Term Loan Representative and
on behalf of such Lender.

 

(b)                                 The parties hereto authorize the
Administrative Agent to enter into any First Lien Intercreditor Agreement or
Junior Lien Intercreditor Agreement each in the form attached hereto or in such
other form as may be satisfactory to the Administrative Agent.  The
Administrative Agent may from time to time enter into a modification of the
Intercreditor Agreement, any First Lien Intercreditor Agreement or any Junior
Lien Intercreditor Agreement, as the case may be, so long as the Administrative
Agent reasonably determines that such modification is consistent with the terms
of this Agreement.

 

SECTION 10.22.    No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each of Holdings and the Borrowers acknowledge and agree that: 
(1) (a) the arranging and other services regarding this Agreement provided by
the Agents, the Lenders and the Arrangers are arm’s-length commercial
transactions between Holdings and the Borrowers, on the one hand, and the
Agents, the Lenders and the Arrangers, on the other hand; (b) the Borrowers and
Holdings have consulted their own legal, accounting, regulatory and tax advisors
to the extent

 

208

--------------------------------------------------------------------------------


 

they deemed appropriate; and (c) the Borrowers and Holdings are capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (2) (a) each
Agent, each Lender and each Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any Borrower, Holdings or any other Person and (b) none of the Agents,
Lenders or Arrangers has any obligation to any Borrower, Holdings or any of
their Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (3) the Agents, the Lenders, the Arrangers and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of any Borrower, Holdings and their respective Affiliates, and
none of the Agents, any Lender or any Arranger has any obligation to disclose
any of such interests to any Borrower, Holdings or any of their respective
Affiliates.

 

SECTION 10.23.    Cashless Settlement.  Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Term Loans in connection with any refinancing, extension,
loan modification or similar transaction permitted by the terms of this
Agreement, pursuant to a cashless settlement mechanism approved by the
Borrowers, the Administrative Agent and such Lender.

 

SECTION 10.24.    Judgment Currency. If for the purpose of obtaining judgment in
any court it is necessary to convert an amount due hereunder in the currency in
which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be that at which, in accordance
with normal banking procedures, the Agent could purchase in the New York foreign
exchange market, the Original Currency with the Second Currency on the date two
(2) Business Days preceding that on which judgment is given. Each Loan Party
agrees that its obligation in respect of any Original Currency due from it
hereunder shall, notwithstanding any judgment or payment in such other currency,
be discharged only to the extent that, on the Business Day following the date
the Administrative Agent receives payment of any sum so adjudged to be due
hereunder in the Second Currency, the Administrative Agent may, in accordance
with normal banking procedures, purchase, in the New York foreign exchange
market, the Original Currency with the amount of the Second Currency so paid;
and if the amount of the Original Currency so purchased or could have been so
purchased is less than the amount originally due in the Original Currency, each
Loan Party agrees as a separate obligation and notwithstanding any such payment
or judgment to indemnify the Administrative Agent against such loss. The term
“rate of exchange” in this Section 10.24 means the spot rate at which the
Administrative Agent, in accordance with normal practices, is able on the
relevant date to purchase the Original Currency with the Second Currency, and
includes any premium and costs of exchange payable in connection with such
purchase.

 

SECTION 10.25.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan

 

209

--------------------------------------------------------------------------------


 

Document may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(1)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(2)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(a)                                 a reduction in full or in part or
cancellation of any such liability;

 

(b)                                 a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(c)                                  the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

 

SECTION 10.26.    Holdings as Agent for Borrowers.  Each Borrower hereby
irrevocably appoints Holdings as the borrowing agent and attorney-in-fact for
all Borrowers which appointment shall remain in full force and effect unless and
until Administrative Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Loan Party
has been appointed in such role.  Each Borrower hereby irrevocably appoints and
authorizes Holdings (a) to provide Administrative Agent with all notices with
respect to all notices and instructions under this Agreement and the other Loan
Documents (and any notice or instruction provided Holdings shall be deemed to be
given by Borrowers hereunder and shall bind each Borrower), (b) to receive
notices and instructions from the Administrative Agent and Lenders (and any
notice or instruction provided by Administrative Agent or any Lender to Holdings
in accordance with the terms hereof shall be deemed to have been given to each
Borrower), and (c) to take such action as Holdings deems appropriate on its
behalf to obtain Loans and Letters of Credit and to exercise such other powers
as are reasonably incidental thereto to carry out the purposes of this
Agreement.  Each Borrower expects to derive benefit, directly or indirectly,
from the handling of the loan accounts and the Collateral in a combined fashion
since the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

210

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

VENATOR MATERIALS PLC, as Holdings

 

 

 

 

 

By

/s/ Kurt D. Ogden

 

 

Name: Kurt D. Ogden

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

VENATOR FINANCE S.A R.L., as the Lux Borrower

 

 

 

 

 

By

/s/ Kurt D. Ogden

 

 

Name: Kurt D. Ogden

 

 

Title:  Manager and Authorized Signatory

 

 

 

 

 

 

 

VENATOR MATERIALS LLC, as the US Borrower

 

 

 

 

 

By

/s/ Kurt D. Ogden

 

 

Name: Kurt D. Ogden

 

 

Title: Senior Vice President and Chief Financial Officer

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent, Collateral Agent and a Lender

 

 

 

 

 

 

 

By

/s/ Peter S. Predun

 

 

Name: Peter S. Predun

 

 

Title: Executive Director

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

EXHIBITS TO THE VENATOR TERM LOAN CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Table of Contents

 

Exhibit A                                          Form of Assignment and
Acceptance

Exhibit B                                          Form of Solvency Certificate

Exhibit C                                          Form of Borrowing Request

Exhibit D                                          Form of Interest Election
Request

Exhibit E                                          Form of Affiliate Assignment
and Acceptance

Exhibit F                                           U.S. Tax Compliance
Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Term Loan Credit Agreement, dated as of August 8, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Term Loan Credit Agreement”), among VENATOR MATERIALS PLC, a
public limited company incorporated in England and Wales with company number
10747130 (“Holdings”), VENATOR FINANCE S.À R.L., a private limited liability
company (société à responsabilité limitée) organized under the laws of
Luxembourg, with its registered office at 180, route de Longwy, L-1940
Luxembourg, Grand Duchy of Luxembourg and registered with the Luxembourg
register of commerce and companies (R.C.S. Luxembourg) under number B 215.641
(the “Lux Borrower”), VENATOR MATERIALS LLC, a Delaware limited liability
company (the “US Borrower” and together with the Lux Borrower, the “Borrowers”),
the Lenders party thereto from time to time and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, and as further defined in Section 1.01
of the Term Loan Credit Agreement, the “Administrative Agent”), and as
collateral agent (in such capacity, and as further defined in Section 1.01 of
the Term Loan Credit Agreement, the “Collateral Agent”). Terms defined in the
Term Loan Credit Agreement are used herein with the same meanings.

 

1.                                         The Assignor (as defined below)
hereby irrevocably sells and assigns, without recourse, to the Assignee (as
defined below), and the Assignee hereby irrevocably purchases and assumes,
without recourse, from the Assignor, effective as of the Effective Date set
forth below (the “Effective Date”) (but not prior to the registration of the
information contained herein in the Register pursuant to Section 10.04(2)(d) of
the Term Loan Credit Agreement), the interests set forth below (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Term Loan Credit
Agreement and the other Loan Documents, including, without limitation, the
amounts and percentages set forth below of (i) the Commitments of the Assignor
on the Effective Date and (ii) the Loans owing to the Assignor which are
outstanding on the Effective Date. From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts that have accrued to but excluding the Effective Date and
to the Assignee for amounts that have accrued from and after the Effective Date.

 

2.                                         By executing and delivering this
Assignment and Acceptance, the Assignor and the Assignee shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) the Assignor warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; (ii) except as set forth in clause (i) above, the Assignor
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the Term Loan Credit Agreement, any other Loan Document or any other instrument
or document furnished pursuant thereto, or the execution, legality,

 

A-1

--------------------------------------------------------------------------------


 

validity, enforceability, genuineness, sufficiency or value of the Term Loan
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto, or the financial condition of Holdings, the
Borrowers or any Subsidiary or Affiliate or any other person obligated in
respect of any Loan Document or any other instrument or document furnished
pursuant thereto or the performance or observance by Holdings, the Borrowers or
any Subsidiary or Affiliate or any other person of any of their respective
obligations under the Term Loan Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto; (iii) the Assignee
represents and warrants that (a) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Acceptance and
to consummate the transactions contemplated hereby and to become a Lender under
the Term Loan Credit Agreement, (b) it satisfies the requirements, if any,
specified in the Term Loan Credit Agreement that are required to be satisfied by
it in order to acquire the Assigned Interest and become a Lender; (iv) the
Assignee confirms that it has received a copy of the Term Loan Credit Agreement,
together with copies of the most recent financial statements referred to in
Section 4.01(3) of the Term Loan Credit Agreement (or delivered pursuant to
Section 5.04 of the Term Loan Credit Agreement), and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance and has made such analysis
and decision independently and without reliance on any Agent, the Assignor or
any other Lender; (v) the Assignee will independently and without reliance upon
any Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents;
(vi) the Assignee appoints and authorizes the Administrative Agent and the
Collateral Agent, as applicable, to take such action as agent on its behalf and
to exercise such powers under the Loan Documents as are delegated to the
Administrative Agent and the Collateral Agent, as applicable, by the terms of
the Loan Documents, together with such powers as are reasonably incidental
thereto; (vii) the Assignee ratifies and confirms all declarations and acts
given and made by each Agent on its behalf; and (viii) the Assignee hereby
agrees that it will perform in accordance with their terms all the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender. From and after the Effective Date, (i) the Assignee shall be a party to
and be bound by the provisions of the Term Loan Credit Agreement and the other
Loan Documents and, to the extent of the interests assigned by this Assignment
and Acceptance, have the rights and obligations of a Lender thereunder and under
the other Loan Documents and (ii) the Assignor shall, to the extent of the
interests assigned by this Assignment and Acceptance, relinquish its rights and
be released from its obligations under the Term Loan Credit Agreement.

 

3.                                         Pursuant to Section 10.04(2)(b) of
the Term Loan Credit Agreement, this Assignment and Acceptance is being
delivered to the Administrative Agent together with (i) if required by
Section 10.04(2)(b)(ii) of the Term Loan Credit Agreement, a processing and
recordation fee of $3,500, (ii) any forms referred to in Section 2.14(5) of the
Term Loan Credit Agreement, duly completed and executed by such Assignee and
(iii) if the Assignee is not already a Lender under the Term Loan Credit
Agreement, a completed Administrative Questionnaire.

 

A-2

--------------------------------------------------------------------------------


 

4                                            This Assignment and Acceptance
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by facsimile or other electronic transmission shall be
as effective as delivery of a manually executed counterpart of this Assignment
and Acceptance. This Assignment and Acceptance shall be governed by and
construed in accordance with the laws of the State of New York.

 

A-3

--------------------------------------------------------------------------------


 

Date of Assignment:
                                                                                                                                       

 

Legal Name of Assignor (“Assignor”):
                                                                                                         

 

Legal Name of Assignee (“Assignee”):
                                                                                                         

 

Assignee’s Address for Notices:
                                                                                                                        

 

                                                                                                                                                                               

 

Effective Date of
Assignment:                                                                                                                         

 

Facility/Class

 

Principal Amount of
Commitments/Loans Assigned (1)

 

Percentage Assigned of
Commitment/Loans (set forth, to
at least 8 decimals, as a
percentage of the Facility and the
aggregate Commitments/Loans of
all Lenders thereunder)

 

Term Facility Commitments/Loans

 

$

 

 

%

 

Incremental Term Facility Commitments/Loans

 

$

 

 

%

 

 

If the Assignee is not already a Lender under the Credit Agreement, the Assignee
shall deliver to the Administrative Agent an Administrative Questionnaire in a
form approved by the Administrative Agent in which the Assignee designates one
or more credit contacts to whom all syndicate-level information (which may
contain material non- public information about the Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including federal and state securities laws.

 

[Remainder of page intentionally left blank; signature pages follow.]

 

--------------------------------------------------------------------------------

(1) Amount of Commitments and Loans assigned is governed by Section 10.04 of the
Credit Agreement.

 

A-4

--------------------------------------------------------------------------------


 

 

 

Accepted*/

The terms set forth above are hereby agreed to:

 

[JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

                                                  

, as Assignor

 

 

 

 

 

 

 

 

by:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title: ](4)

 

 

 

 

 

 

                                                 

, as Assignee

 

[VENATOR FINANCE S.À R.L.

 

 

 

 

 

 

by:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title: ](3)

 

 

 

 

 

[VENATOR MATERIALS LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title: ](3)

 

--------------------------------------------------------------------------------

*/                          To be completed to the extent consents are required
under Section 10.04(2)(a) of the Credit Agreement.

 

[Signature Page to Form of Assignment and Acceptance]

 

--------------------------------------------------------------------------------


 

(4) Consent of the Administrative Agent shall not be required for an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund.

 

(3 )Consent of the Borrowers shall not be required for an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund, or, if a Specified Event of
Default has occurred and is continuing, any other person.

 

[Signature Page to Form of Assignment and Acceptance]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SOLVENCY CERTIFICATE

 

VENATOR MATERIALS PLC

 

[  ], 201[ ]

 

This Solvency Certificate is being delivered pursuant to Section 4.01(11) of the
Term Loan Credit Agreement, dated as of August 8, 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Term Loan
Credit Agreement”), among VENATOR MATERIALS PLC, a public limited company
incorporated in England and Wales with company number 10747130 (“Holdings”),
VENATOR FINANCE S.À R.L., a private limited liability company (société à
responsabilité limitée) organized under the laws of Luxembourg, with its
registered office at 180, route de Longwy, L-1940 Luxembourg, Grand Duchy of
Luxembourg and registered with the Luxembourg register of commerce and companies
(R.C.S. Luxembourg) under number B 215.641 (the “Lux Borrower”), VENATOR
MATERIALS LLC, a Delaware limited liability company (the “US Borrower” and
together with the Lux Borrower, the “Borrowers”), the Lenders party thereto from
time to time and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, and as further defined in Section 1.01 of the Term Loan Credit
Agreement, the “Administrative Agent”), and as collateral agent (in such
capacity, and as further defined in Section 1.01 of the Term Loan Credit
Agreement, the “Collateral Agent”).Terms defined in the Credit Agreement are
used herein with the same meanings.

 

I, [   ], hereby certify that I am the Chief Financial Officer of Holdings and
that I am knowledgeable of the financial and accounting matters of Holdings, the
Borrowers and the Subsidiaries, the Term Loan Credit Agreement and that, as
such, I am authorized to execute and deliver this Solvency Certificate on behalf
of Holdings. I further certify, in my capacity as Chief Financial Officer of
Holdings, and not individually, as follows:

 

1.                            Immediately after the consummation of the Venator
Consolidation Transactions and the other Transactions to occur on the Closing
Date and after giving effect to the application of the proceeds of each Loan and
other extension of credit to be made on the Closing Date:

 

a)       the fair value of the assets of Holdings and the Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, unmatured, unliquidated, contingent or otherwise, of
Holdings and the Subsidiaries on a consolidated basis;

 

b)        the present fair saleable value of the property of Holdings and the
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of Holdings

 

B-1

--------------------------------------------------------------------------------


 

and the Subsidiaries on their debts and other liabilities, direct, subordinated,
unmatured, unliquidated, contingent or otherwise, as such debts and other
liabilities become absolute and matured;

 

c)       Holdings and the Subsidiaries, on a consolidated basis, will be able to
pay their debts and liabilities, direct, subordinated, unmatured, unliquidated, 
contingent or otherwise, as such debts and liabilities become absolute and
matured; and

 

d)       Holdings and the Subsidiaries, on a consolidated basis, will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date.

 

2.                            On the Closing Date, none of Holdings or any
Borrower intends to, or believes that it or any Subsidiary will, on a
consolidated basis, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such Subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such Subsidiary.

 

[Remainder of page intentionally left blank; signature page follows.]

 

B-2

--------------------------------------------------------------------------------


 

I represent the foregoing information is provided to the best of my knowledge
and belief and execute this Solvency Certificate as of the date first written
above.

 

 

By:

 

 

 

Kurt D. Ogden

 

 

Chief Financial Officer of

 

 

Venator Materials PLC

 

[Signature Page to Form of Solvency Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF BORROWING REQUEST

 

Date:(1)                                     ,

 

To:                            JPMorgan Chase Bank, N.A.,

500 Stanton Christiana Road, NCC5, Floor 01

Newark, DE, 19713

Attn: Joe Aftanis

 

Ladies and Gentlemen:

 

Reference is made to the Term Loan Credit Agreement, dated as of August 8, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Term Loan Credit Agreement”), among VENATOR MATERIALS PLC, a
public limited company incorporated in England and Wales with company number
10747130 (“Holdings”), VENATOR FINANCE S.À R.L., a private limited liability
company (société à responsabilité limitée) organized under the laws of
Luxembourg, with its registered office at 180, route de Longwy, L-1940
Luxembourg, Grand Duchy of Luxembourg and registered with the Luxembourg
register of commerce and companies (R.C.S. Luxembourg) under number B 215.641
(the “Lux Borrower”), VENATOR MATERIALS LLC, a Delaware limited liability
company (the “US Borrower” and together with the Lux Borrower, the “Borrowers”),
the Lenders party thereto from time to time and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, and as further defined in Section 1.01
of the Term Loan Credit Agreement, the “Administrative Agent”), and as
collateral agent (in such capacity, and as further defined in Section 1.01 of
the Term Loan Credit Agreement, the “Collateral Agent”). Terms defined in the
Term Loan Credit Agreement, wherever used herein, unless otherwise defined
herein, shall have the same meanings herein as are prescribed by the Term Loan
Credit Agreement.  This notice constitutes a Borrowing Request, and the
applicable Borrower hereby requests a Borrowing under the Term Loan Credit
Agreement, and in that connection the applicable Borrower specifies the
following information with respect to such Borrowing requested hereby:

 

1.             The proposed Borrowing will be a Borrowing of         Loans.(2)

 

2.             The principal amount of the Term Loans to be borrowed is: 
$           .

 

--------------------------------------------------------------------------------

(1)   Must be received by the Administrative Agent no later than (a) 11:00 a.m.,
New York City time, three Business Days prior to the proposed Borrowing, in the
case of a Eurocurrency Borrowing, and (b) 11:00 a.m., New York City time, one
Business Day prior the proposed Borrowing, in the case of an ABR Borrowing.

 

(2)   Initial Term Loans or Incremental Term Loans.

 

C-1

--------------------------------------------------------------------------------


 

3.             The requested date of the  proposed Borrowing (which will be a
Business Day) is:             .

 

4.             [The proposed Borrowing is comprised of [$         of ABR Loans]
[and] [$            of Eurocurrency Loans].]

 

5.             The initial duration of the Interest Period for the Eurocurrency
Loans, if any, included in the proposed Borrowing shall be       months (i.e.,
such Interest Period shall end on         ,     ).

 

6.             The location and number of the Borrower’s account to which the
funds are to be disbursed is             .

 

This Borrowing Request is issued pursuant to and is subject to the Term Loan
Credit Agreement executed as of the date set forth above.

 

[Remainder of page intentionally left blank; signature page follows]

 

C-2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

BORROWER:

 

 

 

[VENATOR FINANCE S.À R.L. /VENATOR MATERIALS LLC]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Form of Borrowing Request]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF INTEREST ELECTION REQUEST

 

[•], [•](3)

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

Loan and Agency Services Group

500 Stanton Christiana Road, NCC5, Floor 01

Newark, DE, 19713

Attn: Joe Aftanis

Email: joe.aftanis@jpmorgan.com

Fax: 201-639-5215; 12016395215@tls.ldsprod.com

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, New York 10179

Attn: Katherine Hurley

Email: katherine.l.hurley@jpmorgan.com

 

Ladies and Gentlemen:

 

Pursuant to that certain Term Loan Credit Agreement, dated as of August 8, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Term Loan Credit Agreement”), among VENATOR MATERIALS PLC, a
public limited company incorporated in England and Wales with company number
10747130 (“Holdings”), VENATOR FINANCE S.À R.L., a private limited liability
company (société à responsabilité limitée) organized under the laws of
Luxembourg, with its registered office at 180, route de Longwy, L-1940
Luxembourg, Grand Duchy of Luxembourg and registered with the Luxembourg
register of commerce and companies (R.C.S. Luxembourg) under number B 215.641
(the “Lux Borrower”), VENATOR MATERIALS LLC, a Delaware limited liability
company (the “US Borrower” and together with the Lux Borrower, the “Borrowers”),
the Lenders party thereto from time to time and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, and as further defined in Section 1.01
of the Term Loan Credit Agreement, the “Administrative Agent”), and as
collateral agent (in such capacity, and as further defined in Section 1.01 of
the Term Loan Credit Agreement, the “Collateral Agent”), the Borrowers hereby
make an Interest Election Request, and in that connection sets forth below the
information relating to such Interest Election Request:

 

--------------------------------------------------------------------------------

(3)  Insert Date.

D-1

--------------------------------------------------------------------------------


 

1.                                      The proposed Borrowing to which this
Interest Election Request applies is: [ABR Borrowing][Eurocurrency
Borrowing](4).

 

2.                                      The effective date of the election
pursuant to this Interest Election Request is [     ], [    ].

 

3.                                      The resulting Borrowing is to be a[n]
[ABR Borrowing][Eurocurrency Borrowing].

 

[4.                                  The Interest Period applicable to the
resulting Borrowing is [       ](5) (ending on [       ], [    ]).](6)

 

 

 

Very truly yours,

 

 

 

[VENATOR FINANCE S.À R.L. /VENATOR MATERIALS LLC]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(4)  To specify date and amount of the applicable Borrowing.  If different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing should be specified
(and the information set forth in 3 and 4 of this Interest Election Request
shall be set forth with respect to each applicable portion).

(5)  Must be a period contemplated by the definition of the term “Interest
Period”.

(6)  Paragraph 4 to be included if the proposed Borrowing is a Eurocurrency
Borrowing.

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF AFFILIATE ASSIGNMENT AND ACCEPTANCE

FORM OF AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE

 

This Affiliated Lender Assignment and Acceptance (the “Assignment and
Acceptance”) is dated as of the Effective Date (as defined below) and is entered
into by and between the Assignor (as defined below) and the Assignee (as defined
below).  Capitalized terms used in this Assignment and Acceptance and not
otherwise defined herein shall have the meanings specified in the Term Loan
Credit Agreement, dated as of August 8, 2017 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Term Loan Credit
Agreement”), among VENATOR MATERIALS PLC, a public limited company incorporated
in England and Wales with company number 10747130 (“Holdings”), VENATOR FINANCE
S.À R.L., a private limited liability company (société à responsabilité limitée)
organized under the laws of Luxembourg, with its registered office at 180, route
de Longwy, L-1940 Luxembourg, Grand Duchy of Luxembourg and registered with the
Luxembourg register of commerce and companies (R.C.S. Luxembourg) under number B
215.641 (the “Lux Borrower”), VENATOR MATERIALS LLC, a Delaware limited
liability company (the “US Borrower” and together with the Lux Borrower, the
“Borrowers”), the Lenders party thereto from time to time and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, and as further defined in
Section 1.01 of the Term Loan Credit Agreement, the “Administrative Agent”), and
as collateral agent (in such capacity, and as further defined in Section 1.01 of
the Term Loan Credit Agreement, the “Collateral Agent”).

 

The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions set forth in Annex 1 hereto and the Term Loan Credit Agreement, as of
the Effective Date inserted by the Administrative Agent as contemplated below
(i) all the Assignor’s rights and obligations in its capacity as a Lender under
the Term Loan Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of the Credit Facility identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Term Loan Credit Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Acceptance, without
representation or warranty by the Assignor.

 

1.                                    Assignor (the “Assignor”):  [NAME OF
ASSIGNOR]

 

2.                                    Assignee (the “Assignee”):  [NAME OF
ASSIGNEE]

 

3.                                    Assigned Interest:

 

E-1

--------------------------------------------------------------------------------


 

Credit Facility

 

Total Loans of all
Lenders under
each Credit
Facility

 

Amount of
Credit
Facility
Assigned

 

Percentage Assigned of Total
Commitment of all Lenders
under each Credit Facility(1)

 

[Initial Term Loan Facility]

 

$

[  ]

 

$

[  ]

 

[0.000000000]

%

 

4.                                    Effective Date of Assignment (the
“Effective Date”):            , 20  .(2), [subject to the payment of an
assignment fee in an amount of $3,500 to the Administrative Agent].

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[NAME OF ASSIGNEE], as Assignee

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

[Consented to and](4) Accepted:

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

by

 

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:

 

 

 

 

VENATOR FINANCE S.À R.L.

 

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

 

 

VENATOR MATERIALS LLC

 

 

 

 

by

 

 

 

Name:

 

 

Title: 

](4)

 

 

--------------------------------------------------------------------------------

(1)                       To be set forth, to at least 9 decimals, as a
percentage of the Total Loans of all Lenders under each Credit Facility.

 

(2)                       To be inserted by Administrative Agent and which shall
be the effective date of recordation of transfer in the Register therefor.

 

(3)                       See Section 10.04 of the Term Loan Credit Agreement.

 

(4)                       See Section 10.04 of the Term Loan Credit Agreement.

 

E-3

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS FOR
AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE

 

1.                                      Representations and Warranties and
Agreements.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any Lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Term Loan Credit Agreement or any other Loan
Documents, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of Holdings, Borrowers, any of their Subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by any of Holdings, Borrowers, any of their
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document of any of their respective obligations under any Loan Document.

 

1.2                               Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Term Loan Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to acquire the Assigned Interest and become a Lender thereunder,
(iii) from and after the Effective Date, it shall be a party to the Term Loan
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender under the Term Loan Credit
Agreement, (iv) it is a Purchasing Borrower Party, as such term is defined in
the Credit Agreement and (v) it has received a copy of the Term Loan Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04) of the Term Loan Credit Agreement, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                      Payments:  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the relevant Assignee for amounts which have accrued from
and after the Effective Date.

 

3.                                      General Provisions.

 

3.1                               In accordance with Section 10.04 of the Term
Loan Credit Agreement, upon execution, delivery, acceptance and recording of
this Assignment and Acceptance, from and after the Effective Date, (a) the
Assignee shall be a party to the Term Loan Credit Agreement and, to the extent
provided in this Assignment and Acceptance (subject to the limitations set forth
in

 

E-4

--------------------------------------------------------------------------------


 

Section 10.04(10) of the Term Loan Credit Agreement), have the rights and
obligations of a Lender under the Term Loan Credit Agreement with Commitments as
set forth herein and (b) the Assignor shall, to the extent of the Assigned
Interest assigned pursuant to this Assignment and Acceptance, be released from
its obligations under the Term Loan Credit Agreement (and if this Assignment and
Acceptance covers all of the Assignor’s rights and obligations under the Term
Loan Credit Agreement, the Assignor shall cease to be a party to the Term Loan
Credit Agreement but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14 and 10.05 thereof).

 

3.2                               This Assignment and Acceptance shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  This Assignment and Acceptance may be executed by one
or more of the parties to this Assignment and Acceptance on any number of
separate counterparts (including by facsimile or other electronic transmission
(e.g., a “PDF or “TIF” file)), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument.  This Assignment and
Acceptance and the rights and obligations of the parties hereunder shall be
construed in accordance with and governed by and interpreted under the law of
the state of New York.

 

E-5

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Term Loan Credit Agreement, dated as of August 8, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Term Loan Credit Agreement”), among VENATOR MATERIALS PLC, a
public limited company incorporated in England and Wales with company number
10747130 (“Holdings”), VENATOR FINANCE S.À R.L., a private limited liability
company (société à responsabilité limitée) organized under the laws of
Luxembourg, with its registered office at 180, route de Longwy, L-1940
Luxembourg, Grand Duchy of Luxembourg and registered with the Luxembourg
register of commerce and companies (R.C.S. Luxembourg) under number B 215.641
(the “Lux Borrower”), VENATOR MATERIALS LLC, a Delaware limited liability
company (the “US Borrower” and together with the Lux Borrower, the “Borrowers”),
the Lenders party thereto from time to time and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, and as further defined in Section 1.01
of the Term Loan Credit Agreement, the “Administrative Agent”), and as
collateral agent (in such capacity, and as further defined in Section 1.01 of
the Term Loan Credit Agreement, the “Collateral Agent”).  Unless otherwise
defined herein, terms defined in the Term Loan Credit Agreement and used herein
shall have the meanings given to them in the Term Loan Credit Agreement.

 

Pursuant to the provisions of Section 2.14 of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to any Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

 

F-1

--------------------------------------------------------------------------------


 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Term Loan Credit Agreement, dated as of August 8, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Term Loan Credit Agreement”), among VENATOR MATERIALS PLC, a
public limited company incorporated in England and Wales with company number
10747130 (“Holdings”), VENATOR FINANCE S.À R.L., a private limited liability
company (société à responsabilité limitée) organized under the laws of
Luxembourg, with its registered office at 180, route de Longwy, L-1940
Luxembourg, Grand Duchy of Luxembourg and registered with the Luxembourg
register of commerce and companies (R.C.S. Luxembourg) under number B 215.641
(the “Lux Borrower”), VENATOR MATERIALS LLC, a Delaware limited liability
company (the “US Borrower” and together with the Lux Borrower, the “Borrowers”),
the Lenders party thereto from time to time and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, and as further defined in Section 1.01
of the Term Loan Credit Agreement, the “Administrative Agent”), and as
collateral agent (in such capacity, and as further defined in Section 1.01 of
the Term Loan Credit Agreement, the “Collateral Agent”).  Unless otherwise
defined herein, terms defined in the Term Loan Credit Agreement and used herein
shall have the meanings given to them in the Term Loan Credit Agreement.

 

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the interest in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a “10 percent shareholder” of any Borrower within the meaning of
Section 871(h)(3) or 881(c)(3)(B) of the Code, and (iv) it is not a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable (or any
subsequent versions thereof or successors thereto).  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:            , 20  

 

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Term Loan Credit Agreement, dated as of August 8, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Term Loan Credit Agreement”), among VENATOR MATERIALS PLC, a
public limited company incorporated in England and Wales with company number
10747130 (“Holdings”), VENATOR FINANCE S.À R.L., a private limited liability
company (société à responsabilité limitée) organized under the laws of
Luxembourg, with its registered office at 180, route de Longwy, L-1940
Luxembourg, Grand Duchy of Luxembourg and registered with the Luxembourg
register of commerce and companies (R.C.S. Luxembourg) under number B 215.641
(the “Lux Borrower”), VENATOR MATERIALS LLC, a Delaware limited liability
company (the “US Borrower” and together with the Lux Borrower, the “Borrowers”),
the Lenders party thereto from time to time and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, and as further defined in Section 1.01
of the Term Loan Credit Agreement, the “Administrative Agent”), and as
collateral agent (in such capacity, and as further defined in Section 1.01 of
the Term Loan Credit Agreement, the “Collateral Agent”).  Unless otherwise
defined herein, terms defined in the Term Loan Credit Agreement and used herein
shall have the meanings given to them in the Term Loan Credit Agreement.

 

Pursuant to the provisions of Section 2.14 of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

F-3

--------------------------------------------------------------------------------


 

Date:            , 20

 

 

F-4

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Term Loan Credit Agreement, dated as of August 8, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Term Loan Credit Agreement”), among VENATOR MATERIALS PLC, a
public limited company incorporated in England and Wales with company number
10747130 (“Holdings”), VENATOR FINANCE S.À R.L., a private limited liability
company (société à responsabilité limitée) organized under the laws of
Luxembourg, with its registered office at 180, route de Longwy, L-1940
Luxembourg, Grand Duchy of Luxembourg and registered with the Luxembourg
register of commerce and companies (R.C.S. Luxembourg) under number B 215.641
(the “Lux Borrower”), VENATOR MATERIALS LLC, a Delaware limited liability
company (the “US Borrower” and together with the Lux Borrower, the “Borrowers”),
the Lenders party thereto from time to time and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, and as further defined in Section 1.01
of the Term Loan Credit Agreement, the “Administrative Agent”), and as
collateral agent (in such capacity, and as further defined in Section 1.01 of
the Term Loan Credit Agreement, the “Collateral Agent”).  Unless otherwise
defined herein, terms defined in the Term Loan Credit Agreement and used herein
shall have the meanings given to them in the Term Loan Credit Agreement.

 

Pursuant to the provisions of Section 2.14 of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and any Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform any Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished any Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

F-5

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20  

 

 

F-6

--------------------------------------------------------------------------------


 

Schedule 1.01(1)

 

UNRESTRICTED SUBSIDIARIES

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 1.01(2)

 

GUARANTY AND SECURITY PRINCIPLES

 

1.                                      Guaranty and Security Principles

 

(a)                                 The guarantees and security to be provided
under the Loan Documents will be given in accordance with the security
principles set out in this Schedule (the “Guaranty and Security Principles”).
This Schedule identifies the Guaranty and Security Principles and addresses the
manner in which the Guaranty and Security Principles will impact on and
determine the extent and terms of the guarantees and security proposed to be
provided in relation to the facilities made available under this Agreement.

 

(b)                                 The Guaranty and Security Principles embody
the recognition by all parties that there may be certain legal and practical
difficulties in obtaining effective or commercially reasonable guarantees and/or
security from Holdings and all relevant Subsidiaries in each jurisdiction in
which it has been agreed that guarantees and security will be granted by
Holdings and its Subsidiaries. In particular:

 

(i)                                     general legal and statutory limitations,
regulatory restrictions, financial assistance, corporate benefit, fraudulent
preference, equitable subordination, tax instructions (including, but not
limited to, “transfer pricing”, “thin capitalisation”, “earnings stripping”,
“controlled foreign corporation” and other tax restrictions), “exchange control
restrictions”, “capital maintenance” rules and “liquidity impairment” rules,
retention of title claims, employee consultation or approval requirements and
similar principles may limit the ability of Holdings or a Subsidiary to provide
a guarantee or security or may require that the guarantee or security be limited
as to amount or otherwise and, if so, the guarantee or security will be limited
accordingly, provided that to the extent requested by the Collateral Agent
before signing any applicable security or accession document, Holdings or the
relevant Subsidiary (as applicable) shall use reasonable endeavours (but without
incurring material cost and without adverse impact on commercial relationships
with third parties) to overcome any such obstacle or otherwise such guarantee or
security document shall be subject to such limit;

 

(ii)                                  a key factor in determining whether or not
a guarantee or security will be taken (and in respect of the security, the
extent of its perfection and/or registration) is the applicable time and cost
(including, but not limited to, adverse effects on taxes, interest
deductibility, stamp duty, registration taxes, notarial costs and all applicable
legal fees) which will not be disproportionate to the benefit accruing to the
Secured Parties of obtaining such guarantee or security;

 

--------------------------------------------------------------------------------


 

(iii)         unless agreed otherwise, the Subsidiaries will not be required to
give guarantees or enter into security documents if they are not wholly owned by
Holdings and/or other Subsidiaries or if it is not within the legal capacity of
the relevant Subsidiaries or if it would conflict with the fiduciary or
statutory duties of their directors or contravene any applicable legal,
regulatory or contractual prohibition or restriction or have the potential to
result in a material risk of personal or criminal liability for any director or
officer of or for Holdings or any Subsidiary, provided that, to the extent
requested by the Collateral Agent before signing any applicable security
document or accession document, the relevant Subsidiary shall use reasonable
endeavours (but without incurring material cost and without adverse impact on
commercial relationships with third parties) to overcome any such obstacle or
otherwise such security document shall be subject to such limit;

 

(iv)                              having regard to the principle in (ii) above,
Holdings and the Administrative Agent shall discuss in good faith (having regard
to customary practice in applicable jurisdictions) with a view to determining
whether certain security can be provided by the relevant Loan Party granting
promissory security in favour of the Secured Parties coupled with an irrevocable
power of attorney to the Collateral Agent as opposed to a definitive legal
mortgage or pledge over the relevant asset;

 

(v)                                 guarantees and security will be limited so
that the aggregate of notarial costs and all registration and like taxes and
duties relating to the provision of security will not exceed an amount as agreed
between Holdings and the Collateral Agent;

 

(vi)                              where a class of assets to be secured includes
material and immaterial assets, if the cost of granting security over the
immaterial assets is disproportionate to the benefit of such security, security
will be granted over the material assets only;

 

(vii)                           it is expressly acknowledged that it may be
either impossible or impractical to create security over certain categories of
assets in which event security will not be taken over such assets;

 

(viii)                        any asset subject to a legal requirement,
contract, lease, licence, instrument, regulatory constraint (including any
agreement with any government or regulatory body) or other third party
arrangement, which may prevent or condition the asset from being charged,
secured or being subject to the applicable security document (including
requiring a consent of any third party, supervisory board or works council (or
equivalent)) and any asset which, if subject to the applicable security
document, would give a third party the right to terminate or otherwise amend any
rights, benefits and/or obligations with respect to Holdings or any Subsidiary
in respect of the asset or require the relevant chargor to take any action
materially adverse to the interests of Holdings and/or its Subsidiaries, in each
case

 

--------------------------------------------------------------------------------


 

will be excluded from a guarantee or security document provided that reasonable
endeavours (exercised for a specified period of time) to obtain any such
consent, release or waiver in respect of such asset shall be used by Holdings
and/or the relevant Subsidiaries (as applicable) if the Collateral Agent
specifies that the asset is material and Holdings is satisfied that such
endeavours will not involve placing commercial relationships with third parties
in jeopardy;

 

(ix)                              the giving of a guarantee, the granting of
security and the registration and/or the perfection of the security granted will
not be required if it would have a material adverse effect on the ability of
Holdings or the relevant Subsidiary to conduct its operations and business in
the ordinary course as otherwise permitted by the Loan Documents (including
dealing with the secured assets and all contractual counterparties or amending,
waiving or terminating (or allowing to lapse) any rights, benefits or
obligations, in each case prior to a Declared Default which is continuing), and
any requirement under the Guaranty and Security Principles to seek consent of
any person or take or not take any other action shall be subject to this
paragraph (ix);

 

(x)                                 any security document will only be required
to be notarised if required by law in order for the relevant security to become
effective, enforceable or admissible in evidence;

 

(xi)                              no guarantee or security will be required to
be given by any acquired person or asset (and no consent shall be required to be
sought with respect thereto) which are required to support acquired indebtedness
to the extent such acquired indebtedness is permitted by this Agreement to
remain outstanding after an acquisition. No member of a target group or other
entity acquired pursuant to an acquisition not prohibited under the terms of
this Agreement shall be required to become a Guarantor or grant security with
respect to the facilities made available under this Agreement if prevented by
the terms of the documentation governing that acquired indebtedness or if
becoming a Guarantor or the granting of any security would give rise to an
obligation (including any payment obligation) under or in relation thereto; no
security will be granted over any asset secured for the benefit of any Permitted
Debt and/or to the extent constituting Permitted Liens unless specifically
required by a Loan Document to the contrary;

 

(xii)                           to the extent possible and unless required by
applicable law, there should be no action required to be taken in relation to
the guarantees or security when any lender assigns or transfers any of its
participation to a new lender (and in the case of Spain, the Parties agree that,
pursuant to article 1528 of the Spanish Civil Code, the relevant assignee will
automatically become a pledgee upon full or partial assignment to third parties
of the pledgees’ contractual position in terms set out in the Loan Documents);

 

--------------------------------------------------------------------------------


 

(xiii)                        no title investigations or other diligence on
assets will be required and no title insurance will be required;

 

(xiv)                       security will not be required over any assets
subject to security in favour of a third party (provided that such security
constitutes a Permitted Lien) if prevented by the terms of such arrangement or
any cash constituting regulatory capital (and such assets or cash shall be
excluded from any relevant security document);

 

(xv)                          (i) to the extent legally effective, all security
will be given in favour of the Collateral Agent and not the secured creditors
individually (with the Collateral Agent to hold one set of security documents
for all the Secured Parties); (ii) “parallel debt” provisions will be used where
necessary (and included in this Agreement and/or the Intercreditor Agreement and
not the individual security documents); (iii) Spanish Liens shall be given to
the Secured Parties individually or through the Collateral Agent (but, in either
case, neither Holdings nor or its Subsidiaries shall bear any costs relating to
any powers of attorney or Spanish tax numbers which may be required for, or in
connection with, the notarisation of the relevant Security Documents), and
parallel debt provisions shall be disregarded in respect of Spanish Liens;

 

(xvi)                       guarantees and security will not be required from or
over the assets of, any joint venture or similar arrangement, any minority
interest or any Subsidiary that is not wholly-owned by Holdings and/or other
Subsidiaries;

 

(xvii)                    no security may be provided on terms which are
inconsistent with the turnover or sharing provisions in the Intercreditor
Agreement;

 

(xviii)                 no guarantee or security shall guarantee or secure any
“Excluded Swap Obligations” defined in accordance with the LSTA Market Advisory
Update dated February 15, 2013 entitled “Swap Regulations’ Implications for Loan
Documentation”, and any update thereto by the LSTA;

 

(xix)                       other than a general security agreement and related
filing, no perfection, filing or other action will be required with respect to
assets of a type not owned by Holdings or the Subsidiaries.

 

(c)                                  Notwithstanding any term of any Loan
Document: no loan or other obligation of a US Borrower under any Loan Document
may be, directly or indirectly: (i) guaranteed by any controlled foreign
corporation (as defined in Section 957(a) of the United States Internal Revenue
Code of 1986 (as amended) (“CFC”) or by an entity (a “FSHCO”) that has no
material assets other than equity interests (or equity interests and
indebtedness) of one or more CFCs, or guaranteed by a subsidiary of a CFC or
FSHCO; (ii) secured by any assets of a CFC, FSHCO or a subsidiary of a CFC or a
FSHCO (including any CFC or FSHCO equity interests held directly or indirectly
by a CFC or FSHCO); (iii) secured by a pledge or other

 

--------------------------------------------------------------------------------


 

security interest in any voting stock of any CFC or FSHCO in excess of 65 per
cent. of the total combined voting power of all classes of stock of such CFC or
FSHCO (and 100% of the non-voting equity interests); or (iv) guaranteed by any
subsidiary or secured by a pledge of or security interest in any subsidiary or
other asset, if it would result in material adverse US tax consequences as
reasonably determined by the Borrowers, Holdings and the Administrative Agent.

 

2.                                      Guarantees

 

(a)                                 Subject to the guarantee limitations set out
in the Loan Documents and herein, each guarantee will be an upstream,
cross-stream and downstream guarantee for all liabilities of the Loan Parties
under the Loan Documents in accordance with, and subject to, the requirements of
these Guaranty and Security Principles in each relevant jurisdiction (references
to “security” to be read for this purpose as including guarantees). Security
documents will secure the guarantee obligations of all of the Loan Parties under
the Loan Documents in accordance with, and subject to, the requirements of these
Guaranty and Security Principles in each relevant jurisdiction.

 

(b)                                 Luxembourg Guarantee Limitations

 

(i)                                    Notwithstanding the foregoing and any
other provision in the Loan Documents to the contrary, the payment obligations
of any Guarantor incorporated under the laws of Luxembourg (hereafter, a
“Luxembourg Guarantor”) for the obligations of any Borrower which is not a
Subsidiary of that Luxembourg Guarantor shall be limited at any time, to an
aggregate amount not exceeding ninety-five (95) per cent. of the greater of:

 

(A)                              the Luxembourg Guarantor’s (A) own funds
(capitaux propres) as determined by Annex 1 of the Grand-Ducal Regulation of
19 December 2015 in relation to, inter alia, article 34 of the Luxembourg law of
19 December 2002 on the Register of Commerce and Companies, on accounting and on
annual accounts of the companies, as amended (the “2002 Act”) (the “Net
Assets”), and (B) the debt owed by such Luxembourg Guarantor to any of its
direct or indirect shareholders and to Holdings or any Subsidiary (as determined
by Annex 1 of the Grand-Ducal Regulation of 18 December 2015 in relation to,
inter alia, article 34 of the 2002 Act, and (C) the subordinated debt (dettes
subordonnées) (as determined in the general accounting plan (Account 191)) of
the relevant Luxembourg Guarantor, and (D) any subordinated debt (dettes
subordonnées) owed and incurred by such Luxembourg Guarantor in violation of the
provisions of this Agreement (the debts referred to in (B), (C) and (D) above
being (the “Luxembourg Subordinated Debt”)), each as reflected in Luxembourg
Guarantor’s last annual accounts available as at the date of this Agreement; and

 

--------------------------------------------------------------------------------


 

(B)                              the Luxembourg Guarantor’s Net Assets and the
Luxembourg Subordinated Debt as reflected in its last annual accounts available
as at the date the Guarantee is called.

 

(ii)                                 For the purpose of this paragraph 2(b), the
Net Assets shall be valued either (i) at the fair market value, or (ii) if no
such market value has been determined, in accordance with GAAP or IFRS, as
applicable, and the relevant provisions of the 2002 Act.

 

(iii)                              The limitation set forth above shall not
apply to any amounts borrowed under this Agreement and made available, in any
form whatsoever, to such Luxembourg Guarantor or any of its direct or indirect
subsidiaries.

 

(c)                                  French Guarantee Limitations

 

(i)                                    The obligations and liabilities of any
Guarantor incorporated under the laws of France (hereafter, a “French
Guarantor”) under the Loan Documents and in particular under the Guaranty
referred to in this Agreement, shall not extend to include any obligations or
liabilities which if incurred would constitute a breach of the financial
assistance prohibitions within the meaning of article L. 225-216 of the French
Code de commerce and/or would constitute a misuse of corporate assets within the
meaning of article L. 241-3, L. 242-6 or L. 244-1 of the French Code de commerce
or any other law or regulations having the same effect, as interpreted by French
courts.

 

(ii)                                 The obligations and liabilities of each
French Guarantor under the Loan Documents, and in particular under the Guaranty
referred to in this Agreement, for the payment obligations under this Agreement
or any Loan Document, or in respect of any Cash Management Obligations or in
respect of any Specified Hedge Agreement, as the case may be, of any other Loan
Parties which are not direct or indirect Subsidiaries of such French Guarantor
shall be limited at any time to an amount equal to the aggregate of the proceeds
of the Loans to the extent directly or indirectly on-lent by any other Loan
Party to that French Guarantor or any of its subsidiaries under intercompany
loans (including pursuant to cash pooling arrangements) or similar arrangements
and outstanding on the date a payment is requested to be made by such French
Guarantor under the Guaranty or under any relevant Loan Document (the “Maximum
Guaranteed Amount”), it being specified that notwithstanding any other
provisions of this Agreement or any provisions of the Intercreditor Agreement,
any payment made by such French Guarantor under the Guaranty or under any
relevant Loan Document in respect of the payment obligations of any other Loan
Party shall immediately reduce pro tanto the outstanding amount of the
intra-group loans, or any sums, due by such French Guarantor under such
intra-group loan (including pursuant to cash pooling arrangements) or similar
arrangements referred to above.

 

--------------------------------------------------------------------------------


 

(iii)      The obligations and liabilities of each French Guarantor under the
Loan Documents, and in particular under the Guaranty referred to in this
Agreement, for the payment obligations under this Agreement or any Loan
Document, or in respect of any Cash Management Obligations or in respect of any
Specified Hedge Agreement, as the case may be, of each of its direct or indirect
Subsidiaries which are or become Loan Party from time to time under the Loan
Documents shall cover all amounts incurred by such Subsidiary (x) as Borrower
only but not as Guarantor (if they are not Loan Parties incorporated under the
laws of France (hereafter, a “French Loan Party”)) or (y) as Borrower and/or,
subject to the provisions of paragraph (ii) above, Guarantors (if they are
French Loan Parties); and

 

(iv)                             for the avoidance of doubt, any payment made by
a French Guarantor under paragraph (ii) above shall reduce the Maximum
Guaranteed Amount

 

(v)                                It is acknowledged that no French Guarantor
is acting jointly and severally with the other Guarantors and no French
Guarantor shall therefore be considered as “co-débiteur solidaire” as to its
obligations pursuant to the Guarantee given pursuant therewith.

 

For the purpose of this paragraph (c), “Subsidiary” means, in relation to any
company, another company which is controlled by it within the meaning of
articles L.233-3 of the French Code de commerce.

 

(b)                                Spanish Guarantee Limitations

 

(i)                                    Regarding the obligations and liabilities
of any payment obligations of any Spanish Guarantor under the guarantees granted
in connection with  Loan Documents (the “Guarantees”), each Spanish Guarantor
hereby expressly agrees that the scope and provisions of its respective
obligations under the Guarantees granted by each of them will not be affected
by: (i) the approval or ratification of a composition agreement (“convenio”) as
a result of the bankruptcy declaration (“concurso”) of any of the Borrowers, in
accordance with article 135.2 of the Spanish Insolvency Act (“Ley 22/2003 de 9
de julio, Concursal); or (ii) the approval or execution of a court-sanctioned
out-of-court workout (an homologated refinancing agreement (“acuerdo de
refinanciación homologado”)) and which may be entered into as a result of a
pre-insolvency or insolvency of any of the Borrowers (in any case, prior to the
declaration of bankruptcy, whether voluntary or mandatory) under paragraph 9 of
the 4th Additional Provision of the Spanish Insolvency Act, to the extent that
such Lender has not expressly accepted (by voting in favor or otherwise) the
effect contemplated by such composition agreement or court-sanctioned
out-of-court workout, as the case may be, of the relevant Borrowers on the scope
and provisions of the Guarantees.

 

--------------------------------------------------------------------------------


 

(ii)                                 Unless the Lender expressly agrees (by
voting in favor or otherwise) a write-off to the Guarantees, the Guarantees
shall secure at any time 100% of the payment obligations under the Loan
Documents.

 

3.                                      Governing law and scope

 

(a)                                 The guarantees and security to be provided
in respect of the facilities made available under this Agreement in accordance
with the Guaranty and Security Principles are only to be given by the Loan
Parties and Material Subsidiaries and no security or guarantees shall be
required to be given by any joint venture or similar arrangement, any minority
interest or any Subsidiary that is not wholly owned by Holdings and/or other
Subsidiaries.

 

(b)                                 All security (other than share security)
will be governed by the law of the jurisdiction of incorporation of the
applicable grantor of the security and no action in relation to security
(including any perfection step, further assurance step, filing or registration)
will be required in jurisdictions where the grantor of the security is not
incorporated. Notwithstanding the preceding sentence, (i) share security over
any subsidiary will be governed by the law of the place of incorporation of that
subsidiary; (ii) any security over an inter-company loan between Holdings or the
Borrowers and any of their respective Subsidiaries which on-lends equity
contributions or proceeds of any of the facilities made available under this
Agreement will be governed by the governing law of such intra-group loan
document and, in each case, any perfection step, further assurance step, filing
or registration in connection therewith shall be subject to such jurisdiction
and (if applicable) the jurisdiction of incorporation of the relevant security
provider; and (iii) a notice may be served in relation to any security over an
intra-group receivables on the relevant Loan Party regardless of its
jurisdiction of incorporation.

 

4.                                      Terms of security documents

 

The following principles will be reflected in the terms of any security taken in
connection with the facilities made available under this Agreement:

 

(a)                                 security will not be enforceable until the
occurrence of a Declared Default which is continuing;

 

(b)                                 the Secured Parties (or any agent or similar
representative appointed by them at the relevant time) will only be able to
exercise a power of attorney or set-off granted to them under the terms of the
Loan Documents (i) following the occurrence of a Declared Default which is
continuing or (ii) where Holdings or the relevant Subsidiary granting the
security has failed to comply with a perfection or further assurance obligation
and any applicable grace period thereto has expired;

 

(c)                                  the security documents should only operate
to create security rather than to impose new commercial obligations or repeat
clauses in other Loan Documents;

 

--------------------------------------------------------------------------------


 

accordingly (i) they should not contain additional representations, undertakings
or indemnities (including, without limitation, in respect of insurance,
information, maintenance or protection of assets or the payment of fees, costs
and expenses) unless these are the same as or consistent with those contained in
this Agreement or are required for the creation, perfection or extension of
security in accordance with local law; and (ii) nothing in any security document
shall (or be construed to) prohibit any transaction, matter or other step (or a
grantor of security taking or entering into the same or dealing in any manner
whatsoever in relation to any asset (including all rights, claims, benefits,
proceeds and documentation, and contractual counterparties in relation thereto)
the subject of (or expressed to be the subject of) the security agreement if not
prohibited by the terms of the other Loan Documents (and accordingly to such
extent, the Collateral Agent shall promptly effect releases, confirmations,
consents to deal or similar steps always at the cost of the relevant grantor of
the security);

 

(d)                                 no security will be granted over parts,
stock, moveable plant, equipment or receivables if it would require labelling,
segregation or periodic listing or specification of such parts, stock, moveable
plant, equipment or receivables;

 

(e)                                  perfection will not be required in respect
of (i) vehicles and other assets subject to certificates of title or (ii) letter
of credit rights and tort claims (or the local law equivalent);

 

(f)                                   in no event shall control agreements (or
perfection by control or similar arrangements) be required with respect to any
assets (including deposit or securities accounts) (unless the Loan Documents
expressly provide for any specific account (by reference to its purpose) to be
subject to specific restrictions on use);

 

(g)                                  security will, where possible and
practical, automatically create security over future assets of the same type as
those already secured; where local law requires supplemental pledges or notices
to be delivered in respect of future acquired assets in order for effective and
enforceable security to be created or perfected over that class of asset, such
supplemental pledges or notices will be provided only upon request of the
Collateral Agent and at intervals no more frequent than annually or at other
intervals agreed between Holdings and the Collateral Agent; and

 

(h)                                 each security document must contain a clause
which records that if there is a conflict between the security document and the
Intercreditor Agreement then (to the fullest extent permitted by law) the
provisions of the Intercreditor Agreement will take priority over the provisions
of the security document.

 

5.                                      Bank accounts

 

(a)                                 If a Loan Party grants security over its
bank accounts it will be free to deal, operate and transact business in relation
to those accounts (including opening and closing accounts) until the occurrence
of a Declared Default which is continuing

 

--------------------------------------------------------------------------------


 

(unless the Loan Documents expressly provide for any specific account (by
reference to its purpose) to be subject to specific restrictions on use). For
the avoidance of doubt, (unless the Loan Documents expressly provide for any
specific account (by reference to its purpose) to be subject to specific
restrictions on use) there will be no “fixed” security over bank accounts, cash
or receivables or any obligation to have a specific balance, hold or pay cash or
receivables in a particular account until the occurrence of a Declared Default
which is continuing.

 

(b)                                 If required by local law to perfect the
security and if possible without disrupting operation of the account, notice of
the security will be served on the account bank in relation to applicable
accounts within 10 Business Days of the date of the security document (or
accession thereto) unless an earlier notice is required for perfection purposes
under the relevant local law, and the applicable grantor of the security will
use its reasonable endeavours to obtain an acknowledgement of that notice within
10 Business Days of service unless an earlier acknowledgement is required for
perfection purposes under the relevant local law. Save in the case of a bank
account pledge governed by the laws of Luxembourg, if the grantor of the
security has used its reasonable endeavours but has not been able to obtain
acknowledgement or acceptance its obligation to obtain acknowledgement will
cease on the expiry of that 10 Business Day period (or earlier, only if
perfection requires an earlier notice under the relevant local law).
Irrespective of whether notice of the security is required for perfection, if
the service of notice would prevent Holdings or any Subsidiary from using a bank
account in the course of its business (and Holdings or the applicable Subsidiary
demonstrates so to the Administrative Agent (acting reasonably)) no notice of
security will be served until the occurrence of a Declared Default which is
continuing.

 

(c)                                  Any security over bank accounts will be
subject to any security interests in favour of the account bank which are
created either by law or in the standard terms and conditions of the account
bank. No grantor of security will be required to change its banking arrangements
or standard terms and conditions in connection with the granting of bank account
security.

 

(d)                                 If required under applicable local law,
security over bank accounts will be registered subject to the general principles
set out in these Guaranty and Security Principles.

 

6.                                      Fixed assets

 

If a Loan Party grants security over its material fixed assets it will be free
to deal with those assets in the course of its business until the occurrence of
a Declared Default which is continuing. No notice, whether to third parties or
by attaching a notice to the fixed assets, will be prepared or given until the
occurrence of a Declared Default which is continuing.

 

--------------------------------------------------------------------------------


 

7.                                      Insurance policies

 

A Loan Party may grant security over its material insurance policies (excluding
any third party liability or public liability insurance and any directors and
officers insurance in respect of which claims thereunder may be mandatorily
prepaid, provided that the relevant insurance policy allows security to be so
granted). Notice of any security interest over insurance policies will only be
served on an insurer of the assets of Holdings or its Subsidiaries upon written
request of the Collateral Agent, which may only be given after the occurrence of
a Declared Default which is continuing.

 

Prior to a Declared Default which is continuing, no loss payee or other
endorsement will be made on the insurance policy and no Secured Party will be
named as co-insured.

 

8.                                      Intellectual property

 

(a)                                 Subject to paragraph 1(viii) above, no
security will be granted over any intellectual property which cannot be secured
under the terms of the relevant licensing agreement.

 

(b)                                 If security is granted over the relevant
material intellectual property, the grantor shall be free to deal with, use,
licence and otherwise commercialise those assets in the course of its business
(including allowing its intellectual property to lapse if no longer material to
its business) until a Declared Default which is continuing.

 

(c)                                  Notice of any security interest over
intellectual property will only be served on a third party from whom
intellectual property is licensed upon written request of the Collateral Agent,
which may only be given after the occurrence of a Declared Default which is
continuing. No intellectual property security will be required to be registered
under the law of that security document, the law where the grantor is regulated,
at any relevant supra-national registry or at any other relevant register.
Security over intellectual property rights will be taken on an “as is, where is”
basis and neither Holdings nor its Subsidiaries will be required to procure any
changes to, or corrections of filings on, external registers.

 

9.                                      Real estate

 

(a)                                 No fixed security shall be granted over real
property (unless otherwise agreed or pursuant to Finnish law mortgage (subject
to an agreed materiality threshold) or a general or all asset security document
(such as a debenture (subject to the rest of these Guaranty and Security
Principles) which charges all of the assets of a Loan Party but excluding
(i) any unregistered real property which, if subject to any such security would
be required to be registered under the relevant land registry laws (provided
that such real property shall only be excluded for so long as it remains
unregistered), and (ii) any leasehold real property that has 25 years or less to
run on the lease or has a rack rent payable.

 

(b)                                 There will be no obligation to investigate
title, provide surveys or carry out any other insurance or environmental due
diligence.

 

--------------------------------------------------------------------------------


 

(c)                                  There will be no obligation to obtain
landlord waivers, collateral access agreements or bailee letters with respect to
any location or asset.

 

10.                               Shares

 

(a)                                 Security over shares will be limited to
those over a Loan Party.

 

(b)                                 Until a Declared Default has occurred and is
continuing, the legal title of the shares will remain with the relevant grantor
of the security (unless transfer of title on granting such security is customary
in the applicable jurisdiction) and any grantor of share security will be
permitted to retain and to exercise voting rights and powers in relation to any
shares and other related rights charged by it and receive, own and retain all
assets and proceeds in relation thereto without restriction or condition
provided that any exercise of rights does not materially adversely affect the
validity or enforceability of the Security over the shares or cause an Event of
Default to occur. With respect to security over shares in a German or French
company only, the voting rights will remain with the pledgor even after a
Declared Default has occurred, provided, however, that such voting rights may
only be exercised in a manner which does not materially and adversely affect the
validity or enforceability of the Security over the shares.

 

(c)                                  Where customary and/or applicable as a
matter of law, following a request by the Collateral Agent, on, or as soon as
reasonably practicable following execution of the security or accession
document, the applicable share certificate (or other documents evidencing title
to the relevant shares) and a stock transfer form executed in blank (or
applicable law equivalent) will be provided to the Collateral Agent upon its
request.

 

In this Schedule, “Declared Default” means the giving of notice by the
Administrative Agent under Section 8.01(i)(A).

 

--------------------------------------------------------------------------------


 

Schedule 1.01(3)

 

FOREIGN SECURITY DOCUMENTS

 

A.                                    Foreign Security Document to be Delivered
on the Closing Date

 

1.              A Luxembourg law governed share pledge agreement between Venator
Materials PLC as pledgor, JPMorgan Chase Bank, N.A. as collateral agent and
Venator Finance S.à r.l. as company in relation to the shares of Venator Finance
S.à r.l.

 

2.              An English law governed charge over shares and investments
between Venator Finance S.à r.l. as pledgor, Huntsman Spin (Holdings) UK Limited
as company and JPMorgan Chase Bank, N.A. as collateral agent, in relation to the
shares of Huntsman Spin (Holdings) UK Limited and certain notes issued by
Venator Materials Plc.

 

3.              An English law governed debenture between each UK Loan Party as
chargors and JPMorgan Chase Bank, N.A. as collateral agent in relation to all
assets (subject to the Guaranty and Security Principles) of the UK Loan Parties.

 

4.              An English law governed share charge between Tioxide Americas
(Holdings) LLC as chargor, Tioxide Group as company and JPMorgan Chase Bank,
N.A. as collateral agent in relation to the shares of Tioxide Group.

 

5.              An English law governed book debts and accounts charge between
Huntsman P&A Spain, S.L.U. and Huntsman P&A Germany GmbH as chargors, Huntsman
P&A UK Limited as company and JPMorgan Chase Bank, N.A. as collateral agent in
relation to certain book debts and English bank accounts of Huntsman P&A Spain,
S.L.U. and Huntsman P&A Germany GmbH.

 

6.              A German law governed security assignment agreement over trade
receivables, intercompany loans and insurance receivables between Huntsman P&A
Germany GmbH and JPMorgan Chase Bank, N.A.

 

7.              A German law governed security transfer agreement over current
assets between Huntsman P&A Germany GmbH and JPMorgan Chase Bank, N.A.

 

8.              Certain German law governed second ranking account pledge
agreements between Huntsman P&A Germany GmbH, Brockhues GmbH & Co. KG, Huntsman
(Holdings) Germany GmbH, Silo Pigmente GmbH, Huntsman Pigments Holding GmbH and,
in each case, JPMorgan Chase Bank, N.A.

 

9.              Certain German law governed second ranking share (or interest)
pledge agreements between Huntsman Spin UK Limited, Huntsman P&A Germany GmbH,
Brockhues GmbH & Co. KG, Huntsman P&A Uerdingen GmbH, Huntsman P&A Wasserchemie
GmbH, Huntsman (Holdings) Germany GmbH, Silo Pigmente GmbH, Huntsman Pigments
Holding GmbH, Sachtleben Wasserchemie (Holding) GmbH and, in each case, JPMorgan
Chase Bank, N.A.

 

10.       A Canadian law Collateral Agreement between Huntsman P&A Canada Inc.
and JPMorgan Chase Bank, N.A.

 

11.       A Quebec law deed of hypothec between Huntsman P&A Canada Inc. and
JPMorgan Chase Bank, N.A..

 

12.       A Finnish law governed Share Pledge Agreement between Huntsman Spin UK
Limited as pledgor and JPMorgan Chase Bank, N.A. as collateral agent in relation
to the shares in Huntsman P&A Finland Oy.

 

13.       A Finnish law governed Floating Charge Pledge Agreement between
Huntsman P&A Finland Oy as pledgor and JPMorgan Chase Bank, N.A. as collateral
agent.

 

14.       A Finnish law governed Real Estate Mortgage Agreement between Huntsman
P&A Finland Oy as pledgor and JPMorgan Chase Bank, N.A. as collateral agent.

 

15.       A Finnish law governed Intragroup Loan and Trade Receivables Pledge
Agreement between Huntsman P&A Finland Oy as pledgor and JPMorgan Chase Bank,
N.A. as collateral agent.

 

--------------------------------------------------------------------------------


 

B.                                    Foreign Security Documents to be Delivered
within 90 days of the Closing Date (or, in each case, such later date as may be
agreed by Administrative Agent)

 

Governing
Law

 

Proposed Security
Agreement

 

Security Provider(s)

 

Assets secured

Spanish law

 

Ordinary pledge without registration over shares in Huntsman P&A Spain, S.L.U.
favor of the Common Collateral Agent with collateral priorities set out in the
Intercreditor Agreement

 

Huntsman Spin UK Limited

 

The shares in Huntsman P&A Spain, S.L.U. as described in the pledge

Spanish law

 

Ordinary pledge without registration over material bank accounts in favor of the
Common Collateral Agent with collateral priorities set out in the Intercreditor
Agreement

 

Huntsman P&A Spain, S.L.U.

 

Material bank accounts of Huntsman P&A Spain, S.L.U. as described in the pledge

Spanish law

 

Ordinary pledge without registration over trade receivables in favour of the
Common Collateral Agent with collateral priorities set out in the Intercreditor
Agreement

 

Huntsman P&A Spain, S.L.U.

 

Trade receivables owed to Huntsman P&A Spain, S.L.U. as described in the pledge

German law

 

First ranking land charge over certain real estate

 

Huntsman P&A Germany GmbH

 

Real estate

 

--------------------------------------------------------------------------------


 

C.                                    Foreign Security Documents to be Delivered
within 150 days of the Closing Date (or, in each case, such later date as may be
agreed by Administrative Agent)

 

Governing
Law

 

Proposed Security
Agreement

 

Security Provider(s)

 

Assets secured

French law

 

Assignment by way of security (cession Dailly à titre de garantie) of accounts
receivables together with the related initial transfer form (bordereau Dailly)

 

Huntsman P&A France SAS

 

Accounts receivables

French law

 

Pledge over bank accounts subject to collateral priorities set out in the
Intercreditor Agreement

 

Huntsman P&A France SAS

 

Bank accounts

French law

 

Pledge over bank accounts subject to collateral priorities set out in the
Intercreditor Agreement

 

Holliday France SAS

 

Bank accounts

French law

 

Pledge over bank accounts subject to collateral priorities set out in the
Intercreditor Agreement

 

Holliday Pigments International SAS

 

Bank accounts

French law

 

Pledge over bank accounts subject to collateral priorities set out in the
Intercreditor Agreement

 

Holliday Pigments SAS

 

Bank accounts

French law

 

Pledge over securities accounts with respect to Huntsman P&A France SAS’s shares
in Holliday France SAS, Holliday Pigments International SAS and Holliday
Pigments SAS, together with each related statement of pledge (déclaration de
nantissement de compte de titres financiers) signed by Huntsman P&A France SAS,

 

Huntsman P&A France SAS

 

Shares and securities

 

--------------------------------------------------------------------------------


 

Governing
Law

 

Proposed Security
Agreement

 

Security Provider(s)

 

Assets secured

 

 

subject to collateral priorities set out in the Intercreditor Agreement

 

 

 

 

French law

 

If applicable, pledge over securities account with respect to Huntsman P&A UK
Limited’s shares in Hunstman P&A France SAS together with the related statement
of pledge (déclaration de nantissement de compte de titres financiers) signed by
Huntsman P&A UK Limited, subject to collateral priorities set out in the
Intercreditor Agreement,

 

Huntsman P&A UK Limited

 

Shares and securities

French law

 

Pledge over securities account with respect to Huntsman Spin UK Limited’s shares
in Hunstman P&A France SAS together with the related statement of pledge
(déclaration de nantissement de compte de titres financiers) signed by Huntsman
Spin UK Limited, subject to collateral priorities set out in the Intercreditor
Agreement

 

Huntsman Spin UK Limited

 

Shares and securities

English law

 

Book debts and accounts charge

 

Huntsman P&A France SAS

 

Certain book debts and an English bank account of Huntsman P&A France SAS

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

INITIAL TERM LOAN COMMITMENTS

 

Lender

 

Initial Term Loan Commitment

 

JPMORGAN CHASE BANK, N.A.

 

$

375,000,000

 

Total

 

$

375,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 3.04

 

GOVERNMENTAL APPROVALS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.05(2)

 

POSSESSION UNDER LEASE

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.06(1)

 

SUBSIDIARIES

 

Entity Name

 

Jurisdiction

 

Ownership

Venator Materials PLC

 

United Kingdom

 

100% Huntsman International (Netherlands) B.V.

Huntsman Pigments and Trading Pty Ltd

 

Australia

 

100% Huntsman Specialties Australia Pty Ltd

Huntsman Specialties Australia Pty Ltd

 

Australia

 

100% Huntsman Pigments (UK) Limited

Huntsman Materials Belgium BVBA

 

Belgium

 

100% Huntsman Pigments Holdings UK Limited

Huntsman P&A Canada Inc.

 

Canada

 

100% Huntsman (UK) Limited

Huntsman P&A Investments LLC

 

Cayman Islands

 

100% Tioxide Group

Huntsman Pigments Taicang Company Ltd

 

China

 

100% Huntsman Pigments Far East Limited

Sachtleben Trading (Shanghai) Company Limited

 

China

 

100% Huntsman P&A Germany GmbH

Huntsman P&A Finland Oy

 

Finland

 

100% Huntsman Spin UK Limited

Holliday France S.A.S.

 

France

 

100% Huntsman P&A France SAS

Holliday Pigments International S.A.S.

 

France

 

100% Huntsman P&A France SAS

Holliday Pigments S.A.S.

 

France

 

100% Huntsman P&A France SAS

Huntsman P&A France SAS

 

France

 

99.99% Huntsman Spin UK Limited
0.01% Huntsman P&A UK Limited

Huntsman (Holdings) Germany GmbH

 

Germany

 

100% Huntsman Spin UK Limited

Huntsman P&A Germany GmbH

 

Germany

 

100% Huntsman (Holdings) Germany GmbH

Huntsman P&A Uerdingen GmbH

 

Germany

 

100% Huntsman P&A Germany GmbH

Huntsman P&A Wasserchemie GmbH

 

Germany

 

100% Sachtleben Wasserchemie (Holding) GmbH

Huntsman Pigments Holding GmbH

 

Germany

 

100% Huntsman (Holdings) Germany GmbH

Sachtleben Wasserchemie (Holding) GmbH

 

Germany

 

100% Huntsman (Holdings) Germany GmbH

Silo Pigmente GmbH

 

Germany

 

100% Huntsman (Holdings) Germany GmbH

Brockhues GmbH & Co. KG

 

Germany

 

10% Silo Pigmente GmbH
89.939% Huntsman Pigments Holding GmbH

Huntsman Pigments Far East Limited

 

Hong Kong

 

100% Huntsman Spin UK Limited

Huntsman Pigments Hong Kong Limited

 

Hong Kong

 

100% Huntsman Pigments Far East Limited

Huntsman P&A Italy S.r.l.

 

Italy

 

100% Huntsman Spin UK Limited

Huntsman Pigments S.p.A.

 

Italy

 

100% Huntsman P&A Italy S.r.l.

Venator Finance S.à r.l.

 

Luxembourg

 

100% Venator Materials PLC

Huntsman P & A Asia Sdn. Bhd. (formerly known as Tioxide (Malaysia) Sdn. Bhd.)

 

Malaysia

 

100% Huntsman Spin UK Limited

Huntsman Textile Effects Singapore Pte. Ltd.

 

Singapore

 

100% Huntsman Spin Investments UK Limited

Huntsman Investments South Africa (Proprietary) Limited

 

South Africa

 

100% Huntsman Spin UK Limited

Huntsman P&A Africa (Pty) Limited

 

South Africa

 

100% Huntsman Investments South Africa (Proprietary) Limited

 

--------------------------------------------------------------------------------


 

Entity Name

 

Jurisdiction

 

Ownership

Holliday Chemical España S.A.U.

 

Spain

 

100% Huntsman P&A Spain, S.L.U.

Huntsman P&A Spain, S.L.U.

 

Spain

 

100% Huntsman Spin UK Limited

Oligo S.A.

 

Spain

 

75% Huntsman P&A Spain, S.L.U.

Creambay Limited

 

United Kingdom

 

100% Huntsman (UK) Limited

Excalibur Realty UK Limited

 

United Kingdom

 

100% Huntsman Pigments (UK) Limited

Huntsman Materials UK Limited

 

United Kingdom

 

100% Huntsman Spin Investments UK Limited

Huntsman Nominees (UK) Limited

 

United Kingdom

 

100% Tioxide Group

Huntsman P&A UK Limited

 

United Kingdom

 

100% Huntsman (UK) Limited

Huntsman Pigments Holdings UK Limited

 

United Kingdom

 

100% Huntsman Spin UK Limited

Huntsman Pigments (UK) Limited

 

United Kingdom

 

100% Creambay Limited

Huntsman Spin (Holdings) UK Limited

 

United Kingdom

 

100% Venator Finance S.à r.l.

Huntsman Spin Investments UK Limited

 

United Kingdom

 

100% Huntsman Spin UK Limited

Huntsman Spin UK Limited

 

United Kingdom

 

100% Huntsman Spin (Holdings) UK Limited

Huntsman (UK) Limited

 

United Kingdom

 

100% Huntsman Spin UK Limited

Inorganic Pigments Limited

 

United Kingdom

 

100% Creambay Limited

Tioxide Group

 

United Kingdom

 

100% Tioxide Americas (Holdings) LLC

Tioxide Group Services Limited

 

United Kingdom

 

100% Huntsman P&A UK Limited

Chemical Specialties LLC

 

USA - North Carolina

 

100% Venator Materials LLC

Huntsman P&A Americas LLC

 

USA - Delaware

 

100% Venator Materials LLC

Tioxide Americas (Holdings) LLC

 

USA - Delaware

 

100% Venator Materials LLC

Venator Materials LLC

 

USA - Delaware

 

100% Venator Materials PLC

Viance, LLC

 

USA - Delaware

 

50.001% Chemical Specialties LLC

 

--------------------------------------------------------------------------------


 

Schedule 3.06(2)

 

EQUITY INTERESTS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.11

 

TAXES

 

USA

 

1.              Huntsman International LLC’s and its subsidiaries are currently
under audit for income taxes in North Carolina, New York, Illinois and Michigan.

 

Europe, the Middle East and Africa

 

2.              Tax returns for Huntsman (Holdings) Germany GmbH, Huntsman P&A
Germany GmbH, Huntsman P&A Uerdingen GmbH, Huntsman P&A Wasserchemie GmbH and
Sachtleben Wasserchemie (Holding) GmbH for the fiscal year ended 2015 have not
been filed.

 

--------------------------------------------------------------------------------


 

Schedule 3.13

 

ENVIRONMENTAL MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.15

 

OWNED MATERIAL REAL PROPERTY

 

Street Address

 

City, State, Country

 

Zip Code/
Postal Code

Titaanitie 1
(real estate registration number 609-67-1-4)

 

Pori, Finland

 

28840

Dr. Rudolf-Sachtleben Strasse 4

 

Duisburg, Germany

 

47198

1895 Doug Barnard Parkway

 

Augusta, Georgia, USA

 

30906

Los Angeles Plant 3700 East Olympic Blvd

 

Los Angeles, California, USA

 

90023

 

Good faith fair market determination based on replacement value.

 

--------------------------------------------------------------------------------


 

Schedule 3.18

 

INSURANCE

 

See attached.

 

--------------------------------------------------------------------------------


 

Schedule 3.20

 

INTELLECTUAL PROPERTY

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.01(3)

 

LOCAL COUNSEL OPINIONS

 

 

 

Firm

 

Jurisdiction(s)

1.

 

NautaDutilh Avocats Luxembourg S.à r.l., as Luxembourg counsel to the Loan
Parties

 

Luxembourg law opinion (capacity) with respect to Loan Documents to be entered
into by Venator Finance S.à r.l.

2.

 

Norton Rose Fulbright Luxembourg S.C.S., as Luxembourg counsel to the Lenders

 

Luxembourg law opinion (enforceability) with respect to Loan Documents governed
by Luxembourg law to be entered into by Venator Finance S.à r.l.

3.

 

Norton Rose Fulbright LLP, as English counsel to the Administrative Agent

 

English law opinion (capacity and enforceability of English law Security
Documents) for the UK Loan Parties

4.

 

Latham & Watkins LLP, Madrid, as Spanish counsel to the Loan Parties

 

Spanish law opinion (capacity)

5.

 

Cuatrecasas, as Spanish counsel to the Administrative Agent

 

Spanish law opinion (jurisdiction and choice of law opinion of US law Loan
Documents entered into by the Spanish Loan Party)

6.

 

Latham & Watkins LLP, Frankfurt, as German counsel to the Loan Parties

 

German law opinion (capacity, authority and power of the German Loan Parties to
enter into the Loan Documents to which they are party)

7.

 

Norton Rose Fulbright LLP, Frankfurt, as German counsel to the Administrative
Agent

 

German law opinion (validity and enforceability of the German law Security
Documents )

8.

 

Waselius & Wist, as Finnish counsel to the Administrative Agent

 

Finnish law opinion (capacity and enforceability)

9.

 

Blake, Cassels & Graydon LLP, as Canadian counsel to the Loan Parties

 

Canadian law opinion (capacity and enforceability)

10.

 

Maples and Calder, as Cayman Islands counsel to the Administrative Agent

 

Cayman Islands law opinion (capacity and enforceability)

 

--------------------------------------------------------------------------------


 

Schedule 5.16

 

POST-CLOSING MATTERS

 

The items set forth on Schedule 1.01(3)(B) and Schedule 1.01(3)(C).

 

 

 

Jurisdiction

 

Item

 

Delivery Date
or, in each case, such later
date as may be agreed by
Administrative Agent

1.

 

Luxembourg

 

Shareholders’ register of Venator Finance S.à r.l. evidencing the registration
of the share pledge over the shares of Venator Finance S.à r.l.

 

On the date of and just after the execution of the Luxembourg law governed share
pledge agreement

2.

 

France

 

A certificate of the legal representative or an authorized signatory of each
relevant French Loan Party certifying:


(a) that attached thereto is a true, accurate and complete copy of (i) the
up-to-date articles of association (statuts) of the French Loan Party; (ii) a
copy of a Kbis extract, an insolvency certificate (certificat de non-faillite)
and lien searches (état des privilèges et nantissements) dated no more than 15
days prior to the accession date;



(b) that attached thereto is a true and complete copy of resolutions duly
adopted by the relevant body of such French Loan Party authorizing the
execution, delivery and performance of the Transaction  Documents to which it is
a party or any other document delivered in connection herewith on the accession 
date and certifying that such resolutions have not been modified, rescinded or
amended and are in full force and effect;



(c) if applicable, that attached thereto is a true and complete copy of the
power of attorney granted by the legal representative of the French Loan Party
authorizing one or several persons to execute, deliver and perform the
Transaction Documents to which the relevant French Loan Party is a party or any
other document delivered in connection herewith on the accession date and
certifying that such power of attorney has not been modified, rescinded or
amended and is

 

On the date of and before the execution by each relevant French Loan Party of
(i) the relevant Joinder Agreement to the Intercreditor Agreement and (ii) the
French law security documents listed in Schedule 1.01(3)(C)

 

--------------------------------------------------------------------------------


 

 

 

 

 

in full force and effect;



(d) that attached thereto are specimen signatures of the persons authorized to
execute the Transaction Documents to which the relevant French Loan Party is a
party on behalf of the French Loan Party; and



(e) that the guaranteeing and/or securing, in the guarantee limits set forth in
Schedule 1.01(2) to the Term Loan Credit Agreement to the extent applicable, as
appropriate, of the Obligations, would not cause any guarantee, security or
similar limit binding on any French Loan Party to be exceeded.

 

 

3.

 

France

 

Share transfer register (registre de mouvements de titres) and shareholders
accounts (comptes d’actionnaires) of Huntsman P&A France SAS evidencing (i) the
registration of the securities account pledge granted by Huntsman Spin UK
Limited over shares of Huntsman P&A France SAS and, if applicable, (ii) the
registration of the securities account pledge granted by Huntsman P&A UK Limited
over shares of Huntsman P&A France SAS

 

On the date of and just after the execution of the French law governed
securities account pledge agreement entered into by Hunstman Spin UK Limited
and, if applicable, the execution of the French law governed securities account
pledge agreement entered into by Hunstman P&A UK Limited

4.

 

France

 

Share transfer register (registre de mouvements de titres) and shareholder
account (compte d’actionnaire) of Holliday France SAS evidencing the
registration of the securities account pledge granted by Huntsman P&A France SAS
over the shares of Holliday France SAS

 

On the date of and just after the execution of the French law governed
securities account pledge agreement entered into by Hunstman P&A France SAS

5.

 

France

 

Share transfer register (registre de mouvements de titres) and shareholder
account (compte d’actionnaire) of Holliday Pigments SAS evidencing the
registration of the securities account pledge granted by Huntsman P&A France SAS
over the shares of Holliday Pigments SAS

 

On the date of and just after the execution of the French law governed
securities account pledge agreement entered into by Hunstman P&A France SAS

6.

 

France

 

Share transfer register (registre de mouvements de titres) and shareholder
account (compte d’actionnaire) of Holliday Pigments International SAS evidencing
the registration of the securities account pledge granted by Huntsman P&A France
SAS over the shares of Holliday Pigments International SAS

 

On the date of and just after the execution of the French law governed
securities account pledge agreement entered into by Hunstman P&A France SAS

7.

 

France

 

French law opinion of Norton Rose Fulbright LLP (Paris), as French counsel to
the Administrative Agent, as to, inter alia, the

 

As soon as possible after the grant of security under those French-law security

 

--------------------------------------------------------------------------------


 

 

 

 

 

validity and enforceability of the French law governed Security Documents

 

documents specified in Schedule 1.01(3)(C)

8.

 

France

 

French law opinion of Latham & Watkins AARPI (Paris), as French counsel to the
Loan Parties, as to, inter alia, the capacity of French Loan Parties to enter
into the Loan Documents to which they are a party

 

As soon as possible after the grant of security under those French-law security
documents specified in Schedule 1.01(3)(C)

9.

 

Germany

 

Legal Opinion of Latham & Watkins LLP, Frankfurt regarding the capacity,
authority and power of the relevant German Loan Parties to enter into the Loan
Documents to which they are a party

 

As soon as possible after the execution of the respective post-closing German
law security agreement

10.

 

Germany

 

Legal Opinion of Norton Rose Fulbright LLP, Frankfurt in respect of the validity
and enforceability of the Security Documents governed by German law entered into
by the relevant German Loan Parties

 

As soon as possible after the execution of the respective post-closing German
law security agreement

11.

 

Germany

 

The transfer of shares in Huntsman (Holdings) Germany GmbH from Huntsman
Investments (Netherlands) B.V. to Huntsman Spin UK Limited

 

On or before August 31, 2017

12.

 

Germany

 

The new shareholder’s list of Huntsman (Holdings) GmbH reflecting the new
shareholding of Huntsman Spin UK Limited shall be filed with the
commercial register and a copy of such new shareholder’s list shall be provided
to the Collateral Agent

 

On or before August 31, 2017

13.

 

England and Wales

 

Registration of particulars of each Security Document granted by a UK Loan Party
at Companies House in England and Wales in accordance with Part 25 (Company
Charges) of the Companies Act 2006 (UK) or any regulations relating to the
registration of charges made under, or applying the provisions of, the Companies
Act 2006 (UK) and payment of associated fees

 

Within 21 days of the date of the relevant Security Document

14.

 

England and Wales

 

A copy of resolutions signed by all the holders of the issued shares in:



· Huntsman Spin (Holdings) UK Limited;
· Huntsman Spin UK Limited;
· Huntsman P&A UK Limited;
· Huntsman (UK) Limited;
· Huntsman Spin Investments UK Limited; and
· Tioxide Group,
in each case, authorizing any necessary amendments to the relevant UK Loan
Party’s articles of association.

 

Within 30 days following the Closing Date

 

--------------------------------------------------------------------------------


 

15.

 

England and Wales

 

An original signed and dated share certificate and original signed, undated
stock transfer form in respect of the entire issued share capital in:



·      Huntsman (UK) Limited owned by Huntsman Spin UK Limited; and

·      Huntsman Spin (Holdings) UK Limited owned by Venator Finance S.à r.l.

 

As soon as reasonably practicable following (a) receipt of the stamped stock
transfer form in respect of the relevant share transfer from HM Revenue and
Customs, or (b) adjudication by HM Revenue and Customs that the relevant share
transfer is exempt from stamp duty.

16.

 

Spain

 

Latham & Watkins LLP, Madrid, as Spanish counsel to the Loan Parties — Spanish
law opinion (capacity) on the Spanish law Security Documents.

 

As soon as possible after the grant of security under those Spanish law Security
Documents specified in Schedule 1.01(3)(B)

17.

 

Spain

 

Cuatrecasas, as Spanish counsel to the Administrative Agent — Spanish law
opinion (enforceability of Spanish law Security Documents)

 

As soon as possible after the grant of security under those Spanish law Security
Documents specified in Schedule 1.01(3)(B)

18.

 

Finland

 

Delivery of the notice of pledge of shares to Huntsman P&A Finland Oy

 

Closing Date (or as soon as practicable)

19.

 

Finland

 

Acknowledgement of the notice of pledge of shares by Huntsman P&A Finland Oy

 

Closing Date (or as soon as practicable)

20.

 

Finland

 

Delivery of the share certificate of Huntsman P&A Finland Oy, in original and
endorsed in blank, to the Collateral Agent (or its representative)

 

Closing Date (or as soon as practicable)

21.

 

Finland

 

Shareholder’s register evidencing that the pledge over the shares of Huntsman
P&A Finland Oy has been recorded

 

Closing Date (or as soon as practicable)

22.

 

Finland

 

Delivery of the floating charge promissory note, in original, along with an
application and any necessary authorization to have it registered, to the
Collateral Agent (or its representative)

 

Closing Date (or as soon as practicable)

23.

 

Finland

 

Delivery of evidence to the Collateral Agent that Huntsman P&A Finland Oy has
filed for the deregistration of the existing real estate mortgage certificates
in accordance with the Finnish law governed Real Estate Mortgage Agreement

 

Closing Date (or as soon as practicable)

24.

 

Finland

 

Delivery of evidence to the Collateral Agent that Huntsman P&A Finland Oy has
filed for the registration of the of electronic real estate mortgage certificate
governed Real Estate Mortgage Agreement

 

Closing Date (or as soon as practicable)

25.

 

United States

 

(i) Supplement to the Guaranty by Huntsman P&A France SAS, Holliday France
S.A.S., Holliday Pigments International S.A.S. and

 

Within 180 days following the Closing Date

 

--------------------------------------------------------------------------------


 

 

 

 

 

Holliday Pigments S.A.S. and (ii) Joinder Agreement to the Intercreditor
Agreement by Huntsman P&A France SAS, Holliday France S.A.S., Holliday Pigments
International S.A.S. and Holliday Pigments S.A.S.

 

 

26.

 

United States

 

Insurance certificates evidencing coverage under liability and property
insurance policies, together with endorsements, in each case to the extent
required pursuant to Section 5.02 of the Credit Agreement

 

Within 90 days following the Closing Date

27.

 

United States

 

Regarding any Mortgage required in connection with any Owned Material Real
Property located in the United States, satisfaction of the requirements set
forth in Section 5.10(2)

 

Within 90 days following the Closing Date

28.

 

United States

 

Reasonable steps to correct defects in the chain of title of the registered and
applied-for United States Intellectual Property owned by the U.S. Loan Parties
to the extent required pursuant to Section 4.05(2) to the U.S. Collateral
Agreement

 

Within 60 days following the Closing Date

29.

 

Canada

 

Registration of the Canadian Intellectual Property Security Agreement with the
Canadian Intellectual Property Office (“CIPO”) and correction of ownership
information in existing CIPO registrations.

 

Within 30 days after the Closing Date

 

--------------------------------------------------------------------------------


 

Schedule 6.01(4)

 

INDEBTEDNESS

 

Restricted Subsidiary

 

Description

 

Amount

 

Huntsman P&A France SAS

 

Seller based financing — water steam plant

 

$

700,000

 

Huntsman P&A Italy S.r.l.

 

Capital Lease — CHP Plant

 

$

6,700,000

 

Huntsman P&A Italy S.r.l.

 

Seller based financing — CHP plant

 

$

3,800,000

 

Huntsman P&A Germany GmbH

 

Capital Lease — Duisburg

 

$

500,000

 

Holliday Pigments S.A.S.

 

AGL (water agency) Loan

 

$

300,000

 

 

Indebtedness of Venator Materials PLC owing to Huntsman International LLC in an
aggregate principal amount equal to the balance sheet cash of Venator Materials
PLC and its Subsidiaries on the Closing Date.

 

--------------------------------------------------------------------------------


 

Schedule 6.02(2)

 

LIENS

 

1.              Mortgage in favor of the Finnish Customs authority over real
property located in Titaanitie 1, 28840 Pori, Finland, in the amount of
€907,200.

 

2.              The following liens:

 

Debtor

 

Secured Party

 

Description of Assets

 

Filing Number

 

Filing
Jurisdiction

 

Filing Date

Huntsman P&A Americas LLC

 

Air Liquide Industrial US LP

 

Certain personal property as listed on the financing statement

 

2007 3000022

 

Delaware

 

08/07/2007

Huntsman P&A Americas LLC

 

Atlas Copco Customer Finance USA LLC

 

Certain equipment, software and personal property as listed on the financing
statement

 

2014 1755412

 

Delaware

 

05/05/2014

Huntsman P&A Americas LLC

 

Atlas Copco Customer Finance USA LLC

 

Certain equipment, software and personal property as listed on the financing
statement

 

2014 2919405

 

Delaware

 

07/23/2014

Huntsman P&A Americas LLC

 

Wells Fargo Bank, N.A.

 

Certain equipment, software and personal property as listed on the financing
statement

 

2016 0900389

 

Delaware

 

02/15/2016

Huntsman P&A Americas LLC

 

First Western Bank & Trust DBA All Lines Leasing

 

Certain equipment, software and personal property as listed on the financing
statement

 

2016 1258639

 

Delaware

 

03/02/2016

Huntsman P&A Americas LLC

 

Wells Fargo Bank, N.A.

 

Certain equipment, software and personal property as listed on the financing
statement

 

2016 1813326

 

Delaware

 

03/28/2016

Chemical Specialties LLC

 

John Crane Inc.

 

Inventory and other goods provided by John Crane Inc. as listed on the financing
statement

 

20080032501B

 

North Carolina

 

04/07/2008

 

--------------------------------------------------------------------------------


 

Schedule 6.04

 

INVESTMENTS

 

(a)         All investments in the entities listed on Schedule 3.06(1).

 

(b)         Venator Materials PLC holds, directly or indirectly, joint venture
interests as follows:

 

Entity Name

 

Jurisdiction

 

Ownership

Brockhues GmbH & Co. KG

 

Germany

 

89.939% Huntsman Pigments Holding GmbH
10.000% Silo Pigmente GmbH

Viance, LLC

 

United States

 

50.001% Chemical Specialties LLC

Louisiana Pigment Company, L.P

 

United States

 

50% Huntsman P&A Investments LLC

Oligo S.A.

 

Spain

 

75% Huntsman P&A Spain, S.L.U.

Mineral Feed, S.L.

 

Spain

 

50% Huntsman P&A Spain, S.L.U.

Pacific Iron Products Sdn Bhd

 

Malaysia

 

50% Huntsman P&A Asian Sdn Bhd

Nuodex Italiana S.r.l.

 

Italy

 

33.33% Huntsman P&A Italy S.r.l.

Changshu Rockwood Pigments Co., Ltd.

 

China

 

25% Inorganic Pigments Limited

 

--------------------------------------------------------------------------------


 

Schedule 6.07

 

TRANSACTIONS WITH AFFILIATES

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 10.01

 

NOTICE INFORMATION

 

The Borrower and the other Loan Parties:

 

Titanium House

Hanzard Drive

Wynyard Park

Stockton-on-Tees TS22 5FD

United Kingdom

Attention:  Russ R. Stolle

Facsimile:  +44 (0)1740 608241

Email:  russ_stolle@venatorcorp.com

 

The Administrative Agent:

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

Loan and Agency Services Group

500 Stanton Christiana Road, NCC5, Floor 01

Newark, DE, 19713

Attn: Joe Aftanis

Email: joe.aftanis@jpmorgan.com

Fax: 201-639-5215; 12016395215@tls.ldsprod.com

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, New York 10179

Attn: Katherine Hurley

Email: katherine.l.hurley@jpmorgan.com

 

Notices to be provided to all Lenders: to covenant.compliance@jpmchase.com

 

--------------------------------------------------------------------------------